Exhibit 10.2

Sara Lee Corporation

Unilever N.V.

Unilever PLC

AGREEMENT

for the sale and purchase of

the Body Care and European Detergents

business of Sara Lee Corporation



--------------------------------------------------------------------------------

CONTENTS

 

Clause    Page  

1.

   SALE AND PURCHASE      4   

2.

   PRICE      5   

3.

   CONDITIONS TO CLOSING      7   

4.

   PRE-CLOSING UNDERTAKINGS      11   

5.

   CLOSING      11   

6.

   SELLER WARRANTIES      12   

7.

   PURCHASER WARRANTIES      12   

8.

   CONDUCT OF PURCHASER CLAIMS      12   

9.

   NO RIGHTS OF RESCISSION OR TERMINATION      14   

10.

   BUSINESS ASSETS, CONTRACTS AND LIABILITIES      16   

11.

   SPECIFIC INDEMNITIES      17   

12.

   RELEVANT PROPERTIES      18   

13.

   INTELLECTUAL PROPERTY AND IT      18   

14.

   EMPLOYEES      18   

15.

   RETIREMENT BENEFITS      21   

16.

   TAX      21   

17.

   INSURANCE      21   

18.

   TRADE DEBTORS, TRADE CREDITORS AND TRADE ACCRUALS      22   

19.

   PAYMENT OF INTER-COMPANY DEBT      22   

20.

   GUARANTEES AND OTHER THIRD PARTY ASSURANCES      22   

21.

   POST-CLOSING AGREEMENTS      23   

22.

   WORLDWIDE HOUSEHOLD BUSINESS      25   

23.

   INFORMATION, RECORDS AND ASSISTANCE POST-CLOSING      26   

24.

   CHANGES OF NAME AND DOMAIN NAME REGISTRATIONS      27   

25.

   AGENCY STRUCTURE      28   

26.

   PAYMENTS      28   

27.

   ANNOUNCEMENTS      29   

28.

   CONFIDENTIALITY      29   

29.

   JOINT AND SEVERAL LIABILITY UNILEVER PLC AND UNILEVER NV      31   

30.

   ASSIGNMENT ETC.      31   

31.

   FURTHER ASSURANCES      31   

32.

   COSTS      33   

33.

   NOTICES      33   

34.

   CONFLICT WITH OTHER AGREEMENTS      34   

35.

   WHOLE AGREEMENT      34   

36.

   WAIVERS, RIGHTS AND REMEDIES      35   

37.

   COUNTERPARTS      35   

38.

   VARIATIONS      35   

39.

   INVALIDITY      35   

 

- 2 -



--------------------------------------------------------------------------------

 

40.

   THIRD PARTY ENFORCEMENT RIGHTS      36   

41.

   GOVERNING LAW AND JURISDICTION      36    SCHEDULE 1 DESIGNATED SELLERS AND
DESIGNATED PURCHASERS      37    SCHEDULE 2 THE BUSINESSES      51    SCHEDULE 3
DISPOSITION STRUCTURE      54    SCHEDULE 4 SELLER WARRANTIES      58   
SCHEDULE 5 LIMITATIONS ON LIABILITY      71    SCHEDULE 6 PURCHASER WARRANTIES
     75    SCHEDULE 7 CONDUCT OF THE ACQUIRED BUSINESSES      76    SCHEDULE 8
CLOSING ARRANGEMENTS      79    SCHEDULE 9 BUSINESS CONTRACTS      83   
SCHEDULE 10 PROPERTIES      85    SCHEDULE 11 INTELLECTUAL PROPERTY AND IT     
107    SCHEDULE 12 RETIREMENT BENEFITS      118    SCHEDULE 13 TAX      119   
SCHEDULE 14 TRADE DEBTORS, TRADE CREDITORS AND TRADE ACCRUALS      146   
SCHEDULE 15 INTER-COMPANY DEBT      149    SCHEDULE 16 POST CLOSING FINANCIAL
ADJUSTMENTS      151    SCHEDULE 17 AGENCY PROVISIONS      157    SCHEDULE 18
PERMITTED ACTIONS AND PERMITTED DISTRIBUTIONS      159    SCHEDULE 19 TRANSFER
OF ECONOMIC OWNERSHIP      160    SCHEDULE 20 SANTIGA DEFERRED ASSETS      164
   SCHEDULE 21 DEFINITIONS AND INTERPRETATION      167   

 

- 3 -



--------------------------------------------------------------------------------

AGREEMENT

dated 5 December 2010

PARTIES:

 

1. Sara Lee Corporation, a company incorporated in the United States of America
whose registered office is at 3500 Lacey Road, Downers Grove, IL 60515 United
States of America (the Seller);

 

2. Unilever PLC, a company incorporated in England and Wales (registered number
41424) whose registered office is at Port Sunlight, Wirral, Merseyside, CH26
4UJ, United Kingdom (Unilever PLC); and

 

3. Unilever N.V., a company incorporated in the Netherlands whose corporate seat
is in Rotterdam and whose registered office is at Weena 455, 3014 AL Rotterdam,
the Netherlands (Unilever NV and together with Unilever PLC, the Purchaser),

(together the parties).

Words and expressions used in this Agreement shall be interpreted in accordance
with Schedule 21.

IT IS AGREED:

1. SALE AND PURCHASE

1.1 The Seller (through the Share Sellers and the Business Sellers) shall sell,
or procure the sale of, and the Purchaser (through the Share Purchasers and the
Business Purchasers) shall purchase, or procure the purchase of, the Shares and
the Businesses on the terms, and subject to the Conditions, set out in this
Agreement as at and with effect from Closing.

1.2 Each Share Seller shall sell, and each Share Purchaser shall purchase, the
full legal and beneficial interest in the particular Set of Shares for which it
is identified as the respective Share Seller or Share Purchaser in Part A of
Schedule 1. Each Set of Shares shall be sold free of Third Party Rights of any
description and with all rights attaching to them at Closing including the right
to receive all distributions, dividends or any return of capital declared, paid
or made in respect of the relevant Shares after Closing.

1.3 Each Business Seller:

 

(a) identified in Part B of Schedule 1 shall sell, and each Business Purchaser
shall purchase, the particular Business for which it is identified as the
respective Business Seller or Business Purchaser in Part B of Schedule 1, save
that (i) the Owned IP owned by each such Business Seller shall be assigned to
the assignee(s) identified in the IP Assignment, and (ii) the moulds listed in
Exhibit 13 shall be transferred by the relevant Business Sellers to the relevant
Designated Purchasers set out in Exhibit 13; and

 

(b) not identified in Part B of Schedule 1 shall assign to the assignee(s)
identified in the IP Assignment and each such assignee shall purchase, the Owned
IP owned by such Business Seller.

Each Business shall be sold as a going concern with effect from Closing.

 

- 4 -



--------------------------------------------------------------------------------

1.4 Notwithstanding the previous provisions of this clause 1, parties agree that
with respect to:

 

(a) the shares to be sold and transferred in Sara Lee Philippines Inc., parties
acknowledge that the relevant Share Sellers shall, despite the occurrence of
Closing, remain the registered shareholder of the shares in the stock and
transfer book of Sara Lee Philippines Inc. until the Philippine Bureau of
Internal Revenue has issued a so-called “Certificate Authorizing Registration”
(which certificate will authorize the registration of the transfer of the shares
in Sara Lee Philippines Inc. from the relevant Share Sellers to the relevant
Share Purchaser in the stock and transfer book of Sara Lee Philippines Inc.) and
the transfer is recorded in the books of Sara Lee Philippines Inc. Nonetheless,
with effect from Closing the relevant Share Purchaser shall be deemed to be the
actual and beneficial owner of the shares in Sara Lee Philippines Inc. and all
rights and dividends pertaining to said shares, which shall be achieved by the
execution at Closing of the Philippine Completion Deliverables;

 

(b) the sale and transfer by the Relevant Dutch Companies to Unilever Nederland
B.V. of the full economic ownership (comprising the full economic risk and
benefit and, for the avoidance of doubt, including any exposure to changes in
value and the risk of total loss) of the Intangibles, parties agree that the
provisions of Schedule 19 shall apply; and

 

(c) the sale and transfer of the Santiga Deferred Assets, the provisions of
Schedule 20 shall apply.

1.5 The Seller shall (for itself and on behalf of the Share Sellers) waive all
rights of pre-emption over any of the Shares conferred upon them in any way and
shall procure that no later than Closing all rights of pre-emption and other
similar or comparable rights over and in respect of all or any of the Shares
conferred upon or held by any other person are waived so as to permit the sale
and purchase of the Shares hereunder.

2. PRICE

2.1 The overall price for the Shares and the Businesses shall be the aggregate
of the prices for each Set of Shares and each Business as set out in this
clause 2.

2.2 At Closing the Purchaser shall pay to the Seller an amount (the Closing
Payment), which is the aggregate of all the Initial Share Prices and Initial
Business Prices, which aggregate is to be calculated on the basis of the
following formula:

 

CP    =    DCFP – (EICP + EED + EABD) + (EICR +EC) Where:       CP    =    the
Closing Payment DCFP    =    the amount of € 1,210,000,000, which amount shall
be allocated in accordance with Exhibit 10 EICP    =    the aggregate of the
Estimated Inter-Company Payables in respect of each Set of Shares EED    =   
the aggregate of the Estimated External Debt in respect of each Set of

 

- 5 -



--------------------------------------------------------------------------------

 

EABD    =    the aggregate of the Estimated Assumed Business Debt in respect of
each Business EICR    =    the aggregate of the Estimated Inter-Company
Receivables in respect of each Set of Shares EC    =    the aggregate of the
Estimated Cash in respect of in respect of each Set of Shares

2.3 By no later than 17:30 (CET) on the last Business Day that is at least 10
Business Days prior to the anticipated Closing Date, the Seller shall acting
reasonably and in good faith provide to the Purchaser:

 

(a) an estimate of the Estimated External Debt, the Estimated Cash, the
Estimated Inter-Company Payables and the Estimated Inter-Company Receivables,
each in respect of each Set of Shares and on an aggregated basis; and

 

(b) an estimate of the Estimated Assumed Business Debt, each in respect of each
Business and on an aggregated basis.

2.4 In relation to each Set of Shares, the final price (the Final Share Price)
shall be the amount which results from taking the Initial Share Price for those
Shares and making appropriate adjustments for the following (each as calculated
and paid in accordance with the Financial Adjustments):

 

(a) the External Debt of the relevant Target Sub-Group;

 

(b) the Inter-Company Debt of the relevant Target Sub-Group;

 

(c) the Cash of the relevant Target Sub-Group; and

 

(d) the Working Capital of the relevant Target Sub-Group.

2.5 In relation to each Business, the price (the Final Business Price) shall be
the amount which results from taking the Initial Business Price for that
Business and making appropriate adjustments for the following (each as
calculated and paid in accordance with the Financial Adjustments):

 

(a) the Working Capital of that Business; and

 

(b) the Assumed Business Debt of that Business.

2.6 Each Final Share Price and each Final Business Price (subject to any further
adjustment, if applicable, pursuant to clause 2.7 and/or clause 2.8), shall be
adopted for all tax and accounting reporting purposes. Each Final Business Price
will be allocated between the relevant Business Assets in accordance with
Exhibit 10.

2.7 Any payment made in satisfaction of a liability arising under a Seller
Obligation or a Purchaser Obligation, shall (subject to clause 2.8) be made on
the following basis:

 

(a) if it is specifically referable to any particular Set of Shares (or to any
Target Company or Target Companies in a particular Target Sub-Group) or any
particular Business or Business Asset, it shall so far as possible adjust the
price paid for the relevant Shares or Business or Business Asset;

 

- 6 -



--------------------------------------------------------------------------------

 

(b) otherwise, it shall adjust the price for such Shares or Business as the
Seller and the Purchaser agree to be appropriate in the circumstances; or in the
absence of such agreement it shall adjust pro rata the price paid for each Set
of Shares and each Business.

2.8 If any payment made in satisfaction of a liability under a Seller Obligation
or any adjustment pursuant to the Financial Adjustments would in either case
reduce the price of a particular Set of Shares or Business to less than €1, then
such payment or adjustment shall be made on the following basis:

 

(a) the price of that particular Set of Shares or Business shall be reduced to
€1; and

 

(b) the balance shall adjust the price for such Shares or Business as the Seller
and the Purchaser agree to be appropriate in the circumstances or, if they do
not agree, it shall adjust pro rata the price paid for each of the other Sets of
Shares and Businesses, provided that in each case the price for the relevant Set
of Shares or Business at the relevant time is not reduced to less than €1.

2.9 The Seller shall pay the Purchaser, at the same time as any adjustment
payment is made (or would have been made if any such payment had been due) when
External Debt has been determined, the following amounts:

 

(a) the value of the Transferred Pension Liabilities as at the Closing Date; and

 

(b) the sum of the (i) Philippines Total Indemnified Amount, (ii) the Indonesia
Total Indemnified Amount and (iii) the Long Term Service Indemnified Amount (in
each case as defined in Schedule 12 and adjusted where appropriate to be on an
after-tax basis), in all cases other than to the extent included as a provision
in the Working Capital,

with such payments being made by way of adjustment to the Final Share Prices and
the Final Business Prices, as appropriate.

3. CONDITIONS TO CLOSING

3.1 Closing shall be conditional on the following Conditions having been
fulfilled or waived in accordance with this Agreement:

 

(a) the European Commission adopting, or having been deemed to have adopted, a
decision that the Proposed Transactions are compatible with the common market
and the functioning of the EEA Agreement pursuant to Council Regulation (EC)
No. 139/2004, and adopting or having been deemed to have adopted any further
decision or approval necessary for Closing to occur;

 

(b) the competent competition or antitrust authorities in South Africa having
granted clearance or declined jurisdiction, or having been deemed to have done
so, over the Proposed Transactions, or any applicable waiting periods having
expired or been terminated, in accordance with the rules applicable in that
jurisdiction; and

 

(c) no fact or circumstance having arisen before the time of Closing which has
resulted in, or is reasonably expected to result in, a Material Adverse Change
(the MAC Condition), provided that the right to terminate this Agreement as a
result of a Material Adverse Change shall be subject to the provisions of
clauses 9.2 up to and including 9.8.

 

- 7 -



--------------------------------------------------------------------------------

3.2 Subject to the Seller complying with the terms of clause 3.3, the Purchaser
shall, at its own cost, use its reasonable best endeavours to ensure that the
Conditions in clause 3.1 (other than the MAC Condition) are fulfilled promptly
after the date of this Agreement and in any event prior to the Long Stop Date.
Such reasonable best endeavours shall, without limitation, include the Purchaser
taking promptly, and in any event in accordance with any applicable time limits,
all reasonable steps (including making notifications, filings and applications
for approval) required in order to obtain the consents required in order to
satisfy the Conditions in clause 3.1 (other than the MAC Condition). Subject to
the above, the Purchaser shall:

 

(a) make and progress all such notifications, filings and applications for
approval with the relevant Governmental Entities as soon as reasonably
practicable after the date of this Agreement and with all due diligence and in
accordance with any applicable time limits;

 

(b) provide as soon as reasonably practicable all information which is requested
or required by a Governmental Entity and in any event in accordance with any
applicable time limits insofar as reasonably practicable;

 

(c) notify the Seller and its legal counsel as soon as reasonably practicable
(and provide copies or, in the case of non-written material communications, a
written summary) of any communications with or from any Governmental Entity in
relation to such filings, notifications or applications for approval;

 

(d) give the Seller the opportunity to comment on any material submissions to
any Governmental Entity, and give consideration to any reasonable comments and
requests of the Seller and its legal counsel or other advisers and provide the
Seller and its legal counsel with copies of all material written submissions,
notifications, filings and other communications in the form submitted or sent
(and, in the case of non-written communications, a written summary);

 

(e) (without limiting paragraph (d) above) provide the Seller and its legal
counsel with a final draft of all material submissions, notifications, filings
and other communications to any Governmental Entity with sufficient notice as
will allow the Seller and its legal counsel a reasonable opportunity to provide
comments and for the Purchaser to give consideration to any reasonable comments
of the Seller and its legal counsel and other advisers on such drafts prior to
their submission;

 

(f) where permitted by a Governmental Entity, allow persons nominated by the
Seller (including but not limited to their respective legal counsel) to attend
all meetings (and participate in all telephone or other conversations) with that
Governmental Entity; and

 

(g) regularly review with the Seller and its legal counsel the progress of any
notifications, filings or applications for approval to any Governmental Entity
(including, where necessary, seeking to identify appropriate undertakings,
divestments or commitments to address any concerns identified by any
Governmental Entity) and discussing with the Seller and its legal counsel the
scope, timing and tactics of any such undertakings, divestments or commitments,
and the satisfaction thereof, with a view to obtaining the clearances or
approvals necessary for the satisfaction of the Conditions set out in clause 3.1
(other than the MAC Condition) at the earliest opportunity and in any event
prior to the Long Stop Date.

 

- 8 -



--------------------------------------------------------------------------------

3.3 The Seller shall, at its own cost, use all reasonable endeavours to assist
the Purchaser in fulfilling the Conditions in clause 3.1 (other than the MAC
Condition) promptly after the Offer Date and in any event prior to the Long Stop
Date, in particular, but not limited to:

 

(a) providing as soon as reasonably practicable all information which is
requested or required by a Governmental Entity or other person for the purpose
of clause 3.2; and

 

(b) providing information and documents reasonably requested by the Purchaser as
soon as reasonably practicable for filing or other submissions.

Without prejudice to the Seller’s obligations under this clause 3.3, the Seller
shall procure that each Business Seller and each Share Seller shall co-operate
with and provide reasonable assistance to the Purchaser to enable it to fulfil
its obligations under clause 3.2.

3.4 Nothing in clauses 3.2 or 3.3 shall require or oblige the Purchaser to
provide to the Seller or the Seller to provide to the Purchaser (as the case may
be) any confidential information or business secrets, provided that:

 

(a) where such relevant confidential or secret information is provided, it will
be made available only to the legal counsel of the relevant recipient party (or
parties); and the relevant recipient party shall procure that such legal counsel
will not further disclose such information without the prior written consent of
the relevant disclosing party; and

 

(b) a non-confidential version of the relevant document (or a non-confidential
summary of any non-written communication, meeting or conversation) containing
such confidential information or business secrets is made available to the
relevant recipient party (or parties).

3.5 If it becomes reasonably apparent to the Purchaser or to the Seller (who
shall inform the Purchaser of this fact) that a Governmental Entity:

 

(a) intends or threatens to open an in-depth, “Phase II” or analogous
investigation into the Proposed Transactions or to bring suit before any court
or tribunal to enjoin the Proposed Transactions, or

 

(b) will only approve the Proposed Transactions subject to any undertakings,
commitments, divestments, conditions, obligations, measures, undertakings and/or
modifications, consents decrees, settlements or analogous procedures
(collectively, Regulatory Conditions),

the Purchaser shall promptly, and within the relevant time limits for doing so,
offer, accept and agree to any such Regulatory Condition (or Regulatory
Conditions) as may be necessary so as to enable the satisfaction of the
Conditions prior to the opening of such in-depth, “Phase II” or analogous
investigation into the Proposed Transactions or the bringing of any such suit to
enjoin the Proposed Transactions.

3.6 If, without prejudice to the Purchaser’s obligations in clause 3.5, a
Governmental Entity should open an in-depth, “Phase II” or analogous
investigation into the Proposed Transactions or brings suit before any court or
tribunal to enjoin the Proposed Transactions, and it becomes reasonably apparent
to the Purchaser or to the Seller (who shall inform the Purchaser of this fact)
that such Governmental Entity will approve the Proposed Transactions only
subject to Regulatory Conditions, the provisions of clause 3.5 shall apply
mutatis mutandis so as to enable the satisfaction of the Conditions prior to the
Long Stop Date.

3.7 In relation to the fulfilment of the Condition set out in clause 3.1(a)
only, the Purchaser shall, except for its obligation to offer, accept and agree
to the Regulatory Conditions set out in the offer of commitments from the
Purchaser to the European Commission dated 5 November 2010 (as co-signed by the
Seller) (the Commitments), not be obliged under clause 3.5 or 3.6 or otherwise
under this Agreement to offer, accept or agree any Regulatory Condition to or
with any Governmental Entity:

 

(a) involving business active in laundry care markets accounting individually or
in aggregate for more than €10 million in turnover in laundry care markets in
the last completed fiscal year of the relevant party (or parties) in a manner
that goes beyond modification of the Purchaser’s conduct of, and manner of
remuneration from, its business in laundry care markets following Closing;

 

- 9 -



--------------------------------------------------------------------------------

 

(b) relating to business conducted under the following Unilever brands:

 

  (i) Rexona/Sure, Axe/Lynx and Dove; or

 

  (ii) in the UK or Ireland, Vaseline,

all such turnover to relate to turnover achieved by the relevant business from
customers in the territory of the EU or the EEA.

3.8 The Seller shall, at its own cost, promptly provide information and
documents requested by the Purchaser which are in the Seller’s or any other
member of the Seller Group’s possession and are reasonably necessary for the
preparation and implementation of the divestment which the Purchaser is
committed to make under Section B of the Commitments. If the Seller or any other
member of the Seller Group incurs any external third party costs in connection
with complying with its obligations under this clause 3.8, such costs shall be
reimbursed by the Purchaser, provided that the Seller shall not, and shall
procure that no other member of the Seller Group shall, incur any such costs
without the prior written consent of the Purchaser.

3.9 In relation to the fulfilment of the Condition set out in clause 3.1(b)
only, the Purchaser shall not be obliged under clause 3.5 or 3.6 or otherwise
under this Agreement to offer, accept or agree any Regulatory Condition to or
with any Governmental Entity relating to business conducted in South Africa
under any Unilever brands.

3.10 Where, notwithstanding the Purchaser’s reasonable best endeavours pursuant
to clauses 3.2 and 3.5 above, it becomes reasonably apparent to the Purchaser
(who shall inform the Seller of this fact) or to the Seller (who shall inform
the Purchaser of this fact) that the Conditions set forth in clause 3.1 (other
than the MAC Condition) may not be satisfied in relation to the European
Detergents Business without the opening of an in-depth, “Phase II” or analogous
investigation into the Proposed Transactions, such European Detergents Business
shall be excluded from the Proposed Transactions and the amount of the DCFP
referred to in clause 2.2 shall be reduced by €25 million. Without prejudice to
the first sentence of this clause 3.8 and the obligations of the Purchaser under
clause 3.6, if a Governmental Entity should nonetheless, despite the exclusion
of the European Detergents Business from the Proposed Transaction contemplated
by the previous sentence, open an in-depth, “Phase II” or analogous
investigation into the Proposed Transactions, the effect of the first sentence
of this clause shall no longer apply unless and until it becomes reasonably
apparent to the Purchaser (who shall inform the Seller of this fact) or to the
Seller (who shall inform the Purchaser of this fact) that the Conditions set
forth in clause 3.1 (other than the MAC Condition) may not be satisfied in
relation to the European Detergents Business, in which case the provisions of
the first sentence of this clause 3.10 shall apply mutatis mutandis.

3.11 The Conditions set forth in clause 3.1 (other than the MAC Condition) have
been included for the benefit of both the Seller and the Purchaser and may be
relied upon, in the case of any such Condition not having been satisfied, as a
ground for Closing not to take place. Accordingly, the Conditions in clause 3.1
(other than the MAC Condition) may only be waived, in whole or in part, or the
period in which the Conditions are to be satisfied, extended, by the written
agreement of the Seller and the Purchaser.

 

- 10 -



--------------------------------------------------------------------------------

3.12 The Seller and the Purchaser shall each notify the other promptly upon
becoming aware:

 

(a) that any of the Conditions have been fulfilled (and in this respect
acknowledge that the Condition contained in clause 3.1(a) has been fulfilled);
or

 

(b) of anything which will or may prevent any of the Conditions from being
satisfied on or prior to the Long Stop Date.

3.13 The first Business Day in London on or by which all Conditions have been
fulfilled (or waived in accordance with clause 3.10) is the Unconditional Date.

3.14 If the Unconditional Date has not occurred on or before the Long Stop Date,
then the Seller or the Purchaser may, by written notice to the other party,
terminate this Agreement, and upon delivery of such notice, neither the Seller
nor the Purchaser shall be bound to proceed with the Proposed Transactions and,
except for the Surviving Provisions, this Agreement shall automatically
terminate and be of no further force or effect and no party shall have any claim
hereunder of any nature whatsoever against the other party (save in respect of
accrued rights and/or liabilities arising from the prior breach of this
Agreement), provided, however, that the right to terminate this Agreement under
this clause 3.13 shall not be available (i) to the Seller if it is in material
breach of or has materially breached its obligations under this Agreement or
(ii) to the Purchaser if it has materially breached its obligations under this
Agreement and, in the case of both (i) and (ii), such breach has contributed
materially to the non-satisfaction of the relevant Condition(s).

4. PRE-CLOSING UNDERTAKINGS

4.1 From the Offer Date until Closing, the Seller shall procure or shall have
procured (except as may be approved by the Purchaser in writing and other than
with respect to the Permitted Actions) that the Acquired Businesses are carried
on in all material respects only in the ordinary course and shall comply with
the obligations set out in Schedule 7.

4.2 Other than in the circumstance in which the MAC Condition is the only
Condition that has not been satisfied, if Closing does not take place because
this Agreement has been terminated in accordance with clause 3.12, the Purchaser
shall, not later than two Business Days after such termination, and without
prejudice to any other remedies which the Seller may have under this Agreement
in relation to any other matter, pay to the Seller an amount of €25,000,000.

4.3 From the Offer Date until Closing, the Seller shall co-operate with the
Purchaser in developing the integration programme as outlined in Annex 3 to the
Offer Letter to facilitate the orderly transfer of the Acquired Businesses to
the Purchaser (including the migration and transfer of all Business Information,
and communicating with customers, suppliers and clients of the Acquired
Businesses).

5. CLOSING

5.1 Closing shall take place at the offices of the Seller’s Lawyers in Amsterdam
on the Closing Date.

5.2 Notwithstanding clause 5.1 and the other provisions of this clause 5, the
provisions of Schedule 20 will apply with respect to the sale and transfer of
the Santiga Deferred Assets.

 

- 11 -



--------------------------------------------------------------------------------

5.3 At Closing each of the Seller and the Purchaser shall deliver or perform (or
procure that there is delivered or performed) all those documents, items and
actions listed in relation to that party or any of its Affiliates in Schedule 8.

5.4 Receipt of funds in accordance with paragraph 1(b) of Part C of Schedule 8
shall constitute a good discharge of the Purchaser’s obligation in respect of
the payment of the Closing Payment. The Purchaser shall not be concerned to see
that the moneys transferred are applied in paying the Share Sellers or the
Business Sellers in accordance with their respective entitlements.

6. SELLER WARRANTIES

6.1 The Seller warrants to the Purchaser as at the Offer Date that: (i) each of
the Warranties is accurate and not misleading, and (ii) the Warranties contained
in paragraph 1 and sub-paragraphs 5.1, 5.3 and paragraph 8 of Part A of Schedule
4; paragraphs 1 and 3 of Part B of Schedule 4; paragraphs 1 and 7 of Part E of
Schedule 4; and paragraph 1 of Part F of Schedule 4 will be accurate and not
misleading at the Closing Date as if repeated immediately before the Closing
Date by reference to the facts and circumstances subsisting at that date on the
basis that any reference in the Warranties, whether express or implied, to the
Offer Date is substituted by reference to the Closing Date. The Warranties are
given subject to the limitations set out in Schedule 5 and the limitations set
out in the Tax Covenant insofar as they are expressed to apply to the Tax
Warranties.

6.2 None of the limitations in Schedule 5 or the Tax Covenant shall apply to any
Claim or claim under the Tax Covenant which arises (or to the extent that it is
increased) as a consequence of fraud or fraudulent misrepresentation by any
member of the Seller Group or by any director or officer of any member of the
Seller Group.

6.3 The Warranties shall continue in full force and effect notwithstanding
Closing, and Closing shall not in any way constitute a waiver of the Purchaser’s
right to damages.

6.4 The Seller agrees and undertakes on behalf of itself and each member of the
Seller Group that, if any claim is made against any of them by the Purchaser in
connection with the sale of the Shares and/or the Businesses to the Purchaser,
they shall not make any claim against any Employee on whom they may have relied
before agreeing to any terms of this Agreement or the Tax Covenant or
authorising any statement in the Disclosure Letter, unless such claim is the
result of wilful misconduct, gross negligence or fraud of such Employee.

7. PURCHASER WARRANTIES

The Purchaser warrants to the Seller as at the Offer Date in the terms of the
warranties set out in Schedule 6.

8. CONDUCT OF PURCHASER CLAIMS

8.1 If the Purchaser or any Designated Purchaser receives written notice of any
claim or potential claim by a third party (a Third Party Claim), which might
reasonably result in a Non-Tax Claim being made, the Purchaser shall promptly
(and in any event within 20 Business Days of it or a Designated Purchaser
receiving such notice) give notice of the Third Party Claim to the Seller and
ensure that the

 

- 12 -



--------------------------------------------------------------------------------

Seller and its representatives are given all reasonable information and access
to facilities to investigate it, provided that any failure by the Purchaser to
give such notice to the Seller under this clause 8.1 shall not prevent any Claim
by the Purchaser or extinguish any liability of the Seller under this Agreement
but may be taken into account in calculating any such liability of the Seller to
the extent that the Seller establishes that such liability is increased by such
failure.

8.2 Furthermore, if:

 

(a) the Seller has confirmed to the Purchaser in writing that the subject matter
of the Third Party Claim shall give rise to a Claim (without prejudice to the
restrictions and limitations set out in Schedule 5), the Purchaser shall:

 

  (i) not (and procure that each member of the Purchaser Group shall not) admit
liability or make any agreement or compromise in relation to the Third Party
Claim without prior written approval of the Seller;

 

  (ii) (subject to the Purchaser or the relevant member of the Purchaser Group
being indemnified by the Seller against all reasonable out of pocket costs and
expenses incurred in respect of that Third Party Claim) ensure that it and each
member of the Purchaser Group shall:

 

  (A) take such action as the Seller may reasonably request to avoid, resist,
dispute, appeal, compromise or defend the Third Party Claim;

 

  (B) allow the Seller (if it elects to do so) to take over the conduct of all
proceedings and/or negotiations as the Seller may reasonably deem appropriate in
connection with the Third Party Claim; and

 

  (C) provide such information and assistance as the Seller may reasonably
require in connection with the preparation for and conduct of any proceedings
and/or negotiations relating to the Third Party Claim.

 

(b) the Seller has notified the Purchaser in writing that the subject matter of
the Third Party Claim, in the view of the Seller, does not give rise to a Claim,
the following shall apply:

 

  (i) the Seller shall not (and shall procure that each member of the Seller
Group shall not) admit liability or make any agreement or compromise in relation
to the Third Party Claim without prior written approval of the Purchaser;

 

  (ii) the Purchaser shall not (and shall procure that each member of the
Purchaser Group shall not) admit liability or make any agreement or compromise
in relation to the Third Party Claim without prior written approval of the
Seller;

 

  (iii) (subject to each party bearing their own costs) both the Seller (with
respect to itself and the other members of the Seller Group) and the Purchaser
(with respect to itself and the other members of the Purchaser Group) shall:

 

  (A) take such action as may be reasonably necessary and as requested by the
other to avoid, resist, dispute, appeal, compromise or defend the Third Party
Claim;

 

- 13 -



--------------------------------------------------------------------------------

 

  (B) shall jointly and in consultation with each other conduct the proceedings
and/or negotiations as may reasonably be deemed appropriate in connection with
the Third Party Claim; and

 

  (C) provide such information and assistance to each other as the other may
reasonably require in connection with the preparation for and conduct of any
proceedings and/or negotiations relating to the Third Party Claim.

 

(c) the Purchaser has notified the Seller in writing that the Purchaser shall
not, and therefore irrevocably waives any right to, institute a Claim in
relation to the subject matter of the relevant Third Party Claim, Parties agree
that clauses 8.2(a) and 8.2(b) shall not apply.

9. NO RIGHTS OF RESCISSION OR TERMINATION

9.1 Subject to Clause 3.12, neither the Purchaser nor any Designated Purchaser
shall be entitled to rescind or terminate this Agreement in any circumstances
whatsoever (whether before or after Closing). This shall not exclude any
liability for (or remedy in respect of) fraudulent misrepresentation.

9.2 Notwithstanding clause 9.1, if at any time before Closing any Material
Adverse Change occurs then, subject to remaining provisions of this clause 9,
the Purchaser may give written notice (a MAC Notice) to the Seller at any time
before Closing to terminate this Agreement (other than the Surviving
Provisions). Upon such a MAC Notice being served, Closing shall in any event be
postponed until the steps and processes described in the remaining provisions of
this clause 9 (being the remedial steps and the dispute resolution process) have
been taken or followed.

9.3 The occurrence of a Material Adverse Change shall not entitle the Purchaser
to terminate this Agreement unless the Seller receives a MAC Notice prior to
Closing and the relevant facts and circumstances underlying the alleged Material
Adverse Change, to the extent capable of remedy, have not been remedied (at
least to such an extent that the relevant facts and circumstances no longer
constitute a Material Adverse Change) within thirty (30) days after the date on
which such MAC Notice is served on the Seller, it being understood that the
taking of any steps to remedy the relevant facts and circumstances underlying
the alleged Material Adverse Change shall not constitute any form of
acknowledgement from the Seller that such facts and circumstances indeed
constitute a Material Adverse Change. The taking of any such remedial steps
shall therefore be without prejudice to (a) the ability of the Seller to serve a
Disputed MAC Notice and (b) any argument of the Seller that the relevant facts
and circumstances do not constitute a Material Adverse Change.

9.4 The Seller may notify the Purchaser in writing within 10 Business Days after
receipt of a MAC Notice if it does not accept that a Material Adverse Change has
occurred (a Disputed MAC Notice), in which case clauses 9.5 to 9.8 below shall
apply. If the Seller:

 

(a) fails to give a Disputed MAC Notice within that time period; and

 

(b) has not remedied the relevant facts and circumstances underlying the alleged
Material Adverse Change within the period referred to in clause 9.3,

this Agreement (other than the Surviving Provisions) shall terminate forthwith,
in which case neither party shall have any claim of any nature whatsoever
against the other party under this Agreement (save in respect of any rights and
liabilities which have accrued before termination or in relation to any of the
Surviving Provisions).

 

- 14 -



--------------------------------------------------------------------------------

9.5 If the Seller gives a valid Disputed MAC Notice under clause 9.4 the Parties
shall use reasonable endeavours for a period of 10 Business Days from the date
on which the Purchaser received the Disputed MAC Notice to resolve the dispute,
failing which the question of whether a Material Adverse Change has occurred
shall be referred on the application of either party within 5 Business Days of
the end of the 10 Business Day period referred to above to the following firm of
such accountants: Ernst & Young to determine the matter (the MAC Expert).

 

9.6 If the MAC Expert determines that:

 

(a) a Material Adverse Change has occurred and the Seller has not remedied the
relevant facts and circumstances underlying the alleged Material Adverse Change
within the period referred to in clause 9.3, this Agreement (other than the
Surviving Provisions) shall terminate forthwith, in which case neither party
shall have any claim of any nature whatsoever against the other party under this
Agreement (save in respect of any rights and liabilities which have accrued
before termination or in relation to any of the Surviving Provisions); or

 

(b) a Material Adverse Change has not occurred, the Purchaser shall have no
right to terminate this Agreement on the basis of the alleged Material Adverse
Change.

 

9.7 If there is a reference to the MAC Expert under clause 9.5 above, the
following provisions shall apply:

 

(a) the MAC Expert shall be instructed to notify the Purchaser and the Seller of
its determination within 10 Business Days of the referral;

 

(b) the Purchaser and the Seller shall within 3 Business Days of the referral
make written submissions in relation to the alleged Material Adverse Change and,
if so directed by the MAC Expert, shall attend any hearing before him and make
oral submissions as required by him;

 

(c) the MAC Expert shall be entitled to engage such firm of independent legal
(and other) advisors as it may consider appropriate in order to assist and
advise with respect to the MAC Expert making its determination;

 

(d) the MAC Expert shall act as expert and not as arbitrator, and the MAC
Expert’s determination shall, in the absence of manifest error, be final and
binding on the Purchaser and the Seller and shall be deemed to have been
accepted and approved by each of them;

 

(e) the fees and expenses of the MAC Expert (including any advisors engaged by
the MAC Expert in accordance with paragraph (c) above) shall be borne by the
Seller and the Purchaser in equal proportions;

 

(f) each party shall be responsible for the costs of its own advisers;

 

(g) each party shall and shall procure that its relevant Affiliates shall give
the MAC Expert prompt access to, and the right to take copies of, the books,
records and computer files relating to an alleged Material Adverse Change in
their possession or control and shall provide the MAC Expert with such other
information and assistance as he may reasonably request.

9.8 The Seller shall and shall procure that its Affiliates shall give the
Purchaser and its advisers prompt access to the books, records and computer
discs relating to any possible Material Adverse Change in their possession or
control for the purposes of allowing the Purchaser to assess whether or not a

 

- 15 -



--------------------------------------------------------------------------------

Material Adverse Change has occurred and/or whether a Material Adverse Change is
capable of remedy and/or whether a Material Adverse Change has been effectively
remedied and for the purpose of enabling the Purchaser and its advisers to
prepare its submission to the MAC Expert.

10. BUSINESS ASSETS, CONTRACTS AND LIABILITIES

10.1 Nothing in this Agreement or any Transaction Document shall operate to
transfer any of the Excluded Assets to the Purchaser (or any Business Purchaser)
or make the Purchaser (or any Business Purchaser) liable for any of the Excluded
Liabilities.

10.2 Subject to clause 10.7, the Purchaser (or the relevant Business Purchaser)
shall become entitled to the benefits under the Business Contracts and Business
Claims and this Agreement shall constitute an assignment of the benefit of the
Business Contracts and Business Claims to the relevant Business Purchaser with
effect from Closing.

 

10.3 Each Business Purchaser shall from Closing:

 

(a) assume and discharge when due any and all Assumed Liabilities of the
Business Seller (including obligations arising under the Business Contracts)
relating to the relevant Business;

 

(b) indemnify the Seller (or the relevant Affiliate) against any and all such
Assumed Liabilities and any and all Costs suffered or incurred by any of them as
a result of any such Assumed Liabilities or any failure to perform and discharge
any obligations arising under the Business Contracts; and

 

(c) indemnify the Seller and each of its Affiliates against any and all such
Assumed Liabilities and any and all Costs suffered or incurred by any of them
(including in relation to any claim brought against any of them by the Worldwide
Household Business Purchaser) in relation to any such Assumed Liabilities or any
failure to perform and discharge any obligations arising under the Business
Contracts.

10.4 Parties agree that the provisions of paragraphs 11(a), 12-14, 16, 17, 19
and 20 of Schedule 5 shall mutatis mutandis apply to an claim or potential claim
of the Seller in relation to the matters referred to in clause 10.3, provided
that any reference in such paragraphs to the Purchaser or a Designated Purchaser
shall be considered a reference to the Seller or a Designated Seller, and vice
versa.

10.5 After Closing, the Purchaser shall at its cost execute and deliver all such
further documents and/or take such other action as:

 

(a) the Seller may reasonably request in order to effect the release and
discharge in full of the relevant member of the Seller Group from any Assumed
Liabilities or the assumption by the Purchaser (or a Designated Purchaser) as
the primary obligor in respect of any Assumed Liabilities in substitution for
the relevant member of the Seller Group (in each case on a non-recourse basis to
any member of the Seller Group); and

 

(b) the Seller may reasonably request in order to effect the release and
discharge in full of the relevant member of the Worldwide Household Business
Purchaser Group from any Assumed Liabilities or the assumption by the Purchaser
(or a Designated Purchaser) as the primary obligor in respect of any Assumed
Liabilities in substitution for the relevant member of the Worldwide Household
Business Purchaser Group (in each case on a non-recourse basis to any member of
the Worldwide Household Business Purchaser Group).

 

- 16 -



--------------------------------------------------------------------------------

10.6 After Closing, the Seller shall to procure that the Worldwide Household
Business Purchaser shall at its cost execute and deliver all such further
documents and/or take such other action as the Purchaser may reasonably request
in order to effect the release and discharge in full of the relevant member of
the Purchaser Group from any Excluded Liabilities or the assumption by the
Worldwide Household Business Purchaser as the primary obligor in respect of any
Excluded Liabilities in substitution for the relevant member of the Purchaser
Group (in each case on a non-recourse basis to any member of the Purchaser
Group).

10.7 The provisions of Schedule 9 shall apply if and to the extent that the
benefit and/or burden of any of the Business Contracts and Business Claims
cannot be assigned, transferred or novated to the Purchaser or the relevant
Designated Purchaser except by an agreement of novation or without obtaining a
consent, approval, waiver or the like to the assignment, transfer or novation
from a third party (each such agreement of novation or consent being a Third
Party Consent).

11. SPECIFIC INDEMNITIES

11.1 The Seller (or the relevant Affiliate) shall from Closing indemnify and
keep indemnified on demand each member of the Purchaser Group against any and
all:

 

(a) Costs and Liabilities suffered or incurred by any of them arising out of or
in connection with any of the Excluded Assets or Excluded Liabilities;

 

(b) Environmental Liabilities suffered or incurred by any of them (except for
any Assumed Environmental Liabilities) including, without limitation, the
Excluded Amersfoort Liabilities;

 

(c) Costs and Liabilities suffered or incurred by any of them arising out of or
in connection with any pre-Closing restructuring steps that are taken in advance
of any transfer of Shares or Businesses (or any part thereof) to the Purchaser
or its Affiliates; and

 

(d) Fines imposed by a Governmental Entity, any damages awarded to claimants
through private enforcement or costs associated with administering any
investigation or action, in each case suffered or incurred by any member of the
Purchaser Group arising out of or in connection with any infringements of
Article 81 or Article 82 of the EC Treaty or Section 2 or Section 18 of the
Competition Act 1998 or any other anti-trust or similar legislation in any
jurisdiction by any Target Company or Business Seller (insofar as it relates to
the Acquired Businesses), but only to the extent that such infringements took
place prior to Closing.

11.2 Parties agree that the provisions of:

 

(a) clause 8; and

 

(b) paragraphs 4(c), 9, 11-14, 16, 17, 19 and 20 of Schedule 5,

shall apply mutatis mutandis to an claim or potential claim of the Purchaser in
relation to the matters referred to in clause 11.1.

11.3 In addition to the provisions of clause 11.2, parties agree that the
provisions of paragraphs 5 and 15 shall apply mutatis mutandis to a claim or
potential claim of the Purchaser in relation to the matters referred to in
clause 11.1(d).

 

- 17 -



--------------------------------------------------------------------------------

11.4 No clause of this Agreement shall operate to require:

 

(i) the Purchaser to indemnify the Seller or any member of the Seller Group
against any Liabilities relating to or arising from any pollution, contamination
or hazardous substances at or under any Relevant Property that has migrated on
or after Closing from any property owned or occupied by any member of the Seller
Group and/or the Worldwide Household Business Purchaser Group; or

 

(ii) the Seller to indemnify the Purchaser or any member of the Purchaser Group
against any Liabilities relating to or arising from any pollution, contamination
or hazardous substances at or under any property owned or occupied by any member
of the Seller Group and/or the Worldwide Household Business Purchaser Group that
has migrated on or after Closing from any Relevant Property.

12. RELEVANT PROPERTIES

The provisions of Schedule 10 shall apply in respect of the Relevant Properties.

13. INTELLECTUAL PROPERTY AND IT

The parties shall comply with their obligations set out in Schedule 11 in
respect of the use of IPR, Information Technology and/or IT Systems by the
Seller Group, the Purchaser Group and the Acquired Businesses on and after
Closing.

14. EMPLOYEES

14.1 The parties intend that the contracts of employment of the Employees will
have effect from the close of business on the Closing Date, as if originally
made between each Employee and the relevant Business Purchaser or relevant
Target Company. Accordingly, if the rights, powers, duties, liabilities and
obligations of the relevant member of the Seller Group in respect of any
contracts of employment with its Employees in force immediately before the
Closing Date do not apply between the relevant Target Companies or Business
Purchasers and such Employees on the Closing Date:

 

(a) the relevant Target Company or Business Purchaser shall, within fourteen
(14) days after the Closing Date, make offers of employment to the relevant
Employees on terms and conditions (which shall include treating any period of
service with any member of the Seller Group as if it were service with the
Target Company or Business Purchaser, which shall include rights to retirement
benefits, and which shall include a job position of a level or grade in terms of
responsibilities and required skills) which are no less favourable taken as a
whole than those on which each such Employee was employed by the relevant member
of the Seller Group immediately prior to the Closing Date; and

 

(b) where those Employees accept such offers of employment, the Seller will
ensure that they are released from employment with the relevant member of the
Seller Group with effect from the close of business on the Closing Date or on
the date of acceptance of employment with the Target Company or Business
Purchaser as the case may be, if later.

 

- 18 -



--------------------------------------------------------------------------------

14.2 If, as a result of the Proposed Transactions contemplated by this
Agreement, the contract of employment of any person who is not an Employee is
found or alleged to have effect after the Closing Date as if originally made
with the Purchaser or any member of the Purchaser Group, the following shall
apply:

 

(a) the Seller or other member of the Seller Group shall, within 14 days of
being so requested by the Purchaser (which request can only be made within the
period of 1 month following the Closing Date), make an offer of employment to
the relevant person on terms and conditions which are no less favourable taken
as a whole than those on which each such person was employed by the relevant
member of the Seller Group immediately prior to the Closing Date;

 

(b) in relation to any person who is not an Employee and who is not included in
the Allocated and Attached Employee Adjustment, once that offer has been made
and not accepted within 14 days after such offer having been made (or after the
expiry of 14 days after it has been requested), the Seller will pay to the
Purchaser an amount equal to the benefits that would have been payable in
relation to the termination of such person, applying the redundancy and
severance policies referred to in Clause 14.5 based on a termination by reason
of redundancy and assuming a termination as per the expiry of the job offer or
the expiry of 14 days after the Purchaser will have requested such an offer to
be made;

 

(c) where that person accepts such offer of employment, the Purchaser will
ensure that such person is released from employment with the relevant member of
the Purchaser Group with effect from the date of acceptance of employment with
the Seller or other member of the Seller Group;

 

(d) in relation to any person who is not an Employee and who is not included in
the Allocated and Attached Employee Adjustment, and works in: the manufacturing
unit in Spain; the manufacturing unit in South Africa; the marketing and sales
unit in Austria; or the marketing and sales unit in Portugal, sections a) up to
and including c) of this clause 14.2 will not apply and instead Seller will pay
to the Purchaser an amount equal to the benefits that would have been payable in
relation to the termination of such person, applying the redundancy and
severance policies referred to in Clause 14.5 based on termination by reason of
redundancy and assuming a termination on Employee Closing. Seller shall pay such
amount to the Purchaser on the same date as the Employee Settlement Payments
described in paragraph 10 of Exhibit 6 are made (or within 2 months of Employee
Closing where no such payment is made).

14.3 The Purchaser shall provide the Seller with such information as the Seller
may reasonably request in writing as is necessary for any member of the Seller
Group to comply with any legal requirement (whether statutory or pursuant to any
written agreement with, or the constitution of, any works council or other
employee representative body) in relation to the Proposed Transactions to
consult with or inform the Employees (or any of them), a relevant trade union, a
relevant works council or any other employee representatives. The obligations
under this Clause 14.3 shall apply mutatis mutandis to the Seller.

14.4 For a period of not less than 12 months from the Closing Date, the
Purchaser shall, and shall procure that the relevant Target Companies and the
Business Purchasers shall, make no changes to the compensation and other terms
and conditions of employment (which shall include retirement benefits on the
basis that, provided equivalent value is maintained, there is no requirement to
maintain the type or shape of retirement benefit provided under the relevant
plan of the Seller Group) of each relevant Employee (including any such
individuals on approved leave of absence) which will cause them to be less
favourable, taken as a whole, than those terms and conditions of employment on
which each Employee was employed by the Seller Group immediately before the
Closing Date, to the extent that such terms and conditions are reasonably in
line with the terms and conditions disclosed in the Data Room and referred to in
the Disclosure Letter and subject to changes made in the normal course of
business. Furthermore, the Purchaser shall treat any period of service of an
Employee with any member of the Seller Group and with

 

- 19 -



--------------------------------------------------------------------------------

predecessor entities, as if it were service with the relevant Target Company or
Business Purchaser or any member of the Purchaser Group. For the avoidance of
doubt, nothing in this Clause 14.4 shall be construed as requiring the Purchaser
or any member of the Purchaser Group to continue to employ any Employee during
such period from the Closing Date or thereafter. This Clause 14.4 does not apply
to rights to Retirement Benefits which are dealt with under Schedule 12.

14.5 For a period of not less than 12 months from the Closing Date, the
Purchaser shall, and shall procure that the relevant Target Companies and the
Business Purchasers shall, provide to each relevant Employee the same redundancy
and severance policies of the Seller Group as were provided to them as of the
Closing Date, provided that such terms and conditions are reasonably in line
with the terms and conditions disclosed in the Data Room and referred to in the
Disclosure Letter and subject to changes made in the normal course of business
(and which for the avoidance of doubt include the severance arrangements agreed
for France, Germany, Spain and Netherlands (in respect of Grade 28 and above)
and which are attached as Annex 3 to Exhibit 6 of this Agreement), such that if
any member of the Purchaser Group terminates the employment of any such Employee
within such period, the Purchaser shall, or shall procure, payment to such
Employee of at least the same value to which that Employee would have been
entitled under those redundancy and severance policies (and for purposes of
determining such value, the Purchaser shall credit that Employee with both his
or her years of employment with any member of the Seller Group and the term of
his or her employment with any member of the Purchaser Group). For the avoidance
of doubt, nothing in this Clause 14.5 shall be construed as requiring the
Purchaser or any member of the Purchaser Group to continue to employ any
Employee during such period from the Closing Date or thereafter. This
Clause 14.5 does not apply to rights to Retirement Benefits which are dealt with
under Schedule 12.

14.6 The Purchaser shall, and shall procure that each relevant Target Company
and Business Purchaser shall, subject to Part (B), paragraph 6 of Exhibit 6,
from Closing:

 

(a) assume and discharge when due any and all Employee Liabilities in respect of
any period after Closing (including, for the avoidance of doubt, any Liabilities
in respect of a Temporary Employee); and

 

(b) indemnify the Seller and each of its Affiliates on an after-tax basis
against any and all such Employee Liabilities set out in (a) and any and all
Costs suffered or incurred by any of them as a result of any such Employee
Liabilities.

14.7 The Seller shall, and shall procure that each relevant member of the Seller
Group shall, subject to Part (B), paragraph 6 of Exhibit 6, from Closing:

 

(a) assume and discharge all Liabilities in respect of the Employees in respect
of any period on or before Closing (including, for the avoidance of doubt, any
Liabilities in respect of a Temporary Employee); and

 

(b) indemnify the Purchaser as agent and/or trustee for each member of the
Purchaser Group on an after-tax basis against any and all such Liabilities set
out in (a) and any and all Costs suffered or incurred by any of them as a result
of any such Liabilities.

14.8 If, as a result of the Proposed Transactions, any Employee who is entitled
to terminate his contract of employment and receive a severance payment so
terminates and becomes so entitled, the Purchaser shall indemnify the Seller as
agent and/or trustee for each member of the Seller Group against any and all
Liabilities or Costs incurred by the Seller or any member of the Seller Group as
a result of such termination if such right was a direct result of a change by
any member of the Purchaser Group to the terms and conditions of employment,
function level, job content of the individual compared to the situation
immediately prior to Closing.

 

- 20 -



--------------------------------------------------------------------------------

14.9 The Seller shall indemnify the Purchaser as agent and/or trustee for each
member of the Purchaser Group on an after-tax basis against any Liabilities and
any and all Costs incurred by the Purchaser or any member of the Purchaser Group
in respect of:

 

(a) any material failure by the Seller, any member of the Seller Group or any
Target Company to comply with its obligations under the Regulations relating to
the requirement to inform and consult employee representatives and Employees in
relation to the implementation of the Proposed Transactions, except to the
extent that such failure to inform and consult is caused by the Purchaser
failing to comply with its obligations under such applicable law; and

 

(b) any and all Liabilities, including tax and social security liabilities, in
respect of any Employee incurred in respect of, or otherwise in connection with,
the vesting of or exercise of any awards under any share incentive or share
option scheme operated by the Seller or any retention bonus triggered as a
result of the Proposed Transactions.

14.10 If any severance or redundancy payment is payable on the termination of
employment of a Temporary Employee, the Seller will indemnify the Purchaser for
the cost thereof up to a maximum of an amount equal to the benefits that would
have been payable in relation to the termination of the person had he been
treated as a permanent employee for the duration of his employment with both the
Seller and the Purchaser, applying the redundancy and severance policies
referred to in Clause 14.5 based on a termination by reason of redundancy on the
date he ceases to be employed by the relevant member of the Purchaser’s Group
and assuming a termination within two months after the envisaged termination
date of his temporary employment contract. The Seller shall pay such amount to
the Purchaser within one month of the amount having become due and payable and
after having been requested to do so by the Purchaser.

15. RETIREMENT BENEFITS

The provisions of Schedule 12 shall apply in respect of retirement benefit
arrangements for the Employees.

16. TAX

16.1 The provisions of Schedule 13 shall apply in relation to taxation.

16.2 The Tax Covenant shall come into effect at the Closing Time.

17. INSURANCE

17.1 From the Offer Date until (and including) the Closing Date, members of the
Seller Group and the Target Companies shall continue in force all policies of
insurance maintained by them in respect of the Acquired Businesses. Until the
Closing Date, the Seller shall procure that each Target Company and (in relation
to the Acquired Businesses) Business Seller shall take such action as can be
expected from a reasonably prudent businessman and as is reasonably necessary in
order to maintain any of its insurances in force until the Closing Date.

 

- 21 -



--------------------------------------------------------------------------------

17.2 Upon Closing, all insurance cover arranged in relation to the Acquired
Businesses by the Seller Group (whether under policies maintained with third
party insurers or other members of the Seller Group) shall cease (other than in
relation to insured events taking place before Closing) and no member of the
Purchaser Group (including, for the avoidance of doubt, the Target Companies)
shall make any claim under any such policies in relation to insured events
arising after Closing. The Seller shall be entitled to make arrangements with
its insurers to reflect this clause.

17.3 All proceeds of insurance paid to and received by the Seller or its
Affiliates (in excess of any deductible, retention or self-insurance amount) in
respect of any event that occurs on or before the Closing Date, to the extent
that the proceeds are for damaged properties or assets that constitute Business
Assets or assets of the Target Companies, shall:

 

(a) to the extent the damage to the Business Assets or the assets of the Target
Companies to which the proceeds pertain has not been repaired or restored or
paid for by the Seller on or prior to Closing, be paid over to the Purchaser at
the Closing or, if no proceeds have been received before the Closing, the Seller
shall assign its claim thereto to the Purchaser promptly following the Closing
Date; and

 

(b) to the extent the damage to the Business Assets or the assets of the Target
Companies to which the proceeds pertain has been repaired or restored or paid
for by the Seller on or prior to Closing, be retained by the Seller or, if no
proceeds have been received before the Closing, the Seller shall be entitled to
retain the same once received.

17.4 This clause 17 shall not apply, and the provisions of Schedule 10 shall
apply, in respect of the treatment of any buildings insurance cover or proceeds
of such insurance (or any other matters relating to such building insurance)
relating to the Relevant Properties.

18. TRADE DEBTORS, TRADE CREDITORS, TRADE ACCRUALS AND OTHER FINANCIAL MATTERS

 

18.1 The provisions of Schedule 14 shall apply in respect of the treatment of:

 

(a) Trade Debtors and Trade Creditors;

 

(b) trade accruals (incorporating the provisions of Exhibit 12);

 

(c) amounts prepaid with respect to advertising and rent; and

 

(d) certain employee related liabilities.

19. PAYMENT OF INTER-COMPANY DEBT

The provisions of Schedule 15 shall apply in respect of the payment of
Inter-Company Debt.

20. GUARANTEES AND OTHER THIRD PARTY ASSURANCES

20.1 The Purchaser shall ensure that at Closing (or as soon as reasonably
practicable thereafter) each member of the Seller Group is released in full from
all Third Party Assurances listed in Part A of

 

- 22 -



--------------------------------------------------------------------------------

Exhibit 1 given by it in respect of obligations of any Target Company or
relating to any Business Contract. In addition, the Purchaser shall use its
reasonable best endeavours to ensure that, as soon as reasonably practicable
after becoming aware of any other Third Party Assurance in respect of any
obligations of any Target Company or relating to any Business Contract, each
member of the Seller Group is released in full from such Third Party Assurance.
Pending release of any Third Party Assurance referred to in this clause 20.1,
the Purchaser shall indemnify the Seller and each of its Affiliates against any
and all Costs arising after Closing under or by reason of that Third Party
Assurance.

20.2 The Purchaser shall ensure that at Closing each member of the Worldwide
Household Business Purchaser Group is released in full from all Third Party
Assurances listed in Part B of Exhibit 1 given by it in respect of obligations
of any Target Company or relating to any Business Contract. In addition, the
Purchaser shall use its reasonable efforts to ensure that, as soon as reasonably
practicable after becoming aware of any other Third Party Assurance in respect
of any obligations of any Target Company or relating to any Business Contract,
each member of the Worldwide Household Business Purchaser Group is released in
full from such Third Party Assurance. Pending release of any Third Party
Assurance referred to in this clause 20.2, the Purchaser shall indemnify the
Worldwide Household Business Purchaser and each of its Affiliates against any
and all Costs arising after Closing under or by reason of that Third Party
Assurance.

20.3 The Seller shall ensure that at Closing each Target Company is released in
full from all Third Party Assurances listed in Part C of Exhibit 1 given by it
in respect of obligations of any member of the Seller Group. In addition, the
Seller shall use its reasonable best endeavours to ensure that, as soon as
reasonably practicable after becoming aware of any other Third Party Assurance
in respect of any obligations of any member of the Seller Group, each Target
Company is released in full from such Third Party Assurance. Pending release of
any Third Party Assurance referred to in this clause 20.3, the Seller shall
indemnify the Purchaser and each of its Affiliates against any and all Costs
arising after Closing under or by reason of that Third Party Assurance.

21. POST-CLOSING AGREEMENTS

21.1 The Purchaser agrees (and undertakes to procure) that:

 

(a) no Target Company resident in the Philippines shall pay any dividends at any
time between the Closing Date and the end of the tax accounting period of that
Target Company in which the Closing Date occurs, excluding any transaction or
action taken on the basis of Schedule 3;

 

(b) no Target Company resident in the Philippines shall engage in any
non-locally taxable income generating transaction outside the ordinary course of
business and no tax or accounting election shall be made, revoked or amended by,
or on behalf of, or with respect to, any such Target Company at any time between
the Closing Date and the end of the tax accounting period of that Target Company
in which the Closing Date occurs; and

 

(c) with respect to Indonesia the following shall apply:

 

  (i) no Target Company resident in Indonesia shall pay any dividends that fall
outside the ordinary historic course of Seller’s business of paying dividends to
minority shareholders at any time between the Closing Date and the end of the
tax accounting period of that Target Company in which the Closing Date occurs;
and

 

- 23 -



--------------------------------------------------------------------------------

 

  (ii) no Target Company resident in Indonesia shall until 30 June 2010 engage
in any non-locally taxable income generating transaction outside the ordinary
course of business and no tax or accounting election shall be made, revoked or
amended by, or on behalf of, or with respect to, any such Target Company at any
time between the Closing Date and the end of the tax accounting period of that
Target Company in which the Closing Date occurs; and

 

  (iii) in respect of any actions described in sub-paragraph (ii) above to be
taken by any Target Company resident in Indonesia after 30 June 2010 and before
1 July 2011 it shall consult with the Seller before taking any action that can
reasonably be expected to affect the Seller’s US tax position.

21.2 The Seller shall not, and shall procure that no member of the Seller Group
shall, within 18 months from the Closing Date solicit or entice away from the
employment of any member of the Purchaser Group or any Business Purchaser any
Key Manager without the prior written consent of the Purchaser or intentionally
assist any person to do any of the foregoing. However, this provision shall not
restrict the employment of any Key Manager:

 

(a) whose employment with the relevant member of the Purchaser Group has then
ceased or who has received notice terminating such employment;

 

(b) who has responded independently to a published general recruitment
advertisement not specifically directed at such Key Manager; or

 

(c) who has, of his or her own accord, approached any member of the Seller Group
in connection with such Key Manager being employed by a member of the Seller
Group.

21.3 The Purchaser shall not, and shall procure that no member of the Purchaser
Group shall, within 18 months from the Closing Date solicit or entice away from
the employment of any member of the Seller Group any Seller Key Manager without
the prior written consent of the Seller or intentionally assist any person to do
any of the foregoing. However, this provision shall not restrict the employment
of any Seller Key Manager:

 

(a) whose employment with the relevant member of the Seller Group has then
ceased or who has received notice terminating such employment;

 

(b) who has responded independently to a published general recruitment
advertisement not specifically directed at such Seller Key Manager; or

 

(c) who has, of his or her own accord, approached any member of the Purchaser
Group in connection with such Seller Key Manager being employed by a member of
the Purchaser Group.

21.4 The Seller shall not, and shall procure that no member of the Seller Group
shall, for as long as such member remains an Affiliate of the Seller, do any of
the following things:

 

(a)

within two years after the Closing Date, be engaged or directly or indirectly
interested in carrying on any business which competes with all or any part of
the Acquired Businesses within the Territory as it is carried on at the Closing
Date. This clause shall not prevent: (i) the holding of shares in a listed
company for investment purposes only where the Seller does not exercise,
directly or indirectly, any management function in the company concerned or any
material influence in that company, which shall be taken to be the case if the
shares do not confer more

 

- 24 -



--------------------------------------------------------------------------------

 

than 20 per cent. of the votes which could normally be cast at a general meeting
of the company, (ii) acquiring in a single transaction or a series of related
transactions any one or more companies and/or businesses which include a company
or business which competes with all or any part of the Acquired Businesses
within the Territory as it is carried on at the Closing Date, provided that such
competing business does not represent more than 20 per cent. of the companies
and/or businesses acquired in such transaction or series of related transactions
(measured in terms of turnover), or (iii) the carrying on of any business by any
member of the Seller Group, where the carrying on of such business existed prior
to or at Closing (but not including the Acquired Businesses);

 

(b) within two years after Closing, solicit the custom, in relation to goods or
services sold to any person by any member of the Target Company or Business
Seller in the course of its business within the Territory during the two years
before the Closing Date, of that person in respect of similar goods or services
within the Territory; and

 

(c) assist any other person to do any of the foregoing things.

21.5 If, for any reason, the sale and purchase of the Shares of any Target
Company (a Deferred Target Company) is not completed on the Closing Date, the
Seller agrees that:

 

(a) the provisions of Schedule 7 shall continue to apply in respect of each
Deferred Target Company for the period from and including the Closing Date until
the date on which the sale and purchase of the Shares in the Deferred Target
Company actually completes (the Deferred Target Company Closing Date); and

 

(b) without prejudice to the generality of clause 21.5(a), it shall procure
that:

 

  (i) the Deferred Target Company does not declare or pay any dividend or other
distribution (whether in cash, stock or in kind) or reduce its paid-up share
capital; and

 

  (ii) the Deferred Target Company does not enter into any transaction of any
kind (whether of a revenue or capital nature) that is not on arms length terms,

in each case for the period from and including the Closing Date until the
Deferred Target Company Closing Date,

provided that, with respect to Sara Lee Philippines Inc., the above shall apply
to the extent that the Seller or the relevant member of the Seller Group is able
to exercise its shareholder rights to procure the matters identified in (a) and
(b) above.

21.6 Each undertaking contained in this clause shall be construed as a separate
undertaking and if one or more of the undertakings is held to be against the
public interest or unlawful or in any way an unreasonable restraint of trade,
the remaining undertakings shall continue to bind the Purchaser or the Seller,
as the case may be.

22. WORLDWIDE HOUSEHOLD BUSINESS

22.1 Parties acknowledge that it is also the intention of the Seller to dispose
of its Worldwide Household Business to one or more third parties (the Household
Disposal). Parties have, however, agreed that Closing shall not be conditional
upon the entering into and/or completion of the Household

 

- 25 -



--------------------------------------------------------------------------------

Disposal and accordingly acknowledge that it is possible that all or a certain
part of the Worldwide Household Business will remain with the Seller Group. In
this respect Parties agree that where in this Agreement reference is made to:

 

(a) the allocation of any asset, liability or agreement to the Worldwide
Household Business and/or the Worldwide Household Business Purchaser (or any of
its Affiliates);

 

(b) the entering into of any agreement with the Worldwide Household Business
Purchaser (or any of its Affiliates);

 

(c) the Seller undertaking to procure something from the Worldwide Household
Business Purchaser (or any of its Affiliates),

such reference shall:

 

  (i) to the extent that the relevant part of the Worldwide Household Business
is at the relevant time still retained by the Seller Group and is not the
subject of a completed transaction to dispose of such to a third party; and

 

  (ii) unless the Seller notifies the Purchaser otherwise in writing,

be replaced by a reference to the Seller (or any of its Affiliates) and/or the
relevant part of the business that is to be retained by the Seller Group, as
designated by the Seller.

23. INFORMATION, RECORDS AND ASSISTANCE POST-CLOSING

23.1 For 7 years following the Closing Date, each member of the Purchaser Group
shall provide the Seller (at the Seller’s cost) with reasonable access at
reasonable times on reasonable advance notice to (and the right to take copies
of) the books, accounts, customer lists and all other records held by it after
Closing to the extent that such books, accounts, customer lists and other
records relate to the conduct or performance of the Acquired Businesses during
the period prior to Closing (the Records). This obligation is subject to the
provisions of clause 28 (Confidentiality).

23.2 For 7 years following the Closing Date, no member of the Purchaser Group
shall dispose of or destroy any of the Records without first giving the Seller
at least 2 months’ notice of its intention to do so and giving the Seller a
reasonable opportunity to remove and retain any of them (at the Seller’s
expense).

23.3 For 7 years following the Closing Date, each member of the Purchaser Group
shall (at the Seller’s expense) also give such reasonable assistance to any
member of the Seller Group as the Seller may reasonably request in relation to
any third party proceedings by or against any member of the Seller Group so far
as they relate to the Acquired Business, including proceedings relating to
employees’ claims or taxation.

23.4 For 7 years following the Closing Date, the Seller shall, and shall procure
that each member of the Seller’s Group shall, provide the Purchaser (at the
Purchaser’s cost) with reasonable access at reasonable times on reasonable
advance notice to: (i) any information (including Non-Exclusive Information)
held by it (and the right to take copies of such information), provided that to
the extent that such information also contains information that is confidential
to the Worldwide Household Business or any other business conducted by any
member of the Seller’s Group, such confidential information shall be redacted
from the information to be provided to the Purchaser and (ii) any employees of
the Seller Group, in each case as is reasonably required by the Purchaser in
connection with the Acquired Businesses.

 

- 26 -



--------------------------------------------------------------------------------

24. CHANGES OF NAME AND DOMAIN NAME REGISTRATIONS

24.1 The Purchaser shall procure that to the extent legally possible:

 

(a) in the relevant jurisdictions where no services will be provided pursuant to
a Transitional Services Agreement, within (i) 45 days after the Closing Date or
(ii) otherwise as soon as reasonably practicable; or

 

(b) in the relevant jurisdictions where services will be provided pursuant to a
Transitional Services Agreement, within (i) 45 days after the date on which the
last of the relevant services will be provided in such jurisdiction or
(ii) otherwise as soon as reasonably practicable,

the name of any Target Company which consists of or incorporates the term “SARA
LEE”, “SARA”, “LEE”, “SL” or “KIWI” is changed to a name which does not include
that term or any name which, in the reasonable opinion of the Seller, is
substantially or confusingly similar.

24.2 Subject to clauses 24.3 and 24.4, the Purchaser shall not, and shall
procure that its Affiliates, and (with effect from the Closing Date), the Target
Companies and the Acquired Businesses, shall not:

 

(a) carry out any advertising, marketing, promotional or sales activities that
refer in any way whatsoever to the term “SARA LEE” (or any substantially or
confusingly similar term) with effect from the Closing Date; or

 

(b) order any packaging, labels or advertising, marketing, promotional or sales
literature or other materials (including finished goods) bearing the term “SARA
LEE” (or any substantially or confusingly similar term) with effect from the
Closing Date.

24.3 Subject to clause 24.4, the Purchaser shall, and shall procure that the
Business Purchasers, the Target Companies and the Acquired Businesses shall, as
soon as reasonably practicable after the Closing Date (and in any event within
12 months afterwards), cease all further use of the term “SARA LEE” (or any
substantially or confusingly similar term) and shall remove any trade or service
name or mark, business name, logo, symbol or domain name related to or
incorporating the term “SARA LEE” (or any substantially or confusingly similar
term) from the properties and assets of the Target Companies and the Acquired
Businesses.

24.4 Notwithstanding the restrictions set out in clauses 24.1 to 24.3
(inclusive), in respect of each Run-Off Product, the Purchaser, the Target
Companies and the Business Purchasers shall be permitted, and are hereby granted
a non-exclusive licence, until the Run-Off Stop Date for that Run-Off Product,
to sell or otherwise dispose of that Run-Off Product to the extent that it bears
the term “SARA LEE” or “SL” or any trade or service name or mark, business name,
logo or symbol incorporating the term “SARA LEE” or “SL”, provided that the
Purchaser shall (and shall procure that the Target Companies and the Business
Purchasers shall):

 

(a) use all commercially reasonable efforts to dispose of that Run-Off Product
promptly after, in respect of each:

 

  (i) Non-TSA Product, the Closing Date; and

 

- 27 -



--------------------------------------------------------------------------------

 

  (ii) MU Only Product and MSU/MU Product, the latest date on which a member of
the Seller Group is obliged to carry out MU Services or MSU Services for that
Run-Off Product (in any country) under a Transitional Services Agreement;

 

(b) not make any changes to that Run-Off Product (including its advertising,
marketing, promotional or sales literature and other material bearing the term
“SARA LEE” or “SL” or any trade or service name or mark, business name, logo or
symbol incorporating the term “SARA LEE” or “SL”), as manufactured or marketed
by a member of the Seller Group immediately prior to the relevant date set out
in clause 24.4(a) for that Run-Off Product (except that, for the avoidance of
doubt, such changes may be made to products (including their advertising,
marketing, promotional or sales literature and other material) that do not bear
the term “SARA LEE” or “SL” or any trade or service name or mark, business name,
logo or symbol incorporating the term “SARA LEE” or “SL”); and

 

(c) in any event, on or before the Run-Off Stop Date for that Run-Off Product,
in relation to that Run-Off Product, cease all use of the term “SARA LEE” (or
any substantially or confusingly similar term) and destroy any unused packaging,
labels or advertising, marketing, promotional or sales literature, other
materials or product on which the term “SARA LEE” (or any substantially or
confusingly similar term) is used and certify to the Seller that such
destruction has occurred.

24.5 The Seller shall, and shall procure that each member of the Seller Group
and the Worldwide Household Business Purchaser shall, upon Closing or as soon as
reasonably practicable thereafter remove from any web sites which it is
retaining (or, as the case may be, acquiring in connection with the Worldwide
Household Business) any reference to the Acquired Businesses and delete any
hypertext links which connect any such web sites to web sites which relate to
the Acquired Businesses.

24.6 The Purchaser shall, and shall procure that each member of the Purchaser
Group shall, upon Closing or as soon as reasonably practicable thereafter remove
from any web sites which it acquires pursuant to the terms of this Agreement any
reference to the Worldwide Household Business or any business to be retained by
the Seller or other member of the Seller Group and delete any hypertext links
which connect any such web sites to web sites which relate to the Worldwide
Household Business or any business to be retained by the Seller or other member
of the Seller Group.

24.7 On or as soon as reasonably possible after Closing, the Purchaser and the
Seller shall send out a joint notice in the Agreed Form to an agreed list of the
suppliers, customers and clients of the Acquired Businesses advising them of the
transfer of the Acquired Businesses.

25. AGENCY STRUCTURE

Each of the Seller and the Purchaser agrees that it is entering into this
Agreement on its own behalf as principal and as agent on behalf of the
Designated Sellers or (as the case may be) the Designated Purchasers on the
basis set out in Schedule 17.

26. PAYMENTS

26.1 Any payment to be made pursuant to this Agreement by the Purchaser (or any
member of the Purchaser Group) shall be made to the Seller’s Bank Account. The
Seller agrees to pay each member of the Seller Group that part of each payment
to which it is entitled.

 

- 28 -



--------------------------------------------------------------------------------

26.2 Any payment to be made pursuant to this Agreement by the Seller (or any
member of the Seller Group) shall be made to the Purchaser’s Bank Account. The
Purchaser agrees to pay each member of the Purchaser Group that part of each
payment to which it is entitled.

26.3 Payment under clause 26.1 and 26.2 shall be in immediately available funds
by electronic transfer on the due date for payment. Receipt of the amount due
shall be an effective discharge of the relevant payment obligation.

26.4 If any sum due for payment in accordance with this Agreement is not paid on
the due date for payment, the person in default shall pay Default Interest on
that sum from but excluding the due date to and including the date of actual
payment calculated on a daily basis.

27. ANNOUNCEMENTS

27.1 Neither the Seller nor the Purchaser (nor any of their respective
Affiliates or representatives) shall make any announcement or issue any circular
in connection with the existence or subject matter of this Agreement (or any
other Transaction Document) without the prior written approval of the other.

27.2 The restriction in clause 27.1 shall not apply to the extent that the
announcement or circular is required by law, by any stock exchange or any
regulatory or supervisory body or authority of competent jurisdiction to which
any party is subject or submits, whether or not the requirement has the force of
law. If this exception applies, the party making the announcement or issuing the
circular shall use its reasonable efforts to consult with the other party in
advance as to its form, content and timing provided that any such announcement
shall be made only after notice to the other party.

28. CONFIDENTIALITY

28.1 For the purposes of this clause 28:

 

(a) Confidential Information means any written information and information
transferred or obtained orally, visually, electronically or by any other means
comprising:

 

  (i) (in relation to the obligations of the Purchaser) any information received
or held by the Purchaser (or any of its Representatives) relating to the Seller
Group or, prior to Closing, any of the Target Companies and/or the Businesses;
or

 

  (ii) (in relation to the obligations of the Seller) any information received
or held by the Seller (or any of its Representatives) relating to the Purchaser
Group, or, following Closing, any of the Target Companies and/or the Businesses;
and

 

  (iii) information relating to the provisions of, and negotiations leading to,
this Agreement and the other Transaction Documents (including, without
limitation, the Purchaser’s interest in the Acquired Businesses or any part
thereof and any arrangements or document relating to the transactions
contemplated by this Agreement and the other Transaction Documents);

 

(b) Representatives means the respective directors, officers, employees, agents,
advisers, accountants and consultants of each Party and of its respective
Affiliates.

 

- 29 -



--------------------------------------------------------------------------------

28.2 The Parties shall (and undertake to procure that their respective
Affiliates and Representatives shall) maintain the confidentiality of the
Confidential Information and shall not disclose Confidential Information to any
person except (i) as permitted by this clause 28 or (ii) with the prior written
approval of the other party.

28.3 This clause 28 shall not prevent the disclosure of Confidential Information
by the Parties or their Representatives to the extent the relevant party can
demonstrate that:

 

(a) disclosure is required by law or by any stock exchange or any regulatory,
governmental or antitrust body (including any tax authority) or any other
relevant authority of competent jurisdiction to which any party is subject or
submits having applicable jurisdiction (provided that if this exception applies,
the party making such disclosure shall provide reasonable written notice of its
intention to disclose such information and take into account the reasonable
comments of the other party when making such disclosure);

 

(b) disclosure is of Confidential Information which was lawfully in the
possession of that party or any of its Representatives (in either case as
evidenced by written records) without any obligation of secrecy prior to its
being received or held;

 

(c) disclosure is of Confidential Information which has previously become
publicly available other than as a result of the fault of that party, its
Affiliates or their Representatives;

 

(d) disclosure is required for the purpose of any arbitral or judicial
proceedings arising out of this Agreement (or any other Transaction Document);
and

 

(e) disclosure is required for the purpose of implementation of any of the
arrangements and/or steps contemplated pursuant to this Agreement.

28.4 The Parties and their respective Affiliates shall only disclose
Confidential Information to Representatives if they are reasonably required to
do so for purposes connected with the transactions contemplated by this
Agreement and only if the Representatives are informed of the confidential
nature of the Confidential Information.

28.5 If this Agreement terminates, the Purchaser shall as soon as practicable on
request by the Seller:

 

(a) return to the Seller all written documents and other materials relating to
the Seller, any Target Company, any Business or this Agreement (including any
Confidential Information) which the Seller (or its Representatives) have
provided to the Purchaser (or its Representatives) without keeping any copies of
them;

 

(b) destroy all information or other documents derived from such Confidential
Information; and

 

(c) so far as it is practicable to do so, expunge such Confidential Information
from any computer, word processor or other device.

28.6 The Parties agree that the confidentiality letter between them in relation
to the Transaction contemplated by this Agreement shall terminate forthwith and
that none of them shall have any rights or remedies under the confidentiality
letter save for antecedent breach.

 

- 30 -



--------------------------------------------------------------------------------

29. JOINT AND SEVERAL LIABILITY UNILEVER PLC AND UNILEVER NV

All of the obligations of Unilever PLC and/or Unilever NV under or pursuant to
this Agreement and the other Transaction Documents (whether or not expressed to
be given by Unilever PLC and Unilever NV individually or together) are given
jointly and severally and Unilever PLC and Unilever NV shall each have joint and
several liability in respect of all such obligations.

30. ASSIGNMENT ETC.

Unless the Seller and the Purchaser specifically agree in writing, no person
shall assign, transfer, charge or otherwise deal with all or any of its rights
under this Agreement nor grant, declare, create or dispose of any right or
interest in it. Any purported assignment in contravention of this clause 30
shall be void.

31. FURTHER ASSURANCES

31.1 Each of the Seller and the Purchaser shall, for a period of 12 months from
the Closing Date, do or procure the doing of all such acts and/or execute (or
procure the execution of) such further documents as may be required by law or be
necessary to implement and give effect to this Agreement, it being agreed that
the Costs associated with the preparation of any such further documents for the
recordal of the transfer to the Purchaser of any IPR shall be borne by the
Purchaser. As soon as reasonably practicable following Closing, the Seller shall
not, and shall procure that no member of the Seller Group shall, renew or use to
host or redirect to any web site any domain name retained by the Seller Group
that includes both the “SARA LEE” name and any trade name or mark comprised in
the Business IP (in any order or combination). The Seller shall cease all use
with effect from Closing of, and shall as soon as reasonably practical following
Closing either abandon, surrender or allow to lapse any registration or
application for, any trade mark that includes both SARA LEE, SARA, LEE, SL or
KIWI and any trade name or mark comprised in the Business IP.

31.2 As soon as reasonably practicable following Closing and in any event on or
before the date which is the first anniversary of the Closing Date, the parties
shall review the composition of the Seller Group and the Acquired Businesses
with a view to establishing whether any of them contains any asset (including
any Intellectual Property Rights) which is owned by a member of the Seller Group
but which is an asset that was intended, pursuant to the terms of this Agreement
to transfer to the Purchaser Group as part of the Acquired Businesses or is
owned by a member of the Purchaser Group but which is an Excluded Asset
(together, the “Wrong Box Assets”). So far as permitted by law or by the
provisions of any contract to be transferred pursuant to this clause 31.2, any
such Wrong Box Assets shall be promptly transferred for no further consideration
to (i) such member of the Purchaser Group as the Purchaser may specify, and
shall be held on trust for the Purchaser pending such transfer or, as
appropriate, to (ii) such member of the Seller Group as the Seller may specify,
and shall be held on trust for the Seller pending such transfer.

31.3 The Seller shall ensure that:

 

(a) no Intellectual Property Rights (other than relating to Information
Technology) that relate exclusively to the Acquired Businesses and no IP
Agreements that relate exclusively to the Acquired Businesses, and to the extent
allocated to the Acquired Businesses in accordance with Exhibit 8 (and only to
that extent) other IP Agreements, are assigned or otherwise transferred
(including by means of a sale of the shares of the company that owns such
Intellectual Property Rights or is a party to such IP Agreements) by a member of
the Seller Group to the Worldwide Household Business Purchaser;

 

- 31 -



--------------------------------------------------------------------------------

 

(b) it is entitled, on terms substantially similar to those set out in clause
31.2, to recover from the Worldwide Household Business Purchaser any
Intellectual Property Rights and IP Agreements described in clause 31.3(a) that
are transferred by a member of the Seller Group to the Worldwide Household
Business Purchaser; and

 

(c) it exercises its rights described in clause 31.3(b).

31.4 To the extent that any member of the Purchaser Group receives any payment
from a third party after Closing which is attributable to a Wrong Box Asset the
Purchaser covenants to procure that such sum is promptly paid to such member of
the Seller Group as the Seller may specify and is held on trust for the Seller
pending such transfer.

31.5 To the extent that any member of the Seller Group receives any payment from
a third party after Closing which is attributable to a Wrong Box Asset held by
it the Seller covenants to procure that such sum is promptly paid to such member
of the Purchaser Group as the Purchaser may specify and is held on trust for the
Purchaser pending such transfer.

31.6 Each of the Seller and the Purchaser shall procure that its respective
Affiliates comply with all obligations under this Agreement which are expressed
to apply to any such Affiliates.

31.7 The Seller and the Purchaser agree that they shall, each bearing their own
respective costs, cooperate with each other to ensure that to the extent
possible all Environmental Consents required in order to carry on the Acquired
Businesses as carried on at the date of Closing and which are transferable
or otherwise require any notification or application to continue in force are
transferred to the Purchaser (or to the relevant member of the Purchaser’s Group
that carries on the Acquired Business to which any such Environmental Consent
relates) or are the subject of a requisite notification or application, as the
case may be, without undue delay. For the avoidance of doubt the primary
responsibility for any application, notification or transfer of any
Environmental Consent shall rest with the Purchaser (or relevant member of the
Purchaser Group, as the case may be) save in respect of any Environmental
Consent for which Environmental Law provides that any application, notification
or transfer must be made or instigated by the Seller or by the Seller and
Purchaser acting jointly. With effect from Closing the Purchaser shall assume
the obligations and perform and carry out, complete and discharge all of the
obligations under the Environmental Consents in good faith and in accordance
with their terms and shall indemnify the Seller in respect of all liabilities,
losses, costs, expenses, demands or claims suffered or incurred by the Seller in
the period after Closing arising under or in relation to any of the
Environmental Consents, except to the extent any such liability, loss, cost,
expense, demand or claim arises from any act or omission of the Seller or any
other member of the Seller Group.

31.8 The Seller shall have control and conduct of the Excluded Amersfoort
Liabilities and shall, at its own cost, use reasonable endeavours to execute and
deliver such documents and/or take such other action as is reasonably necessary
in order to effect the assumption by a member of the Sellers Group of the
obligations under the Amersfoort Agreements in respect of the Excluded
Amersfoort Liabilities so that the relevant member of the Sellers Group becomes
the obligor under the Amersfoort Agreements in substitution for the relevant
member of the Purchaser’s Group as soon as reasonably practicable after Closing.

31.9 The Seller shall take reasonable steps to ensure that the Purchaser is
reasonably informed of all material steps and action taken by the Seller in
relation to the Excluded Amersfoort Liabilities and shall have regard to the
reasonable representations of the Purchaser in relation to the Excluded
Amersfoort Liabilities.

 

- 32 -



--------------------------------------------------------------------------------

31.10 The Purchaser shall indemnify the Seller and each member of the Seller
Group against any Liabilities suffered or incurred by the Seller or any member
of the Seller Group to the extent that any act or omission of the Purchaser or
any member of the Purchaser Group after Closing exacerbates or increases or
worsens any pollution or contamination or hazardous substance that is the
subject of the Excluded Amersfoort Liabilities.

32. COSTS

32.1 Except as otherwise provided in this Agreement (or any other Transaction
Document), the Seller and the Purchaser shall each be responsible for its own
costs, charges and other expenses (including those of its Affiliates) incurred
in connection with the Proposed Transactions.

32.2 Subject to clause 32.3, the Purchaser or its Affiliates shall bear all
stamp duty, notarisation fees or other documentary transfer or transaction
duties, and all stamp duty reserve tax, stamp duty land tax and any other
transfer taxes (including, in each case, any related interest or penalties)
(Stamp Taxes) arising as a result of the execution of this Agreement or of any
of the other Transaction Documents whether or not any of the same are assessed
on the Purchaser or its Affiliates or the Seller or its Affiliates.

32.3 For the avoidance of doubt, the obligations of the Purchaser under clause
32.2 shall not apply with respect to any pre-Closing restructuring steps taken
as part of the disposition structure described in Schedule 3 that are taken in
advance of any transfer of Shares or Businesses (or any part thereof) to the
Purchaser or its Affiliates, it being agreed that all Stamp Taxes in connection
with such steps shall be borne by the Seller or its Affiliates.

33. NOTICES

33.1 Any notice in connection with this Agreement shall be in writing in English
and delivered by hand, fax, registered post or courier using an internationally
recognised courier company. A notice shall be effective upon receipt and shall
be deemed to have been received (i) at the time of delivery, if delivered by
hand, registered post or courier or (ii) at the time of transmission if
delivered by fax provided that in either case, where delivery occurs outside
Working Hours, notice shall be deemed to have been received at the start of
Working Hours on the next following Business Day.

33.2 The addresses and fax numbers of the parties for the purpose of clause 33.1
are:

 

Seller  

Address:

 

3500 Lacey Road

Downers Grove

IL 60515 USA

  Fax:   For the attention of:   General Counsel    

 

- 33 -



--------------------------------------------------------------------------------

Purchaser  

Address:

 

Unilever House

100 Victoria Embankment London EC4Y 0DY

United Kingdom

 

Fax:

 

+44 20 7822 6536

  For the attention of:   General Counsel, Europe    

34. CONFLICT WITH OTHER AGREEMENTS

34.1 If there is any conflict between the terms of this Agreement and any other
agreement, this Agreement shall prevail (as between the parties to this
Agreement and as between any members of the Seller Group and any members of the
Purchaser Group) unless (i) such other agreement expressly states that it
overrides this Agreement in the relevant respect and (ii) the Seller and the
Purchaser are either also parties to that other agreement or otherwise expressly
agree in writing that such other agreement shall override this Agreement in that
respect.

34.2 Without prejudice to clause 34.1, the Purchaser undertakes that no claim
shall be made by any member of the Purchaser Group under any of the Local
Agreements for breach of any warranty, representation, undertaking, covenant or
indemnity relating to the sale of any of the Target Companies and/or Businesses
(or part thereof).

35. WHOLE AGREEMENT

35.1 In this clause 35 the Relevant Parties shall mean the Seller, the
Purchaser, each Designated Seller and each Designated Purchaser, and each of
them shall be a Relevant Party.

35.2 This Agreement and the other Transaction Documents together set out the
whole agreement between the Relevant Parties in respect of the sale and purchase
of the Shares and the Businesses and supersede any prior agreement (whether oral
or written) relating to the Proposed Transactions. It is agreed that:

 

(a) no Relevant Party shall have any claim or remedy in respect of any
statement, representation, warranty or undertaking made by or on behalf of any
other Relevant Party (or any of its Connected Persons) in relation to the
Proposed Transactions which is not expressly set out in this Agreement or any
other Transaction Document;

 

(b) any terms or conditions implied by law in any jurisdiction in relation to
the Proposed Transactions are excluded to the fullest extent permitted by law
or, if incapable of exclusion, any right, or remedies in relation to them are
irrevocably waived;

 

(c) the only right or remedy of a Relevant Party in relation to any provision of
this Agreement or any other Transaction Document shall be for breach of this
Agreement or the relevant Transaction Document; and

 

(d) except for any liability in respect of a breach of this Agreement or any
other Transaction Document, no Relevant Party (or any of its Connected Persons)
shall owe any duty of care or have any liability in tort or otherwise to any
other Relevant Party (or its respective Connected Persons) in relation to the
Proposed Transactions

 

- 34 -



--------------------------------------------------------------------------------

provided that this clause shall not exclude any liability for (or remedy in
respect of) fraudulent misrepresentation. Each Relevant Party agrees to the
terms of this clause 35 on its own behalf and as agent for each of its Connected
Persons. For the purpose of this clause, Connected Persons means (in relation to
a Relevant Party) the officers, employees, agents and advisers of that Relevant
Party or any of its Affiliates.

36. WAIVERS, RIGHTS AND REMEDIES

Except as expressly provided in this Agreement, no failure or delay by any party
in exercising any right or remedy relating to this Agreement or any of the
Transaction Documents shall affect or operate as a waiver or variation of that
right or remedy or preclude its exercise at any subsequent time. No single or
partial exercise of any such right or remedy shall preclude any further exercise
of it or the exercise of any other remedy.

37. COUNTERPARTS

This Agreement may be executed in any number of counterparts, and by each party
on separate counterparts. Each counterpart is an original, but all counterparts
shall together constitute one and the same instrument. Delivery of an executed
counterpart signature page of this Agreement by e-mail (PDF) or telecopy shall
be as effective as delivery of a manually executed counterpart of this
Agreement. In relation to each counterpart, upon confirmation by or on behalf of
the signatory that the signatory authorises the attachment of such counterpart
signature page to the final text of this Agreement, such counterpart signature
page shall take effect together with such final text as a complete authoritative
counterpart.

38. VARIATIONS

No variation of this Agreement shall be valid unless it is in writing and signed
by or on behalf of the direct contracting parties to it. For this purpose, a
variation to this Agreement shall include any deletion, addition, supplement or
replacement, howsoever effected.

39. INVALIDITY

Each of the provisions of this Agreement and the other Transaction Documents is
severable. If any such provision is held to be or becomes invalid or
unenforceable in any respect under the law of any jurisdiction, it shall have no
effect in that respect and the parties shall use all reasonable efforts to
replace it in that respect with a valid and enforceable substitute provision the
effect of which is as close to its intended effect as possible.

 

- 35 -



--------------------------------------------------------------------------------

40. THIRD PARTY ENFORCEMENT RIGHTS

40.1 Schedule 19 confers certain benefits on Unilever Nederland B.V. and the
Relevant Dutch Companies (as defined in Schedule 19) (the Third Parties) and,
subject to the remaining provisions of this clause, is intended to be
enforceable by the Third Parties by virtue of the Contracts (Rights of Third
Parties) Act 1999.

40.2 The parties to this Agreement do not intend that any term of this
Agreement, apart from Schedule 19, should be enforceable, by virtue of the
Contracts (Rights of Third Parties) Act 1999, by any person who is not a party
to this Agreement.

40.3 Notwithstanding the provisions of clause 40.1, this Agreement may be
rescinded or varied in any way and at any time by the parties to this Agreement
without the consent of the Third Parties.

41. GOVERNING LAW AND JURISDICTION

41.1 This Agreement shall be governed by, and interpreted in accordance with,
English law.

41.2 Except as expressly provided otherwise in this Agreement, the courts of
England are to have exclusive jurisdiction to settle any disputes which may
arise in connection with the creation, validity, effect, interpretation or
performance of, or the legal relationships established by, this Agreement. For
such purposes each party irrevocably submits to the jurisdiction of the English
courts, waives any objections to the jurisdiction of those courts and
irrevocably agrees that a judgment or order of the English courts in connection
with this Agreement is conclusive and binding on it and may be enforced against
it in the courts of any other jurisdiction.

41.3 The Purchaser shall at all times maintain an agent for service of process
and any other documents in proceedings in England or any other proceedings in
connection with this Agreement. The Purchaser’s agent for service shall be
Unilever PLC, Unilever House, Blackfriars, London EC4P 4BQ, United Kingdom (or
such other person as notified in writing to the Seller) and any claim form,
judgment or other notice of legal process shall be sufficiently served on the
Purchaser if delivered to such agent at its address for the time being.

41.4 The Seller shall at all times maintain an agent for service of process and
any other documents in proceedings in England or any other proceedings in
connection with this Agreement. The Seller’s agent for service shall be Sara Lee
UK Finance Limited, 225 Bath Road, Slough SL1 4AU, United Kingdom (or such other
person as notified in writing to the Seller) and any claim form, judgment or
other notice of legal process shall be sufficiently served on the Seller if
delivered to such agent at its address for the time being.

 

- 36 -



--------------------------------------------------------------------------------

SCHEDULE 1

DESIGNATED SELLERS AND DESIGNATED PURCHASERS

Part A : Shares/Target Companies

 

1

Share Seller

  

2

Shares/Target

Companies

(other than the

Subsidiaries)

  

3

Share Purchaser

  

4

Debt Free/Cash

Free Price

Merrild Kaffe A/S   

100% of the shares of

ApS Blumøller

  

Unilever Finland Oy

 

Post Box 254

00101 Helsinki

Finland

   To be determined by allocating the aggregate DCFP (as stated in clause 2.2)
in accordance with Exhibit 10

Sara Lee Southern

Europe S.L.

   100% of the shares of Kiwi Holding SAS (in its turn holding 100% of the
shares in Sara Lee Household and Body Care France SAS)   

Marga BV

 

Weena 455

Rotterdam 3013 AL

Nederland

   To be determined by allocating the aggregate DCFP (as stated in clause 2.2)
in accordance with Exhibit 10

Koninklijke Douwe

Egberts B.V.

   100% of the shares of Sara Lee Household and Body Care Nederland B.V.   

Unilever Nederland

Holdings BV

 

Weena 455,

Rotterdam, 3013 AL,

Nederland

   To be determined by allocating the aggregate DCFP (as stated in clause 2.2)
in accordance with Exhibit 10

Koninklijke Douwe

Egberts B.V.

  

100% of the shares of

Intec B.V.

  

Unilever Nederland

Holdings BV

 

Weena 455,

Rotterdam, 3013 AL,

Nederland

   To be determined by allocating the aggregate DCFP (as stated in clause 2.2)
in accordance with Exhibit 10

Koninklijke Douwe

Egberts B.V.

   100% of the shares of Meindersma B.V.   

Marga BV

 

Weena 455,

Rotterdam, 3013 AL,

Nederland

   To be determined by allocating the aggregate DCFP (as stated in clause 2.2)
in accordance with Exhibit 10

 

- 37 -



--------------------------------------------------------------------------------

1

Share Seller

  

2

Shares/Target

Companies

(other than the

Subsidiaries)

  

3

Share Purchaser

  

4

Debt Free/Cash

Free Price

Sara Lee/DE Holdings Ltd.    100% of the shares of Sara Lee Household and Body
Care International B.V.   

Marga BV

 

Weena 455, Rotterdam, 3013 AL,

Nederland

   To be determined by allocating the aggregate DCFP (as stated in clause 2.2)
in accordance with Exhibit 10 Sara Lee Household and Body Care Italy S.p.A.   
100% of the shares of Sara Lee Body Care Italy S.r.l.   

Unilever Italia Mkt.

Operations s.r.l

 

Via Ugo Bassi 2,

20159, Milano, Italy

   To be determined by allocating the aggregate DCFP (as stated in clause 2.2)
in accordance with Exhibit 10 Sara Lee / DE N.V.    89.35% of the shares of PT.
Sara Lee Body Care Indonesia Tbk   

Unilever Indonesia

Holding BV

 

Weena 455,

Rotterdam, 3013 AL,

Nederland.

   To be determined by allocating the aggregate DCFP (as stated in clause 2.2)
in accordance with Exhibit 10 Sara Lee Hellas Holdings E.P.E.    100% of the
shares of Sara Lee Hellas M.E.P.E.   

Lipoma BV (99% of the shares) and Marga BV

(1% of the shares)

 

Weena 455

Rotterdam 3013 AL

Nederland

   To be determined by allocating the aggregate DCFP (as stated in clause 2.2)
in accordance with Exhibit 10 Sara Lee - Kiwi Holdings, Inc.    46% of the
shares of Sara Lee Philippines Inc. and the 7 shares recorded in the name of the
nominee-directors of Sara Lee Philippines Inc.   

New Asia B.V.

 

Weena 455,

Rotterdam, 3013 AL,

Nederland

   To be determined by allocating the aggregate DCFP (as stated in clause 2.2)
in accordance with Exhibit 10 Sara Lee France S.N.C.    54% of the shares of
Sara Lee Philippines Inc.   

New Asia B.V.

 

Weena 455,

Rotterdam, 3013 AL,

Nederland

   To be determined by allocating the aggregate DCFP (as stated in clause 2.2)
in accordance with Exhibit 10

 

- 38 -



--------------------------------------------------------------------------------

1

Share Seller

  

2

Shares/Target

Companies

(other than the

Subsidiaries)

  

3

Share Purchaser

  

4

Debt Free/Cash

Free Price

Merrild Kaffe A/S    100% of the shares of Sara Lee Household and Body Care
Sverige AB   

Unilever Sverige AB

 

Box 1056, 17122,

Solna, Sweden

   To be determined by allocating the aggregate DCFP (as stated in clause 2.2)
in accordance with Exhibit 10

Koninklijke Douwe

Egberts B.V.

  

100% of the shares of

Biotex B.V.

  

Unilever Nederland

Holdings BV

 

Weena 455, Rotterdam, 3013 AL,

Nederland

   To be determined by allocating the aggregate DCFP (as stated in clause 2.2)
in accordance with Exhibit 10

 

- 39 -



--------------------------------------------------------------------------------

Part B : Business Sellers and Business Purchasers

 

1

Business Seller

  

2

Business

  

3

Business Purchaser

  

4

Debt Free/Cash

Free Price

Sara Lee Australia Partnership, comprising of:

 

- Sara Lee Australia & NZ Pty Ltd;

 

- Sara Lee Food & Beverage (Australia) Pty Ltd;

 

- Sara Lee Food Service (Australia) Pty Ltd; and

 

- Sara Lee Household & Body Care (Australia) Pty Ltd.

   The part of the Acquired Businesses held by this Business Seller   

Unilever Australia Ltd

 

Unilever Australasia

Building, 20-22

Cambridge Street,

Epping NSW 2121

   To be determined by allocating the aggregate DCFP (as stated in clause 2.2)
in accordance with Exhibit 10

Sara Lee Household

and Body Care

Ősterreich GmbH

   The part of the Acquired Businesses held by this Business Seller   

Unilever Austria

GmbH, Stella-Klein-Loew Weg 13,

1023, Vienna, Austria

   To be determined by allocating the aggregate DCFP (as stated in clause 2.2)
in accordance with Exhibit 10

NV Sara Lee

Household and Body

Care Belgium S.A.

   The part of the Acquired Businesses held by this Business Seller   

Unilever Belgium

NV/SA

 

Humaniteitslaan 292,

1190 Brussels

   To be determined by allocating the aggregate DCFP (as stated in clause 2.2)
in accordance with Exhibit 10

Tana Canada

Incorporated/Tana

Canada Incorporee

   The part of the Acquired Businesses held by this Business Seller   

Unilever Ireland

Limited

 

20 Riverwalk, National

Digital Park, Citywest

Business Campus,

Dublin, 24, Ireland

   To be determined by allocating the aggregate DCFP (as stated in clause 2.2)
in accordance with Exhibit 10

 

- 40 -



--------------------------------------------------------------------------------

1

Business Seller

  

2

Business

  

3

Business Purchaser

  

4

Debt Free/Cash

Free Price

Sara Lee Czech Republic, a.s.   

The part of the

Acquired Businesses

held by this Business

Seller

  

Unilever CR, spol. s r.o.

 

Thámova 18, Czech

Rep, 186 00 Praha 8

CZ

 

In respect of non-IP

intangibles:

 

Unilever Patents

Holdings BV

 

Weena 455

Rotterdam

3013 AL

Nederland

   To be determined by allocating the aggregate DCFP (as stated in clause 2.2)
in accordance with Exhibit 10 Sara Lee Deutschland GmbH    The part of the
Acquired Businesses held by this Business Seller   

Unilever Deutschland

GmbH.

 

Strandkai 1, 20457,

Hamburg, Germany

   To be determined by allocating the aggregate DCFP (as stated in clause 2.2)
in accordance with Exhibit 10

 

- 41 -



--------------------------------------------------------------------------------

1

Business Seller

  

2

Business

  

3

Business Purchaser

  

4

Debt Free/Cash

Free Price

Sara Lee Hong Kong Ltd.    The part of the Acquired Businesses held by this
Business Seller   

Unilever Hong Kong

Limited

 

6 Dai Fu Street, Tai Po

Industrial Estate, N. T.,

Hong Kong

   To be determined by allocating the aggregate DCFP (as stated in clause 2.2)
in accordance with Exhibit 10 Sara Lee Hungary Gyártó és Kereskedelmi Zártkörűen
Működö Részvénytársaság    The part of the Acquired Businesses held by this
Business Seller   

Unilever Magyarország Kereskedelmi Kft.

 

1138-Budapest, Váci u. 182., Hungary

   To be determined by allocating the aggregate DCFP (as stated in clause 2.2)
in accordance with Exhibit 10 Sara Lee Kenya Ltd.    The part of the Acquired
Businesses held by this Business Seller    Unilever Kenya Limited P.O.Box 30062,
00100 - Nairobi Kenya    To be determined by allocating the aggregate DCFP (as
stated in clause 2.2) in accordance with Exhibit 10 Sara Lee Malaysia Sdn Bhd   
The part of the Acquired Businesses held by this Business Seller    Unilever
(Malaysia) Holdings Sdn Bhd Level 34, Menara TM, Jalan Pantai Baru, 50672 Kuala
Lumpur, Malaysia    To be determined by allocating the aggregate DCFP (as stated
in clause 2.2) in accordance with Exhibit 10

 

- 42 -



--------------------------------------------------------------------------------

1

Business Seller

  

2

Business

  

3

Business Purchaser

  

4

Debt Free/Cash

Free Price

Sara Lee Household and Body Care de Mexico, SA de CV    The part of the Acquired
Businesses held by this Business Seller   

In respect of goodwill:

 

Unilever Holding

México, S. de R. L. de

C. V.

Av. Tepalcapa No.2,

Col. Rancho Santo

Domingo, C.P. 54900

Tultitlán, Estado de

México

 

In respect of stock and other Business Assets (other than goodwill):

 

Unilever de Mexico, S. de R. L. de C. V.

Av. Tepalcapa No.2, Col. Rancho Santo Domingo, C.P. 54900 Tultitlán, Estado de
México

   To be determined by allocating the aggregate DCFP (as stated in clause 2.2)
in accordance with Exhibit 10 Sara Lee / DE N.V.    The part of the Acquired
Businesses held by this Business Seller   

Unilever Nederland BV

Nassaukade 5, 3071 JL, Rotterdam, Netherlands

   To be determined by allocating the aggregate DCFP (as stated in clause 2.2)
in accordance with Exhibit 10 Koninklijke Douwe Egberts B.V.    The part of the
Acquired Businesses held by this Business Seller   

Unilever Nederland BV

Nassaukade 5, 3071 JL, Rotterdam, Netherlands

   To be determined by allocating the aggregate DCFP (as stated in clause 2.2)
in accordance with Exhibit 10 Buttress B.V.    The part of the Acquired
Businesses held by this Business Seller   

Unilever Nederland BV

Nassaukade 5, 3071 JL, Rotterdam, Netherlands

   To be determined by allocating the aggregate DCFP (as stated in clause 2.2)
in accordance with Exhibit 10

 

- 43 -



--------------------------------------------------------------------------------

1

Business Seller

  

2

Business

  

3

Business Purchaser

  

4

Debt Free/Cash

Free Price

Kiwi European Holdings B.V.    The part of the Acquired Businesses held by this
Business Seller   

Unilever Nederland BV

 

Nassaukade 5, 3071 JL, Rotterdam, Netherlands

   To be determined by allocating the aggregate DCFP (as stated in clause 2.2)
in accordance with Exhibit 10 Sara Lee New Zealand Limited    The part of the
Acquired Businesses held by this Business Seller   

Unilever New Zealand Ltd

 

Level 4, 105 Carlton Gore Road, Newmarket, Auckland, 2023, New Zealand

   To be determined by allocating the aggregate DCFP (as stated in clause 2.2)
in accordance with Exhibit 10 Sara Lee Household and Body Care Poland Sp. z.o.o.
   The part of the Acquired Businesses held by this Business Seller   

Unilever Polska sp.z.o.o

Domaniewska 49, 02-672 Warszawa, Poland

 

In respect of non-IP

intangibles:

 

Unilever Patents Holdings BV

 

Weena 455

Rotterdam

3013 AL

Nederland

   To be determined by allocating the aggregate DCFP (as stated in clause 2.2)
in accordance with Exhibit 10

 

- 44 -



--------------------------------------------------------------------------------

1

Business Seller

  

2

Business

  

3

Business Purchaser

  

4

Debt Free/Cash

Free Price

Sara Lee Household and Body Care Portugal Produtos de Consumo, Unipessoal Lda   
The part of the Acquired Businesses held by this Business Seller   

Unilever Espana SA

 

Avenida Diagonal 569, 3 planta 08029, Barcelona, Spain

   To be determined by allocating the aggregate DCFP (as stated in clause 2.2)
in accordance with Exhibit 10 Sara Lee Rus LLC    The part of the Acquired
Businesses held by this Business Seller   

Rizofoor BV

 

Weena 455

Rotterdam

3013 AL Nederland

   To be determined by allocating the aggregate DCFP (as stated in clause 2.2)
in accordance with Exhibit 10 Sara Lee Singapore Pte Ltd.    The part of the
Acquired Businesses held by this Business Seller   

Unilever Singapore

Pte. Limited

 

111 Somerset Road, #16-05, 238164, Singapore

   To be determined by allocating the aggregate DCFP (as stated in clause 2.2)
in accordance with Exhibit 10 Sara Lee Slovakia s.r.o.    The part of the
Acquired Businesses held by this Business Seller   

Unilever Slovensko

spol.s r.o

 

Cintorínska 3/B, Bratislava, 810 00, Slovakia

   To be determined by allocating the aggregate DCFP (as stated in clause 2.2)
in accordance with Exhibit 10

 

- 45 -



--------------------------------------------------------------------------------

1

Business Seller

  

2

Business

  

3

Business Purchaser

  

4

Debt Free/Cash

Free Price

Sara Lee (South Africa) (Proprietary) Limited    The part of the Acquired
Businesses held by this Business Seller   

Unilever South Africa (Proprietary) Limited

 

15 Nollsworth Crescent, Nollsworth Park, La Lucia Ridge Office Estate, La Lucia,
4051, RSA

   To be determined by allocating the aggregate DCFP (as stated in clause 2.2)
in accordance with Exhibit 10 Sara Lee Household and Body Care Espaňa, S.L.
(formerly named Sara Lee / DE Espaňa S.L.)    The part of the Acquired
Businesses held by this Business Seller   

Unilever Espana SA

 

Avenida Diagonal 569, 3 planta 08209,

Barcelona, Spain

 

In respect of Santiga Deferred Assets:

 

UNILEVER HPC INDUSTRIAL ESPAÑA, S.L.U.

NIF B85325470

Ctra. de Toledo, Km 2

28300 Aranjuez -Madrid

Spain

   To be determined by allocating the aggregate DCFP (as stated in clause 2.2)
in accordance with Exhibit 10 Sara Lee Household and Body Care Schweiz AG    The
part of the Acquired Businesses held by this Business Seller   

Unilever Schweiz GmbH

 

Bahnhofstrasse 19,

CH-8240 Thayngen, Switzerland

   To be determined by allocating the aggregate DCFP (as stated in clause 2.2)
in accordance with Exhibit 10

 

- 46 -



--------------------------------------------------------------------------------

1

Business Seller

  

2

Business

  

3

Business Purchaser

  

4

Debt Free/Cash

Free Price

Sara Lee (Thailand) Ltd.    The part of the Acquired Businesses held by this
Business Seller   

Unilever Thai Trading Limited

 

18 SCB Park Plaza Tower 1, Ratchadapisek Rd, Jatujak District, Bangkok 10900

   To be determined by allocating the aggregate DCFP (as stated in clause 2.2)
in accordance with Exhibit 10 Sara Lee Household & Body Care UK Ltd.    The part
of the Acquired Businesses held by this Business Seller   

Unilever UK Limited

 

Unilever House, Springfield Drive, Leatherhead, KT22 7GR, United Kingdom

   To be determined by allocating the aggregate DCFP (as stated in clause 2.2)
in accordance with Exhibit 10 Sara Lee Corporation    The part of the Acquired
Businesses held by this Business Seller   

Unilever Ireland Limited

 

20 Riverwalk, National Digital Park, Citywest Business Campus, Dublin, 24,
Ireland

   To be determined by allocating the aggregate DCFP (as stated in clause 2.2)
in accordance with Exhibit 10 Saramar, LLC    The part of the Acquired
Businesses held by this Business Seller   

Conopco Inc

800 Sylvan Avenue, Englewood Cliffs, New Jersey 07632, USA

   To be determined by allocating the aggregate DCFP (as stated in clause 2.2)
in accordance with Exhibit 10 Caitlin Financial Corporation N.V.    The part of
the Acquired Businesses held by this Business Seller   

Unilever Nederland BV

Nassaukade 5, 3071 JL, Rotterdam, Netherlands

   To be determined by allocating the aggregate DCFP (as stated in clause 2.2)
in accordance with Exhibit 10 Sara Lee Household and Body Care Zambia Ltd.   
The part of the Acquired Businesses held by this Business Seller   

Unilever South East Africa Zambia Limited

 

Stand No. 7136, Mwembeshi Road, P.O. Box 31953 Lusaka.

   To be determined by allocating the aggregate DCFP (as stated in clause 2.2)
in accordance with Exhibit 10

 

- 47 -



--------------------------------------------------------------------------------

1

Business Seller

  

2

Business

  

3

Business Purchaser

  

4

Debt Free/Cash

Free Price

Homesafe Products (M) Sdn Bhd    The part of the Acquired Businesses held by
this Business Seller   

Unilever (Malaysia) Holdings Sdn Bhd

 

Level 34, Menara TM, Jalan Pantai Baru, 50672 Kuala Lumpur, Malaysia

   To be determined by allocating the aggregate DCFP (as stated in clause 2.2)
in accordance with Exhibit 10 Kiwi (Thailand) Ltd    The part of the Acquired
Businesses, if any, held by this Business Seller   

Unilever Thai Trading Limited

 

18 SCB Park Plaza Tower 1, Ratchadapisek Rd, Jatujak District, Bangkok 10900

   To be determined by allocating the aggregate DCFP (as stated in clause 2.2)
in accordance with Exhibit 10 Kiwi Brands (Private) Limited    The part of the
Acquired Businesses, if any, held by this Business Seller   

Unilever Market Development (Pty) Limited

 

15 Nollsworth Crescent, Nollsworth Park, La Lucia Ridge Office Estate, La Lucia,
4051, RSA

   To be determined by allocating the aggregate DCFP (as stated in clause 2.2)
in accordance with Exhibit 10 Sara Lee Holdings Luxembourg Sarl    The part of
the Acquired Businesses, if any, held by this Business Seller   

Unilever Belgium NVSA Humaniteitslaan 292, 1190 Brussels, Belgium

 

   To be determined by allocating the aggregate DCFP (as stated in clause 2.2)
in accordance with Exhibit 10 Sara Lee South East Asia Sdn Bhd    The part of
the Acquired Businesses, if any, held by this Business Seller   

Unilever (Malaysia) Holdings Sdn Bhd

 

Level 34, Menara TM, Jalan Pantai Baru, 50672 Kuala Lumpur, Malaysia

   To be determined by allocating the aggregate DCFP (as stated in clause 2.2)
in accordance with Exhibit 10 Sara Lee Iberia, S.L.    The part of the Acquired
Businesses, if any, held by this Business Seller   

Unilever Espana SA

 

Avenida Diagonal 569, 3 planta 08209, Barcelona, Spain

   To be determined by allocating the aggregate DCFP (as stated in clause 2.2)
in accordance with Exhibit 10

 

- 48 -



--------------------------------------------------------------------------------

1

Business Seller

  

2

Business

  

3

Business Purchaser

  

4

Debt Free/Cash

Free Price

Sara Lee Household and Body Care Finance B.V.    The part of the Acquired
Businesses, if any, held by this Business Seller   

Unilever Nederland BV

Nassaukade 5, 3071 JL, Rotterdam, Netherlands

   To be determined by allocating the aggregate DCFP (as stated in clause 2.2)
in accordance with Exhibit 10 Sara Lee/DE Investments B.V.    The part of the
Acquired Businesses, if any, held by this Business Seller   

Unilever Nederland BV

Nassaukade 5, 3071 JL, Rotterdam, Netherlands

   To be determined by allocating the aggregate DCFP (as stated in clause 2.2)
in accordance with Exhibit 10 Sara Lee International B.V.    The part of the
Acquired Businesses, if any, held by this Business Seller   

Unilever Nederland BV

Nassaukade 5, 3071 JL, Rotterdam, Netherlands

   To be determined by allocating the aggregate DCFP (as stated in clause 2.2)
in accordance with Exhibit 10 Sara Lee/DE Holdings Ltd.    The part of the
Acquired Businesses, if any, held by this Business Seller   

Unilever UK Limited

Unilever House, Springfield Drive, Leatherhead, KT22 7GR, United Kingdom

   To be determined by allocating the aggregate DCFP (as stated in clause 2.2)
in accordance with Exhibit 10 Sara Lee International LLC    The part of the
Acquired Businesses, if any, held by this Business Seller   

Conopco Inc

800 Sylvan Avenue, Englewood Cliffs, New Jersey 07632, USA

   To be determined by allocating the aggregate DCFP (as stated in clause 2.2)
in accordance with Exhibit 10 Sara Lee Southern Europe, S.L.    The part of the
Acquired Businesses, if any, held by this Business Seller   

Unilever Espana SA

 

Avenida Diagonal 569, 3 planta 08209, Barcelona, Spain

   To be determined by allocating the aggregate DCFP (as stated in clause 2.2)
in accordance with Exhibit 10 Sara Lee International Holdings BV    The part of
the Acquired Businesses, if any, held by this Business Seller   

Unilever Nederland BV

Nassaukade 5, 3071 JL, Rotterdam, Netherlands

   To be determined by allocating the aggregate DCFP (as stated in clause 2.2)
in accordance with Exhibit 10

 

- 49 -



--------------------------------------------------------------------------------

1

Business Seller

  

2

Business

  

3

Business Purchaser

  

4

Debt Free/Cash

Free Price

Sara Lee/DE US LLC    The part of the Acquired Businesses, if any, held by this
Business Seller   

Conopco Inc

800 Sylvan Avenue, Englewood Cliffs, New Jersey 07632, USA

   To be determined by allocating the aggregate DCFP (as stated in clause 2.2)
in accordance with Exhibit 10 Sara Lee Japan Ltd    The part of the Acquired
Businesses, if any, held by this Business Seller   

Unilever Japan Customer Marketing KK

 

Nakameguro GT Tower

2-1-1, Kamimeguro,

Meguro-ku,

Tokyo 153-8578, Japan

   To be determined by allocating the aggregate DCFP (as stated in clause 2.2)
in accordance with Exhibit 10

 

- 50 -



--------------------------------------------------------------------------------

SCHEDULE 2

THE BUSINESSES

Part A : Categories of Businesses Assets

The Businesses referred to in Part B of Schedule 1 include the following (but in
each case exclude the Excluded Assets and the Excluded Liabilities):

 

(a) Business Properties;

 

(b) Business Loose Plant and Equipment;

 

(c) Stock;

 

(d) benefit of all Business Contracts;

 

(e) Business Claims;

 

(f) Business Information;

 

(g) Owned IP owned by a member of the Seller Group, subject to paragraph 3 of
Part A of Schedule 11;

 

(h) IT Systems; and

 

(i) Business Goodwill,

(together the Business Assets).

Part B : Assumed Business Debt Agreements

None

Part C : Excluded Assets

1. The Excluded Contracts (including any amounts due under the Excluded
Contracts and any assets or rights provided or licensed under the Excluded
Contracts).

2. Any Excluded Business Debt owed to any Business Seller.

3. (Subject to clause 23.4) Non-Exclusive Information.

 

- 51 -



--------------------------------------------------------------------------------

4. Any cash (whether at bank or in hand) or cash equivalents owned by any member
of the Seller Group (other than the Target Companies).

5. The benefit of any insurance policies held by the Seller Group (other than
the Target Companies) which relate to the Acquired Businesses, however, without
prejudice to the provisions of clause 17.

6. Any Information Technology which is not part of the IT Systems or otherwise
allocated to the Acquired Businesses in accordance with Exhibit 8.

7. Any right to repayment of tax and the benefit of any other claim in respect
of tax.

8. Any right or benefit (including the right to receive payment) of any of the
Trade Debtors.

9. All Intellectual Property Rights owned by a member of the Seller Group or a
Target Company other than Owned IP, which Excluded Assets shall include all
Intellectual Property Rights owned by a member of the Seller Group or a Target
Company in:

 

(a) the following trade marks in relation to all goods and services: SARA LEE,
CRUZ VERDE, the “green cross” logo used in connection with the CRUZ VERDE trade
mark, AMBI PUR, the “p” logo used in connection with the AMBI PUR trade mark,
JANOLA, KIWI (including KIWI KLEEN) and WHITE KING (and any mark, logo or symbol
incorporating any of those terms); and

 

(b) the WILLIAMS trade mark in relation to all goods (including air care goods)
and services, other than the trade mark registrations for or containing WILLIAMS
set out in Exhibit 3 and any goodwill and unregistered Intellectual Property
Rights owned by a member of the Seller Group relating to those trade mark
registrations.

10. Any Information Technology which is not part of the IT Systems or otherwise
allocated to the Acquired Businesses in accordance with Exhibit 8.

11. All rights and interests in any land, buildings or other immovable property
other than the Relevant Properties.

12. Any tax asset held by any member of the Seller Group in respect of any
Business or Business Asset.

13. Any Excluded Fixtures.

Part D : Excluded Contracts

1. Any contracts of a Business Seller to the extent that they relate to Excluded
Business Debt.

2. Any contracts of a Business Seller to the extent that they are, pursuant to
the terms of this Agreement, allocated to a member of the Seller Group or to the
Worldwide Household Business.

 

- 52 -



--------------------------------------------------------------------------------

Part E : Excluded Employees

1.        Mr. Vincent Janssen                     Chief Executive Officer
Household & Body Care

2.        Mr. Marc de Groen                        SVP, CFO H&BC

3.        Mr. Coen Terlingen                       Senior Vice President
Operations

4.        Mr. Federico Giovannini               SVP Human Resources SLI

5.        Mr. Folkert Sneep                          Senior Vice President
Global Categories

Part F : Excluded Liabilities

1. Any Liability expressly retained by any member of the Seller Group under the
terms of the Transaction Documents.

2. Any Liabilities under the Excluded Contracts.

3. Any Excluded Business Debt owed by any Business Seller.

4. Any tax for which any member of the Seller Group is liable in respect of any
Business or Business Asset.

5. The payment obligations attached to the Trade Creditors.

6. All Environmental Liabilities (except for any Assumed Environmental
Liabilities).

7. All Liabilities relating to or arising:

 

(a) from the operations or activities of any former or predecessor businesses of
the Acquired Businesses that have, prior to the date hereof, been sold and
transferred to a third party, except where any such former or predecessor
businesses in the future becomes owned by any member of the Purchaser Group; and

 

(b) properties previously owned, used or occupied by the Acquired Businesses or
any former or predecessor businesses of any Business Sellers, except where any
such property in the future becomes owned or occupied by any member of the
Purchaser Group.

8. All Liabilities to the extent they relate to a business that at any time
formed part of the Seller Group other than the Acquired Businesses (except for
any Assumed Environmental Liabilities).

For the avoidance of doubt, references in Parts B to F of this Schedule 2 to the
Seller Group or any member of the Seller Group shall not be taken to refer to
any Target Company.

 

- 53 -



--------------------------------------------------------------------------------

SCHEDULE 3

DISPOSITION STRUCTURE

Prior to Closing the disposition steps set out in this Schedule 3 will be taken
by the relevant members of the Seller Group.

Notwithstanding the steps set out in this Schedule 3, the Purchaser agrees that
the Seller, may, with the prior written consent of the Purchaser, waive some or
all of the envisaged steps, take such other steps or implement such alternative
structure as reasonably deemed necessary by the Seller in order to facilitate
the sale and purchase of the Target Companies (including but not limited to
other steps or alternative structures that are deemed necessary or desirable by
the Seller). The Purchaser may not unreasonably withhold or delay such consent
where such other steps or alternative structure do not (i) materially affect the
rights of the Purchaser under this Agreement and (ii) result in a (net) increase
in the liabilities of the Purchaser or the Acquired Businesses and (iii) result
in a loss of some benefit currently or in the future enjoyed by the Purchaser or
the Acquired Businesses. Where the Purchaser has granted such consent, it shall
(at the Seller’s cost) if so required or contemplated hereby cooperate with the
Seller to implement such waiver, other steps or alternative structure.

Notwithstanding the steps set out in Schedule 10, and to the extent that the
steps envisaged and taken pursuant to this Schedule 3 render any arrangements
and/or steps envisaged pursuant to Schedule 10 inaccurate or unachievable, the
Purchaser agrees to take and agrees that the Seller may (with the prior written
consent or approval of the Purchaser) take such other steps or implement such
alternative structure as reasonably deemed necessary by the Seller in order to
achieve the arrangements envisaged pursuant to Schedule 10 (including but not
limited to other steps or alternative structures that are deemed necessary or
desirable by the Seller).

 

A. Italy

 

1. Establishment of an Italian Newco (an SrL).

 

2. Contribution of assets and liabilities that relate to the Acquired Businesses
(and any Trade Debtors and Trade Creditors permitted to be included in the scope
of this transaction pursuant to Schedule 14) from Sara Lee Household & Body Care
Italy Spa to an Italian Newco.

 

B. The Philippines

 

1. Transfer of the assets and liabilites that do not relate to the Acquired
Businesses (excluding inventories) from Sara Lee Philippines Inc. (SLPI) to
NewCo.

 

2. Cash/funds received by SLPI from NewCo arising from the restructuring prior
to Closing will not be extracted from SLPI but, rather, such cash will remain in
SLPI’s books and will be taken into account in the valuation of the SLPI shares
to be sold to the Purchaser (New Asia B.V.).

 

- 54 -



--------------------------------------------------------------------------------

 

C. Indonesia

In relation to Indonesia, the steps are divided into steps that are to take
place prior to and after Closing:

Pre-Closing Steps

 

  1. PT Sara Lee Body Care Indonesia Tbk (SLBC) sells the 40% of the shares it
holds in PT Sara Lee Indonesia (SLI) to an entity designated by the Seller.

 

  2. Asset transfer by SLI of the Business carried on by that company to SLBC.

Closing Steps

 

  3. Sara Lee / DE N.V. sells the 89.35% of the shares it holds in SLBC to an
entity designated by the Purchaser (the SLBC Purchaser).

Post-Closing Steps

 

  4. The SLBC Purchaser launches a tender offer to acquire all of the remaining
shares in the capital of SLBC.

 

D. France

 

  1. Setting up by Sara Lee Household & Bodycare France SNC of a Newco (Sara Lee
Household France SAS).

 

  2. Conversion of each of (i) CT Diffusion SNC, (ii) Sara Lee Household &
Bodycare France SNC and (iii) Kiwi Holding SNC into a SAS.

 

  3. Contribution of (i) the assets and liabilities relating to the insecticides
business that forms part of Worldwide Household Business by Sara Lee Household &
Bodycare France SAS to CT Diffusion SAS and (ii) the assets and liabilities
relating to the shoe care business that forms part of Worldwide Household
Business by Sara Lee Household & Bodycare France SAS to Sara Lee Household
France SAS in exchange for shares (apport partiel d’actif).

 

  4. Sale of shares in CT Diffusion SAS for market value to an entity designated
by the Seller.

 

  5. Sale of shares in Sara Lee Household France SAS for market value to an
entity designated by the Seller.

 

E. Netherlands

 

  1. Transfer of all the assets and liabilities that do not relate to the
Acquired Businesses from:

 

  a. Intec B.V.;

 

  b. Sara Lee Household and Body Care Nederland B.V. (whose assets and
liabilities that do not relate to the Acquired Businesses and which are to be
transferred include the shares in Sara Lee Household and Body Care Belgium NV);

 

  c. Sara Lee Household and Body Care International B.V. (whose assets and
liabilities that do not relate to the Acquired Businesses and which are to be
transferred include the shares in (i) Sara Lee Mauritius Holding Pvt Ltd. and
(ii) Sara Lee Household and Body Care Österreich GmbH); and

 

  d. Sara Lee Household and Body Care Norge AS (which is a subsidiary of Sara
Lee Household and Body Care International B.V.) (for the avoidance of doubt,
Sara Lee Household and Body Care Norge AS will remain owned by Sara Lee
Household and Body Care International B.V. at Closing),

 

  to an entity designated by the Seller.

 

- 55 -



--------------------------------------------------------------------------------

 

  2. Two legal splits will take place:

 

  a. Transfer of the Household business (assets and liabilities, including
people) from Sara Lee Household and Body Care Nederland B.V. to DE RHO, followed
by an amendment of the articles of association of DE RHO to change the name into
Sara Lee Household Care Nederland B.V.

 

  b. Transfer of Worldwide Household Business, including its shoe care business
(assets and liabilities, including people) from Intec B.V. to Tana B.V.

 

  3. Transfer the part of the European Detergents Business (assets and
liabilities, including people) held by Sara Lee Household Care Nederland B.V. to
Sara Lee Household and Body Care Nederland B.V.

 

  4. Transfer of certain Body Care trade marks relating to PRODERM, WILLIAMS,
AQUA VELVA, BADEDAS, MYRTO and FAMAR from Sara Lee / DE N.V. to Buttress B.V.

 

  5. Transfer of intellectual property rights related to the Worldwide Household
Business from:

 

  a. Tana B.V. to Intec B.V. (only in relation to the FIFAX and the PROBAT FIFAX
brands)

 

  b. Sara Lee Household and Body Care International B.V. to Sara Lee Household
Care Nederland B.V.

 

  6. Transfer of the one (1) share in Sara Lee Coffee and Tea Thailand Limited
held by Meindersma B.V. to Sara Lee / DE N.V.

 

  7. Extract cash/funds arising from the restructuring prior to Closing.

 

F. Norway

 

  1. Carve-out transfers of all the assets and liabilities that do not relate to
the Acquired Businesses from Sara Lee Household and Body Care Norge AS (but no
other assets and liabilities), including:

 

  a. Natreen business to Merrild Kaffe A/S (Denmark) by way of transfer of
related assets/liabilities;

 

  b. Tomtegløgg business to Stabburet AS by way of sale of related
assets/liabilities;

 

  c. Termination of distribution businesses;

 

  d. Air care business to Procter & Gamble by way of sale of related
assets/liabilities; and

 

  e. Shoe care business to Bama International ZN der Sara Lee Deutschland GmbH
by way of transfer of related assets/liabilities.

 

- 56 -



--------------------------------------------------------------------------------

 

  2. Reduction of share capital and distribution of the reduced amount to parent
company.

 

G. Sweden

Transfers of all the assets and liabilites that do not relate to the Acquired
Businesses (i.e., the transfer of shares of Merrild Coffee Systems AB (Sweden))
from Sara Lee Household and Body Care Sverige AB to Merrild Kaffe Denmark.

 

H. Denmark

 

  •  

Transfers of all the assets and liabilites that do not relate to the Acquired
Businesses:

 

  a. From ApS Blumøller (following its conversion from an A/S to an ApS); and

 

  b. (nominal) Share(s) of Sara Lee do Brasil,

to an entity/ies designated by the Seller.

 

  •  

Extract cash/funds arising from the restructuring prior to Closing.

 

I. Greece

 

  1. Transfer of shares of Sara Lee C&T Hellas SA from Sara Lee Hellas MEPE to
Sara Lee Southern Europe SL.

 

  2. Transfers of all the assets and liabilites that do not relate to the
Acquired Businesses from Sara Lee Hellas MEPE to an entity designated by the
Seller.

 

  3. Dividend distribution from Sara Lee/DE Investments (Cyprus) Ltd. to Sara
Lee Hellas Holding EPE.

 

  4. Increase of Sara Lee Hellas MEPE’s share capital by Sara Lee Hellas Holding
EPE.

 

  5. Repayment of remaining debt by Sara Lee Hellas MEPE to Sara Lee / DE N.V.

 

- 57 -



--------------------------------------------------------------------------------

SCHEDULE 4

SELLER WARRANTIES

In this Schedule where a statement is made referring to a Business Seller or
Business Sellers it shall be construed as including a reference, and applying,
to the Business or Businesses which a Business Seller is selling under this
Agreement and not to any other business of a Business Seller.

Part A : General/Commercial

1. THE SELLER GROUP, THE SHARES AND THE BUSINESSES

1.1 Authorisations, valid obligations, filings and consents.

 

(a) The Seller and each Designated Seller has the requisite capacity, power and
authority and has obtained all corporate authorisations and (other than to the
extent relevant to the Conditions) all other governmental, statutory, regulatory
or other consents, licences or authorisations required to empower it to enter
into and perform its obligations under this Agreement and/or any Transaction
Document.

 

(b) Entry into and performance by the Seller and each member of the Seller Group
of this Agreement and/or any Transaction Document to which it is a party will
not (i) breach any provision of its memorandum and articles of association,
by-laws or equivalent constitutional documents; or (ii) (subject to fulfilment
of the Conditions) result in a breach of any laws or regulations in its
jurisdiction of incorporation or of any order, decree or judgment of any court
or any governmental or regulatory authority by which the Seller or any member of
the Seller Group is bound, where (in either case) the breach would adversely
affect to a material extent its ability to enter into or perform its obligations
under this Agreement.

1.2 The Seller Group, the Shares and the Target Companies.

 

(a) The Seller, each Designated Seller and each Target Company is validly
incorporated, in existence and duly registered under the laws of its
jurisdiction of incorporation. Each Target Company and Business Seller has full
power under its memorandum or articles of association, by-laws or equivalent
constitutional documents to conduct its business as conducted at the Offer Date.

 

(b) Each Share Seller is or will at Closing be entitled to transfer (or procure
the transfer of) the Shares set opposite that Share Seller’s name in column 2 of
Part A of Schedule 1 on the terms of this Agreement.

 

(c) All the Shares are fully paid or properly credited as fully paid and each
Share Seller is or will at Closing be the sole legal and beneficial owner of the
number of shares in the capital of the relevant Target Company set opposite that
Share Seller’s name in column 2 of Part A of Schedule 1 free from all Third
Party Rights.

 

- 58 -



--------------------------------------------------------------------------------

 

(d) No member of the Seller Group has entered into any agreement whereby any
person (other than a Target Company) has the right (exercisable now or in the
future and whether contingent or not) to call for the issue of any share or loan
capital in any Target Company.

 

(e) The Shares constitute the whole of the issued and allotted share capitals of
those Target Companies listed in Part A of Schedule 1.

 

(f) The information on the Target Companies set out in Exhibit 2 is true and
accurate in all material respects. All the issued shares in each Subsidiary are
held by Target Companies.

1.3 The Businesses. Each Business Seller has or will at Closing have the legal
and beneficial ownership of all material Business Assets comprised in its
Business as detailed in Part A of Schedule 2 and has or will at Closing have the
right, title and authority to sell to the relevant Business Purchaser free from
all Third Party Rights other than Permitted Encumbrances such Business Assets.

1.4 Other interests. No Target Company owns or has any interest of any nature in
any shares, debentures or other securities issued by any undertaking (other than
another Target Company listed in Exhibit 2).

1.5 There is no outstanding agreement or commitment entered into by any member
of the Seller Group which calls for the allotment, issue or transfer of, or
accords to any person the right to call for the allotment or issue or transfer,
of any shares or debentures in or other securities of any Target Company.

2. FINANCIAL MATTERS

2.1 The Last Accounts

 

(a) The H&BC Accounts have been prepared in accordance with Sara Lee Accounting
Policies (as described in Footnote 2 to the Annual Report) and fairly represent
the Net Sales and H&BC EBIT of the H&BC reportable operating segment. Such
accounts were prepared and audited in the context of the financial statements of
the H&BC reportable operating segment. Such accounts were prepared and audited
in the context of the financial statements of Sara Lee Corporation taken as a
whole and include allocations of certain overhead expenses among the various
Sara Lee Corporation reportable operating segments.

 

(b) The Last Accounts have been prepared in all material respects in accordance
with the Accounting Principles.

 

(c) Taking into account the fact that the Seller has applied the exchange rates,
allocation principles and adjustments specified in Parts B and C of Exhibit 11
in preparing the Last Accounts, Part A (sub-sections 2 and 3) of Exhibit 11
fairly presents the results of operations of the Acquired Businesses for the
financial periods ended on the Previous Accounts Date and Last Accounts Date
insofar as such can be deduced from the amounts of Net Sales, Gross Profit and
Marketing Contribution for the financial periods ended on the Previous Accounts
Date and Last Accounts Date.

 

(d) The amount of EBIT (earnings before interest and tax) reflected in Part A
(sub-sections 2 and 3) of Exhibit 11 has been prepared in accordance with and
taking into account the exchange rates, allocation principles and adjustments
set forth in Parts B and C of Exhibit 11.

 

- 59 -



--------------------------------------------------------------------------------

 

(e) The Last Accounts, except as expressly disclosed in Exhibit 11, are not
affected by any extraordinary, exceptional or non-recurring items of:

 

  (i) income that would have a materially positive impact on the Net Sales,
Gross Profit and Marketing Contribution of the Acquired Businesses, provided
that this warranty shall only be considered to have been breached if such
materially positive impact would be present when netted against any negative
impact of any extraordinary, exceptional or non-recurring items of expenditure;
and

 

  (ii) expenditure that would have a materially negative impact on the Net
Sales, Gross Profit and Marketing Contribution of the Acquired Businesses,
provided that this warranty shall only be considered to have been breached if
such materially negative impact would be present when netted against any
positive impact of any extraordinary, exceptional or non-recurring items of
income.

 

(f) The statutory accounts of each of the Target Companies (to the extent that
such have been prepared) fairly present (i) the financial position of such
Target Companies as at the relevant financial period end and (ii) the results of
operations of the relevant businesses held by each such Target Company for the
year ended on the relevant financial period end.

 

(g) On the basis of the methodology described in Part D of Exhibit 11 and taking
into account the exchange rates, allocation principles and adjustments set forth
in Parts B and C of Exhibit 11, the level of Stocks included in the Normalised
Working Capital fairly represents the average value of Stock of the Acquired
Businesses for the financial quarters ending in December 2006, December 2007 and
December 2008;

2.2 Position since Last Accounts Date. In the period between the Last Accounts
Date and the Offer Date:

 

(a) there has been no material adverse change in the financial position or
trading position of the Acquired Businesses taken as a whole;

 

(b) each Business and each Target Company has carried on business in the
ordinary course;

 

(c) no Target Company has declared, authorised, paid or made any dividend or
other distribution, nor has it reduced paid-up share capital (except for any
dividends provided for in its accounts);

 

(d) no Target Company has issued or agreed to issue any share or loan capital;

 

(e) other than in the ordinary course of business, no Target Company or Business
Seller has repaid any borrowing or indebtedness in advance of its stated
maturity.

2.3 Statutory books. The statutory books of each Target Company and each
Business Seller required to be kept by applicable laws in its jurisdiction of
incorporation have been maintained in all material respects in accordance with
such laws.

 

- 60 -



--------------------------------------------------------------------------------

3. FINANCIAL DEBT

3.1 No Target Company owes any material Financial Debt to any person outside the
Seller Group (other than Financial Debt owing pursuant to agreements or
instruments).

3.2 The total amount borrowed by each Target Company does not exceed any
limitation in its articles of association or equivalent constitutional document.

4. REGULATORY MATTERS

4.1 Licences: So far as the Seller is aware:

 

(a) all licences, consents, permissions, waivers, exceptions or approvals from
any Governmental Entity, required for or in connection with the carrying on of
the Acquired Businesses have been obtained and are in full force and effect; and

 

(b) no Target Company or Business Seller has received any written notice from a
Governmental Entity in the 12 months prior to the Offer Date alleging that any
Target Company or Business Seller has not obtained a material licence,
permission, authorisation (public or private) or consent required for carrying
on the Acquired Businesses effectively in the places and in the manner in which
it is carried on at the Offer Date in accordance with all applicable laws and
regulations. A licence, permission, authorisation or consent is material for
this purpose if failure to obtain it would be material to the Acquired
Businesses taken as a whole.

4.2 Compliance. In the 12 months prior to the Offer Date:

 

(a) each Target Company and Business Seller has conducted its business and
corporate affairs in all material respects in accordance with its memorandum and
articles of association, by-laws or other equivalent constitutional documents;
and

 

(b) there has been no material default by any Target Company or Business Seller
under any order, decree or judgment of any court or any governmental or
regulatory authority in the jurisdiction in which it is incorporated which
applies to the Acquired Businesses (or any part of them).

5. THE BUSINESS ASSETS

5.1 Ownership. The Business Sellers in relation to the Business and/or the
Target Companies own or are entitled to use all the material assets of the
Acquired Businesses.

5.2 Sufficiency: With respect to the:

 

(a) Relevant Properties, such comprise, together with such other facilities and
services that are to be provided to the Purchaser Group pursuant to the
Transaction Documents, all the land and buildings required to carry on the
Acquired Businesses in substantially the same manner as carried on at the date
of this Agreement;

 

- 61 -



--------------------------------------------------------------------------------

 

(b) Manufacturing Loose Plant and Equipment, such comprise all the material
loose plant, machinery, equipment, tooling and furniture required to carry on
the activities of the Acquired Businesses at the relevant Manufacturing Units in
substantially the same manner as carried on at the Offer Date.

5.3 Possession. So far as the Seller is aware, the material assets of the
Acquired Businesses are in the possession or under the control of the Target
Companies or the Business Sellers.

5.4 Insurances. The Data Room contains a summary of the insurances maintained by
or covering each Target Company and each Business. No member of the Seller Group
or Target Company has made any material claim under any such policy of insurance
which is still outstanding.

6. CONTRACTUAL MATTERS

For the purposes of this paragraph 6, material shall mean any agreement which
has a value per annum (being, for the purposes of this paragraph 6, the
aggregate value of the payables or receivables under such contract or, if not
fixed, the average of such payables or receivables over the period of one
calendar year immediately preceding the Last Accounts Date), of more than
€2,000,000.

6.1 Material contracts. No Target Company or Business Seller is a party to any
agreement:

 

(a) under the terms of which, as a direct result of the entry into and
performance of the Transaction Documents (i) any other party will be entitled to
be relieved of any material obligation or become entitled to exercise any
material right (including any termination or pre-emption right or other option)
or (ii) any Target Company or Business Seller will be in material default;

 

(b) which is material and has an expired term of two years or more;

 

(c) which is material and is not in the ordinary course of business;

 

(d) which is material and is with any member of the Seller Group and is not on
an arm’s length basis;

 

(e) which is a joint venture, consortium, partnership or profit (or loss)
sharing agreement; or

 

(f) is material and would entitle the relevant counter party to any compensation
or termination payment upon expiration or termination of such agreement in
accordance with its terms (and not in breach of the provisions of such
agreement).

6.2 Defaults. No Target Company or Business Seller has received written notice
in the 12 months prior to the Offer Date that it is in material default under
any material contract to which it is a party.

6.3 There are no outstanding contracts under which any Target Company or
Business Seller (in relation to the Business) has made any loan to any person in
an amount in excess of:

 

(a) an amount of €100,000 in the event that such loan is made to an Employee; or

 

(b) €1,000,000 in the event that the loan is made to any other party, other than
trade credit in the ordinary course of business.

 

- 62 -



--------------------------------------------------------------------------------

6.4 No Target Company nor (in relation to any Business) any Business Seller has
given any power of attorney, proxy or similar authority which is still
outstanding and that would allow the holder of such authority to enter into a
material agreement on behalf of a Target Company or a Business Seller.

7. LITIGATION AND INVESTIGATIONS

7.1 Litigation. No Target Company or Business Seller is involved as a party in
any litigation, arbitration or other dispute resolution process or
administrative proceedings involving an amount in excess of €1,000,000 and no
such proceedings have been threatened in writing by or against a Target Company
or Business Seller. For this purpose, any proceedings for collection by a Target
Company or Business Seller of debts arising in the ordinary course of business
and any proceedings in respect of claims identified in the Disclosure Letter
and/or Data Room as insured claims are excluded.

7.2 Investigations. No Target Company or Business Seller has received written
notice in the 12 months prior to the Offer Date of any current or pending
investigation by a Governmental Entity concerning any Target Company or Business
Seller where the outcome of such investigation could reasonably be expected to
have a material adverse effect on the Acquired Businesses.

7.3 No Target Company nor any Business Seller has during the 12 months prior to
the Offer Date committed any criminal or illegal act which would have a material
adverse effect on the Acquired Businesses.

8. INSOLVENCY ETC.

8.1 Winding up. No Target Company or member of the Seller Group has received any
written notice that an order has been made, resolution passed, petition
presented or meeting convened for the winding up of the Seller or any Target
Company or Business Seller or for the appointment of any provisional liquidator.

8.2 Administration and receivership. No member of the Seller Group or any Target
Company has received any written notice concerning the appointment of a receiver
(including any administrative receiver or the equivalent to a receiver or
administrative receiver in the relevant jurisdiction) in respect of the whole or
any part of the property, assets and/or undertaking of the Acquired Businesses.

8.3 Voluntary arrangement etc. No member of the Seller Group or any Target
Company has made any voluntary arrangement with any of its creditors in the 12
months prior to the Offer Date.

8.4 No event analogous to any of the foregoing has occurred in relation to any
member of the Seller Group or any Target Company.

Part B : IP/IT

1. Owned IP. The content of Exhibit 3 (registered Owned IP) is correct in all
material respects. The member of the Seller Group or the Target Company
identified as owning the rights is the sole legal and beneficial owner of such
rights. So far as the Seller is aware, all registered IPRs registered in the
name of or otherwise owned by Zetra that relate exclusively to the Acquired
Businesses are listed in Exhibit 3.

 

- 63 -



--------------------------------------------------------------------------------

2. IP Sufficiency. The Business IP comprises all the material Intellectual
Property Rights (other than relating to Information Technology) that are
required to carry on the Acquired Businesses in substantially the manner as
carried on at the Offer Date. This does not constitute a warranty that the
conduct of the Acquired Businesses as at the Offer Date does not infringe the
IPR of any third party, the only warranty in relation to which in this Agreement
is set out in paragraph 7 of this Part B of Schedule 4.

3. Registered IP. All renewal, application and other material official IPR
registry fees required for the maintenance of the registered Owned IP have been
paid.

4. IP agreements. All IP Agreements that are material to the Acquired Businesses
are disclosed in the Data Room.

5. No breach of IP agreements. So far as the Seller is aware, no party is in
material breach of any agreement required to be disclosed pursuant to paragraph
4 of this Part B of Schedule 4, and so far as the Seller is aware there is no
allegation of any such breach, in each case whether current or existing during
the 12 months prior to the Offer Date. There is no material IP Agreement under
the terms of which, as a direct result of the entry into and performance of the
Transaction Documents:

 

(a) any other party will be entitled to be relieved of any material obligation
or become entitled to exercise any material right (including any termination or
pre-emption right or other option); or

 

(b) any Target Company or member of the Seller Group will be in material
default.

6. Security over IP. The Owned IP is not subject to any security interest,
option, mortgage, charge or lien, other than Permitted Encumbrances.

7. No IP infringement. So far as the Seller is aware, except to the extent
disclosed in the Data Room, no Target Company or, in relation to the Acquired
Businesses, member of the Seller Group is infringing or making unauthorised use
of, or in the twelve months prior to the Offer Date has infringed or made
unauthorised use of, the Intellectual Property Rights (other than relating to
Information Technology) of a third party, in each case where such infringement
or unauthorised use is material to the conduct of the Acquired Businesses (or
either of them). So far as the Seller is aware, except to the extent disclosed
in the Data Room, no third party is infringing or making unauthorised use of, or
in the twelve months prior to the Offer Date has infringed or made unauthorised
use of, the Owned IP or any Business IP to the extent that a Target Company or a
member of the Seller Group has been granted exclusive rights under such Business
IP, in each case where such infringement or unauthorised use is material in the
context of the Acquired Businesses (or either of them). Except to the extent
disclosed in the Data Room, no Target Company or member of the Seller Group is a
party to any pending registry, court or arbitral proceedings in relation to any
IPR that is material in the context of the Acquired Businesses (or either of
them).

8. Confidential information. So far as the Seller is aware, no material
confidential Business Information has been disclosed to, or otherwise become
known by, any third party other than in the ordinary course of business and
under an obligation of confidentiality.

9. Copies of all Material IT Agreements are disclosed in the Data Room. No
Target Company, Business Seller or member of the Seller Group has, in the 12
months prior to the Offer Date, received written notice from a third party
alleging that a Target Company, a Business Seller or member of the

 

- 64 -



--------------------------------------------------------------------------------

Seller Group is in default of any Material IT Agreement. So far as the Seller is
aware, the IT Systems have not, in the 12 months prior to the Offer Date, failed
to any material extent and the data that they process has not been corrupted to
any material extent. For the purposes of this paragraph 9, a Material IT
Agreement is an IT Agreement which (i) has a value per annum (being the
aggregate value of the payables or receivables under such IT Agreement or, if
not fixed, the average of such payables or receivables over the period of one
calendar year immediately preceding the Last Accounts Date), of more than
€2,000,000 or (ii) concerns Information Technology that could not be replaced by
a commercially available alternative for a cost of less than €2,000,000.

10. No infringement. So far as the Seller is aware, except to the extent
disclosed in the Data Room, no Target Company or, in relation to the Acquired
Businesses, member of the Seller Group is infringing or making unauthorised use
of, or in the twelve months prior to the Offer Date has infringed or made
unauthorised use of, the IPR in any Information Technology of a third party, in
each case where such infringement or unauthorised use is material to the conduct
of the Acquired Businesses (or either of them). So far as the Seller is aware,
except to the extent disclosed in the Data Room, no third party is infringing or
making unauthorised use of, or in the twelve months prior to the Offer Date has
infringed or made unauthorised use of, the IPR in any of the IT Systems owned by
a Target Company or a member of the Seller Group or in relation to which a
Target Company or a member of the Seller Group has been granted exclusive
rights, in each case where such infringement or unauthorised use is material in
the context of the Acquired Businesses (or either of them). Except to the extent
disclosed in the Data Room, no Target Company or member of the Seller Group is a
party to any pending registry, court or arbitral proceedings in relation to any
IPR in Information Technology that is material in the context of the Acquired
Businesses (or either of them).

11. So far as the Seller is aware, no member of the Seller Group or third party:

 

  (i) is in material breach of any IT Agreement required to be disclosed
pursuant to paragraph 9 as at the date hereof;

 

  (ii) has been in material breach of any such IT Agreement in the 12 months
prior to the Offer Date,

and no such IT Agreement will be invalidated (either in whole or in part) or
rendered capable of being terminated by any party to it as a direct or indirect
result of the transaction contemplated by this Agreement.

12. A complete and accurate list of all domain names used in the Acquired
Businesses is set out in Exhibit 3.

13. The IT Systems and the Information Technology to be provided under the
Transitional Services Agreement together comprise all the material Information
Technology (including the benefit of all material licences and other agreements
relating to Information Technology) required to carry on the Acquired Businesses
immediately after Closing in substantially the same manner as carried on during
the period of six months prior to the Offer Date.

14. Data protection. In relation to the Acquired Businesses, no Target Company
or Business Seller has, in the 12 months prior to the Offer Date, received a
written notice alleging that a Target Company or Business Seller has not
complied with applicable data protection laws.

 

- 65 -



--------------------------------------------------------------------------------

Part C : Real Estate

1. General. The Relevant Properties comprise all the material land and buildings
owned, leased, controlled, occupied or used by any Target Company or Business
Seller for the purposes of the Acquired Businesses or in relation to which any
Target Company has any right, interest or liability. The information in respect
of the Relevant Properties set out in Exhibit 4 is true, complete and accurate
in all material respects.

2. Possession and occupation. A Target Company or Business Seller is in
possession of the whole of each of the Relevant Properties and no other person
is in or has a material entitlement to possession, occupation, use or control of
any of the Relevant Properties.

3. Title. There are no security interests, options, rights of pre-emption or
other similar rights in or over or affecting any of the Relevant Properties. No
Relevant Property is the subject of a subsisting contract for sale. A Target
Company or Business Seller has good title to each of the Relevant Properties and
is the sole legal and beneficial owner of each of the Relevant Properties and
the proceeds of sale of them.

4. Adverse Interests: As far as the Seller is aware:

(a) None of the Relevant Properties is subject to any matter which materially
affects the relevant Target Company’s or Business Seller’s ability to continue
to carry on the Acquired Business from any Relevant Property substantially in
the manner as at present; and

(b) No Target Company or Business Seller is in breach of any covenant,
restriction, condition or obligation which is material and affects title to the
Relevant Properties.

5. Outgoings. The Relevant Properties are not subject to the payment of any
outgoings (other than the usual rates and taxes and, in the case of leaseholds,
rent, insurance rent and service charge), all of which have (as far as the
Seller is aware) been paid to date.

6. Disputes. So far as the Seller is aware, there are no claims or actions
relating to or in respect of the Relevant Properties or their use which are
material and current.

7. Planning Matters. So far as the Seller is aware, the current use of each of
the Relevant Properties is an authorised use under any legislation intended to
control or regulate the construction, demolition, alteration or use of land or
buildings or to preserve or protect the national heritage and any orders, bye
laws or regulations made or granted under any of them.

8. Property Liabilities. No Target Company has any actual or contingent
obligation or liabilities in relation to any freehold or leasehold property
other than under its existing title to the Target Company Properties.

9. Leasehold Properties. In relation to those Relevant Properties which are
leasehold there are:

(a) so far as the Seller is aware, no collateral assurances, undertakings or
concessions made with the landlord; and

(b) there are no subsisting notices alleging a material breach of any covenants,
conditions and agreements contained in the relevant leases, on the part of the
tenant.

 

- 66 -



--------------------------------------------------------------------------------

10. Sub-Leases. Where any Relevant Property is subject to a lease, sub-lease,
tenancy or other right of occupation in favour of a third party, the details of
such occupation are set out in Exhibit 4 and are true, complete and accurate in
all material respects.

Part D : Environmental

For the purposes of this Part D, the term material shall mean any breach,
liability, claim, proceeding or Environmental Matter, as relevant, which is
material to the relevant part of the Acquired Businesses that is conducted in
the local jurisdiction in which the breach, liability, claim, proceeding or
Environmental Matter has occurred.

1. Compliance with Environmental Laws. So far as the Seller is aware:

 

(a) No Target Company or Business Seller is (nor has it been within the period
of 36 months prior to the Offer Date) in material breach of any Environmental
Laws relating to any activities or operations carried on at any Relevant
Property in relation to the Acquired Businesses;

 

(b) There are no actions, investigations, material claims or proceedings
commenced, pending or threatened against any Target Company or Business Seller
with respect to any breach of or liability under Environmental Laws relating to
the Acquired Businesses; and

 

(c) No Target Company or Business Seller has received any written complaints or
notices alleging or specifying any material breach of or material liability
under any Environmental Laws relating to the Acquired Businesses.

2. Environmental Consents. As far as the Seller is aware, all Environmental
Consents required for any activities at any Relevant Property have been
obtained, are in full force and effect and are being complied with in all
material respects and no Target Company or Business Seller has received written
notice from a Governmental Entity stating that any Environmental Consent is to
be suspended or revoked.

3. Environmental Reports. As far as the Seller is aware, copies of all reports,
audits, assessments and investigations which identify or refer to material
Environmental Matters (including any actual or estimated costs relating to
material Environmental Matters) in respect of the Relevant Properties and which
are in the ownership, possession or control of the Seller, any Target Company or
any Business Seller have been provided in the Data Room.

Part E : Employment

1. Data Room items. The contracts of employment of the Unique Roles have been
disclosed to the Purchaser.

2. Terms of employment. The employment agreements of the Employees, other than
the Unique Roles, have all been entered into substantially on the basis of the
applicable standard employment terms in the Data Room and none of the Target
Companies or Business Sellers has in relation to its Employees incurred any
liability for a material breach of any employment agreement with any Employee or
of any

 

- 67 -



--------------------------------------------------------------------------------

applicable employment law or regulation, which on the date of this Agreement is
outstanding. The Data Room contains information on bonus, staff incentives,
redundancy or other benefits payable on termination of employment (whether
voluntary or involuntary), ill-health or other benefits which are reasonably
representative for the benefits available to any Employees.

3. Other than in the ordinary course of business, since the Last Accounts Date,
no material change has been made in the emoluments or other terms of engagement
of any Employee, and as far as the Seller is aware, no such change, and no
negotiation or request for such a change other than in the ordinary course of
business, is due within the period of six months from the date of this
Agreement.

4.

 

  (a) No trade union, works council, staff association or other body
representing employees is recognised in any way for bargaining, information or
consultation purposes in relation to the Employees.

 

  (b) There are no agreements (whether legally binding or not) with any such
representative body in relation to the Employees and there is no dispute with
any such representative body pending threatened or expected in relation to the
Acquired Businesses.

 

  (c) As far as the Seller is aware, no request has been made or is expected
from employees in respect of trade union recognition or information and
consultation rights

5. As far as the Seller is aware, there are no material claims threatened or
pending in relation to the Acquired Businesses by or in respect of any Employee
in respect of his employment or any other matter arising from his employment and
the Seller has no reasonable grounds to believe that such a claim will be
brought.

6. As far as the Seller is aware, details of any material grievance procedure
initiated by any Employee or any material disciplinary procedure commenced
against any Employee in each case in the two years preceding the date of this
Agreement have been disclosed.

7. As far as the Seller is aware, each member of the Seller’s Group and each
Target Company has complied materially with the terms of all relevant contracts
of employment and all applicable laws in relation to the employment of the
Employees in the Acquired Businesses.

8. Notice on termination. As far as the Seller is aware there exists no written
or unwritten contract of employment with any Employee that cannot be terminated
by the relevant Target Company or Business Seller on six months notice or less
without giving rise to a claim for damages or compensation (other than a
statutory redundancy payment or statutory compensation for unfair dismissal or
the equivalent in any relevant jurisdiction).

9. Unique Roles. No Unique Role has agreed to terminate, or has given notice of
termination, of his employment agreement or is under notice of dismissal.

10. As far as the Seller is aware, no Employee has been absent from work due to
reasons of illness for more than 1 month as at the date of this Agreement.

11. As per the date of the binding offer, neither the Seller nor any member of
the Seller Group, has made any commitment to any Employee or employee
representative body concerning the sale and purchase of the Acquired Businesses.

 

- 68 -



--------------------------------------------------------------------------------

12. As far as the Seller is aware the average base salary, average age and
average length of service assumptions per FTE per Job Category per Country, in
each case as used in Annex 1 to Exhibit 6, are representative of the Employees
in that Job Category in that Country and the multiplier used in Annex 1 is
calculated by dividing the average severance benefit, which is based on the
severance policies comprised in the Data Room or local law, by the average
salary per Job Category per Country.

Part F : Retirement Benefits

1. Retirement Benefits/Seller Employee Benefit Plans. All Seller Employee
Benefit Plans are contained in the Data Room. Other than those Seller Employee
Benefit Plans (and any statutory social security plans operated under public
law, statute or regulation in the relevant jurisdiction), no Target Company or
member of the Seller Group provides or contributes to or is or may become liable
to provide or contribute to any scheme, fund, arrangement, plan or agreement
(whether funded or unfunded) for the provision of Retirement Benefits for or in
respect of any Employee or other person.

2. No Proposals. No proposal has been announced and no agreement has been made
to establish any other arrangement for providing any Retirement Benefits or to
continue or increase any Retirement Benefits under any Seller Employee Benefit
Plan for or in respect of any Employee, or to maintain any such Retirement
Benefits or the level of any such Retirement Benefits generally for any period.

3. Disclosure of Documents. In the Data Room and/or the Disclosure Letter there
are:

 

(a) all documents containing material provisions currently governing each Seller
Employee Benefit Plan; and

 

(b) material announcements that have not been incorporated into the documents
referred to in paragraph 3(a) and copies of all current explanatory booklets or
summary plan descriptions relating to each Seller Employee Benefit Plan.

4. Payments in respect of the Seller Employee Benefit Plans. The rates at which
contributions to each Seller Employee Benefit Plan are paid are set out in the
Data Room and/or the Disclosure Letter.

5. Due Payment. All amounts which have fallen due to be paid to or in respect of
the Seller Employee Benefit Plans by any Target Company or member of the Seller
Group on or before the Offer Date (including all insurance premiums, taxes and
expenses) have been duly paid in full.

6. Compliance. Each Target Company and each member of the Seller Group and as
far as the Seller is aware the trustees, administrators, managers, custodians
and fiduciaries (as applicable) of each Seller Employee Benefit Plan currently
comply in all material respects on the basis of the law as currently interpreted
with their respective obligations under the Seller Employee Benefit Plans, and
each Seller Employee Benefit Plan is currently administered and operated in all
material respects in accordance with all applicable laws, regulations,
guidelines and requirements and the provisions of the relevant Seller Employee
Benefit Plan’s governing documentation.

7. Disputes and Investigations. Other than routine claims for benefits, there
are no actions, suits, claims, disputes, complaints or proceedings outstanding,
pending or threatened in writing against any Seller Employee Benefit Plan or as
far as the Seller is aware against the trustees, managers, administrators,
custodians or fiduciaries of any Seller Employee Benefit Plan or against any
member of the Seller Group or Target Company in respect of any act, event,
omission or other matter arising out of or in connection with any Seller
Employee Benefit Plan which are in each case material on the basis of

 

- 69 -



--------------------------------------------------------------------------------

the law as currently interpreted and as far as the Seller is aware there are no
circumstances which could or might give rise to any such action, suit, claim,
dispute, complaint or proceedings. In this paragraph 8, “proceedings” includes
any litigation or arbitration and also includes any investigation or
determination by any pension or investment authorities or any complaint under
any internal dispute resolution procedure established in connection with any
Seller Employee Benefit Plan.

8. Defined Contribution Seller Plans. The only liability (actual or contingent,
present or future) of the Seller, any Target Company and any member of the
Seller Group to any person under or in connection with all funded defined
contribution benefits under any Seller Employee Benefit Plan is to contribute to
the relevant Seller Employee Benefit Plan the amount set out in and calculated
as described in Annex 5 of the Disclosure Letter.

9. Definitions. Unless otherwise defined in Schedule 20 to this Agreement, in
this 0 the following words and expressions shall have the following meanings:

Seller Employee Benefit Plan means, in any jurisdiction, any Seller Plan, any
Stand-Alone Plan or any other scheme, fund, arrangement, plan or agreement
(whether funded or unfunded) under which the Seller or any member of the Seller
Group or any Target Company provides, is liable to provide or has agreed to
provide (or to which the Seller or any member of the Seller Group or any Target
Company contributes, is liable to contribute or has agreed to contribute to the
provision of) any Retirement Benefits for or in respect of any Employee; and

Retirement Benefit has the meaning given to it in Schedule 12 (the pensions
schedule).

 

- 70 -



--------------------------------------------------------------------------------

SCHEDULE 5

LIMITATIONS ON LIABILITY

1. Time Limits. Neither the Seller nor any Designated Seller shall be liable for
any Claim unless the Seller receives from the Purchaser written notice (in the
case of a Non-Tax Claim, within 60 days the Purchaser or any Designated
Purchaser becoming aware of such Claim and, in the case of a Tax Claim or a
claim under the Tax Covenant, in the form complying with the provisions of
paragraph 8.1 of Part B of Schedule 13) containing, so far as reasonably
available to it, details of the matter which gives rise to the Claim including
the Purchaser’s estimate (on a without prejudice basis) of the amount of the
Claim:

 

(a) prior to the expiry of a period of 15 months after the Closing Date, in the
case of a Non-Tax Claim; or

 

(b) as provided in sub-paragraph (g) of paragraph 2.1 of Part B of Schedule 13,
in the case of a Tax Claim or a claim under the Tax Covenant.

2. Thresholds for Claims. Neither the Seller nor any Designated Seller shall be
liable for any single Claim:

 

(a) unless the amount of the liability pursuant to that single Claim exceeds an
amount equal to €200,000 (in which case the Purchaser shall be able to claim for
the full amount of such Claim not merely in respect of the excess over such
amount); and

 

(b) unless the aggregate amount of the liability of the Seller and the
Designated Sellers for all Claims not excluded by sub-paragraph (a) exceeds an
amount equal to 2% of the Closing Payment (in which case the Purchaser shall be
entitled to claim only the excess over such amount).

3. Threshold for claims under the Tax Covenant. Subject to paragraph 2.3 of
Part C of Schedule 13, neither the Seller nor any Designated Seller shall be
liable for any single claim under the Tax Covenant unless the amount of the
liability pursuant to that single claim exceeds an amount equal to €50,000 (in
which case the Purchaser shall be able to claim for the full amount of such
Claim not merely in respect of the excess over such amount). For the purposes of
this paragraph, separate claims of whatever value arising from the same subject
matter or liability shall be aggregated and if the amount of such aggregate
exceeds an amount equal to €50,000 the Purchaser shall be entitled to make a
claim under the Tax Covenant in respect of all such subject matters and
liabilities.

4. Maximum limit for all Claims. The aggregate amount of the liability of the
Seller and the Designated Sellers:

 

(a) for all Claims (but excluding any Claim made in respect of the Warranties
contained in paragraphs 1.1, 1.2, 1.3, 1.5, 5.1, 5.3 of Part A of Schedule 4,
paragraph 1 (save for the last sentence) of Part B of Schedule 4 and paragraphs
2 and 3 of Part C of Schedule 4) shall not exceed an amount equal to 20% of the
Closing Payment;

 

(b) subject to paragraph 2.3 of Part C of Schedule 13, for all claims under the
Tax Covenant shall not exceed an amount equal to 50% of the Closing Payment; and

 

(c) for all claims under this Agreement or any of the Transaction Documents
(including the claims referred to in paragraphs (a) and (b) above) shall not
exceed an amount equal to 100% of the Closing Payment.

 

- 71 -



--------------------------------------------------------------------------------

5. Liability for any Claim to cease on a change of control. The Seller shall
have no liability for any Claim if either (i) the Target Company to which the
Claim directly or indirectly relates or (ii) the Designated Purchaser of a
Business to which the Claim directly or indirectly relates ceasing after Closing
to be a member of the Purchaser’s Group.

6. Claim to be withdrawn unless litigation commenced. Any Claim shall (if it has
not been previously satisfied, settled or withdrawn) be deemed to have been
withdrawn 6 months after the notice is given pursuant to paragraph 1 of this
Schedule, unless legal proceedings in respect of it have been commenced by being
both issued and served; provided that, in the case of a Claim based upon a
liability which is contingent, such 6 months period shall commence on the date
that the contingent liability becomes an actual liability. No new Claim may be
made in respect of the facts, matters, events or circumstances giving rise to
any such withdrawn Claim.

7. Claims only to be brought under relevant Warranties. The Purchaser
acknowledges and agrees that the only Warranties given in relation to:

 

(a) Intellectual Property Rights and information technology or any related
claims, liabilities or other matters (IPR Matters) are set out in paragraph 2 of
Part A of Schedule 4 and Part B of Schedule 4 and no other Warranty is given in
relation to IPR Matters;

 

(b) real estate and planning and zoning matters or any related claims,
liabilities or other matters (Real Estate Matters) are those set out in
paragraphs 2 and 5.2(a) of Part A of Schedule 4 and 8 of Schedule 4 and no other
Warranty is given in relation to Real Estate Matters;

 

(c) Environmental Matters are those set out in paragraph 2 of Part A of
Schedule 4 and Part D of Schedule 4 and no other Warranty is given in relation
to Environmental Matters;

 

(d) the employment of any past or present employee of any Target Company or any
member of the Seller Group or any related claims, liabilities or other matters
(Employee Matters) are set out in paragraph 2 of Part A of Schedule 4 and Part E
of Schedule 4 and no other Warranty is given in relation to Employee Matters;

 

(e) retirement benefits, pensions or superannuation or any related claims,
liabilities or other matters (Retirement Benefits Matters) are set out in
paragraph 2 of Part A of Schedule 4 and 0 of Schedule 4 and no other Warranty is
given in relation to Retirement Benefits Matters,

 

(f) taxation or any related claims, liabilities or other matters (Tax Matters)
are those set out in paragraph 2 of Part A of Schedule 4 and Part A of
Schedule 13 and no other Warranty is given in relation to Tax Matters.

8. Matters disclosed. Neither the Seller nor any Designated Seller shall be
liable for any Claim for breach of the Warranties if and to the extent that the
fact, matter, event or circumstance giving rise to such Claim is fairly
disclosed by this Agreement, any other Transaction Document, the Disclosure
Letter or any document disclosed in the Data Room.

9. Matters provided for or taken into account in adjustments. Neither the Seller
nor any Designated Seller shall be liable for any Claim if and to the extent
that the fact, matter, event or circumstance giving rise to the Claim is
disclosed, allowed or provided for (by way of a provision, allowance, reserve or
otherwise) in the Last Accounts or in the Closing Statement.

 

- 72 -



--------------------------------------------------------------------------------

10. Contingent liabilities. If any Claim is based upon a liability which is
contingent only, neither the Seller nor any Designated Seller shall be liable to
make any payment unless and until such contingent liability gives rise to an
obligation to make a payment (but the Purchaser has the right under paragraph 1
of this Schedule 5 to give notice of that Claim before such time). So long as
such Claim shall have been notified to the Seller in accordance with
paragraph 1, as appropriate, then the proviso set out in paragraph 6 shall
operate to govern the time limit within which legal proceedings must be
commenced in respect thereof.

11. No liability for Claims arising from acts or omissions of Purchaser. Neither
the Seller nor any Designated Seller shall be liable for any Non-Tax Claim to
the extent that it would not have arisen but for, or has been increased or not
reduced as a result of, any voluntary act, omission or transaction carried out:

 

(a) after Closing by the Purchaser or a Designated Purchaser (or its respective
directors, employees or agents or successors in title) outside the ordinary and
usual course of business of a Target Company as at Closing; or

 

(b) before Closing by any member of the Seller Group or any Target Company at
the written direction or request of the Purchaser or any member of the Purchaser
Group.

12. Purchaser’s duty to mitigate. The Purchaser shall procure that all
reasonable steps are taken to avoid or mitigate any loss or damage which it may
suffer in consequence of any breach by the Seller or any Designated Seller of
the terms of this Agreement or any fact, matter, event or circumstance likely to
give rise to a Claim, provided that the costs of taking such steps to avoid or
mitigate any loss or damage shall be taken into account in determining the
quantum of any Claim.

13. Insured Claims. Neither the Seller nor any Designated Seller shall be liable
in respect of any Claim to the extent that the amount of such Claim is covered
by a policy of insurance and the Purchaser (or another member of the Purchaser
Group) actually recovers monies under such policy of insurance in respect of
such Claim. Notwithstanding the foregoing, the parties acknowledge and agree
that neither the Purchaser nor any other member of the Purchaser Group shall be
under any obligation to effect or maintain any policy of insurance whatsoever.

14. Recovery from third party after payment from Seller. Where the Seller or any
Designated Seller has made a payment to the Purchaser in relation to any Non-Tax
Claim and the Purchaser or any member of the Purchaser Group is entitled to
recover (whether by insurance, payment, discount, credit, relief or otherwise)
from a third party a sum which indemnifies or compensates the Purchaser or any
member of the Purchaser Group (in whole or in part) in respect of the liability
or loss which is the subject of a Non-Tax Claim, the Purchaser or relevant
member of the Purchaser Group shall (i) promptly notify the Seller of the fact
and provide such information as the Seller may reasonably require (ii) take all
reasonable steps or proceedings as the Seller may require to enforce such right
and (iii) pay to the Seller as soon as practicable after receipt an amount equal
to the amount recovered from the third party (net of taxation and less any
reasonable costs of recovery) in accordance with Clause 26 of this Agreement.

15. No liability for legislation or changes in rates of tax. Neither the Seller
nor any Designated Seller shall be liable for any Non-Tax Claim if and to the
extent it is attributable to or the amount of such Claim is increased as a
result of any (i) legislation not in force at the Offer Date (ii) change of law
(or any change in interpretation on the basis of case law), regulation,
directive, requirement or administrative practice or (iii) change in the rates
of taxation in force at the Offer Date.

 

- 73 -



--------------------------------------------------------------------------------

16. No double recovery. The Purchaser shall not be entitled to recover damages
or obtain payment, reimbursement, restitution or indemnity more than once in
respect of any one liability, loss, cost, shortfall, damage, deficiency, breach
or other set of circumstances which gives rise to more than one Claim or claim
under the Tax Covenant, and for this purpose recovery by the Purchaser or any
Designated Purchaser shall be deemed to be a recovery by each of them.

17. Consequential loss. Neither the Purchaser nor any member of the Purchaser
Group shall be entitled to claim for any punitive, special, indirect or
consequential loss or loss of profit or for any loss of goodwill or possible
business after Closing, whether actual or prospective, it being agreed, however,
that any amount paid pursuant to a Third Party Claim shall not be considered a
consequential loss.

18. Purchaser’s knowledge. Neither the Seller nor any Designated Seller shall be
liable for any Claim if and to the extent that the Purchaser or any of its
Affiliates is aware at the Offer Date (i) of the fact, matter, event or
circumstance which is the subject matter of the Claim and (ii) that the fact,
matter, event or circumstance could reasonably be expected to amount to a Claim.
For the purposes of this paragraph 18, the knowledge of the Purchaser shall be
deemed to be the actual knowledge of any of Lorcan Woods, Graeme Pitkethly,
Robert Leek and Paul Lynch.

19. Waiver of right of set-off. The Purchaser (for itself and as agent for each
Designated Purchaser) waives and relinquishes any right of set-off or
counterclaim, deduction or retention which the Purchaser or any Designated
Purchaser might otherwise have in respect of any Claim against or out of any
payments which the Purchaser may be obliged to make (or procure to be made) to
the Seller pursuant to this Agreement or any of the Transaction Documents.

20. Seller to have opportunity to remedy breaches. If a breach of the Warranties
is capable of remedy, the Seller shall have a period of 45 days from the date on
which it received written notice of the relevant Claim from the Purchaser in
accordance with paragraph 1 in which to remedy such breach (and the Purchaser
shall, upon the request and at the cost of the Seller, provide all reasonable
assistance to the Seller to remedy any such breach) and, to the extent that it
remedies such breach, shall not be liable under such Claim.

 

- 74 -



--------------------------------------------------------------------------------

SCHEDULE 6

PURCHASER WARRANTIES

1. The Purchaser and each Designated Purchaser is validly incorporated, in
existence and duly registered under the laws of its jurisdiction and has full
power to conduct its business as conducted at the Offer Date.

2. The Purchaser and each Designated Purchaser has the requisite capacity, power
and authority and has obtained all corporate authorisations and (other than to
the extent relevant to the Conditions) all other governmental, statutory,
regulatory or other consents, licences and authorisations required to empower it
to enter into and perform its obligations under this Agreement where failure to
obtain them would adversely affect to a material extent its ability to enter
into and perform its obligations under this Agreement.

3. Entry into and performance by each member of the Purchaser Group of this
Agreement and/or any Transaction Document to which it is a party will not
(i) breach any provision of its memorandum and articles of association, by-laws
or equivalent constitutional documents, (ii) (subject, where applicable, to
fulfilment of the Conditions) result in a breach of any laws or regulations in
its jurisdiction of incorporation or of any order, decree or judgment of any
court or any governmental or regulatory authority, by which the Purchaser or any
member of the Purchaser Group is bound, where (in either case) the breach would
adversely affect to a material extent its ability to enter into or perform its
obligations under this Agreement.

4. Neither the Purchaser nor any Affiliate is insolvent or bankrupt under the
laws of its jurisdiction of incorporation, unable to pay its debts as they fall
due or has proposed or is liable to any arrangement (whether by court process or
otherwise) under which its creditors (or any group of them) would receive less
than the amounts due to them. There are no proceedings in relation to any
compromise or arrangement with creditors or any winding up, bankruptcy or
insolvency proceedings concerning the Purchaser or any of its Affiliates and no
events have occurred which would justify such proceedings. No steps have been
taken to enforce any security over any assets of the Purchaser or any of its
Affiliates and no event has occurred to give the right to enforce such security.

5. So far as the Purchaser is aware, neither the Purchaser nor any Designated
Purchaser is subject to any order, judgment, direction, investigation or other
proceedings by any Governmental Entity which will, or are likely to, prevent or
delay the fulfilment of any of the Conditions.

6. The Purchaser will at Closing have available cash or available loan
facilities which will provide in immediately available funds the necessary cash
resources to pay the Closing Payment and meet its other obligations under this
Agreement and, in the case of loan facilities Purchaser will be able to satisfy
all conditions of drawdown to such loan facilities at or prior to Closing.

 

- 75 -



--------------------------------------------------------------------------------

SCHEDULE 7

CONDUCT OF THE ACQUIRED BUSINESSES

1. From the Offer Date until Closing, the Seller shall (unless otherwise
required or permitted by the terms of any Transaction Document or being a
Permitted Action or a Permitted Distribution or as may be approved in writing by
the Purchaser, such approval not to be unreasonably withheld or delayed in all
cases other than with respect to the matters referred to in paragraphs (f), (l),
(m) and (q), the latter to the extent it refers to any of the aforegoing) ensure
that:

 

(a) no Target Company declares or pays any dividend or other distribution
(whether in cash, stock or in kind) or reduces its paid-up share capital other
than, for the avoidance of doubt, a Permitted Distribution;

 

(b) no Target Company issues or agrees to issue or allots any share capital
(except to another Target Company);

 

(c) all transactions between any Target Company and any member of the Seller
Group take place in a manner and on terms consistent with previous practice in
the 12 months prior to the Offer Date;

 

(d) no member of the Seller Group or Target Company (i) employs or agrees to
employ any new persons on a permanent basis fully or part time in the Acquired
Businesses in circumstances which are likely to increase in aggregate the total
staff costs of the Acquired Businesses by more than 5% per annum (any such
increase to be off-set against any decrease in aggregate of the total staff
costs of the Acquired Businesses as a result of persons no longer being employed
by a Target Company or the Seller Group (the latter insofar as it relates to the
Acquired Businesses) or (ii) makes changes or any commitment to make changes
(other than those required by law) to terms of employment (including pension
fund commitments or any increase to remuneration) or to any Seller employee
benefit plan in each case in circumstances which are likely to increase in
aggregate the total staff costs of the Acquired Businesses by more than 5% per
annum;

 

(e) no member of the Seller Group or Target Company shall take any steps to
terminate the contract of employment of any Key Manager except for cause;

 

(f) no Target Company or (in relation to the Acquired Businesses) Business
Seller creates any Third Party Right over the Shares, Business Assets or the
shares or assets of any Target Company other than a Permitted Encumbrance in the
ordinary course of trading;

 

(g) in relation to each of the Relevant Properties, no Target Company or (in
relation to the Acquired Businesses) Business Seller shall, other than in the
ordinary course or as contemplated by the Transaction Documents:

 

  (i) change its existing use;

 

  (ii) terminate or give notice to terminate a lease, tenancy or licence;

 

  (iii) agree a new rent or a fee payable under a lease, tenancy or licence;

 

  (iv) grant or accept the grant of any lease, licence or any other rights
permitting possession, occupation and or use of any Relevant Property; or

 

- 76 -



--------------------------------------------------------------------------------

 

  (v) accept the grant of any lease, licence or any other rights permitting
possession in addition to the Relevant Properties;

 

(h) no acquisition or disposal in excess of €1,000,000 or option in respect of
any interest in any part of the Acquired Businesses and undertaking of any
Target Company or Business Seller is made or entered into any by any Target
Company or (in relation to the Acquired Businesses) Business Seller;

 

(i) no Target Company or (in relation to the Acquired Businesses) Business
Seller shall make any capital commitment which individually exceeds €250,000 or
which together with all other capital commitments entered into between the Offer
Date and Closing, exceeds the sum of €15,000,000 in aggregate;

 

(j) no Target Company or (in relation to the Acquired Businesses) Business
Seller shall grant any guarantee or indemnity for the obligations of any person
(other than any member of the Seller Group);

 

(k) no Target Company or (in relation to the Acquired Businesses) Business
Seller shall make any alteration of the provisions of its Memorandum or Articles
of Association or adopting or passing further regulations or resolutions
inconsistent therewith;

 

(l) no Target Company or (in relation to the Acquired Businesses) Business
Seller shall make any substantial change in the nature or organisation of its
business;

 

(m) no Target Company or (in relation to the Acquired Businesses) Business
Seller shall pass any resolutions in general meeting or by way of written
resolution for winding up or to capitalise of any profits or any sum standing to
the credit of a share premium account or a capital redemption reserve fund or
any other reserve;

 

(n) no Target Company or (in relation to the Acquired Businesses) Business
Seller shall make any material change to the accounting procedures or principles
by reference to which its accounts are drawn up, other than as the result of any
change of law or accounting requirement;

 

(o) no Target Company or (in relation to the Acquired Businesses) Business
Seller shall enter into or terminate (which shall not include expiry of the
relevant term) any agreement that has (i) an annual average payable or
receivable under such agreement in excess of €2,000,000 or (ii) a remaining term
in excess of 2 years.

 

(p) no Target Company or member of the Seller Group shall:

 

  (i) unless the Purchaser has been notified and, where reasonably practicable
and requested by the Purchaser, consulted in advance, institute any material
intellectual property office proceedings in respect of any:

 

  (A) Intellectual Property Rights in any Key Brands or the registered trade
marks for WILLIAMS set out in Exhibit 3;  

 

  (B) Key Registered Design Rights; or

 

  (C) material registered patents set out in Exhibit 3; or

 

- 77 -



--------------------------------------------------------------------------------

 

  (ii) unless the Purchaser otherwise consents in writing in advance (such
consent not to be unreasonably withheld or delayed (it being acknowledged by the
Purchaser that it shall promptly following the Offer Date notify the Seller of
the contact details of the person responsible for giving this consent and ensure
that person is available to the Seller during Working Hours)), institute, settle
or agree to settle any litigation or arbitration, or settle or agree to settle
any intellectual property office proceedings, in each case in respect of any:

 

  (A) Intellectual Property Rights in any Key Brands or the registered trade
marks for WILLIAMS set out in Exhibit 3;  

 

  (B) Key Registered Design Rights; or

 

  (C) material registered patents set out in Exhibit 3; or

 

(q) unless the Purchaser otherwise consents in writing in advance (such consent
not to be unreasonably withheld or delayed (it being acknowledged by the
Purchaser that it shall promptly following the Offer Date notify the Seller of
the contact details of the person responsible for giving this consent and ensure
that person is available to the Seller during Working Hours)), no Target Company
or (in relation to the Acquired Businesses) member of the Seller Group shall:

 

  (i) assign, abandon, cease to prosecute or otherwise dispose of or fail to
take any official registry steps required to maintain a registration or an
application for registration of:

 

  (A) the Owned IP in any of the Key Brands or the registered trade marks for
WILLIAMS set out in Exhibit 3;

 

  (B) the Key Registered Design Rights; or

 

  (C) the material registered patents set out in Exhibit 3; or

 

  (ii) enter into, assign, abandon or allow to terminate any licences of
material Business IP; and

 

(r) no Target Company or (in relation to the Acquired Businesses) Business
Seller shall enter into any agreement (conditional or otherwise) to do any of
the foregoing.

 

- 78 -



--------------------------------------------------------------------------------

SCHEDULE 8

CLOSING ARRANGEMENTS

Part A : Designated Sellers/Designated

Purchasers and Local Agreements

1. The Seller and the Purchaser shall, not less than 7 Business Days prior to
Closing, finalise the identities of the Designated Sellers and the Designated
Purchasers respectively. These shall be the companies respectively identified in
Part A of Schedule 1 or in Part B of Schedule 1 subject in each case to:

 

(a) any addition or change established by a new company becoming a Designated
Seller or Designated Purchaser as a result of a Supplemental Agency Agreement
entered into prior to Closing pursuant to Part B of Schedule 17; or

 

(b) any other alterations agreed in writing between the Seller and the Purchaser
prior to Closing.

2. The parties acknowledge that separate local sale and purchase agreements
(Local Agreements) will need to be entered into by the relevant Designated
Seller and Designated Purchaser in the following cases:

 

(a) with respect to the sale of the shares in the Italian Newco, which is to be
sold by Sara Lee Household and Body Care Italy S.p.A. to the relevant Share
Purchaser; and

 

(b) such other cases where a Local Agreement is necessary in order to make an
effective, valid transfer of the relevant Shares, Business and/or Business Asset
or otherwise in order to comply with the laws and regulations of the
jurisdiction in which the transfer of the relevant Shares, Business and/or
Business Asset is taking place or to reflect the formalities for execution in
its jurisdiction of incorporation by any entity which is to be a party to such
document.

In such event, each Local Agreement shall be in all material respects in the
form of the local share sale agreement template or (as the case may be) local
business sale agreement template as is to be agreed upon between the parties
(except solely to the extent that it is necessary to modify it in order to
comply with the laws, regulations and/or formalities of execution in the
relevant jurisdiction referred to in paragraph 2(b) above). Clause 34 shall
apply in the event of any conflict between this Agreement and any Local
Agreement.

Part B : Seller Obligations

1. At Closing, the Seller shall deliver or ensure that there is delivered to the
Purchaser (or made available to the Purchaser’s reasonable satisfaction):

 

(a) duly executed transfers into the name of the Purchaser or the relevant
Designated Purchaser in respect of all the Shares;

 

- 79 -



--------------------------------------------------------------------------------

 

(b) the share certificates or equivalent documents and the shareholders
registers in any applicable jurisdiction relating to all the Shares (including
any bearer shares) in respect of which certificates were issued or are required
by law to be issued; in the case of share certificates in respect of the Shares
in Target Companies where endorsement of share certificates is required to
validly transfer the Shares concerned, such certificates being properly endorsed
so as to transfer the Shares to the Purchaser or a Designated Purchaser;

 

(c) (in respect of each Target Company and unless otherwise required by the
Purchaser) the resignation of each director, company secretary and auditor of
that Target Company;

 

(d) a copy (certified by a duly appointed officer as true and correct) of a
resolution of the board or, as applicable, supervisory board of directors and/or
the meeting of shareholders of the Seller and each of the Designated Sellers as
appropriate (or, if required by the law of its jurisdiction or its articles of
association, by-laws or equivalent constitutional documents, of its
shareholders) authorising the execution of and the performance by the relevant
company of its obligations under this Agreement and each of the Transaction
Documents to be executed by it;

 

(e) possession of the Business Properties (subject to and in accordance with
Schedule 10) and of the other tangible Business Assets agreed to be sold under
this Agreement (and set out in Schedule 2 of this Agreement);

 

(f) (in respect of each Target Company), procure board meetings to be held at
which each of the persons nominated by the Purchaser shall be appointed
directors, auditor and company secretary of that Target Company, such
appointments to take effect from Closing, and certain other administrative
matters reasonably requested by the Purchaser;

 

(g) any transfers, assignments, licences, underleases or other documents ready
to be completed pursuant to and in accordance with Schedule 10;

 

(h) from each of the relevant Share Sellers of the shares in Sara Lee
Philippines Inc., a duly executed (i) irrevocable proxy coupled with an
interest, and (ii) declaration of trust (together the Philippine Completion
Deliverables) in the Agreed Form;

 

(i) a duly signed letter from Unilever South Africa (Proprietary) Limited to
Sara Lee (South Africa) (Proprietary) Limited in relation to the VAT treatment
of that part of the transfer of the Business and Business Assets under this
Agreement that are treated as supplied in South Africa (it being acknowledged by
the parties that if the Seller fails to deliver such letter on Closing, the
Seller shall procure that it is duly signed by the relevant member of the Seller
Group and delivered to the Purchaser within 48 hours of the Closing Time); and

 

(j) a duly signed letter from the Purchaser to the Seller regarding mitigating
VAT risks in relation to corrective invoicing in respect of supplies made under
this Agreement and the IP Assignment (the Cooperation Letter).

 

- 80 -



--------------------------------------------------------------------------------

Part C : Purchaser Obligations

 

1. At Closing, the Purchaser shall:

 

(a) deliver (or ensure that there is delivered to the Seller) a copy of a
resolution (certified by a duly appointed officer as true and correct) of the
board or, as applicable, supervisory board of directors and/or the meeting of
shareholders of the Purchaser and each of the Designated Purchasers as
appropriate (or, if required by the law of its jurisdiction or its articles of
association, by-laws or equivalent constitutional documents, of its
shareholders) authorising the execution of and the performance by the relevant
company of its obligations under this Agreement and each of the Transaction
Documents to be executed by it;

 

(b) pay to the Seller the Closing Payment in accordance with clause 2.2 (taking
into account the provisions of clause 26.1);

 

(c) deliver any transfers, assignments, licences, underleases or other documents
ready to be completed pursuant to and in accordance with Schedule 10;

 

(d) deliver a duly signed letter from Unilever South Africa (Proprietary)
Limited to Sara Lee (South Africa) (Proprietary) Limited in relation to the VAT
treatment of that part of the transfer of the Business and Business Assets under
this Agreement that are treated as supplied in South Africa (it being
acknowledged by the parties that if the Purchaser fails to deliver such letter
on Closing, the Purchaser shall procure that it is duly signed by the relevant
member of the Purchaser Group and delivered to the Seller within 48 hours of the
Closing Time); and

 

(e) deliver a duly signed counterpart of the Cooperation Letter.

Part D : Inter-Company Debt

At Closing, the Seller and the Purchaser shall carry out their respective
obligations under Schedule 15 (Inter-Company Debt) required to be performed at
Closing.

Part E : General

1. The Seller and the Purchaser shall negotiate in good faith with a view to
agreeing before the Closing Date the final form of any Transaction Document
which is not in Agreed Form at the Offer Date.

2. At or before Closing, the Seller and the Purchaser shall execute and deliver
to each other (or procure that their relevant Affiliates shall execute and
deliver) the following other documents in the Agreed Form required by this
Agreement to be executed on or before Closing, namely:

 

  (a) the Transitional Services Agreements;

 

  (b) the IP Assignment; and

 

  (c) the Deed of Economic Transfer (such at the time specified in Schedule 19).

3. If any document listed in this Schedule 8 is required to be notarised, the
parties shall execute such document at a location notified by the Seller to the
Purchaser where a notary with the required qualification will be present.

 

- 81 -



--------------------------------------------------------------------------------

4. All documents and items delivered at Closing pursuant to this Schedule 8
shall be held by the recipient to the order of the person delivering the same
until such time as Closing shall be deemed to have taken place. Simultaneously
with:

 

(a) delivery of all documents and all items required to be delivered at Closing
(or waiver of its delivery by the person entitled to receive the relevant
document or item); and

 

(b) receipt of an electronic funds transfer to the Seller’s Bank Account in
immediately available funds of the Closing Payment,

the documents and items delivered in accordance with this Schedule shall cease
to be held to the order of the person delivering them and Closing shall be
deemed to have taken place.

5. Except as otherwise provided in this Schedule 8, title to all Business Assets
which are capable of transfer by delivery shall pass by delivery.

 

- 82 -



--------------------------------------------------------------------------------

SCHEDULE 9

BUSINESS CONTRACTS

The provisions of this Schedule 9 shall apply if and to the extent that a Third
Party Consent is required in relation to a Business Contract or Business Claim
as specified in clause 10.4.

1. The Purchaser and each relevant member of the Purchaser Group shall use all
reasonable efforts, with the co-operation of the Seller or relevant member of
the Seller Group, to obtain any Third Party Consent by Closing. The Purchaser
shall ensure that members of the Purchaser Group provide any information
reasonably requested for that purpose by the person, firm or company concerned.

2. If any such Third Party Consent has not been obtained by Closing, then until
it is obtained:

 

(a) the obligation of the Purchaser to use all reasonable efforts to obtain that
Third Party Consent shall continue;

 

(b) the transfer of that Business Contract or Business Claim (to the extent that
a Third Party Consent is required) shall not take effect and the relevant
Business Seller shall from Closing hold it on trust for the relevant Business
Purchaser (except to the extent that any of the rights under it are Excluded
Assets) and account for and pay or deliver to the relevant Business Purchaser
(as soon as reasonably practicable after receipt) any moneys, goods and other
benefits which it receives after Closing to the extent that they relate to such
Business Contract or Business Claim net of any taxation suffered thereon (except
in each case to the extent they comprise, or represent the proceeds from, an
Excluded Asset);

 

(c) the relevant Business Purchaser shall perform (as the sub-contractor or
agent of the relevant Business Seller) all the obligations of the relevant
Business Seller under any Business Contract to be discharged after Closing and
indemnify the Seller and that Business Seller against any and all Costs suffered
or incurred as a result of any failure by that Business Purchaser to perform
those obligations; and

 

(d) the relevant Business Seller shall from Closing give all reasonable
assistance to the Purchaser and the relevant Business Purchaser (at the
Purchaser’s or that Business Purchaser’s written request and joint sole expense)
to enable the Business Purchaser to enforce its rights under that Business
Contract or Business Claim, provided that:

 

  (i) no member of the Seller Group shall be obliged to make any payment (in
money or money’s worth) under this sub-paragraph (d) unless it has first been
paid the amount concerned by the Purchaser or the relevant Business Purchaser
nor shall it be obliged to become involved in any legal action; and

 

  (ii) the Purchaser or the relevant Business Purchaser shall not agree to any
amendment or waiver of those rights under the relevant Business Contract or
Business Claim which:

 

  (A) continue to be rights of the Seller or of a member of the Seller Group,
without prior written approval of the Seller or of the relevant member of the
Seller Group; or

 

  (B) continue to be rights of the Worldwide Household Business Purchaser or of
a member of the Worldwide Household Business Purchaser Group, without prior
written approval of the Worldwide Household Business Purchaser or of the
relevant member of the Worldwide Household Business Purchaser Group; and

 

- 83 -



--------------------------------------------------------------------------------

 

  (iii) the Seller or the relevant Business Seller shall not (and shall procure
that the Worldwide Household Business Purchaser shall undertake not to) agree to
any amendment or waiver of those rights under the relevant Business Contract or
Business Claim which continue to be rights of the Purchaser or of a member of
the Purchaser Group, without prior written approval of the Purchaser or of the
relevant member of the Purchaser Group.

3. If:

 

(a) the terms of any particular Business Contract do not permit the relevant
Business Purchaser to perform the Business Seller’s obligations as
sub-contractor or as agent; or

 

(b) any Third Party Consent:

 

  (i) is not obtained within 12 months after the Closing Date; or

 

  (ii) is refused,

and the procedure set out in this Schedule does not enable the benefit of any
Business Contract or Business Claim to be enjoyed in all material respects by
the Purchaser or another member of the Purchaser Group after the Closing Date,
then the Business Seller and the Purchaser shall use all reasonable efforts to
achieve an alternative solution by which the relevant Business Purchaser shall
receive the benefit of the relevant Business Contract or Business Claim and
assume the associated obligations (provided that no member of the Seller Group
or, if relevant, the Worldwide Household Business Purchaser Group shall be
obliged to make any commitment, incur any liability or make any payment for that
purpose).

 

- 84 -



--------------------------------------------------------------------------------

SCHEDULE 10

PROPERTIES

Part A - Definitions and Interpretation

In this Schedule, unless the context otherwise requires, the following
expressions shall have the following meanings:

Actual Completion Date means, in relation to each Relevant Property, the date
upon which completion of the transfer or underlease as the case may be of that
Relevant Property actually takes place (and, for the avoidance of doubt, is not
the date the transfer or underlease is registered at the relevant land registry
(where relevant) where such registration takes place on a date after completion
of the transfer documentation (save where such interpretation would be
inconsistent with the law of a relevant jurisdiction)) and Date of Actual
Completion shall be construed accordingly;

Assignment Property Purchase Price means one peppercorn or such other nominal
sum as appropriate in the relevant jurisdiction;

Condition means the condition set out in paragraph 1.6 of Part D of this
Schedule;

Consent means any consent, waiver, deed or document that is required from a
Landlord under a Lease or from any third party to implement the arrangements
relating to the Relevant Properties envisaged pursuant to this Agreement
including the transfer of a Relevant Property to the Purchaser and the grant of
an underlease or other derivative interest in respect of a Purchaser Underlease
Property and/or Seller Underlease Property;

Consent Property means a Relevant Property in respect of which a Consent is
required for the transfer of the Relevant Property to the Purchaser, relevant
Business Purchaser or Target Company or the change of control of the tenant of a
Relevant Property or (where applicable) to the grant of any underlease or other
derivative interest in respect of a Purchaser Underlease Property or Seller
Underlease Property as contemplated by this Agreement;

Contract for Sale means the agreement for sale and purchase of freehold property
known as 225 Bath Road, Slough dated 4th February 2002 between Sara Lee
Household & Body Care UK Limited and Sara Lee Household and Body Care
International BV;

Exit Properties means any Relevant Property which is to be vacated by the Seller
pursuant to paragraph 5 of Part B;

Fair Proportion means the proportion of the number of employees (attributable to
either the Acquired Businesses or Retained Business as relevant) who carry out
their employment duties from the Relevant Property compared to the total number
of employees of both the Acquired Businesses and Retained Business who carry out
their employment duties from the Relevant Property as at the Offer Date;

Landlord means, in relation to each Leasehold Property, the person who is
lessor/landlord under the Lease and is entitled to the freehold or leasehold
reversion immediately expectant upon the term granted by the Lease and the
successors in title and assigns of such person and includes the person or
persons entitled to the freehold and any other interest in reversion which is
superior to the interest of the lessor/landlord under the Lease;

 

- 85 -



--------------------------------------------------------------------------------

Lease means, in relation to each Leasehold Property, the lease or underlease
under which a member of the Seller Group holds such Leasehold Property and any
other documents supplemental to it applicable to that Relevant Property and
includes any licences granted and any other documents connected to it completed
after the Offer Date but prior to the Actual Completion Date;

Leasehold Property means any Relevant Property held by the Seller or a member of
the Seller’s Group with a leasehold tenure;

Losses means all losses, liabilities, damages, settlements, costs, fees and
expenses;

Occupation Principles means the principles set out in Part C2 of this Schedule;

Occupational Leases means the leases, underleases, agreements, licences and
other documents relating to the occupation of any Relevant Property by persons
other than the Seller;

Purchaser Underlease Property means the part of a property which will be sublet
or licensed by the relevant member of the Seller Group to the Purchaser or the
relevant Business Purchaser or Target Company and designated as such in this
Schedule;

Seller Underlease Property means the part of a Target Company Property which is
to be subleased or licensed by the Purchaser or Target Company back to a member
of the Seller Group (as the Seller so designates) and designated as such in this
Schedule;

Settlement Sum means a sum payable by either the Seller or Purchaser in lieu of
occupation of Relevant Properties as contemplated by Part B calculated pursuant
to paragraph 3 of Part C;

Split Property means the relevant part of each Leasehold Property to be assigned
in part by the relevant member of the Seller Group to the Purchaser or the
relevant Business Purchaser or Target Company or by the relevant Target Company
to the relevant member of the Seller Group and designated as such in this
Schedule subject to obtaining any Consents required (if applicable) on the terms
set out in paragraph 5 of Part D of this Schedule;

Split Property Principles means the principles set out in Part C1 of this
Schedule; and

Transfer means the deed or similar document to be entered into between the
relevant member of the Seller Group and the Purchaser or the relevant Business
Purchaser on or after Closing effecting the transfer of legal (and if relevant,
beneficial) title to the relevant Assignment Property or relevant part of the
Split Property on terms consistent with the provisions of paragraphs 3 and 4 of
Part D of this Schedule.

The paragraph headings in this Schedule shall not affect its interpretation.

Unless the context otherwise requires:

references in this Schedule to clauses shall be construed as references to
clauses of the Agreement of which this Schedule is a part; and references to
paragraphs shall be construed as references to paragraphs of this Schedule;

 

- 86 -



--------------------------------------------------------------------------------

references to transfer shall be construed so as to include assign or assignment;
and

where one party agrees to indemnify the other it shall be deemed to do so on an
after tax basis.

References to Seller Group in the context of a Seller Underlease Property shall
be construed to include all such parties as the Seller may nominate in writing
and in the event that the Seller nominates more than one party for such purposes
the Seller may require that more than one sublease or licence be granted.

Part B - Specific Property Provisions

1. PURCHASER UNDERLEASE PROPERTIES

The following Business Properties shall each be treated as a Purchaser
Underlease Property. The relevant part of such Business Property will be
occupied by the Purchaser (or the relevant Business Purchaser or Target Company
if applicable) as licensee on the terms set out at paragraph 8 of Part D for a
term of 12 months from Closing.

 

Property Type

   City    Country

MSU (owned)

   Grimbergen    Belgium

MSU (owned)

   Athens    Greece

MSU (owned)

   Utrecht    Netherlands

MSU (owned)

   Manukau City    New Zealand

MSU (owned)

   Pinetown    South Africa

2. SELLER UNDERLEASE PROPERTIES

The property at 225 Bath Road, Slough, UK shall be treated as follows:

(a) prior to Closing the Seller shall execute and release to the Purchaser the
transfer of the bare legal title in the property from Sara Lee UK Finance
Limited to Unilever UK Limited and the beneficial interest in the property from
Sara Lee Household & Body Care UK Limited to Unilever UK Limited for completion
at Closing with a consideration of 16,075,000 EUR (sixteen million and seventy
five thousand euros) and, for the avoidance of doubt, neither the Seller nor any
member of the Seller Group shall have any liability in respect of payment of any
stamp duty or stamp duty land tax arising as a result of such transfer (provided
that it is acknowledged and nothwithstanding Clause 32 that any such stamp duty
or stamp duty land tax arising from the creation or later transfer of the
beneficial interest within the Seller Group or any such other transfers of
beneficial interest prior to Closing remain with the Seller or the relevant
member of the Seller Group) although (subject to receiving the relevant monies
and the Purchaser procuring signature and approval of the relevant forms by
Unilever UK Limited) the Seller will procure the submission of any relevant
filings in respect of such taxes and make the payments on behalf of Unilever UK
Limited and will register the transfer at the Land Registry (provided that the
Purchaser shall provide the Seller with assistance in relation to any
requisitions raised by the Land Registry); and

 

- 87 -



--------------------------------------------------------------------------------

(b) the property shall be a Seller Underlease Property. The Seller (or the
relevant member of the Seller Group) shall occupy the relevant part of the
property as licensee pursuant to the terms set out at paragraph 8 of Part D and
the term of that licence shall be twelve months from Closing or if the Seller
elects by service in writing to the Purchaser of the same by 20 January 2011 the
Seller shall be granted a lease of part of the Relevant Property in accordance
with the Occupation Principles for the term of 12 months from Closing.

 

Property Type

   City      Country  

MSU/MU (owned)

     Slough         UK   

3. PURCHASER UNDERLEASE PROPERTIES (OR SPLIT PROPERTIES )

The following Leasehold Properties are to be treated as Purchaser Underlease
Properties and a licence or lease of part will be granted in accordance with the
Occupation Principles for the residue of the term of the Lease (less 3 days).

If the Seller reasonably considers that the subletting envisaged by this Part B3
of this Schedule cannot be achieved, or that there are factors that render
subletting of part of a Lease undesirable, the Seller may elect by service of
notice in writing of the same on the Purchaser to treat all or any of the
Relevant Properties listed in this Part B3 as Split Properties in accordance
with the Split Property Principles.

 

Property Type

   City    Country

MSU (leased)

   Villepinte    France

MSU (leased)

   Barcelona    Spain

MSU (leased)

   Petaling Jaya    Malaysia

MSU (leased)

   Sydney    Australia

MSU (leased)

   Jakarta    Indonesia

MSU (leased)

   Koln    Germany

4. SELLER UNDERLEASE PROPERTIES (OR SPLIT PROPERTIES)

The following Target Company Properties are to be treated as Seller Underlease
Properties and a licence or lease of part will be granted in accordance with the
Occupation Principles for the residue of the term of the Lease (less 3 days).

 

- 88 -



--------------------------------------------------------------------------------

If the Seller reasonably considers that the subletting envisaged by this Part B4
cannot be achieved, or that there are factors that render subletting of part of
a Lease undesirable, the Seller may elect by service of notice in writing of the
same on the Purchaser to treat all or any of the properties listed in this Part
B4 as a Split Property in accordance with the Split Property Principles.

 

Property Type

   City    Country

MSU (leased)

   Middelfart    Denmark

MSU (leased)

   Kolbotn    Norway

MSU (leased)

   Muntilupa City    Philippines

Warehouse

   Cavite    Philippines

MSU (lease)

   Malmo    Sweden

5. EXIT PROPERTIES

The following Business Properties shall each be treated as Exit Properties:

 

Property Type

   City    Country

MSU (owned)

   Nairobi    Kenya

MSU (owned)

   Ndola    Zambia

MSU (leased)

   Budapest    Hungary

MSU (leased)

   Singapore    Singapore

MSU (leased)

   Birr Lupfit    Switzerland

MSU (owned)

   Prague    Czech Republic

At Closing, the Purchaser shall procure that each of the Acquired Businesses
vacate the Exit Properties and, provided that full breakdown of the relevant
costs are provided to the Purchaser in good time by the Seller, within two weeks
of Closing the Purchaser shall pay to the Seller a Settlement Sum for each of
the Relevant Properties agreed pursuant to paragraph 3 of Part C of this
Schedule. However, the parties acknowledge and agree that they shall work
together in good faith to permit occupation by the other party of a part of a
Relevant Property by appropriate means in circumstances where complete vacation
of a Relevant Property proves impractical at Closing. Provided always that such
additional occupation shall be for no longer than 2 weeks and shall be as
licensee on the terms set out at paragraph 8 of Part D other than sub-paragraphs
8.2 (b) and (c).

 

- 89 -



--------------------------------------------------------------------------------

6. OTHER

In respect of the property at the Hague, Netherlands this Relevant Property will
be occupied by the Seller (or the relevant member of the Seller Group if
applicable) as licensee on the terms set out at paragraph 8 of Part D for a
period of 150 days from Closing (subject to reasonable extension if agreed
between the parties.)

7. JAKARTA, INDONESIA

The provisions of Part E of this Schedule shall apply in relation to the
manufacturing unit at Jakarta, Indonesia

Part C

1. SPLIT PROPERTY PRINCIPLES

These principles are intended to apply to each Split Property. In this Part C1
the relevant lease under which the relevant member of the Seller Group or Target
Company holds such Split Property shall be referred to as a Lease and the term
Seller shall include any member of the Seller Group:

1. The parties shall use all reasonable endeavours to agree the extent and
location of the area to be transferred (the Split Premises)(acting reasonably
and in good faith with a view of achieving an equitable result) and shall take
into account the extent of the area occupied, the Fair Proportion, the role of
employees located in the premises and any requirements in the Lease and in the
event of dispute as to such terms shall refer the same to the dispute resolution
procedure set out in paragraph 14.2 of Part D of this Agreement.

2. The Seller or Target Company (as applicable and acting reasonably) shall
grant such rights as may reasonably be required by the transferee for operation
of the Acquired Businesses over common parts, accesses and common facilities and
shall retain over the part of the Split Premises such rights as may reasonably
be required for the operation of the business which is retained by the Seller or
operated by the Target Company (as applicable).

3. The cost of physical alterations required and any consents relating thereto
to ensure the separation and the security of the relevant parties confidential
information shall be shared between the parties based on a Fair Proportion with
such works being carried out by contractors instructed by the Seller and the
process of obtaining all such consents being handled by the Seller.

 

- 90 -



--------------------------------------------------------------------------------

2. OCCUPATION PRINCIPLES

1. These principles are intended to apply to the agreement of terms of any
leases or licences (in this part each being a Lease) to be granted over real
property (the Premises), either by the Seller to the Purchaser, or by the
Purchaser to the Seller (and in this paragraph the term Seller shall include any
member of the Seller Group and the term Purchaser shall include the relevant
Target Company or relevant Business Purchaser):

2. The overriding principle shall be that each Lease and the nature of the legal
interest to be created by the Lease shall be agreed between the parties acting
reasonably, taking into account the usual basis for agreeing and recording such
occupational agreement in the relevant jurisdiction in which the Relevant
Property is located.

3. The parties shall use all reasonable endeavours to agree the extent and
location of Premises (acting reasonably and in good faith with a view of
achieving an equitable result) and shall take into account the extent to the
area occupied, the Fair Proportion, the role of employees located in the
Premises and any requirements in the headlease and in the event of dispute as to
such terms shall refer the same to the dispute resolution procedure set out in
paragraph 14.2 of Part D of this Agreement.

4. The cost of physical alterations required and any consents relating thereto
to ensure the separation and the security of the relevant parties confidential
information shall be shared between the parties based on a Fair Proportion with
such works being carried out by contractors instructed by the Seller and the
process of obtaining all such consents being handled by the Seller.

5. No Lease is to contain any right to renew or for the tenant to remain in
occupation after the expiry of the contractual term of the Lease as outlined in
Part B of this Schedule and the parties shall take all steps necessary to ensure
that any implied right to renew arising by the operation of law in any
jurisdiction is excluded from application to the relevant Lease to the extent
that such exclusion is possible. In respect of the property at Slough in
England:

 

(a) the Seller confirms and warrants that before they entered into this
Agreement:

 

  (i) Unilever UK Limited served on the Seller a notice in relation to the
licence or sublease to be created pursuant to this Agreement in a form complying
with the Regulatory Reform (Business Tenancies) (England and Wales) Order 2003;

 

  (ii) the Seller or persons duly authorised by the Seller in relation to the
notice outlined in (i) above made a statutory declaration in a form complying
with the requirements of the Regulatory Reform (Business Tenancies) (England and
Wales) Order 2003;

 

  (iii) where the statutory declaration was made by persons other than the
Seller, the declarant was duly authorised by the Seller and (in case such is not
correct) the Seller hereby ratifies the making of the statutory declaration by
the declarant; and

 

  (iv) the provisions of Sections 24 to 28 (inclusive) of the Landlord and
Tenant Act 1954 are excluded in relation to the licence or sublease to be
created pursuant to this Agreement.

 

- 91 -



--------------------------------------------------------------------------------

6. The rent payable under each Lease shall be determined as follows:

 

(b) if a Lease is granted out of a headlease (other than a headlease at a
nominal or ground rent) then subject always to the provisions of the headlease
as to the level of rent to be payable under an underlease, the rent payable
under the Lease shall be the rate that was charged to the relevant business unit
in occupation of such Premises immediately prior to the Offer Date, subject to
increase in the same proportion as any increase in the headlease rent pursuant
to any rent review provisions in the headlease; and

 

(c) if a Lease is to be granted out of a freehold interest or a headlease under
which a nominal or ground rent is paid then the rent payable under the Lease
shall be the rate that was charged to the relevant business unit in occupation
of such Premises immediately prior to the Offer Date,

which shall be in addition to any sums payable in accordance with paragraphs 7
and 10 below.

7. The tenant/licensee under each Lease shall pay a proportion of such expenses
reasonably and properly incurred by the landlord/licensor under each Lease
arising from the tenant’s occupation of the premises which shall be based on the
sums previously paid prior to the Offer Date, in proportion to the rent payable
by the tenant/licensee.

8. Each Lease is to be personal to the tenant to whom the Lease is initially
granted and may not be assigned, underlet or otherwise dealt with by the tenant
and the tenant may not share occupation of the premises with any third party
(other than companies within the same group of companies while they remain in
such group).

9. Each Lease will, to the extent consistent with the headlease, permit the
carrying out of non structural alterations or additions by the tenant with
consent of the landlord (not to be unreasonably withheld or delayed).

10. The tenant/licensee is to be responsible for compliance with all statutory
requirements and the payment of all property taxes relating to the Premises
customarily are paid for by a tenant under a lease together with all outgoings
including utilities (or a Fair Proportion of such sums if charged in respect of
the larger building of which the Premises form part).

11. If not inconsistent with any headlease, the landlord under each Lease will
be responsible for insuring the Premises at the tenant’s expense and any
provisions relating to cesser of rent in any headlease shall be replicated in
each Lease.

12. The tenant under any Lease that is granted out of a headlease shall (if
required by the superior landlord) give a covenant to the superior landlord to
comply with the terms of the headlease and indemnify the landlord against loss
or damage suffered by the landlord arising from the tenant’s/licensee’s breach
of any such terms.

13. The principles set out in this Schedule are subject to any requirement that
may be lawfully imposed by a superior landlord or regulatory authority.

14. The parties acknowledge that there may be specific features or circumstances
relating to certain premises that require additional provision to be made in the
relevant Lease. It is intended that, so far as possible the principles set out
in this paragraph shall apply and to the extent that is not possible the parties
shall seek to agree the closest possible alternative.

15. Each Lease shall be in the form that follows the form of the relevant
headlease, subject to necessary amendments to reflect the fact that the Lease is
an underlease of part and where permitted by the headlease to otherwise reflect
the principles set out in this paragraph.

 

- 92 -



--------------------------------------------------------------------------------

16. If the headlease contains any tenant break rights, the Lease shall contain a
landlord break right on a date falling five working days prior to the relevant
headlease break dates and with the same notice provisions, save that any lease
to be granted in respect of Villepinte, France and Barcelona, Spain shall also
contain tenant rights to break on a date falling five working days prior to the
relevant headlease break dates on the same terms save that notice should be
given 10 working days prior to the last date for service of a break notice in
the relevant headlease.

17. If such Lease is granted out of a freehold or a headlease under which a
nominal or ground rent is paid then the terms of the Lease shall be those upon
which a Lease of the relevant Premises might reasonably be granted on arms
length terms between willing parties in the jurisdiction concerned for the
length of term of the relevant Lease and as shall be agreed between the parties
acting reasonably and in good faith.

3. SETTLEMENT PAYMENTS

1. The parties acknowledge that the Seller (or the relevant member of the Seller
Group) or the Purchaser (or the relevant Business Purchaser or Target Company)
may not occupy the Seller Underlease Properties or the Purchaser Underlease
Properties or the Split Properties (as relevant) for the full length of the
terms specified in Part B of this Schedule.

2. No later than 20 January 2011 both parties must serve notice on the other
outlining in detail their plans regarding the vacation and/or continued
occupation of the Relevant Properties (the Plan).

3. The Plan must specify the dates on which the relevant party will vacate each
Relevant Property (each, a Relevant Vacation Date). However, the parties
acknowledge and agree that they shall work together in good faith to permit
occupation by the other party of a part of a Relevant Property by appropriate
means in circumstances where complete vacation of a Relevant Property proves
impractical by a Relevant Vacation Date (Additional Occupation). Provided always
that such Additional Occupation shall be for no longer than 2 weeks and shall be
as licensee on the terms set out at paragraph 8 of Part D.

4. On the date of each actual vacation of a Relevant Property (following where
relevant any Additional Occupation), the remaining provisions of this Schedule
shall no longer apply in respect of that Relevant Property and the vacating
party shall pay or allow to the other a sum by way of settlement in lieu of
occupation as contemplated by Part B to be calculated as follows:

Settlement Sum = T x R,

where T equals the number of days between the date when the property is vacated
and the date upon which the term of occupation should have expired pursuant to
Part B of this Schedule; and

where R equals the fixed costs which would have been incurred by the vacating
party, and excluding any variable or metered costs, on a daily basis (as agreed
between the Purchaser, the Target Company or Business Purchaser (as appropriate)
and the Seller or member of the Seller Group (as appropriate) in the relevant
jurisdiction for which the Relevant Property is located with the parties acting
reasonably) had the occupation continued beyond the date of vacation for the
term contemplated by Part B.

5. Any disputes in relation to the calculation or payment of a settlement sum
shall be resolved in accordance with paragraph 14.2 of Part D. If there is any
dispute, that part of a Settlement Sum which is not in dispute shall be paid in
accordance with paragraph 4 above and any sums subject to dispute paid within 10
working days of the resolution of the dispute.

 

- 93 -



--------------------------------------------------------------------------------

Part D

1. AGREEMENT FOR SALE OR LEASE OR TRANSFER OF PART

1.1 The Seller shall sell or procure that the relevant member of the Seller
Group sells each Split Property and the Purchaser will purchase them or procure
that the relevant Business Purchaser purchases them in accordance with the
provisions of this Agreement.

1.2 The Purchaser shall sell or procure that the relevant Target Company or
Business Purchase sells each Split Property and the Seller will purchase them or
procure that the relevant member of the Seller Group purchases them in
accordance with the provisions of this Agreement.

1.3 Subject to and in accordance with the provisions of Part B of this Schedule
the Seller shall let or licence, or procure that the relevant Seller Group
Company grants a lease or licence on the terms set out in this Schedule of each
Purchaser Underlease Property.

1.4 Subject to and in accordance with the provisions of Part B of this Schedule
the Purchaser shall let or licence, or procure that the relevant Business
Purchaser or Target Company grants a lease or licence on the terms set out in
this Schedule of each Seller Underlease Property.

1.5 The price for each Split Property shall be the Assignment Property Purchase
Price.

1.6 Completion of the transfer (in respect of any Split Property) or grant of a
sublease or licence (in respect of any Purchaser Underlease Property or Seller
Underlease Property) of each Consent Property is conditional upon the grant of
the Consents required in respect of such Consent Property.

2. COMPLETION

2.1 Subject to paragraph 1.6, the transfer of each Split Property shall be
completed in the manner set out in paragraph 4 on the Closing Date or (if at
that time the Condition has not been satisfied) on the tenth Business Day after
the date on which it is satisfied.

2.2 Subject to paragraph 1.6, the grant of each lease or licence at the Seller
Underlease Properties and the Purchaser Underlease Properties shall be completed
in the manner set out in paragraph 4 on the later of (i) the Closing Date; or
(ii) if at that time the Condition has not been satisfied, on the tenth Business
Day after the date on which it is satisfied.

3. MATTERS AFFECTING THE PROPERTIES

3.1 The Split Properties are sold and the Purchaser Underlease Properties and
Seller Underlease Properties are licensed or underlet subject to the following
matters so far as they relate to each Relevant Property and are still subsisting
and capable of taking effect at the Actual Completion Date:

 

(a) any matters contained or referred to in the registered title to the Relevant
Property;

 

- 94 -



--------------------------------------------------------------------------------

 

(b) the rent reserved by and the covenants on the part of the lessee/tenant and
the conditions contained in and the other provisions of the Leases;

 

(c) any matters contained in or referred to in the Occupational Leases;

 

(d) all rights of way, light and air, support, drainage and other rights,
easements, quasi-easements, liabilities and public or private rights whatsoever
and to any liability to repair or contribute to the repair of sewers, drains,
pipes, party structures and other like matters;

 

(e) all notices served and orders, demands, proposals, or requirements made by
any local or other public or competent authority;

 

(f) all actual or proposed orders, directions, plans, notices, instruments,
charges, restrictions, conditions, agreements or other matters arising under any
statute relating to town and country planning and any laws and regulations
intended to control or regulate the construction, demolition, alteration or
change of use of land or buildings;

 

(g) matters disclosed or treated as disclosed by the Disclosure Letter; and

 

(h) in each jurisdiction (other than England and Wales) such matters equivalent
to those set out in paragraph (i) and (j) to the extent applicable.

In England and Wales:

 

(i) all matters in the nature of overriding interests as set out in Schedule 1
or Schedule 3 (as appropriate) and sections 11(4)(c) and 90 of the Land
Registration Act 2002 (as amended by Schedule 12 of that Act and the Land
Registration (Transitional Provisions) (No. 2) Order 2003); and

 

(j) all Local Land Charges (whether or not registered before the Offer Date) and
all matters capable of registration as Local Land Charges (whether or not
actually registered).

3.2 The Purchaser, Target Company, Business Purchaser or the relevant member of
the Seller Group (as appropriate) shall be deemed to purchase or accept a
transfer or accept a lease or licence with full knowledge and notice of the
matters mentioned in paragraph 3.1 and shall not raise any objection or
requisition whatsoever in respect of any of them.

4. FORM OF TRANSFER

4.1 The transfer of each Split Property shall be in a form reasonably agreed
between the Seller and the Purchaser having due regard to the reasonable and
proper requirement applicable to an instrument of transfer in each jurisdiction
and shall contain an indemnity in favour of the relevant assignor and any other
member of the Seller Group which has liability in respect of the Relevant
Property from the relevant assignee and the Purchaser in respect of all Losses
howsoever arising in relation to the Relevant Property with effect from the
Actual Completion Date.

4.2 If the indemnity referred to in paragraph 4.1 cannot for practical reasons
be incorporated into the relevant instrument of transfer then such indemnity
shall be given by the relevant assignee and the relevant assignor in a separate
deed or document.

 

- 95 -



--------------------------------------------------------------------------------

4.3 The Seller shall prepare and execute the transfer of each Split Property in
duplicate and shall deliver the executed transfers and any other documents to be
entered into between the Seller and the Purchaser (with or without other
parties) to the Purchaser’s no later than five Business Days before the relevant
completion date specified in paragraph 2.

4.4 The lease or licence in respect of each Purchaser Underlease Property and
Seller Underlease Property shall be in a form which complies with the Occupation
Principles and the Seller shall prepare and execute each underlease in duplicate
and shall deliver the executed underleases and any other documents to be entered
into between the Seller and the Purchaser (with or without other parties) to the
Purchaser no later than five Business Days before the relevant completion date
specified in paragraph 2.

5. OBTAINING THE CONSENTS FOR THE SPLIT PROPERTIES

 

5.1 Subject to

 

(a) the party to whom part of the Relevant Property shall be assigned confirming
pursuant to Part C, paragraph 3 that it requires such assignment;

 

(b) the Purchaser supplying any information that relates to the relevant
Business Purchaser to whom part of the Relevant Property shall be assigned and
which should as a matter of good practice or law be supplied to the landlord of
a property with an application for the relevant Consent; and

 

(c) the parties agreeing the matters set out in Part C, paragraphs 1.1 and 1.2;

the Seller shall not later than twenty five days after agreement of the matters
set out in Part C, paragraphs 1.1 or, if later, five Business Days after the
receipt by the Seller of such information from the Purchaser, apply or procure
that the relevant member of the Seller Group applies to the Landlords or other
third parties (as appropriate) for the Consents and keep the Purchaser informed
of the progress of each application and subject to paragraph 5.3 the Seller
shall use its reasonable endeavours and the Purchaser will use all reasonable
endeavours to assist the Seller to obtain the Consents;

5.2 The Seller shall be under no obligation to provide any credit support in
respect of any assignment.

5.3 The Purchaser shall (or shall procure that any relevant Target Company or
Business Purchaser shall) promptly satisfy the lawful requirements of the
Landlord or other third party and shall take all reasonable steps to assist the
Seller in obtaining the Consents and without prejudice to the generality of the
foregoing shall:

 

(a) provide to the Seller all information, references and documents as shall be
reasonably requested by any Landlord or other third party to support any
application for a Consent made by the Seller in accordance with this Schedule or
which may otherwise be agreed by the parties;

 

(b) in any licence to assign or similar document in which the Landlord of a
Business Property consents to the assignment of the relevant Business Property,
enter into direct covenants with the relevant Landlord to observe and perform
the tenant’s covenants and obligations contained in the Lease throughout the
residue of the term of the Lease or until released as may be lawfully required
in each jurisdiction in relation to each Consent Property; and

 

- 96 -



--------------------------------------------------------------------------------

 

(c) if lawfully required, provide such guarantee, surety, rent deposit or other
security for the obligations of the relevant Business Purchaser (as tenant)
under the Lease as is acceptable to the relevant Landlord;

to the intent that the Purchaser will take or procure all reasonable steps and
do all reasonable acts and make all payments which are necessary to be done or
made and which it is capable of doing or making to meet the lawful requirements
of the Landlord or other third parties so as to ensure that the Consents are
obtained.

5.4 The costs incurred by or awarded against the Seller (or member of the
Seller’s Group) prior to any assignment of the property to the Purchaser or
against the Purchaser (or member of the Purchaser’s Group) after such assignment
in obtaining the Consents shall be allocated as follows:

 

(a) save as specified below, each party shall bear its own legal costs in
applying for and obtaining the Consents provided that neither the Purchaser nor
any member of the Purchaser’s Group shall be liable for paying any costs
whatsoever in respect of the Seller’s application to assign part of a Lease or
in respect of a Split Property;

 

(b) the legal and other costs payable to the Landlords or other third parties
shall be allocated in a Fair Proportion;

and the Seller and the Purchaser agree to reimburse where appropriate any such
sums to the other (or any group member of it as applicable) together with any
applicable VAT (or equivalent tax) within five Business Days of written demand
accompanied by a copy of any relevant invoice (or equivalent tax).

6. OBTAINING THE CONSENTS FOR THE PURCHASER UNDERLEASE PROPERTIES AND THE SELLER
UNDERLEASE PROPERTIES

 

6.1 Subject to

 

(a) the party to whom a sublease of part of the Relevant Property is to be
granted confirming pursuant to Part C of paragraph 3 that it requires such
sublease;

 

(b) the Purchaser supplying any information that relates to the relevant
Business Purchaser and which should, as a matter of good practice or law, be
supplied to the landlord of a property with an application for the relevant
Consent; and

 

(c) in respect of the Purchaser Underlease Properties and Seller Underlease
Properties, the parties agreeing the matters set out in Part C, paragraphs 2.3
and 2.5;

not later than twenty five Business Days after agreement of the matters set out
in Part C paragraphs 2.3 and 2.5 or, if later, five Business Days after the
receipt by the Seller of such information from the Purchaser apply to the
Landlords or other third parties (as appropriate) for the Consents and keep the
Purchaser informed of the progress of each application and subject to paragraph
6.4 the Seller shall use its reasonable endeavours and the Purchaser will use
all reasonable endeavours to assist the Seller to obtain the Consents.

 

- 97 -



--------------------------------------------------------------------------------

6.2 Neither the Seller in relation to the underlease of a Purchaser Underlease
Property nor the Purchaser in relation to the underlease of a Seller Underlease
Property shall be under any obligation to provide any form of credit support.

6.3 The Purchaser (or the relevant Business Purchaser or Target Company, if
applicable) in relation to a Purchaser Underlease Property and the Seller (or
member of the Seller Group, if applicable) in relation to a Seller Underlease
Property shall promptly satisfy the lawful requirements of the Landlord or other
third party and shall take all reasonable steps to assist in obtaining the
Consents and without prejudice to the generality of the foregoing shall:

 

(a) provide all information, references and documents as shall reasonably be
requested by any Landlord or other third party to support any application for a
Consent made in accordance with this Schedule or which may otherwise be agreed
by the parties;

 

(b) in any licence to underlet enter into direct covenants with the relevant
Landlord to observe and perform the undertenant’s covenants and obligations
contained in the underlease and the tenant’s covenants and obligations (other
than the covenant to pay rent) contained in the Lease throughout the residue of
the term of the underlease; and

 

(c) if lawfully required, provide such guarantee, surety, rent deposit or other
security for its obligations under the underlease as is acceptable to the
relevant Landlord.

6.4 The costs incurred by or awarded against either party in obtaining the
Consents shall be allocated as follows:

 

(a) save as specified below, each party shall bear its own legal costs in
applying for and obtaining the Consents;

 

(b) the legal and other costs payable to the Landlords or other third parties
shall be allocated in a Fair Proportion;

and the Seller and the Purchaser agree to reimburse where appropriate any such
sums to the other (or any group member of it as applicable) together with any
applicable VAT (or equivalent tax) within five Business Days of written demand
accompanied by a copy of any relevant invoice (or equivalent tax).

7. OCCUPATION

7.1 If, in relation to any Relevant Property, the Condition has not been
satisfied by Closing or (in respect of Purchaser Underlease Properties and
Seller Underlease Properties) the parties have not provided confirmation as to
the continued occupation of the relevant Property pursuant to Part C, paragraph
3 or have provided confirmation that the planned occupation is less than the
full length of the term outlined in Part B of the Schedule, the Purchaser or the
Seller (as relevant) shall, with effect from Closing, be entitled to receive the
income from that part of the Relevant Property for which it is responsible
pursuant to this Schedule and the relevant member of the Seller Group or the
Purchaser (as applicable) shall occupy the Relevant Property in question (save
to the extent that the same is subject to any Occupational Lease) as licensee
upon the terms and conditions set out at paragraph 8 of Part D. Such licence
shall be revocable by the Seller, relevant member of the Seller Group, the
Purchaser, the Business Purchaser or Target Company (as applicable) in
accordance with paragraph 9.2.

 

- 98 -



--------------------------------------------------------------------------------

7.2 Pending the Actual Completion Date and with effect from Closing, the grantor
of a licence pursuant to paragraph 7.1 will procure that in relation to any
Relevant Property:

 

(a) no contract is entered into disposing of any interest in the Relevant
Property; and

 

(b) the rents, service charges and other sums reserved by the relevant lease are
paid and the covenants and conditions contained in the relevant lease are
materially observed and performed.

7.3 The Seller and Purchaser shall not pending the assignment of the Split
Properties or grant of an underlease of the Seller Underlease Properties or the
Purchaser Underlease Properties:

 

(a) affect or accept any variation or surrender or other termination of any of
the Leases or Occupational Leases; nor

 

(b) serve any notices upon the Landlord or tenant under them; nor

 

(c) in respect of any Lease or Occupational Lease where the rent is now or prior
to assignment becomes subject to review, agree or take any steps in relation to
any review of the rent;

without the prior written consent of the other party (such consent not to be
unreasonably withheld or delayed) and shall forthwith send a copy to the other
party of any notice or other material communication received in connection with
any of the Leases.

7.4 The proper costs and expenses incurred by the Seller and the Purchaser in
connection with any such review of rent shall be shared between the Seller and
the Purchaser according to the relationship between the length of the part of
the relevant rent review period falling before Closing and the length of the
part falling on and after Closing (the former being borne by the Seller and the
latter being borne by the Purchaser), and the Purchaser and the Seller shall
indemnify each other accordingly.

8. LICENCE

8.1 Occupation by the Seller or Purchaser of Purchaser Underlease Properties,
Seller Underlease Properties and the Hague research and development facility as
referred to in Part B of this Schedule or of any other Relevant Property
pursuant to paragraph 7.1 of Part D shall be on the terms in this paragraph (the
Licence).

8.2 The Seller or Purchaser as licensee (the Licensee), as appropriate, shall:

 

(a) occupy the part of the Relevant Property agreed between the parties acting
reasonably and in good faith with a view to achieving an equitable result taking
into account the extent to the area occupied, the Fair Proportion, the role of
employees located in the Relevant Property and any requirements in the
headlease;

 

(b) pay rent at a rate charged to the relevant business unit in occupation
immediately prior to the Offer Date (subject to, if the Relevant Property is
leasehold, any impact from any review in rent since that date);

 

- 99 -



--------------------------------------------------------------------------------

 

(c) pay a proportion of expenses reasonably and properly incurred by the
licensor arising from the Licensee’s occupation of the Relevant Property which
shall be based on the sums previously paid prior to the Offer Date, in
proportion to the rent payable by the Licensee;

 

(d) not assign or otherwise deal with the Licence and not share occupation of
the Relevant Property with any third party other than companies within the same
group of companies while they remain in such group;

 

(e) not carry out alterations of any kind;

 

(f) to keep the areas included within the Licence clean and tidy and clear of
rubbish and to leave them in such condition and on vacation;

 

(g) not to obstruct any common parts or to use the area included within the
Licence in such a way as to cause any nuisance, damage, disturbance, annoyance,
inconvenience or interference to the owners, occupiers or users of other parts
of the Relevant Property;

 

(h) acknowledge that the cost of physical alterations required and any consents
relating thereto to ensure the separation and the security of the relevant
parties confidential information shall be shared between the parties based on a
Fair Proportion with such works being carried out by contractors instructed by
the Seller and the process of obtaining all such consents being handled by the
Seller provided always that is is acknowledged by the parties that it is their
intention to avoid the incurrence of external costs in relation to separation
and/or alterations except where the length of the occupation under the licence
pursuant to this paragraph 8 makes the incurrence of external costs reasonable
in the circumstances;

 

(i) be responsible for compliance with all statutory requirements and the
payment of all property taxes relating to the relevant part of the Relevant
Property customarily paid for by a tenant under a lease together with all
outgoings, including utilities (or a Fair Proportion of such sums if charged in
respect of a larger area than that occupied pursuant to the Licence); and

 

(j) observe and perform the covenants and conditions on the part of the lessee
in the relevant Lease, other than payment of rents and indemnify the licensor on
an after-tax basis in respect of all losses, liabilities and costs incurred by
the licensor as a result of any act, neglect, default or omission on the part of
the Licensee to perform or comply with such covenants and conditions.

8.3 If not inconsistent with any headlease, the licensor will be responsible for
insuring the relevant part of the Relevant Property at the Licensee’s expense or
a Fair Proportion of such sum settled by the licensor in respect of a larger
area than that occupied pursuant to the Licence.

8.4 The principles set out in this paragraph are subject to any requirement that
may be lawfully imposed by a superior landlord or regulatory authority.

9. TERMINATION

9.1 Without prejudice to paragraph 9.2 below, if the Condition has not been
satisfied or deemed satisfied in relation to any Split Property, Purchaser
Underlease Property or Seller Underlease Property within six (6) months of
Closing then the parties shall use their reasonable endeavours to achieve the
arrangements including joint occupancy envisaged pursuant to this Schedule by
alternative means.

 

- 100 -



--------------------------------------------------------------------------------

9.2 Any Licence pursuant to paragraph 8 shall be revocable by the grantor of the
licence (being the Seller, relevant member of the Seller Group, Purchaser,
Business Purchaser or Target Company as applicable) by notice in writing served
on the occupying party if forfeiture or termination of the relevant Lease or
action for damages by the Landlord (on account of the occupying party’s
occupation itself constituting a breach of covenant or condition in the Lease)
is threatened and upon service of such notice the provisions of this Agreement
so far as they relate to the Relevant Property shall determine but without
prejudice to the matters below:

 

(a) the liability of either party for any subsisting breach of that party’s
obligations under this agreement in relation to the Relevant Property; and

 

(b) the parties’ obligations under paragraph 9.3.

 

9.3 Upon service of a notice pursuant to paragraph 9.2:

 

(a) the Seller and the Purchaser shall be released from any obligation to
complete the assignment or transfer or underletting of the Relevant Property;

 

(b) and where the property has not been assigned or the property is a Purchaser
Underlease Property the Purchaser shall within ten (10) Business Days of service
of such notice deliver up to the Seller vacant possession of such parts of the
Relevant Property as are not subject to Occupational Leases and any licence
pursuant to paragraph 8 shall terminate forthwith and where the property is a
Seller Underlease Property which is vested in the Buyer or a member of the
Buyer’s Group or a Target Company then the Seller shall within ten (10) Business
Days of service of such notice deliver up to the Buyer vacant possession of such
parts of the relevant Property as it was occupying under licence and any licence
pursuant to paragraph 8 shall terminate forthwith; and

 

(c) for a period of 12 months from the date of service of such notice or the end
of the term as outlined in Part B of this Schedule (which ever is earlier) the
Purchaser or the Seller (as applicable) shall continue to pay rent and other
sums due under paragraph 8 on the same basis and proportion as the rent and
other sums previously paid in respect of the Relevant Property.

10. INSURANCE

10.1 From the Offer Date until (and including) the Actual Completion Date,
members of the Seller Group and the Target Companies shall continue in force all
policies of insurance maintained by them in respect of the Relevant Properties
to the extent that such policies were maintained by them immediately prior to
the Offer Date.

10.2 All proceeds of insurance paid by a member of the Seller Group and/or the
Target Companies (in excess of any deductible, retention or self-insurance
amount) in respect of any event that occurs on or before the Actual Completion
Date, to the extent that the proceeds are for damaged properties or assets that
constitute Relevant Properties shall:

 

(a) to the extent the damage to the Relevant Property has not been repaired or
restored or paid for by the Seller on or prior to the Actual Completion Date, be
paid over to the Purchaser at the Actual Completion Date or, if no proceeds have
been received before the Actual Completion Date, the Seller shall assign its
claim thereto to the Purchaser promptly following the Actual Completion Date;
and

 

- 101 -



--------------------------------------------------------------------------------

 

(b) to the extent the damage to the Relevant Properties has been repaired or
restored or paid for by the Seller on or prior to Closing, be retained by the
Seller or, if no proceeds have been received before the Actual Completion Date,
the Seller shall be entitled to retain the same once received.

11. EXCLUSION OF TENANT’S FIXTURES AND FITTINGS

In relation to those Relevant Properties and parts of the Relevant Properties
which are subject to the Occupational Leases, any fixture and fitting in the
nature of a tenant’s fixture or fitting within the part(s) subject to the
Occupational Leases is excluded from the sale.

12. NON-MERGER

Notwithstanding completion of the sale and purchase and underletting or licences
as contemplated by this Agreement, this Schedule shall remain in full force and
effect so far as anything remains to be implemented.

13. NON WARRANTY

13.1 The Purchaser hereby admits that it has entered into this Agreement solely
on the basis of its inspection of the Relevant Properties its own judgement and
the terms of this Agreement and not in reliance wholly or partly upon any
statement representation or warranty whether written oral or implied made by or
on behalf of the Seller or any member of the Seller Group except as set out in
paragraphs 5.2(a) of Part A of Schedule 4 and Part C of Schedule 4.

13.2 This paragraph 13 shall not exclude liability for fraudulent
misrepresentation.

14. MISCELLANEOUS

14.1 The relevant assignee of any Lease of Split Property shall not exercise any
option to extend the term of the relevant Lease nor renew or expand the premises
demised by the Lease or modify the Lease or incur any other additional liability
under the relevant Lease so as to increase the liability of the relevant
assignor in relation to the relevant Property over and above that envisaged
under the relevant Lease at the date of Actual Completion and the Seller and the
Purchaser shall (as appropriate) procure that the relevant assignee shall give a
covenant on these terms in the relevant deed of assignment or other instrument
of transfer in favour of the relevant assignor or this covenant shall be given
in a separate deed executed and delivered by the assignee simultaneously on the
Actual Completion Date of the assignment of the relevant Lease.

14.2 The parties shall act reasonably in making arrangements envisaged pursuant
to this Schedule but, in the event of a dispute between the parties as to its
operation the dispute shall be referred to the senior management of the Seller
and Purchaser and if for any reason the parties are unable to resolve the
dispute then the dispute may be referred (on the application of either the
Seller or the Purchaser) for determination by an expert (the Expert). The Expert
shall be requested to make its decision within 60 days (or such later date as
the Seller, the Purchaser and the Expert may agree in writing) of confirmation
and acknowledgement by the Expert of its appointment. The following provisions
shall apply once the Expert has been appointed:

 

(a) the Seller and Purchaser shall each prepare a written statement within 15
days of the Expert’s appointment on the matters in dispute which (together with
the relevant supporting documents) shall be submitted to the Expert for
determination and copied at the same time to the other;

 

- 102 -



--------------------------------------------------------------------------------

 

(b) following delivery of their respective submissions, the Purchaser and the
Seller shall each have the opportunity to comment once only on the other’s
submission by written comment delivered to the Expert not later than 15 days
after receipt of the other’s submission and, thereafter, neither the Seller nor
the Purchaser shall be entitled to make further statements or submissions except
insofar as the Expert so requests (in which case it shall, on each occasion,
give the other party (unless otherwise directed) 15 days to respond to any
statements or submission so made);

 

(c) the Expert shall act as an expert (and not as an arbitrator) in making its
determination which shall, in the absence of manifest error, be final and
binding on the parties and, without prejudice to any other rights which they may
respectively have under this Agreement, the parties expressly waive, to the
extent permitted by law, any rights of recourse they may otherwise have to
challenge it.

Part E

JAKARTA

Jakarta Bodycare Business Site

1. This Part of this Schedule shall apply in respect of the manufacturing
facility in Jakarta, referred to in Exhibit 4 (the Jakarta Site).

2. The Seller shall use all reasonable endeavours to transfer or procure the
transfer of such title it or any member of the Seller Group has as at the Offer
Date to the land and buildings, plant and machinery at the Jakarta Site solely
occupied or used by the Worldwide Bodycare Business and conducting (and service
media solely relating to such buildings (the Jakarta Bodycare Business Site) to
PT Sara Lee Bodycare Indonesia TBK (or such other member of the Purchaser Group
as the Purchaser may nominate) (the Jakarta Purchaser) on or prior to Closing
(or, if the transfer has not occurred on Closing, within nine months after
Closing). The Jakarta Purchaser shall accept such transfer. The transfer of the
Jakarta Bodycare Business Site shall be free from any mortgages or other
security interests and free from any restrictions which would prevent or
restrict it from being transferred by the Jakarta Purchaser to a third party
purchaser.

3. The Seller (acting reasonably) shall grant or procure to be granted, over
such areas of the Jakarta Site which are retained by it or any member of the
Seller Group, such rights as are necessary in order to operate the Worldwide
Bodycare Business in a similar manner as it is operated at the Offer Date and
shall retain over the Jakarta Site such rights as are necessary in order to
operate the retained business in a similar manner as it is operated as at the
Offer Date.

4. The Purchaser shall:

(a) provide to the Seller, within a reasonable period of request, all
information, references and documents as shall be reasonably requested by the
Seller in order to support any applications made in connection with the proposed
transfers; and

(b) will take all reasonable steps, do all reasonable acts, and execute all
necessary documents so as to effect the transfer.

 

- 103 -



--------------------------------------------------------------------------------

5. The Seller and the Purchaser shall each provide reasonable assistance to the
other in connection with obtaining Environmental Consents necessary to carry out
the business at the Jakarta Site.

6. If the transfer pursuant to paragraph 2 above has not been effected on or
prior to the day nine months after Closing:

(i) the Jakarta Bodycare Business Site shall (in the case of the buildings,
plant and machinery) be transferred (free from any mortgages or other security
interests) to the Seller (or as the Seller directs) and (in the case of the
land) be retained by the Seller’s Group; and

(ii) the Seller shall pay to the Purchaser (or as the Purchaser directs) an
amount equivalent to the fair market value of the Jakarta Bodycare Business Site
(assuming it to be capable of transfer without restriction). The market value
shall be agreed between the Seller and the Purchaser. To the extent that the
fair market value of the Jakarta Bodycare Business Site is not agreed between
the parties within two months after the Offer Date, the parties shall refer the
matter to an appropriately qualified independent expert agreed between the
parties for determination. In default of agreement within 10 Business Days
either party may apply to the President for the time being of the Law Society
(or equivalent in Jakarta or next available officer) to appoint such an expert
whose determination will be final and binding.

Shared land and buildings on the Jakarta Site

7. In respect of all land and buildings on the Jakarta Site not exclusively used
by either the Seller Group or the Worldwide Bodycare Business (the Shared Site),
the Seller and the Purchaser:

(a) shall use reasonable endeavours to agree an allocation between the Seller
and the Purchaser of the Shared Site with a view to achieving an approximate
50:50 split of the Shared Site between the Seller and the Purchaser and shall
take into account (i) the proximate location of the relevant building in the
Shared Site to the buildings exclusively used by a party; and (ii) the access
that parties need to have to buildings allocated to them (taking into account
that such access may be granted by right of way);

(b) to the extent that an allocation of the Shared Site is not agreed within
three months of the Offer Date, the parties shall refer the matter to an
appropriately qualified independent expert agreed between the parties for
determination. In default of agreement within 10 Business Days either party may
apply to the President for the time being of the Law Society (or equivalent in
Jakarta or next available officer) to appoint such an expert whose determination
will be final and binding.

8. Following agreement or determination of the allocation pursuant to paragraph
7 above, the parties shall use all reasonable endeavours:

(i) to transfer the properties in accordance with the agreed allocation; and

(ii) to enter into an agreement for the provision of services in accordance with
the principles set out in paragraph 9 below.

Shared Services

9. In this paragraph Shared Services shall mean services required for the
operation of both businesses operating at the Jakarta Site. Each party
undertakes to the other to use reasonable endeavours to negotiate in good faith
and enter into an agreement for the provision of Shared Services in accordance
with the following principles:

(a) to maintain the land buildings and conducting and service media relating to
it necessary for the provision of the Shared Services (and for this purpose each
party shall grant the other all necessary rights of entry and access over their
land in order for them to carry out such maintenance and repair obligations
provided that the persons having the benefit of those rights shall exercise them
in a manner and at times (except in emergency) in order to cause as little
disruption as possible to the other party);

 

- 104 -



--------------------------------------------------------------------------------

(b) to use reasonable endeavours to supply to the other party all Shared
Services as were provided from the relevant site at the same level as were
provided to the other as at the Offer Date (unless otherwise agreed between the
parties);

(c) the charges (the Charges) payable by the recipient of the relevant Shared
Service to the supplier of the relevant Shared Service shall be calculated on an
actual usage and fair and equitable basis taking into account the actual cost to
the supplier of providing the relevant Shared Service;

(d) such charges shall be estimated (the Estimated Charge) by the supplier of
the Shared Service in respect of the forthcoming year and a statement of the
Estimated Charge shall be sent to the recipient as soon as reasonably
practicable. The recipient shall pay the Estimated Charge quarterly in advance
and the supplier is to provide a certificate showing the actual Charges for the
previous quarter within a reasonable period of time;

(e) to the extent that there is a difference between the Estimated Charge and
the actual Charges, such difference shall be payable to the supplier or
recipient (as relevant) on demand;

(f) to the extent that a party fails to remedy an outage in a relevant Shared
Services which is material to the operation of the relevant party’s business at
the site, the other party may step in and provide such Shared Service for a
temporary period until the other party confirms in writing that it is able to
continue with provision of the relevant Shared Service and the relevant party
shall have such rights as necessary to carry out such Shared Service.

(g) to the extent that a party persistently fails to supply such Shared
Services, the other shall be entitled to step in and take over the supply of the
relevant Shared Service;

(h) if either party wishes to close its principal operations at the Jakarta Site
it shall before doing so provide as much notice to the other party as is
reasonably practicable and afford to the other party such assistance as that
party reasonably requires to acquire the balance of the Shared Site so as to
ensure continuity of provision of the Shared Services on the same basis as
above;

(i) in the event that either party wishes to dispose of its interest in the
Jakarta Site it will prior to doing so enter into good faith discussions with
the other with a view to affording that party a reasonable opportunity to
acquire the balance of the Jakarta Site; and

(j) if, notwithstanding paragraph (i), either party disposes of its interest in
the Jakarta Site, it will procure that the acquiring party enters into an
agreement relating to the provision of and payment for services equivalent to
that existing prior to the date of the disposal with an obligations on such
acquiring party on any disposal by it to similarly procure entry into of such an
agreement if required by the other party.

10. Notwithstanding any other clause of this Agreement, until completion of the
transfer of the Jakarta Bodycare Business Site in accordance with this clause
the Seller shall indemnify the Purchaser for all Liabilities relating to or
arising from the presence of pollution, contamination or hazardous substances in
soil, surface water or groundwater at, under or from the Jakarta Site, save for
any such Liabilities that

 

- 105 -



--------------------------------------------------------------------------------

result from the activities or operations of the Purchaser at the Jakarta
Bodycare Business Site or the Shared Services Site in the period between Closing
and the earlier of (i) nine months after Closing or (ii) the completion of
transfer of the Jakarta Bodycare Business Site to the Seller.

 

- 106 -



--------------------------------------------------------------------------------

SCHEDULE 11

INTELLECTUAL PROPERTY AND IT

Part A : Intellectual Property

1. Subject to paragraph 8 of this Part A of Schedule 11, the Seller shall
procure that all licences between any Target Company and any member of the
Seller Group relating to any Owned IP shall terminate at Closing (or, if later,
the date on which such Owned IP is transferred pursuant to clause 31.2) and
shall, if requested by the Purchaser, assist the Purchaser to the extent
necessary in removing any recordal of any such licence at any IPR registry.

2. The Seller shall procure that for three (3) years following Closing no member
of the Seller Group shall use the PRODERM name or any associated logo or device
containing PRODERM, or any confusingly similar name or mark. The Seller shall
not authorise (or purport to authorise) the Worldwide Household Business
Purchaser to use the PRODERM name.

3. In relation to any Owned IP registered in the name of or otherwise owned by
Zetra, the Seller (through the Share Sellers and the Business Sellers) shall:

 

(a) on Closing, sell to the Purchaser (through the Share Purchasers and the
assignee(s) identified in the IP Assignment) such right, title and interest as
the Seller Group owns in that Owned IP; and

 

(b) not later than the date falling 12 months after the Closing Date, procure
the transfer by Zetra of its rights in that Owned IP (the Zetra Rights) to the
assignee(s) to whom the rights described in paragraph 3(a) of this Part A of
Schedule 11 are sold, provided that the Purchaser:

 

  (i) acknowledges that the sale at a fair market value to Zetra of the Owned IP
for or relating to the BRYLCREEM brand in the Zetra Territories may be proposed
by Zetra in connection with the transfer (directly or indirectly) by Zetra of
the other Zetra Rights to those assignee(s); and

 

  (ii) shall, and shall procure that the relevant assignee(s) shall:

 

  (A) together with the Seller, negotiate in good faith with Zetra and any
person connected with Zetra (including Joseph Jean Zeenni, Salim Jean Zeenni,
Michel Zeenni and Jean Joseph Zeenni) in relation to the sale at fair market
value to Zetra of all Owned IP for or relating to the BRYLCREEM brand in the
Zetra Territories, such in exchange, amongst other things, for Zetra agreeing to
the transfer of the Zetra Rights to the assignee(s) to whom the rights described
in paragraph 3(a) of this Part A of Schedule 11 are sold;

 

  (B) agree to the sale to Zetra of all Owned IP for or relating to the
BRYLCREEM brand in the Zetra Territories if the Purchaser (or the relevant
assignee(s)) will receive as consideration the fair market value for such Owned
IP; and

 

  (C) take all other steps reasonably required by the Seller to assist the
Seller and Zetra in relation to the transfer of the Zetra Rights.

4. The Seller shall procure that, as soon as reasonably practicable following
Closing, any trade mark registration or application for registration for the
term WILLIAMS that is retained by the Seller Group is amended to delete any
goods on which the Worldwide Body Care Business uses, or in the past three years
has used, WILLIAMS from the specification of that registration or application.

 

- 107 -



--------------------------------------------------------------------------------

5. Without prejudice to the Warranties, the Seller hereby grants to the
Purchaser, and shall procure the grant by each relevant member of the Seller
Group, to the Purchaser of, in each case with effect from Closing:

 

(a) a worldwide, non-exclusive, perpetual, irrevocable, assignable, royalty-free
licence (with the right to sub-license) of all Intellectual Property Rights
(other than the Intellectual Property Rights described in paragraphs 9(a) and
9(b) of Part C of Schedule 2 and Intellectual Property Rights relating to
Information Technology) owned by the Seller Group at Closing which are used (but
not exclusively) in the Worldwide Body Care Business at the Offer Date;

 

(b) a non-exclusive, perpetual, irrevocable, assignable, royalty-free licence
(with the right to sub-license), in the EEA and Greenland, of all Intellectual
Property Rights (other than the Intellectual Property Rights described in
paragraphs 9(a) and 9(b) of Part C of Schedule 2 and Intellectual Property
Rights relating to Information Technology) owned by the Seller Group at Closing
which are used (but not exclusively) in the European Detergents Business, other
than in relation to the Permitted Tomik/Closan Products, at the Offer Date;

 

(c) a non-exclusive, perpetual, irrevocable, assignable, royalty-free licence
(with the right to sub-license), in the EEA and Greenland, to use (including by
manufacturing, keeping, offering to dispose of or sell, disposing of or selling
any product relating to, or using or offering for use any process relating to)
any registered patents (and any utility models and IPR in know-how in each case
for those registered patents and that are used in European Detergents Business
on the Closing Date) that are owned by the Seller Group on 11 December 2009
and/or 4 July 2010 that relate (but not exclusively) to the Permitted
Tomik/Closan Products; and

 

(d) in relation to the Permitted Tomik/Closan Products:

 

  (i) a non-exclusive, perpetual, irrevocable, assignable, royalty-free licence
(with the right to sub-license), in the EEA and Greenland, of all registered
design rights (and unregistered design rights in the designs comprised in those
registered design rights, and IPR in know-how not licensed under paragraph 5(c)
above and copyright in each case in the designs comprised in those registered
and unregistered design rights, excluding, for the avoidance of doubt, any
rights in trade marks and get-up) which were owned by the Seller Group on
11 December 2009 and/or 4 July 2010 and used (but not exclusively) for the
Current Tomik/Closan Products in the European Detergents Business on 11 December
2009 and/or the Closing Date, for the purpose of manufacturing, keeping,
offering to dispose of and sell, disposing of, selling and otherwise using
toilet liquid rimblock and refill products bearing TOMIK or CLOSAN that have the
shape of the part(s) of the Permitted Tomik/Closan Products that are embodied in
those design rights (or any shape that is substantially similar or that does not
produce a different overall impression) (which for the avoidance of doubt shall
not include “AMBI PUR” or the AMBI PUR “p” logo); and

 

  (ii) except to the extent licensed to the Purchaser pursuant to paragraphs
5(c) and 5(d)(i) of this Part A of Schedule 11, a non-exclusive, irrevocable,
assignable, royalty-free licence (with the right to sub-license), in the EEA and
Greenland, of all Intellectual Property Rights owned by the Seller Group on
11 December 2009 and/or 4 July 2010 that are used (but not exclusively) for the
Permitted Tomik/Closan Products on that date including, for the avoidance of
doubt, such Intellectual Property Rights relating to trade marks containing AMBI
PUR and the AMBI PUR “p” logo, to:

 

- 108 -



--------------------------------------------------------------------------------

 

  (A) have Permitted Tomik/Closan Products manufactured by the Seller Group
until the date of expiry of the Transitional Services Agreement in so far as
that agreement relates to manufacturing at the manufacturing unit at Polígono
Industrial Santiga, carretera B-141 de Ripollet a Santiga (km 4), Santa Perpetua
de Mogoda, Barcelona, Spain; and

 

  (B) keep, offer to dispose of or sell, dispose of, sell and otherwise use,
those Permitted Tomik/Closan Products at any time,

provided that in relation to the licence granted in this paragraph 5(d)(ii) of
this Part A of Schedule 11 of those trade marks containing AMBI PUR and the AMBI
PUR “p” logo (Trade Mark), the Purchaser shall, and shall procure that its
sub-licensees shall, in relation to this licence of the Trade Mark:

 

  (I) only use the Trade Mark in the manner and to the extent used on the
Current Tomik/Closan Products or otherwise in accordance with any directions
stipulated from time to time (including in relation to colours and size of the
representation) by the Seller (at the direction of The Procter & Gamble
Company); and where the Trade Mark is applied to goods, the Purchaser shall, and
shall procure that its sub-licensees shall, ensure that (i) (except to the
extent that Current Tomik/Closan Products have been manufactured by the Seller
Group and are kept, offered for disposal or sale, disposed of, sold or otherwise
used in a condition identical to that in which they were manufactured by the
Seller Group) the quality of those goods and (ii) any business activities
relating to such use, shall be at least equal to and reflect the standards
established in connection with the goods and business relating thereto at the
closing of the sale of the air care business of the Seller Group (including
taking into account the documented plans for the Current Tomik/Closan Products
as at 11 December 2009);

 

  (II) at the request of the Seller, supply to the Seller samples showing each
of the actual and proposed uses of the Trade Mark (other than to the extent used
on products as manufactured by the Seller under the Transitional Services
Agreement or to the extent that such actual or proposed uses are identical to
those made of the Trade Mark by the Seller Group in the 12 months prior to
Closing);

 

  (III)

not use any Trade Mark in relation to any goods or services other than those
expressly authorised in this paragraph 5(d) (ii), in conjunction with any other
trade marks (which, for the avoidance of doubt, shall not include descriptive
words or names) other than any other trade marks with which they are used on the
Current Tomik/Closan Products, including CLOSAN or TOMIK, without the prior
written consent of the Seller, and if the Seller notifies the Purchaser that the
Seller has been notified by The Procter & Gamble Company that the Purchaser or
any of its sub-licensees is using the Trade Mark in any way which (a) is not
identical to the way in which the Trade Mark has been used by the Seller

 

- 109 -



--------------------------------------------------------------------------------

 

Group in the 12 months prior to Closing and (b) could tend to allow the Trade
Mark to become generic, to lose its distinctiveness, to become liable to mislead
the public or which would otherwise be detrimental to or inconsistent with the
good name, goodwill, reputation or image of The Procter & Gamble Company in
respect of the Trade Mark, the Purchaser shall, and shall procure that its
sub-licensees shall, immediately cease using the Trade Mark in that way in
accordance with any directions stipulated by the Seller;

 

  (IV) not register or procure the registration of any mark the same as or
confusingly similar to any Trade Mark as a trade mark for any goods or services
or as a domain name, or as its trade or company name in every case anywhere in
the world;

 

  (V) acknowledge that all goodwill associated with the use of the Trade Mark by
or for the Purchaser, its sub-licensees or any subcontractor vests and shall
vest in the Seller or person identified by the Seller; and

 

  (VI) if it becomes aware of any infringement, threatened infringement or
passing off of the Trade Mark or any claim or allegation by any person that any
Trade Mark is invalid or liable to revocation or that use of any Trade Mark
infringes the rights of any person it shall as soon as reasonably practicable
notify the Seller, giving full particulars to the extent known by the Purchaser
Group (without any obligation to conduct further investigations).

6. The Seller hereby grants to the Purchaser, and shall procure the grant by
each relevant member of the Seller Group, to the Purchaser with effect from
Closing of a non-exclusive, irrevocable, assignable, royalty-free licence (with
the right to sub-license) of the Cebralin Cruz Verde IP, in the European
Economic Area, until 31 December 2012, for use solely in relation to the stain
remover products manufactured or sold by the Seller Group in the twelve months
prior to the Closing Date bearing the “Cebralin” trade mark, in the manner in
which the Cebralin Cruz Verde IP was so used in relation to those products in
the twelve months prior to the Closing Date, provided that the Purchaser shall,
and shall procure that any sub-licensee under this paragraph 6 of Part A of
Schedule 11 shall, not manufacture any products bearing the Cebralin Cruz Verde
IP with effect from the Closing Date.

7. To the extent that any Intellectual Property Rights used but not exclusively
in the Acquired Businesses at the Offer Date are assigned or otherwise
transferred (including by means of a sale of the shares of the company that owns
such Intellectual Property Rights) by a member of the Seller Group to the
Worldwide Household Business Purchaser, whether before or after Closing, the
Seller shall ensure that transfer is subject to the licences to the Purchaser
set out in paragraph 5 of this Part A of Schedule 11.

8. The Purchaser hereby grants to the Seller, and shall procure the grant by
each relevant Business Purchaser and Target Company to the Seller of, in each
case with effect from Closing:

 

(a) a non-exclusive, perpetual, irrevocable, worldwide, assignable, royalty-free
licence (with the right to sub-license) of all patents and registered design
rights (including applications for patents and registered design rights) listed
in Exhibit 3, and related Intellectual Property Rights, which at the Offer Date
are used in a business to be retained by the Seller Group, including the
Worldwide Household Business; and

 

- 110 -



--------------------------------------------------------------------------------

 

(b) the non-exclusive, irrevocable, worldwide, assignable, royalty-free right
(with the right to sub-license), for 24 months from the Closing Date, to use any
company or trading name containing “Intec” in relation to shoe care products in,
or substantially in, the manner in which that name is used in relation to those
products immediately prior to the Closing Date.

9. Without prejudice to the generality of Part A of Schedule 2, the following
provisions shall apply in relation to the registered Owned IP:

 

(a) For the purposes of this paragraph 9:

 

  (i) Closed File means a file relating to a trade mark or design registration
or application that is Owned IP and that is not the subject matter of (a) a
pending application for registration or (b) any active post-grant opposition or
invalidity proceedings (whether before an IPR registry, a court or in any other
forum);

 

  (ii) Pending File means a file (other than a Closed File) relating to a trade
mark or design registration or application that is Owned IP;

 

  (iii) Active Patent File means all files relating to a family of patents or
patent applications that are Owned IP and of which at least one member (a) has
not proceeded to grant or (b) is the subject of active post-grant opposition or
invalidity proceedings (whether before an IPR registry, a court or in any other
forum); and

 

  (iv) Inactive Patent File means all files (other than Active Patent Files)
relating to a family of patents or patent applications that are Owned IP,

in each case, comprising relevant correspondence between a member of the Seller
Group or a Target Company and any third party (including any IPR registry or IPR
agent), and other official IPR registry documentation.

 

(b) The Seller shall, on the Closing Date, deliver to the Purchaser:

 

  (i) an electronic (.pdf) list of any changes to Exhibit 3 between the Offer
Date and Closing;

 

  (ii) an electronic (.pdf) list of any official step (including the payment of
any fee) that is required to be taken in any IPR registry in respect of the
Owned IP set out in Exhibit 3 in the six months immediately following Closing;
and

 

  (iii) each Pending File and each Active Patent File.

 

(c) The Seller shall, on the Closing Date, provide the Purchaser with an
electronic copy (in its current format) of its electronic database of registered
trade marks, registered designs, registered copyright (if any) and domain names
comprised in the Owned IP.

 

(d) The Seller shall ensure that, on or around the Closing Date, each of its
patent agents for the registered patents comprised in the Owned IP, provides to
the Purchaser an electronic copy of its electronic database (in its current
format) of those registered patents.

 

- 111 -



--------------------------------------------------------------------------------

 

(e) As soon as reasonably practicable following Closing the Seller shall:

 

  (i) deliver to the Purchaser its original copies of registration certificates
for the registered Owned IP;

 

  (ii) deliver to the Purchaser originals (or, if no original is in the
possession of the Seller Group, copies) of any agreements between a member of
the Seller Group or a Target Company and a third party that are in the Seller
Group’s possession and relating to the registered Owned IP; and

 

  (iii) disclose to the Purchaser the contact details of all patent and trade
mark agents (if any) used by the Seller in connection with the registered Owned
IP, identifying (A) each agent that is responsible for multi-national or
supra-national registered Owned IP (including Community trade marks and patents
filed at the European Patent Office) and (B) where there are two or more agents
in the same territory, the registered Owned IP in that territory for which each
agent is responsible.

 

(f) The Seller shall, during the three months following Closing, use reasonable
endeavours to make its appropriate personnel available to the Purchaser for
reasonable consultation on matters relating to the scope of the registered Owned
IP or any pending or threatened opposition, invalidity or other proceedings
(whether or not in an IPR registry and whether or not inter partes) relating to
the registered Owned IP, provided that:

 

  (i) the Purchaser shall not seek consultation with the Seller Group’s
personnel on any matter unless it has first sought to obtain the relevant
information from the trade mark or patent agents (if any) responsible for the
relevant Owned IP and/or proceedings; and

 

  (ii) no member of the Seller Group shall have any Liabilities to any member of
the Purchaser Group in respect of any information, advice or other assistance
provided in the course of such consultation.

 

(g) The Seller shall, at any time during the seven years following Closing and
at the Purchaser’s cost, deliver to the Purchaser any Closed File or Inactive
Patent File that the Purchaser may request.

Part B : IT

 

1. Information Technology

1.1 Without prejudice to the other provisions of this Agreement (including
Schedule 2), the following principles shall apply with respect to Information
Technology between the Seller Group, the Acquired Businesses and the Worldwide
Household Business, respectively:

 

(a) On Closing, the IT Systems including the ERP Systems set out in Part A of
Exhibit 7 shall either remain with, or be transferred to the Target Companies or
to the Purchaser Group, as appropriate;

 

(b) It is understood that most Information Technology equipment used in the
Acquired Businesses and the Worldwide Household Business does not fall within
the scope of IT Systems as it is owned by third party suppliers (e.g.
Hewlett-Packard and AT&T) and made available under Global IT Contracts. The
Global IT Contracts relate to both the Acquired Businesses and the Worldwide
Household Business and do not relate predominantly to either. This equipment
will therefore be dealt with in accordance with the principles for the Global IT
Contracts in paragraph 2 below;

 

- 112 -



--------------------------------------------------------------------------------

 

(c) The Seller shall procure that the Target Companies transfer all Information
Technology owned by them that is not used exclusively or predominantly in the
Acquired Businesses to the Seller Group with effect from Closing;

 

(d) The Seller shall procure that (subject to any allocation in favour of the
Acquired Businesses made in accordance with Exhibit 8) the Target Companies
transfer all software licence agreements and other Information Technology
related agreements to which they are a party and which do not relate exclusively
or predominantly to the Acquired Businesses to the Seller Group on Closing.

1.2 Under the Transitional Services Agreement (TSA) and pursuant to the terms of
the TSA, the Purchaser shall, and it shall procure that the Target Companies
shall, allow the Seller Group to continue to use the IT Systems in the same
manner as before Closing for the purposes of providing services to the Purchaser
under the TSA and to the retained group and the Worldwide Household Business for
the relevant TSA service term, such term not to expire before 9 months after
Closing, irrespective of any earlier termination by the Purchaser of the TSA
services for which the Seller Group uses those IT Systems, the consideration to
be paid by the Seller Group not to exceed the Purchaser’s actual costs.

 

2. Global Information Technology Contracts

TSA Stranded Costs means, for each country for which a “Yes” is stated in the
TSA column in Part B of Exhibit 7, all costs incurred by the Seller Group under
the Global IT Contracts in relation to the period between the expiry or earlier
termination of the TSA in respect of that country and the date 12 months after
Closing as a result of the Purchaser’s acquisition of the Acquired Businesses in
that country and the Seller Group’s keeping those Acquired Businesses’ “share”
of the Global IT Contracts (including any volume commitments).

No TSA Stranded Costs means, for each country for which a “No” is stated in the
TSA column in Part B of Exhibit 7, all costs incurred by the Seller Group under
the Global IT Contracts in relation to the period between Closing and the date
12 months after Closing as a result of the Purchaser’s acquisition of the
Acquired Businesses in that country and the Seller Group’s keeping those
Acquired Businesses’ “share” of the Global IT Contracts (including any volume
commitments).

Stranded Costs means the TSA Stranded Costs and the No TSA Stranded Costs.

There are four Global Information Technology Contracts in place with IBM,
Hewlett-Packard, AT&T and Microsoft. The details of these Global IT Contracts
are set out below:

 

(A) Master Professional Services Agreement between Sara Lee Corporation and
International Business Machines Corporation dated 18 December 2008;

 

(B) Re-stated Master Services Agreement between Hewlett-Packard Nederland BV and
certain of its affiliated companies and Sara Lee/DE NV and certain of its
affiliated companies 31 dated January 2008;

 

(C) Amendment Number One to the Amended and Restated Master Agreement (MA
reference No. 5789) between AT&T Corporation and Sara Lee Corporation dated
12 May 2009;

 

(D) Microsoft Enterprise Agreement between Microsoft and Sara Lee Corporation
dated 1 July 2009.

 

- 113 -



--------------------------------------------------------------------------------

The Global IT Contracts shall remain with the Seller Group. The benefit of use
of Information Technology covered by the Global IT Contracts shall be provided
to the Purchaser as a service under the TSA in respect of all countries for
which a “Yes” is stated in the TSA column in Part B of Exhibit 7, subject to the
Purchaser meeting its applicable payment obligations under the TSA. The Seller
shall use all reasonable endeavours to obtain any consents necessary to permit
it to provide this benefit as a service under the TSA.

The Purchaser shall bear, and reimburse the Seller Group, the Stranded Costs.

The parties agree that the maximum amount to be paid by the Purchaser to the
Seller as Stranded Costs is listed in the following two tables. For the
avoidance of doubt, these Stranded Costs are not intended to represent the costs
payable by the Purchaser Group under the TSA for services received by the
Purchaser Group in relation to the Global IT Contracts and nothing in this
Schedule 11 shall restrict or limit the Purchaser Group’s obligation to pay
those costs under the TSA.

Table 1 provides the maximum monthly amount of TSA Stranded Costs per country
where TSA services are provided.

 

TSA Countries

   Monthly amount for
Global IT Contracts in
Euros  

Australia

     5.849   

Belgium

     10.790   

Denmark

     43.288   

France

     45.878   

Germany

     45.429   

Greece

     16.754   

Indonesia

     19.608   

Italy

     45.900   

Malaysia

     6.302   

Netherlands

     93.118   

New Zealand

     597   

Norway

     6.590   

Philippines

     30.713   

South Africa

     6.270   

Spain

     69.989   

Sweden

     8.224   

Sweden - Opus

     7.894   

United Kingdom

     73.675            

TOTAL

     536.868            

 

- 114 -



--------------------------------------------------------------------------------

Table 2 provides the maximum annual amount of No TSA Stranded Costs per non-TSA
country.

 

Non-TSA Countries

   12 months Global IT
Contracts amount in
Euros  

Austria

     17.329   

Czech Republic, The

     31.249   

Hong Kong

     7.054   

Hungary

     35.641   

Japan

     1.432   

Kenya

     11.010   

Singapore

     3.529   

Switzerland

     19.179   

Thailand

     5.319            

TOTAL

     131.742            

Each of the Seller and the Purchaser shall (subject to applicable law and to the
extent necessary) continue to use its best endeavours to work together in good
faith to reduce, to the extent reasonably practicable, the Stranded Costs.

Endeavours to reduce Stranded Costs

To that end, the parties shall, to the extent necessary:

 

•  

meet as soon as reasonably practicable after the date of this Agreement to
discuss a joint approach to the relevant third parties under the Global IT
Contracts or continue to pursue any joint approach agreed between them pursuant
to the Offer Letter;

 

•  

use best endeavours to meet and negotiate jointly with those third parties in
order to achieve (a) a buy-out of any volume commitments related to the Acquired
Businesses and (b) for each party, the most cost-effective result related to the
services provided to the Acquired Businesses (including in relation to the
buy-out costs of any volume commitments); and

 

•  

(subject to applicable law) share documents (or relevant parts of documents)
which may assist in facilitating the negotiations with the third parties.

The parties acknowledge that the following factors will be taken into account in
calculating the Stranded Costs:

 

•  

the residual value for hardware devices;

 

•  

the costs required to buy out any volume commitments for any services in
relation to the Acquired Businesses in these Global IT Contracts, if applicable;
and

 

•  

the costs which the Seller Group would be required to pay if the Acquired
Businesses continued to benefit from the Global IT Contracts for the full period
set out above (i.e. either the period between the end of the TSA and the date 12
months after Closing or the period between Closing and the date 12 months after
Closing as appropriate);

 

•  

the costs resulting from any partial termination of the TSA including early
termination in any territory.

 

- 115 -



--------------------------------------------------------------------------------

Allocation of reductions in the Stranded Costs

Any reduction in the Stranded Costs shall be shared between the parties, with
60% of those savings being allocated to the Purchaser Group and 40% allocated to
the Seller Group in the following manner:

 

•  

In relation to each TSA country, for each month between the date of expiry or
earlier termination of the TSA services in respect of that country and the date
falling 12 months after Closing, the monthly charge payable by the Purchaser
shall be a sum equal to the relevant sum set out in Table 1 above less 60% of
all of the cost savings in the TSA Stranded Costs obtained in respect of that
country for that month.

 

•  

In relation to each non-TSA country, the Seller shall not charge the Purchaser
until the outcome of all of the negotiations envisaged above have been concluded
and the cost savings in respect of that non-TSA country under each of the Global
IT Contracts are known. The Seller shall then charge the Purchaser a sum equal
to the relevant sum set out in Table 2 above less 60% of all of the cost savings
in the No TSA Stranded Costs obtained in respect of that country for the 12
months following Closing. If all the negotiations envisaged above have not been
concluded by Closing, then (i) the Seller shall from Closing invoice the
Purchaser pro rata on a monthly basis for the No TSA Stranded Costs shown in
Table 2 above for each month until all the negotiations have been concluded and
(ii) once those negotiations have been concluded, the Seller shall invoice the
Purchaser for the remaining proportion of the No TSA Stranded Costs less 60% of
all the cost savings in the No TSA Stranded Costs for the entire 12 month period
from Closing (including those months for which payment has already been
invoiced).

TSA

The Purchaser and the Acquired Businesses shall, under the TSA, be provided with
the use of – or the benefit of the use of – any Information Technology that is
not covered by paragraphs 1 or 2 above and which is used in the Acquired
Businesses, except for countries where there is a “No” listed in the TSA column
in Part B of Exhibit 7.

 

4. SHARED LICENCE

4.1 Without prejudice to the Warranties, the Seller hereby grants to the
Purchaser, and shall procure the grant by each relevant member of the Seller
Group, to the Purchaser of, in each case with effect from Closing:

 

(a) a worldwide, non-exclusive, perpetual, irrevocable, assignable, royalty-free
licence (with the right to sub-license) of all Intellectual Property Rights in
Information Technology owned by the Seller Group at Closing, excluding any such
rights relating to the Seller Group’s SAP systems, which are used (but not
exclusively or predominantly) in the Worldwide Body Care Business at the Offer
Date for the same purposes and in the same manner as such rights are used in the
Worldwide Body Care Business at the Offer Date; and

 

(b) a non-exclusive, perpetual, irrevocable, assignable, royalty-free licence
(with the right to sub-license), in the EEA, of all Intellectual Property Rights
in Information Technology owned by the Seller Group at Closing, excluding any
such rights relating to the Seller Group’s SAP systems, which are used (but not
exclusively or predominantly) in the European Detergents Business at the Offer
Date for the same purposes and in the same manner as such rights are used in the
European Detergents Business at the Offer Date.

 

- 116 -



--------------------------------------------------------------------------------

4.2 To the extent that any Intellectual Property Rights in Information
Technology which are used (but not exclusively or predominantly) in the Acquired
Businesses at the Offer Date are assigned or otherwise transferred (including by
means of a sale of the shares of the company that owns such Intellectual
Property Rights in Information Technology) by a member of the Seller Group to
the Worldwide Household Business Purchaser, whether before or after Closing, the
Seller shall ensure that transfer is subject to the licences to the Purchaser
set out in paragraph 4.1 of this Part B of Schedule 11.

Part C: Arrangements on separation and migration projects

The parties shall continue to comply with their obligations in respect of
separation and migration as set out in Annex 3 to the Offer Letter.

Part C: Arrangements on separation and migration projects

The parties shall continue to comply with their obligations in respect of
separation and migration as set out in Annex 3 to the Offer Letter.

 

- 117 -



--------------------------------------------------------------------------------

SCHEDULE 12

RETIREMENT BENEFITS

Attached separately.

 

- 118 -



--------------------------------------------------------------------------------

SCHEDULE 13

TAX

Part A : Tax Warranties

Warranties in respect of the Target Companies

 

1. Returns

So far as the Seller is aware, each Target Company has within the last three
years made all material returns and supplied all other material information
required to be supplied to all relevant tax authorities on a timely basis or has
otherwise made a successful application to the relevant tax authority for an
extension to the applicable filing date (and such extension has not expired).

 

2. Disputes and investigations

No Target Company is involved in any material current dispute with any tax
authority or is or has in the last three years been the subject of any
investigation or non-routine visit by any tax authority and no Target Company
has become liable to pay any penalty, surcharge, fine or interest in respect of
tax.

 

3. Residence

Each Target Company is and has at all times in the last three years been
resident in its country of incorporation for tax purposes and such country is
the only country whose tax authorities seek to charge tax on the worldwide
income, profits or gains of that Target Company, and no Target Company has ever
paid tax on income, profits or gains to any tax authority in any company except
the company of its incorporation, which for the avoidance of doubt, does not
include any Subpart-F income under the Internal Revenue Code of the United
States.

 

4. Value Added Tax

For the purposes of this paragraph 4 the expression VAT legislation means any
relevant enactments in any jurisdiction in relation to value added tax and all
notices, provisions and conditions made or issued thereunder including the terms
of any agreement reached with any relevant tax authority and any concession
referred to in the Disclosure Letter. This paragraph 4 shall apply, with
appropriate modifications (including the definition of VAT legislation), to any
equivalent sales or turnover tax in any jurisdiction other than the UK to which
any Target Company is subject.

In relation to each Target Company established in a taxing jurisdiction which
imposes VAT, so far as the Seller is aware:

 

(a) it is registered for the purposes of VAT, has been so registered at all
times in the last three years that it has been required to be registered by VAT
legislation, and such registration is not subject to any conditions imposed by
or agreed with the relevant tax authority; and

 

(b) it has complied with and observed in all material respects the terms of VAT
legislation in the last three years.

 

- 119 -



--------------------------------------------------------------------------------

 

5. Grouping

Save for any Target Company resident for tax purposes in the Netherlands,
France, Italy or Denmark, no Target Company has its tax affairs dealt with on a
consolidated basis nor has any Target Company entered into any tax sharing
arrangement (including without limitation any arrangement under which tax losses
or tax reliefs are surrendered or agreed to be surrendered or claimed) in
respect of the income, profits, gains or losses of that Target Company with any
other company.

 

6. US tax elections

The Disclosure Letter contains details of historical entity classification
elections made for US tax purposes in respect of the Target Companies and
elections made under Section 338 of the U.S. Internal Revenue Code of 1986 as
amended for the Target Companies treated as corporations for US tax purposes.

 

7. Relevant Dutch Companies

None of the Target Companies is the parent of the Dutch fiscal unity (as defined
in Schedule 19).

Warranties in respect of the Acquired Businesses

 

8. Liens, charges, options or restrictions

None of the Business Assets is subject to any lien, charge, option or
restriction in favour of any tax authority.

 

9. Imports and excise duties etc.

All VAT, import duties, excise duties and other taxes payable to any tax
authority upon the importation of, or in respect of, any of the Business Assets
have been paid in full.

 

10. Transfer taxes

So far as the Seller is aware, all documents in the possession or under the
control of the Business Sellers which establish or are necessary to establish
the title of the Business Sellers to any Business Asset have been duly stamped
and any applicable stamp duties or charges or any other similar documentary or
transfer taxes or duties in respect of such documents have been duly accounted
for and paid.

 

- 120 -



--------------------------------------------------------------------------------

Part B : Pre-Closing undertakings in respect of tax

 

1. Tax Retention Amount

The Seller shall provide the Purchaser with information with respect to the
calculation of the Tax Retention Amount, including the principles applied and
methods used, within a reasonable period of time prior to Closing. The Purchaser
shall be entitled to give its reasonable comments in respect of such
calculation, but the Seller shall be under no obligation to take those comments
into account.

 

2. Returns

From the Offer Date until Closing, the Seller shall ensure that each Target
Company makes all material returns and supplies all other material information
required to be supplied to all relevant tax authorities either on a timely basis
or within an extension period agreed with the relevant tax authority.

 

3. US tax elections

The Seller shall provide the Purchaser with information with respect to entity
classification elections for US tax purposes in respect of the Target Companies
made in the period between the Offer Date and Closing in each case as resulting
from the taking of the Permitted Actions described in Schedule 18, Part A.

 

- 121 -



--------------------------------------------------------------------------------

Part C : Tax Covenant in respect of the Target Companies

1. COVENANT TO PAY

The Seller hereby covenants with the Purchaser to pay to the Purchaser an amount
equal to any tax liability of:

 

(a) any of the Target Companies arising in respect of, by reference to or in
consequence of:

 

  (i) any income, profits or gains earned, accrued or received on or before
Closing; and

 

  (ii) any event which occurred on or before Closing or was deemed to occur on
or before Closing for the purposes of any tax; and

 

(b) the Purchaser or its Affiliates arising in respect of, by reference to or in
consequence of the Disposition Structure; and

 

(c) Sara Lee Philippines Inc. and any of its subsidiaries arising in respect of,
by reference to or in consequence of:

 

  (i) any income, profits or gains earned, accrued or received after Closing but
on or before the date on which the transfer of the shares in Sara Lee
Philippines Inc. to the relevant Designated Purchaser is properly and validly
registered in the stock and transfer book of Sara Lee Philippines Inc. (such
date being the Philippines Registration Date); and

 

  (ii) any event which occurred after Closing but on or before the Philippines
Registration Date or was deemed to occur after Closing but on or before the
Philippines Registration Date for the purposes of any tax,

and which (in either case) would not have arisen after Closing had the transfer
of the shares in Sara Lee Philippines Inc. to the relevant Designated Purchaser
been properly and validly registered in the stock and transfer book of Sara Lee
Philippines Inc. on Closing;

 

(d) any costs and expenses referred to in paragraph 4.

2. EXCLUSIONS

 

2.1 The covenant contained in paragraph 1 shall not cover any tax liability to
the extent that:

 

(a) subject to paragraph 3 of this Part, provision or reserve in respect of that
tax liability has been made in the Closing Statement, or discharge or payment of
that tax liability was taken into account in the preparation of the Closing
Statement; or

 

(b) the tax liability was paid or discharged before Closing, such payment or
discharge having been taken into account in the Closing Statement; or

 

- 122 -



--------------------------------------------------------------------------------

 

(c) the tax liability arises as a result of any change in rates of tax made
after Closing with retrospective effect or of any change in law (or a change in
interpretation on the basis of case law), regulation, directive or requirement,
or the practice of any tax authority, occurring after Closing with retrospective
effect; or

 

(d) the tax liability would not have arisen but for a voluntary transaction,
action or omission carried out or effected by any of the Purchaser, a Target
Company, or any other person connected with any of them at the time of such
transaction, action or omission, at any time after Closing otherwise than in the
ordinary course of business, except that this exclusion shall not apply where
any such transaction, action or omission is carried out or effected by the
Target Company concerned pursuant to a legally binding commitment created on or
before Closing; or

 

(e) the tax liability arises as a result of a change after Closing in the length
of any accounting period for tax purposes of any Target Company, or (other than
a change which is necessary in order to comply with the law or generally
accepted accounting principles applicable to that Target Company at Closing) a
change after Closing in any accounting policy or tax reporting practice of any
Target Company; or

 

(f) either notice of a claim in respect of the tax liability in a form complying
with the provisions of paragraph 8.1 is not given to the Seller prior to the
earlier of (i) the date which is 30 days after the expiry of any applicable
statute of limitations relating to any relevant tax accounting period of the
Target Company concerned ended on or prior to the Closing Date and (ii) one
month after the fourth anniversary of the end of any relevant tax accounting
period of the Target Company concerned ended on or prior to the Closing Date, or
(where the claim is not previously settled, satisfied or withdrawn) proceedings
in respect thereof are not commenced by being both issued to and (to the extent
possible) served upon the Seller in accordance with clause 33 (Notices) of this
Agreement within the six month period following such anniversary and pursued
with reasonable diligence thereafter; or

 

(g) such tax liability arises as a result of any Target Company failing to
submit the returns and computations required to be made by them or not
submitting such returns and computations within the appropriate time limits or
submitting such returns and computations otherwise than on a proper basis, in
each case after Closing; or

 

(h) the tax liability arises as a result of the failure of the Purchaser to
comply with any of its obligations contained in paragraph 8 or 11 hereof; or

 

(i) any relief other than a Purchaser’s relief is available, or is for no
consideration made available by the Seller, to any of the Target Companies to
set against or otherwise mitigate the tax liability (and so that (a) for this
purpose any relief arising in respect of an accounting period falling partly
before and partly after Closing shall be apportioned on a time basis, unless
some other basis is more reasonable, (b) any relief that is so available in
relation to more than one tax liability to which this Part of this Schedule
applies shall be deemed, so far as possible, to be used in such a way as to
reduce to the maximum extent possible the Seller’s total liability hereunder and
(c) the Seller may at its expense require the auditors for the time being of any
Target Company to certify the extent to which that Target Company has any
reliefs available to which this paragraph may apply); or

 

- 123 -



--------------------------------------------------------------------------------

 

(j) the tax liability would not have arisen but for:

 

  (i) the making of a claim, election, surrender or disclaimer, the giving of a
notice or consent, or the doing of any other thing under the provisions of any
enactment or regulation relating to tax, in each case after Closing and by the
Purchaser, any Target Company or any person connected with any of them without
the consent of the Seller save where the making of such claim, election,
surrender or disclaimer was either taken into account in the preparation of the
Closing Statement or taken into account in computing the provision for tax in
the tax return or the accounts of any Target Company for any accounting period
ending prior to Closing; or

 

  (ii) the failure or omission on the part of any Target Company after Closing
to make any such valid claim, election, surrender or disclaimer, or to give any
such notice or consent or to do any other such thing, in circumstances where the
making, giving or doing of which was taken into account in the preparation of
the Closing Statement, full details of which having been notified to the
Purchaser in writing at least 30 Business Days prior to the last date on which
the claim, election or surrender or disclaimer may validly and legally be made,
given or done; or

 

(k) the tax liability is a liability to tax comprising interest, penalties,
charges or costs in so far as attributable to the unreasonable delay or default
of the Purchaser or any Target Company after Closing;

 

(l) the tax liability arises as a result of the sale of an asset or as a result
of any other event (including the expiry of a time period) which causes the
crystallisation of a chargeable gain by the Purchaser or any Target Company, or
any other person connected with any of them, at any time after Closing; or

 

(m) the tax liability is of a Relevant Dutch Company (as defined in Schedule 19)
and is, or is in respect of, a Relevant Tax Amount (as defined in Schedule 19)
and has been successfully discharged by virtue of paragraph 2(f)(iii) in
Schedule 19.

2.2 The Purchaser covenants to pay, by way of adjustment to the consideration
for the sale of the relevant Shares, if article 15ai of the Netherlands
corporate income tax act (Wet op de vennootschapsbelasting 1969) applies, an
amount equivalent to the advantage (at present value) to the Purchaser Group
caused by such application.

2.3

 

(a) In respect of any tax liability of a Target Company that arises as a
consequence of or in connection with the Disposition Structure:

 

  (i) the exclusion contained in sub-paragraph 2.1(a) shall not apply to limit
the Seller’s liability under this Schedule; and

 

  (ii) the covenant contained in paragraph 1 shall not cover any tax liability
to the extent that tax liability is a tax liability which is covered by that
Target Company’s Tax Retention Amount which has not been applied under
paragraphs 3.7 and 3.8 of this Part; and

 

  (iii) none of the limitations on liability contained in paragraphs 2, 3, 4(a)
and 4(b) of Schedule 5 to this Agreement shall apply to limit the Seller’s
liability under this Schedule.

 

- 124 -



--------------------------------------------------------------------------------

 

(b) None of the limitations on liability contained in paragraphs 2, 3, 4(a) and
4(b) of Schedule 5 to this Agreement shall apply to limit the Seller’s liability
under this Schedule in respect of any tax liability of the Purchaser or its
Affiliates arising in respect of, by reference to or in consequence of the
Disposition Structure.

2.4 The provisions of paragraph 2.1 shall also operate to limit or reduce the
liability of the Seller in respect of claims under the Tax Warranties and any
other Warranty insofar as it relates to tax.

2.5 The provisions of Schedule 5 to this Agreement (Limitations on Liability)
shall, to the extent provided for in that Schedule, subject to paragraph 2.3,
also apply to limit or reduce the liability of the Seller under this Part of
this Schedule (as well as under the Warranties).

3. OVERPROVISIONS AND EXCESS RETENTION

Overprovision

3.1 The Seller may require the auditors for the time being of any relevant
Target Company to certify, at the Seller’s request and expense, the existence
and amount of any Overprovision and the Purchaser shall provide, or procure that
each Target Company provides, at the Sellers’s expense any information or
assistance required for the purpose of production by the auditors of a
certificate to that effect.

3.2 Subject to paragraphs 3.4 and 3.5 below:

 

(a) any Overprovision shall first be set against any payment then due from the
Seller under this Agreement;

 

(b) to the extent there is an excess, a payment shall promptly be made to the
Seller equal to the aggregate of any payment or payments previously made by the
Seller under this Schedule (and not previously refunded under this Schedule) up
to the amount of the excess; and

 

(c) to the extent that there is any remaining excess, that remainder shall be
carried forward and set off against any future payment or payments which become
or becomes due from the Seller under this Schedule.

3.3 Either the Seller or the Purchaser may, at its own expense, require any
certificate produced in accordance with paragraph 3.1 above to be reviewed by
the auditors for the time being of any relevant Target Company in the event that
there are relevant circumstances or facts of which it was not aware, and which
were not taken into account, at the time when such certificate was produced, and
to certify whether the certificate remains correct or whether it should be
amended.

3.4 If following a request under paragraph 3.3 the certificate is amended, the
revised amount of Overprovision shall be substituted for the purposes of
paragraph 3.2, and any adjusting set off or payment that is required shall be
made forthwith.

3.5 For the purposes of this paragraph, any Overprovision shall be determined
without regard to any tax refund to which paragraph 6 applies or any payment or
relief to which paragraph 10 applies.

 

- 125 -



--------------------------------------------------------------------------------

Excess Retention

3.6 The Seller may require the auditors for the time being of any relevant
Target Company to certify, at the Seller’s request and expense, the existence
and amount of any Excess Retention and the Purchaser shall provide, or procure
that each Target Company provides, any information or assistance required for
the purpose of production by the auditors of a certificate to that effect.

3.7 The existence of any such Excess Retention shall be determined on the basis
of the tax returns submitted for the relevant Target Company. Furthermore, if
the Purchaser at any time prior the submission of any such tax return becomes
aware of the existence of any Excess Retention (whether on the basis of any
interim tax filing, tax estimate or otherwise), the Purchaser shall promptly
(and in any event within 10 Business Days of becoming so aware) notify the
Seller of such fact. If such Excess Retention exists (whether on the basis of a
tax return or earlier notification by the Purchaser):

 

(a) half of that Excess Retention shall first be set against any payment then
due from the Seller under this Agreement;

 

(b) to the extent there is an excess of that half of the Excess Retention, a
payment shall promptly be made to the Seller equal to the aggregate of any
payment or payments previously made by the Seller under this Schedule (and not
previously refunded under this Schedule) up to the amount of the excess; and

 

(c) to the extent that there is any remaining excess, a payment shall promptly
be made to the Seller equal to the amount of such excess,

but, for the avoidance of doubt, where such Excess Retention exists on the basis
of earlier notification and the steps in sub-paragraphs 3.7(a) to (c) are
applied to such Excess Retention, none of those steps shall be repeated in
respect of the same tax liability following submission of a tax return, so that
half of the Excess Retention that existed on earlier notification is retained
and, where appropriate, dealt with under paragraph 3.8.

3.8 If, following the application of sub-paragraphs 3.7(a) to 3.7(c) of this
Part, any Excess Retention for any Target Company still exists three years after
the relevant tax return has been filed, the provisions of sub-paragraphs 3.7(a)
to 3.7(c) of this Part shall apply mutatis mutandis to the treatment of such
Excess Retention.

3.9 Any amount payable under paragraph 3.8 of this Part shall be paid to the
Seller together with Default Interest from the date on which the relevant tax
return has been filed until the date such amount is paid.

4. COSTS AND EXPENSES

4.1 Subject to paragraph 4.2, the covenant contained in this Part of this
Schedule shall extend to all reasonable costs and expenses properly incurred by
the Purchaser or any Target Company in connection with a claim made under this
Part of this Schedule which is successful (whether in whole or in part), or in
satisfying or settling any tax liability in accordance with paragraph 8 in
respect of which a successful claim is made under this Part of this Schedule.

4.2 The covenant contained in this Part of this Schedule shall not extend to
costs and expenses incurred by the Purchaser or any Target Company in connection
with a claim made under this Part of this Schedule which is successful in part
to the extent that those costs and expenses are attributable to that part of the
claim that is not successful.

 

- 126 -



--------------------------------------------------------------------------------

5. DOUBLE RECOVERY

The Purchaser shall not be entitled to recover any amount pursuant to this Part
of this Schedule in respect of any claim to the extent that the Purchaser or any
of the Target Companies has already recovered any amount in respect of such
claim under the Warranties or under any other provision of this Agreement or
pursuant to any other agreement with the Seller or any company connected with
the Seller, or to the extent that recovery has already been made under this Part
of this Schedule in respect of the same subject matter. Where the Purchaser
could make a claim under the Tax Warranties or under Part C of this Schedule, it
shall be entitled to make a claim either under the Tax Warranties or under Part
C of this Schedule, but not under both.

6. TAX REFUNDS

6.1 The Purchaser shall promptly notify the Seller once it becomes aware of any
right to receive or actual receipt of any amount by way of repayment of tax or
interest on overpaid tax or repayment supplement, being an amount to which any
Target Company is or becomes entitled or an amount which any Target Company
receives in respect of an event occurring or period (or part period) falling
prior to Closing, where or to the extent that such amount was not included in
the Closing Statement as an asset, does not arise from the use of a Purchaser’s
relief and is not a payment or relief to which paragraph 10 below applies (a tax
refund). The Purchaser shall, if indemnified and secured by the Seller to its
reasonable satisfaction, take (or shall procure that the Target Company
concerned takes) such action as the Seller may reasonably request to obtain such
tax refund (keeping the Seller fully informed of the progress of any action
taken and providing it with copies of all relevant correspondence and
documentation).

6.2 Any tax refund actually obtained after Closing, whether by repayment or set
off (less any reasonable costs of obtaining it and less any tax actually
suffered thereon) shall be dealt with as follows:

 

(a) the amount of the tax refund shall be set against any payment then due from
the Seller under this Agreement;

 

(b) to the extent that there is an excess, a payment shall promptly be made to
the Seller equal to the aggregate of any payment or payments previously made by
the Seller under this Schedule (and not previously refunded under this Schedule)
up to the amount of the excess;

 

(c) and to the extent that there is any remaining excess, a payment shall
promptly be made to the Seller equal to the amount of such excess.

7. SECONDARY LIABILITIES

7.1 The Seller covenants with the Purchaser to pay to the Purchaser an amount
equal to any tax or any amount on account of tax which any Target Company, or
any other member of the Purchaser Group, is required to pay as a result of a
failure by any member of the Retained Group to discharge that tax.

7.2 The Purchaser covenants with the Seller to pay to the Seller an amount equal
to any tax or any amount on account of tax which any member of the Retained
Group is required to pay as a result of a failure by any Target Company, or any
other member of the Purchaser Group, to discharge that tax.

 

- 127 -



--------------------------------------------------------------------------------

7.3 The Purchaser further covenants with the Seller to pay to the Seller an
amount equal to any tax which any member of the Retained Group is required to
pay as a result of any action taken in breach of paragraph 11.5(b).

7.4 The covenants contained in paragraphs 7.1, 7.2 and 7.3 shall:

 

(a) extend to any reasonable costs incurred in connection with such tax or a
successful claim under paragraph 7.1, 7.2 and 7.3, as the case may be;

 

(b) (in the case of paragraph 7.2) not apply to tax to the extent that the
Purchaser could claim payment in respect of it under paragraph 1 (or would have
been able to claim but for paragraph 2.1(f)), except to the extent a payment has
been made pursuant to paragraph 1 and the tax to which it relates was not paid
by the Target Company concerned; and

 

(c) not apply to tax to the extent it has been recovered under any relevant
statutory provision (and the Purchaser or the Seller, as the case may be, shall
procure that no such recovery is sought to the extent that payment is made
hereunder).

7.5 Paragraphs 2 (Exclusions), 8.1, 8.2, 8.5, and 9 (Due date of payment and
Interest) and paragraph 1 of Part D (Deduction from payments) shall apply
mutatis mutandis to the covenants contained in paragraphs 7.1, 7.2 and 7.3 as
they apply to the covenant contained in paragraph 1, making any necessary
modifications.

8. NOTIFICATION OF CLAIMS AND CONDUCT OF DISPUTES

8.1 If the Purchaser or any of the Target Companies become aware of any tax
claim or other similar matter which could result in a liability for the Seller
under this Schedule, the Purchaser shall give notice to the Seller of that tax
claim or matter (including reasonably sufficient details of such tax claim or
matter, the due date for any payment and the time limits for any appeal, and so
far as practicable the amount involved) as soon as possible (and in any event
not more than 21 days after the Purchaser or the Target Company concerned
becomes aware of such tax claim or matter). The Purchaser shall take (or procure
that the Target Company concerned shall take) such action as the Seller may
reasonably request to avoid, dispute, resist, appeal, compromise or defend any
tax claim (whether notified by the Purchaser, or being a tax claim of which the
Seller was already aware) or other such matter, and any adjudication in respect
thereof. Provided that the Seller indemnifies and secures the Purchaser and any
of the Target Companies (as relevant) to their reasonable satisfaction against
any Cost (including interest on overdue tax) which may be incurred thereby, and
subject to paragraph 8.2, the Seller shall have the right (if it wishes) to
control any proceedings taken in connection with such action and to control the
conduct of the relevant Target Company’s response to any audit by a tax
authority of the tax affairs of a Target Company relating wholly or partly to a
period commencing before Closing, and shall in any event be kept fully informed
of any actual or proposed developments (including any meetings) and shall be
provided with copies of all correspondence and documentation relating to such
tax claim, matter or action, and such other information, assistance and access
to records and personnel as it reasonably requires, in each case on a timely
basis.

8.2

 

(a)

The Purchaser shall not be obliged to procure that any of the Target Companies
take any action under this paragraph 8 which involves contesting any tax claim
or other matter referred to in paragraph 8.1 before any court or other appellate
body (excluding the authority or body demanding the tax in question) unless the
Seller furnishes that Target Company with the written

 

- 128 -



--------------------------------------------------------------------------------

 

opinion of leading tax counsel of a reputable firm that can be relied upon by
the Purchaser to the effect that an appeal against the tax claim or other matter
referred to in paragraph 8.1 in question will, on the balance of probabilities,
be won;

 

(b) The tax counsel referred to in sub-paragraph 8.2(a) may be selected by
Seller, but such selection is subject to the prior approval of the Purchaser
solely for the purpose of the avoidance of conflicts of interest of that tax
counsel in respect of the Purchaser’s legal or tax affairs; and

 

(c) The written opinion of that tax counsel referred to in sub-paragraph 8.2(a)
will, for the avoidance of doubt, be accepted by the Purchaser.

8.3 Subject to paragraphs 8.2 and 8.5 of this Part, the Purchaser shall procure
that no tax claim or other matter referred to under paragraph 8.1 is settled or
otherwise compromised without the Seller’s prior written consent, such consent
not to be unreasonably withheld or delayed, and the Purchaser shall, and shall
procure that each Target Company and any of their respective advisers shall, not
submit any correspondence or return or send any other document to any tax
authority where the Purchaser or any such person is aware or could reasonably be
expected to be aware that the effect of submitting such correspondence or return
or sending such document would or could be to put such tax authority on notice
of any matter which could give rise to, or could increase, a claim under this
Schedule, without first affording the Seller a reasonable opportunity to comment
thereon and without taking account of such comments so far as it is reasonable
to do so.

8.4 If the Seller exercises its rights under paragraph 8.1, the Seller shall:

 

(a) ensure that no correspondence, pleading or other document in connection with
the relevant tax claim or other matter is sent, transmitted, issued, entered
into or in any way published by the Seller or its advisers without allowing the
Purchaser to review them and without taking into account any of the Purchaser’s
reasonable comments, amendments, additions or alterations (such comments,
amendments, additions or alterations to be provided within a reasonable
timeframe having regard to the nature of the correspondence, pleading or other
document);

 

(b) keep the Purchaser and the relevant Target Company fully informed of all
relevant matters and shall promptly forward to the Purchaser and the relevant
Target Company copies of all correspondence and other written communications
with the relevant tax authority; and

 

(c) afford the Purchaser the opportunity to participate in any meetings,
telephone calls or other discussions with the relevant tax authority.

8.5 If the Seller does not request the Purchaser to take any appropriate action
in relation to a tax claim or other matter referred to in paragraph 8.1 within
30 days of notice to the Seller, the Purchaser shall be free to satisfy or
settle the relevant tax liability on such terms as the Purchaser, acting
reasonably and in good faith, may think fit.

8.6 If circumstances relevant to this paragraph are such that the time limits by
when each person must perform its obligations under this paragraph, when
aggregated with the time limits of any other person’s obligations under this
paragraph in respect of the same circumstances, equals a greater number of days
than allowed to the relevant Target Company (or member of that Target Company’s
group) before it is, under the law or other regulations imposed on it in
relation to those circumstances, out of time, then those time limits shall be
reduced, on a pro rata basis, so that the Target Company (or member of that
Target Company’s group) is not out of time in relation to those circumstances.

 

- 129 -



--------------------------------------------------------------------------------

9. DUE DATE OF PAYMENT AND INTEREST

9.1 In a case that involves an actual payment of tax, subject to paragraph 9.2
the Seller shall pay to the Purchaser any amount payable under this Part of this
Schedule on or before the date which is the later of the date ten Business Days
after the Seller receives a demand therefor from the Purchaser (in accordance
with the provisions of clause 33 (Notices) of this Agreement) and two Business
Days before the first date on which the tax in question becomes recoverable by
the tax authority demanding the same. Provided that:

 

(a) if the date on which the tax can be recovered is deferred following
application to the relevant tax authority, the date for payment by the Seller
shall be two Business Days before such later date when the amount of tax is
finally and conclusively determined (and for this purpose, an amount of tax
shall be deemed to be finally determined when, in respect of such amount, a
legally binding agreement with any tax authority is made in respect of it, or a
decision of a court or tribunal is given or any binding agreement or
determination is made, from which either no appeal lies or in respect of which
no appeal is made within the prescribed time limit); and

 

(b) if a payment or payments to the relevant tax authority prior to the date
otherwise specified by this paragraph would avoid or minimise interest or
penalties, the Seller may at its option pay the whole or part of the amount due
to the Purchaser on an earlier date or dates, and the Purchaser shall procure
that the tax in question (or the appropriate part of it) is promptly paid to the
relevant tax authority.

9.2 The Seller may, with the Purchaser’s consent, not to be unreasonably
withheld or delayed, make a direct payment in respect of the tax liability in
question to the relevant tax authority (including through use of certificates of
tax deposit or the equivalent) and the Seller’s liability to the Purchaser shall
be treated as reduced or eliminated to the extent that the relevant Target
Company’s tax liability is reduced or eliminated.

9.3 Where a claim under this Part of this Schedule relates to the use or set off
of a Purchaser’s relief, the Seller shall pay to the Purchaser the amount due
under this Part of this Schedule in respect thereof on the later of the date
which is two Business Days before the first date on which tax becomes
recoverable by the tax authority demanding the same, being tax which would not
have been payable but for such use or set off, and ten Business Days after
demand is made therefor by the Purchaser, such demand to be accompanied by a
copy of a certificate from the auditors of the Purchaser or the Target Company
concerned (obtained or procured to be obtained by and at the expense of the
Purchaser) that the Seller has a liability of a stated amount in respect of such
claim and that tax has, or will on a specified date, become recoverable as
aforesaid, and by reasonably sufficient evidence of such use or set off and of
such tax liability.

9.4 In all other cases, the due date for the making of that payment shall be the
date falling ten Business Days after the date when the Seller has been notified
by the relevant Target Company or the Purchaser that the auditors for the time
being of the relevant Target Company have certified that the Seller has a
liability for a determinable amount under this Schedule.

9.5 Any sum not paid by the Seller on the due date for payment specified in
paragraph 9.1, 9.3 or 9.4 shall bear Default Interest (which shall accrue from
day to day after as well as before any judgment for the same) from the due date
to and including the day of actual payment of such sum, provided that such
interest shall not accrue to the extent that the Seller’s liability under
paragraph 1 or paragraph 4 extends to interest or penalties imposed by a tax
authority arising after the due date. Any interest due under this paragraph
shall be paid on the demand of the Purchaser on or following the date of payment
of such sum.

 

- 130 -



--------------------------------------------------------------------------------

10. RECOVERY FROM THIRD PARTIES/TAX SAVINGS

If any payment is made by the Seller under this Schedule in respect of a tax
liability or other matter and the Purchaser or any Target Company (or any person
connected with any of them) either receives, or is entitled or may be entitled
either immediately or at some future date to recover or obtain, from any person
(other than the Purchaser, any Target Company or any such connected person) a
payment or relief which would not have arisen but for the tax liability or other
matter in question or the circumstances giving rise thereto (including without
limitation in circumstances where a tax liability arises because a deduction or
other relief assumed to be available in preparing the Closing Statement is in
fact available only in a subsequent period or periods and provided that any
relief referred to in this paragraph is a deduction from, or offset against,
income, profit or gains), then:

 

(a) the Purchaser shall notify the Seller of that fact as soon as possible and
if so required by the Seller shall, at the Seller’s expense, take (or shall
procure that the Target Company or other person concerned shall take) such
action as the Seller may reasonably request to enforce such recovery or to
obtain such payment or relief (keeping the Seller fully informed of the progress
of any action taken and providing it with copies of all relevant correspondence
and documentation); and

 

(b) if the Purchaser, the Target Company or other person concerned receives or
obtains such a payment or relief, either the amount received or the amount that
the Purchaser, the Target Company or other person concerned will save by virtue
of the payment or the relief (less any reasonable costs of recovering or
obtaining such payment or relief and any tax actually suffered thereon), or, if
less, the amount paid by the Seller under this Schedule in respect of the tax
liability to which the relief or payment relates (the Benefit):

 

  (i) shall first be set off against any payment or payments then due from the
Seller under this Agreement; and

 

  (ii) to the extent there is an excess, a payment shall promptly be made to the
Seller equal to the aggregate of any payment or payments previously made by the
Seller under this Schedule (and not previously refunded under this Schedule) up
to the amount of the excess;

 

  (iii) if the Purchaser, the Target Company or other person concerned has
received or obtained a relief, as opposed to a payment, to the extent that there
is any excess remaining, that remainder shall be carried forward and set-off
against any future payment or payments which become due from the Seller under
this Schedule; and

 

  (iv) if the Purchaser, the Target Company or other person concerned has
received or obtained a payment, as opposed to a relief, any such remaining
excess, together with Default Interest on such amount for the period from the
date the payment was received or, if later, the date on which the Seller made
the relevant payment under this Schedule, to the date of payment under this
sub-paragraph (iv) will be paid to the Seller.

11. MANAGEMENT OF PRE-CLOSING AND STRADDLE PERIOD TAX AFFAIRS

 

11.1 Interpretation. In this paragraph 11:

accounting period means any period by reference to which any income, profits or
gains, or any other amounts relevant for the purposes of tax, are measured or
determined;

 

- 131 -



--------------------------------------------------------------------------------

pre-Closing tax affairs means the tax affairs, but not including any tax claims
or other matters dealt with under paragraph 8 of this Part, of the Target
Companies for accounting periods ending on or before Closing, for which the
Purchaser is responsible under this paragraph 11;

Straddle Period means any accounting period of any Target Company commencing
prior to Closing and ending after Closing;

Straddle Period tax affairs means the tax affairs, but not including any tax
claims or other matters dealt with under paragraph 8 of this Part, of the Target
Companies for the Straddle Period, which the Purchaser is responsible under this
paragraph 11;

tax documents means the tax returns, claims and other documents which the
Purchaser is required to prepare on behalf of the Target Companies under
paragraph 11.2; and

tax return means any return required to be made to any tax authority of income,
profits or gains or of any other amounts or information relevant for the
purposes of tax, including any related accounts, computations and attachments.

11.2 Subject to and in accordance with the provisions of this paragraph and
subject to the provisions of paragraph 8 the Purchaser or its duly authorised
agents shall, in respect of all accounting periods commencing on or before
Closing, and, subject to paragraph 11.3 below, at its own cost:

 

(a) prepare in draft form all tax returns not yet filed of any Target Company on
a basis which is consistent with the manner in which those tax returns were
prepared for all previous accounting periods;

 

(b) at least 30 days prior to the due date for filing, submit the draft tax
returns described in paragraph 11.2(a) above to the Seller for comments, and
take into account any reasonable comments relevant to matters for which the
Seller may be liable under this Schedule made by the Seller at least two weeks
prior to the filing date;

 

(c) submit the tax returns within any relevant time limit (including any
extension period agreed with the relevant tax authority) as amended to reflect
the Seller’s reasonable comments relevant in respect of matters for which the
Seller may be liable under this Schedule to the relevant tax authority of the
relevant jurisdiction;

 

(d) prepare and submit on behalf of any Target Company all claims, elections,
surrenders, disclaimers, notices and consents for the purposes of tax and, for
accounting periods ending on or before Closing, any others notified to the
Purchaser in writing by the Seller (or its duly authorised agents); and

 

(e) (subject to paragraphs 8 and 11.3) deal with all matters relating to tax
which concern or affect any Target Company,

PROVIDED THAT:

 

(a) the Seller shall prepare in draft form any US Forms 5471 to be filed in
respect of any Target Company resident for tax purposes in the Philippines or
Indonesia for the tax accounting period in which Closing falls, and:

 

- 132 -



--------------------------------------------------------------------------------

 

  (i) at least 30 days prior to the anticipated date on which the forms will be
filed, the Seller shall submit the draft forms to the Purchaser for comments,
and take into account when submitting those forms any reasonable comments made
at least two weeks prior to the anticipated filing date by the Purchaser in
respect of any matter which may affect the Purchaser’s, or any Affiliate of the
Purchaser’s, US tax position;

 

  (ii) the Seller shall send the Purchaser a copy of those forms as submitted
within 7 Business Days of their being submitted; and

 

  (iii) if the Seller, or one of its Affiliates, receives any correspondence
from a US tax authority in relation to those forms which may affect the US tax
position of the Purchaser, or one of its Affiliates, the Seller shall, or shall
procure that, copies of such correspondence are promptly sent to the Purchaser;
and

 

(b)

 

  (i) neither the Purchaser nor any Target Company shall be required to submit
any tax return or other document described in paragraph 11.2(d) to a tax
authority that is not true and accurate in all material respects or that is
misleading and the Purchaser shall give notice (including reasonably sufficient
detail of why the Purchaser is of the view that such tax return or other
document is not true and accurate in all material respects or is misleading) to
the Seller of the fact that in the Purchaser’s opinion such tax return or other
document is not true and accurate in all material respects or is misleading and
will allow the Seller to make such comments to remedy the fact such tax return
or other document is not true and accurate in all material respects or is
misleading; and

 

  (ii) the Seller shall not be required to submit any US Forms 5471 to a tax
authority that is not true and accurate in all material respects or that is
misleading and the Seller shall give notice (including reasonably sufficient
detail of why the Seller is of the view that such US Form 5471 is not true and
accurate in all material respects or misleading) to the Purchaser of the fact
that in the Seller’s opinion such US Form 5471 is not true and accurate in all
material respects or is misleading and will allow the Purchaser to make such
comments to remedy the fact such US Form 5471 is not true and accurate in all
material respects or misleading.

11.3 Without prejudice to paragraph 11.2 above, the Seller shall reimburse the
Purchaser for the costs of filing the tax returns for accounting periods ending
on or before Closing:

 

(a) to the extent such costs (i) are incurred by the Purchaser as a result of
external advisers preparing such tax returns and where it is consistent with
Seller’s past practice to have such tax returns prepared by external advisers,
and (ii) do not materially exceed the costs as incurred by the Seller in respect
of having such tax returns prepared for previous accounting periods; and

 

(b) to the extent such tax returns were previously prepared by an individual
employed by the Seller’s group who is not an Employee, as a consequence thereof
the Purchaser has retained an external adviser to prepare the relevant tax
return, subject to the Seller having given in advance its consent to that
external adviser’s fee proposal for the preparation of the relevant tax return.

 

- 133 -



--------------------------------------------------------------------------------

11.4 The Purchaser shall procure that in respect of the pre-Closing tax affairs
or, in respect of matters for which the Seller may be liable under this
Schedule, the Straddle Period tax affairs:

 

(a) the Seller is promptly sent copies of all written correspondence with any
tax authority;

 

(b) no tax document is submitted to any tax authority which is not, so far as
the Purchaser is aware, true and accurate in all respects, or that is
misleading;

 

(c) the Seller is afforded 15 days to make reasonable comments on any tax
document (other than any tax return to which paragraph 11.2(b) above applies) or
other non-routine correspondence prior to its submission to the relevant tax
authority and that such reasonable comments (in respect of matters for which the
Seller may be liable under this Schedule) made within the time limit specified
in this sub-paragraph (c) are taken into account and reflected in such tax
document or correspondence; and

 

(d) the pre-Closing tax affairs and the Straddle Period tax affairs are dealt
with in a timely manner.

 

11.5 The Purchaser shall procure that:

 

(a) the Seller and its duly authorised agents are afforded such access
(including the taking of copies) to the books, accounts and records of the
Target Companies and such other assistance as it or they reasonably require to
enable the Seller to provide comments in accordance with paragraph 11.2(b) above
or paragraph 11.4(c) above and to enable the Seller and any member of the
Retained Group to comply with its own tax obligations or facilitate the
management or settlement of its own tax affairs; and

 

(b) (except where requested in writing by the Seller) after Closing no Target
Company:

 

  (i) amends, withdraws or disclaims any election or claim made before Closing;
nor

 

  (ii) disclaims any allowance or relief claimed before Closing.

11.6 Nothing done by any Target Company pursuant to this paragraph 11 shall in
any respect restrict or reduce any rights the Purchaser may have to make a claim
against the Seller under this Schedule.

11.7 If circumstances relevant to this paragraph are such that the time limits
by when each person must perform its obligations under this paragraph, when
aggregated with the time limits of any other person’s obligations under this
paragraph in respect of the same circumstances, equals a greater number of days
than allowed to the relevant Target Company (or member of that Target Company’s
group) before it is, under the law or other regulations imposed on it in
relation to those circumstances, out of time, then those time limits shall be
reduced, on a pro rata basis, so that the Target Company (or member of that
Target Company’s group) is not out of time in relation to those circumstances.

Group arrangements

11.8 The Purchaser shall or shall procure that each Target Company which is a
member of a Seller or Designated Seller’s group for value added tax or goods and
services tax purposes in any jurisdiction (a Seller’s VAT group) contributes to
the representative member such proportion of any value added tax for which the
representative member is accountable as is properly attributable to supplies,
acquisitions and importations (supplies) made by each such Target Company whilst
a member of Seller’s VAT group (less such amount of deductible input tax as is
properly attributable to such supplies), such contribution to be made in cleared
funds on the day which is the later of two Business Days after demand is made
therefor, and two Business Days before the day on which the representative
member is required to account for such value added tax to the relevant tax
authority. The Seller shall pay, or shall procure that there is paid, to

 

- 134 -



--------------------------------------------------------------------------------

the Purchaser (on behalf of itself and each other relevant Target Company) an
amount equivalent to such proportion of any repayment of value added tax
received by the representative member from the relevant tax authority or of any
credit obtained by reference to an excess of deductible input tax over output
tax that is properly attributable to supplies made to and by the Target
Companies whilst members of Seller’s VAT group, promptly after its receipt by,
or offset against a liability of, the representative member. The Purchaser shall
provide such information as may be required to enable the representative member
to make the returns and provide the information required to be provided for VAT
purposes.

12. FILINGS AND REFUNDS

Without prejudice to any of the other provisions in the Agreement and this
Schedule, the Purchaser shall, at the Seller’s reasonable request and at the
Seller’s expense, provide assistance to the Seller and provide all forms,
attachments and schedules with respect to any refund or credit with respect to
tax to which the Seller is entitled and file for and use reasonable best efforts
to obtain any refund or credit with respect to tax to which the Seller is
entitled or to make and assist in making any filing, notification or election in
respect of tax which the Seller reasonably requires, provided such assistance
would not have an adverse effect on the Purchaser.

13. TRANSFER PRICING

 

13.1 In this paragraph 13:

balancing payment means a payment made by a person to whom a compensating
adjustment is available to a person who has suffered the transfer pricing
adjustment to which the compensating adjustment relates;

compensating adjustment means any relief available to a person as a consequence
of a transfer pricing adjustment made in respect of another person; and

transfer pricing adjustment means the computation of profits or losses for tax
purposes in relation to any transaction or series of transactions on a basis
which substitutes arm’s length terms for the actual terms agreed.

13.2 If and to the extent that the Seller becomes liable to make a payment under
paragraph 1 in respect of a tax liability which arises as a result of a transfer
pricing adjustment:

 

(a) paragraph 10 shall apply (for the avoidance of doubt) in relation to any
compensating adjustment that may be available to any Target Company and the
Seller shall be entitled to set off amounts due under paragraphs 9 and 10 in
relation to such matters, rather than being required first to make a payment in
respect of the tax liability in question, to the extent that a payment is
obtained or tax is saved in respect of the same period as the period in respect
of which the transfer pricing adjustment applies;

 

(b) if and to the extent that any member of the Retained Group is or may be
entitled to claim a compensating adjustment, the Seller may procure that such
Retained Group member makes a balancing payment to the Target Company in
question, and such payment shall (to the extent of the amount paid) be deemed to
satisfy the liability of the Seller under paragraphs 1 and 9.

 

- 135 -



--------------------------------------------------------------------------------

13.3 The Purchaser and Seller agree that:

 

(a) in respect of any transfer pricing adjustment applying to any Target Company
which could result in a compensating adjustment being available to any member of
the Retained Group; and

 

(b) in respect of any transfer pricing adjustment applying to any member of the
Retained Group which could result in a compensating adjustment being available
to any Target Company;

as far as reasonably practicable, they each shall take, and shall procure that
there are taken, such steps (including claims, elections, consents, the
provision of information or otherwise) as the other party may reasonably request
to claim the benefit of the compensating adjustment, and shall keep the other
party fully informed of the progress of such steps (including providing it with
copies of all relevant correspondence and documentation).

13.4 If and to the extent that a member of the Retained Group has an increased
liability to tax as a result of a transfer pricing adjustment in respect of
which any Target Company is able to claim a corresponding adjustment, then:

 

(a) the Purchaser shall, if the Seller so requests, procure that the Target
Company in question uses best endeavours to claim the corresponding adjustment;
and

 

(b) if the Target Company (or any person connected with it) receives or obtains
a payment or relief which comprises or would not have arisen but for such
corresponding adjustment, the Purchaser shall promptly pay to the Seller the
amount received or the amount that the person concerned will save by virtue of
the payment or relief save to the extent that such amount exceeds the amount by
which that member of the Retained Group’s liability to tax as a result of that
transfer pricing adjustment is so increased (less any reasonable costs of
recovering or obtaining such payment or relief and any tax actually suffered
thereon), except where any amount so saved would otherwise have given rise to a
claim under this Schedule (in which event no such claim shall be made).

13.5 Paragraph 13.4 shall not apply to the extent that the Target Company in
question makes a balancing payment to the member of the Retained Group (other
than to a member of the Worldwide Household Business Purchaser Group) in
question in the amount (including any interest) that would otherwise be due to
the Seller under paragraph 13.4.

14. ITALIAN TAX CLEARANCE CERTIFICATE

14.1 The Seller undertakes that within 7 Business Days after Closing it shall
apply for an Italian Tax Certificate.

The Seller undertakes that it will deliver the Italian Tax Certificate to the
Purchaser within 7 Business Days of receipt. If an Italian Tax Certificate is
not received within 40 days of the application the Seller undertakes that it
shall, within 7 Business Days of expiration of the 40 day period, notify the
Purchaser that no certificate has been received.

 

- 136 -



--------------------------------------------------------------------------------

Part D : Deductions from payments and VAT

1. DEDUCTIONS FROM PAYMENTS

1.1 All sums payable by the Seller to the Purchaser, or whoever receives the
payment, under this Schedule shall be paid free and clear of all deductions or
withholdings whatsoever, save only as may be required by law.

1.2 If any deductions or withholdings are required by law to be made from any of
the sums payable as mentioned in paragraph 1.1 of this Part, the Seller shall be
obliged to pay to the Purchaser, or whoever receives the payment, such sum as
will, after the deduction or withholding has been made, leave the Purchaser with
the same amount as it would have been entitled to receive in the absence of any
such requirement to make a deduction or withholding.

1.3 If any sum payable by the Seller to the Purchaser under this Schedule shall
be subject to a tax liability in the hands of the Purchaser, or whoever receives
the payment, the Seller shall be under the same obligation to make an increased
payment in relation to that tax liability as if the liability were a deduction
or withholding required by law.

1.4

 

(a) If the Seller is required to make an increased payment under paragraphs 1.2
or 1.3 of this Part in respect of a sum payable under this Schedule in
circumstances where if that payment were made to either another member of the
Purchaser Group or a Target Company (in both cases incorporated and resident in
the jurisdiction in which the relevant tax liability arose), either no payment
or a smaller payment would be required to be made under this Part, the Seller
shall, if it obtains the prior written consent of the Purchaser (not, taking
into account all the circumstances, to be unreasonably withheld), be permitted
to pay such sum (if any) to either that member of the Purchaser Group or that
Target Company.

 

(b) The Seller covenants to pay to the Purchaser an amount equal to any tax
liability imposed on any member of the Purchaser Group or Target Company (in
both cases, not being the recipient of any sum paid under paragraph 1.4(a) that
arises in connection with steps taken under paragraph 1.4(a)). The Purchaser
shall be obliged to take such reasonable action so as to contest any such tax
liability imposed on such member of the Purchaser Group or Target Company,
subject to the Seller reimbursing the Purchaser for any costs incurred by the
Purchaser as a result of the Purchaser obtaining external advice in contesting a
tax liability in the normal course of its business.

2. VAT

Any sum payable by the Purchaser to the Seller under or pursuant to this
agreement is exclusive of any properly chargeable VAT. If any VAT is or becomes
chargeable on any supply made by the Seller under or pursuant to this Agreement,
the Purchaser shall, subject to the receipt of a valid VAT invoice, pay to the
Seller (in addition to, and at the same time as, any other consideration for
that supply) an amount equal to such VAT.

 

- 137 -



--------------------------------------------------------------------------------

Part E : Tax provisions in respect of the Acquired Businesses

1. VAT

1.1 The Seller and the Purchaser shall use all reasonable endeavours to procure
that the transfers of the Business Assets should be treated as transfers of
businesses as going concerns for the purposes of any applicable VAT legislation
or fall within any other applicable exemption from VAT in accordance with any
relevant provision to ensure that such transfers are not subject to VAT.

1.2

 

(a) If the relevant tax authority shall determine that VAT is chargeable in
respect of the supply of all or any part of the Business Assets under this
Agreement, the Seller shall notify the Purchaser of that determination within
seven days of its being so advised by the relevant tax authority and the
Purchaser shall, unless it exercises its rights under sub-paragraph 1.2(b), pay
to the Seller SUBJECT TO receipt of a valid VAT invoice or, where there is no
provision in the legislation for the jurisdiction concerned that a VAT invoice
is required to be issued, then payment shall be made against written demand in
respect thereof containing such information as is customary in that jurisdiction
(by way of additional consideration) a sum equal to the amount of VAT determined
by that tax authority to be so chargeable within 14 days of the Seller’s
notifying the Purchaser of that determination. If, following the Purchaser
having exercised its rights under paragraph 1.2(b) of this Part, the relevant
tax authority determines following any review that VAT is chargeable in respect
of the supply of all or part of the Business Assets under this Agreement, the
Purchaser shall pay to the Seller SUBJECT TO receipt of a valid VAT invoice or,
where there is no provision in the legislation for the jurisdiction concerned
that a VAT invoice is required to be issued, then payment shall be made against
written demand in respect thereof containing such information as is customary in
that jurisdiction (by way of additional consideration) a sum equal to the amount
of VAT determined by that tax authority to be so chargeable (to the extent not
already done so under this paragraph) within 14 days of the Seller’s notifying
the Purchaser of such determination.

 

(b) If the Purchaser disagrees with the determination of that tax authority
referred to in sub-paragraph 1.2(a), it may, within seven days of being notified
by the Seller of that determination, give notice to the Seller that it requires
the Seller to obtain a review by that tax authority of that determination and
the Seller shall forthwith request that tax authority to undertake that review.

 

(c) The Seller shall not be obliged to take any action under sub-paragraph
1.2(b) unless the Purchaser shall indemnify the Seller against all reasonable
costs, charges and expenses that the Seller may properly incur in taking any
such action.

1.3 If the Purchaser fails to pay or procure payment of the amount equal to the
VAT when due under paragraph 1.2(a) of this Part, it shall pay Default Interest
on that amount from the date on which the Purchaser is required to make payment
of that amount, save that no interest shall be payable by reference to any
period before the Purchaser receives a valid VAT invoice or, where there is no
provision in the legislation for the jurisdiction concerned that a VAT invoice
is required to be issued, then payment shall be made against written demand in
respect thereof containing such information as is customary in that
jurisdiction.

 

- 138 -



--------------------------------------------------------------------------------

1.4 With a view to procuring that the transfer of the business will qualify as a
transfer of a going concern, the Purchaser represents and warrants to the Seller
and to each Supplier in respect of each supply made within the European Union:

 

(a) that it (or the relevant Business Purchaser) is, and until at least the day
after Closing will remain, a registered taxable person for the purposes of VAT;
and

 

(b) that it (or the relevant Business Purchaser) intends to use those Business
Assets to carry on the same kind of business as the Business with effect from
Closing.

1.5 If, in respect of the sale of the Business Assets, the Purchaser (or
Business Purchaser, as the case may be) is in breach of paragraph 1.4, the
Seller or the relevant Supplier shall be entitled to treat the transfer of the
relevant Business for all purposes as if it did not fall within the scope of an
exempt transfer of a going concern and the Purchaser shall forthwith on receipt
of an appropriate VAT invoice (or, if later, at Closing) pay or procure payment
to the Seller or to the relevant Supplier the amount of VAT shown thereon,
together with any interest or penalty incurred by the Seller (or the relevant
Supplier) in connection therewith. An amount equal to such VAT shall be refunded
by the Seller or the relevant Supplier (as applicable) to the Purchaser if and
to the extent that the tax authorities confirm that VAT is not chargeable
PROVIDED THAT if the Seller (or the relevant Supplier) has already accounted for
such VAT to the tax authorities, no amount shall be refunded under this clause
unless and to the extent that the Seller (or the relevant Supplier) has received
effective repayment or credit in respect of such VAT.

1.6 The Seller represents and undertakes that it has not exercised, and will not
(either on or prior to Closing) exercise, the option to tax under Part 1 of
Schedule 10 to the Value Added Tax Act 1994 in relation to the Relevant Property
at 225 Bath Road, Slough as further outlined at B18 of Exhibit 4.

 

- 139 -



--------------------------------------------------------------------------------

Part F : Transfer Tax Audits

1. If the Purchaser or any of its Affiliates, or the Seller or any of its
Affiliates, as the case may be, becomes aware of any matter (including the issue
of any notice, demand, assessment letter or other document by or on behalf of
any tax authority or the taking of any other action by or on behalf of any tax
authority) from which it appears that any tax authority will or is likely to
audit, investigate or otherwise challenge any amount payable in connection with
stamp duty reserve tax, stamp duty land tax and any other transfer tax, that:

 

(a) both the Seller (or any of its Affiliates) and the Purchaser (or any of its
Affiliates) could be held liable for under applicable local law; or

 

(b) could result in the relevant tax authorities challenging the value
attributed to a Business Asset as made on the basis of Exhibit 10 to this
Agreement,

(for purposes of this Part, a Transfer Tax Audit), the Purchaser shall give
notice to the Seller, or the Seller shall give notice to the Purchaser, as the
case may be, of that matter (including reasonably sufficient details of such
matter) as soon as possible and in any event not more than 15 days after
becoming aware of such matter.

2. Both parties shall keep each other fully informed of any actual or proposed
developments (including any meetings) and shall be provided with copies of all
correspondence and documentation relating to any Transfer Tax Audit, in each
case on a timely basis.

3. Subject to paragraphs 4, 5, and 6 of this Part, in case of any Transfer Tax
Audit, the Seller and the Purchaser shall, and shall procure that each of their
Affiliates and any of their respective advisers shall, not submit any
correspondence or return or send any other document to any tax authority without
first having agreed a joint and consistent approach in respect of such
correspondence, return or other document with the other party.

4. If the parties cannot agree a joint and consistent approach in respect of
such correspondence, return or other document with each other as described in
paragraph 3 of this Part, and one party (for purposes of this Part, the
Contesting Party) wishes to control any proceedings taken in connection with
such Transfer Tax Audit and to control the conduct of the other party’s response
to any Transfer Tax Audit it shall, subject to paragraph 5 of this Part, have
the right to do so provided that it indemnifies and secures the other party and
its Affiliates to their reasonable satisfaction against:

 

(a) any Cost (not including the tax liability that is the subject of the
Transfer Tax Audit) incurred thereby by the other party or its Affiliates after
the Contesting Party takes control; and

 

(b) any tax liability (of the other party or its Affiliates) that is the subject
of the Transfer Tax Audit to the extent that that liability exceeds the amount
at which the other party had been prepared to settle.

5. If the Contesting Party exercises its rights under paragraph 4 of this Part,
the rights, constraints and requirements of the Seller set out in paragraph 8 of
Part C shall apply to the Contesting Party, and of the Purchaser shall apply to
the other party, mutatis mutandis.

 

- 140 -



--------------------------------------------------------------------------------

6. If the parties cannot agree a joint and consistent approach in respect of
such correspondence, return or other document with the other party described in
paragraph 3 of this Part and neither party has exercised the rights under
paragraph 4 of this Part before 7 Business Days before any interest or penalties
will be imposed on either party, each party shall be free to settle any Transfer
Tax Audit as they choose.

 

- 141 -



--------------------------------------------------------------------------------

Part G : Definitions and Interpretation

1. DEFINITIONS

1.1 In this Schedule the following definitions shall have the following
meanings:

Disposition Structure means the pre-sale reorganisation described in Schedule 3,
whether or not all of the steps described therein are taken, and any further
steps taken by the Seller to enable the sale of the Target Companies to the
Purchaser;

Excess Retention means the amount by which the Tax Retention Amount exceeds, for
each relevant Target Company, the amount of the actual tax liability of such
Target Company arising in connection with the sale of the Worldwide Household
Business to the Worldwide Household Business Purchaser;

event means any act, transaction or omission, any change in the residence of any
person and a failure to take an action which would avoid an apportionment or
deemed distribution of income and shall also include Closing;

Italian Tax Certificate means a certificate provided for by Article 14 of the
Legislative Decree No 472 of December 18 1997 reporting open issues and
liabilities concerning Sara Lee Household and Body Care Italy S.p.A.;

Overprovision means, applying the accounting policies, principles and practices
adopted in relation to the preparation of the Closing Statement (and ignoring
the effect of any change in law made or action taken by the Purchaser or any
Target Company after Closing, or any relief arising after Closing), the amount
by which any contingency or provision (not being a contingency or provision for
deferred tax) in the Closing Statement relating to tax is overstated;

Purchaser’s Group means the Purchaser and any other company or companies which
either are or become after Closing, or have within the six years ending at
Closing been, treated as members of the same group as, or otherwise connected or
associated in any way with, the Purchaser for any tax purpose;

Purchaser’s relief means:

 

(a) any relief arising to any Target Company to the extent that it either arises
in respect of an event occurring or period commencing after Closing, or was
included in the Closing Statement as an asset; or

 

(b) any relief arising to any member of the Purchaser’s Group (other than any
Target Company).

relief includes, unless the context otherwise requires, any allowance, credit,
deduction, exemption or set-off in respect of any tax or relevant to the
computation of any income, profits or gains for the purposes of any tax, or any
right to or actual repayment of or saving of tax, and any reference to the use
or set off of relief shall be construed accordingly;

Retained Group means the Seller and any other company or companies (other than
any Target Company) which either are or become after Closing, or have within the
six years ending at Closing been, treated as members of the same group as, or
otherwise connected or associated in any way with, the Seller for any tax
purpose;

 

- 142 -



--------------------------------------------------------------------------------

tax or taxation means (a) taxes on income, profits and gains, and (b) all other
taxes, levies, duties, imposts, charges and withholdings in the nature of
taxation, including any excise, property, value added, sales, transfer,
franchise and payroll taxes and any national insurance or social security
contributions, together with all penalties, charges and interest relating to any
of the foregoing or to any late or incorrect return in respect of any of them
(save insofar as attributable to the delay or default after Closing of any
Target Company or the Purchaser or, in relation to a claim for payment made
under this Schedule by the Seller, the Seller) regardless of whether any such
taxes, levies, duties, imposts, charges, withholdings, penalties and interest
are chargeable directly or primarily against or attributable directly or
primarily to the Target Companies or any other person and of whether any amount
in respect of any of them is recoverable from any other person;

tax authority means any taxing or other authority competent to impose any tax
liability, or assess or collect any tax;

tax claim means:

 

(a) the issue of any notice, demand, assessment, letter or other document by or
on behalf of any tax authority or the taking of any other action by or on behalf
of any tax authority (including the imposition, or any document referring to the
possible imposition, of any withholding of or on account of tax); or

 

(b) the preparation or submission of any notice, return, assessment, letter or
other document by the Purchaser, any Target Company, or any other person,

from which it appears that a tax liability may be incurred by or may be imposed
on any Target Company, being a tax liability which could give rise to a
liability for the Seller under Part A or Part C of this Schedule (whether alone
or in conjunction with other Claims);

tax liability means a liability of any Target Company to make or suffer an
actual payment of tax (or amounts in respect of tax including any payment for
surrender or transfer of group relief) and also:

 

(a) the loss of a right to repayment of tax which has been treated as an asset
of the Target Companies in preparing the Closing Statement or the setting off of
any such right to repayment of tax against any actual tax liability in respect
of which the Purchaser would, but for that setting off, have been able to make a
claim against the Seller under this Agreement; and

 

(b) the setting off against income, profits or gains which were earned, accrued
or received on or before Closing or in respect of a period ended on or before
Closing or against any tax otherwise chargeable in respect of an event occurring
(or deemed to occur) on or before Closing or in respect of a period ended on or
before Closing of any relief which arises as a consequence of or by reference to
an event occurring (or deemed to occur) after Closing or in respect of a period
commencing after Closing and not as a consequence of or by reference to any
event occurring (or deemed to occur) on or before Closing or in respect of a
period ended on or before Closing in circumstances where, but for such setting
off, the relevant Target Company would have had an actual tax liability in
respect of which the Purchaser would have been able to make a claim against the
Seller under this deed;

 

- 143 -



--------------------------------------------------------------------------------

In any case falling within either of paragraphs (a) or (b), the amount that is
to be treated for the purposes of this deed as a tax liability of the Target
Company (the “Deemed Tax Liability”) shall be determined as follows:

 

  (i) in a case which falls within paragraph (a), the Deemed Tax Liability shall
be the amount of the repayment that would have been obtained but for the loss or
setting off mentioned in that sub-paragraph;

 

  (ii) in a case which falls within paragraph (b) and where the relief that was
the subject of the setting off mentioned in that sub-paragraph was a deduction
from or offset against tax, the Deemed Tax Liability shall be the amount of that
relief; and

 

  (iii) in a case which falls within paragraph (b) and where the relief that was
the subject of the setting off mentioned in that sub-paragraph was a deduction
from or offset against income, profits or gains, the Deemed Tax Liability shall
be the amount of tax which has been saved in consequence of the setting off;

Tax Retention Amount means the amount of cash to be retained within the Target
Companies pursuant to the provisions of Schedule 3 such amount to be the
Seller’s absolute good faith estimate and which is intended to serve as a source
of funding to pay the tax liability that may arise for the Target Companies in
connection with or in consequence of the Disposition Structure;

Taxes Act means the United Kingdom Income and Corporation Taxes Act 1988; and

VAT has the meaning given in Schedule 21.

2. INTERPRETATION

2.1 General. In this Schedule:

 

(a) persons shall be treated as connected if they are connected within the
meaning of section 839 of the Taxes Act or would be so treated were they subject
to the Taxes Act;

 

(b) the headings in this Schedule shall not affect its interpretation;

 

(c) where applicable, references to UK legislation, whether generally or to any
of its specific sections, should be taken to include references to any similar
provision in the legislation of any relevant jurisdiction; and

 

(d) references to claims, liabilities or payments under this Schedule shall
include, for the avoidance of doubt, claims, liabilities and payments in respect
of a breach of any of the Tax Warranties.

2.2 Part C: deemed end of accounting period. In Part C of this Schedule:

 

(a) for the purposes of determining whether:

 

  (i) a tax liability or relief has arisen, or

 

  (ii) any Target Company is or becomes entitled to a right to repayment or
receives an actual repayment of tax

 

- 144 -



--------------------------------------------------------------------------------

in either case, in respect of a period ended on or before Closing or in respect
of a period commencing after Closing, an accounting period of the Target Company
concerned shall be deemed to have ended on Closing; and

 

(b) for the purposes of determining whether:

 

  (i) any income, profits or gains have been earned, accrued or received, or

 

  (ii) an event has occurred

in either case, on or before Closing or after Closing, an accounting period of
the Target Company concerned shall be deemed to have ended on Closing.

2.3 Part C: paragraph references. References in Part C of this Schedule to
paragraphs are, unless otherwise stated, references to paragraphs in Part C.

 

- 145 -



--------------------------------------------------------------------------------

SCHEDULE 14

TRADE DEBTORS, TRADE CREDITORS, TRADE ACCRUALS AND OTHER FINANCIAL MATTERS

Part A : General

Parties agree that:

 

(a) Trade Debtors and Trade Creditors shall be included or excluded, as the case
may be, from the Proposed Transaction on the basis of the principles set out in
Parts B and C of this Schedule 14;

 

(b) trade accruals shall be treated in accordance with the principles set forth
in Exhibit 12; and

 

(c) certain other items (in particular (i) prepaid advertising and prepaid rent
balances and (ii) certain employee related liabilities) shall be dealt with in
accordance with Part D of this Schedule 14.

Part B : Included Trade Debtors and Trade Creditors

 

1. All Trade Debtors (including for the avoidance of doubt Trade Debtors related
to the Worldwide Household Business) that are at the Closing Time amounts
receivable in respect of trade debtors by a Target Company shall be included in
the Proposed Transaction.

 

2. All Trade Creditors (including for the avoidance of doubt Trade Creditors
related to the Worldwide Household Business) that are at the Closing Time
amounts payable in respect of trade creditors by a Target Company shall be
included in the Proposed Transaction.

 

3. Where Trade Debtors and Trade Creditors are to be included in the Proposed
Transaction, such will be included in the Working Capital.

Part C : Excluded Trade Debtors and Trade Creditors

 

4. All Trade Debtors (including for the avoidance of doubt Trade Debtors related
to the Worldwide Household Business) that are at the Closing Time amounts
receivable by the relevant Business Seller shall be excluded from the Proposed
Transaction.

 

5. All Trade Creditors (including for the avoidance of doubt Trade Creditors
related to the Worldwide Household Business) that are at the Closing Time
amounts payable by the relevant Business Seller shall be excluded from the
Proposed Transaction.

 

- 146 -



--------------------------------------------------------------------------------

 

6. Where Trade Debtors and Trade Creditors are to be excluded from the Proposed
Transaction, such will be excluded from the Working Capital (but not from
Normalised Working Capital).

 

7. Furthermore, with respect to a transfer of any Business to any Business
Purchaser, the excluded Trade Debtors shall be considered an Excluded Asset and
the excluded Trade Creditors shall be considered an Excluded Liability.
Accordingly, such Trade Debtors and Trade Creditors held or owed by a Business
Seller shall be retained by the relevant Business Seller.

 

8. Finally, at Closing the relevant member(s) of the Seller Group, on the one
hand, and the relevant Target Companies and/or Subsidiaries, on the other hand,
shall enter into a transitional services agreement in the Agreed Form pursuant
to which the parties thereto will make arrangements regarding the collection of
the relevant excluded Trade Debtors (for the benefit, but also at the cost of
the relevant member(s) of the Seller Group) and the payment of the relevant
excluded Trade Creditors (for the account of the relevant member(s) of the
Seller Group).

Part D : Other

1. Regarding prepaid advertising costs and prepaid rent balances, the parties
agree that where such have been incurred by any Business Seller in a country
where no services will be provided under the Transitional Services Agreement,
the prepaid amount that relates to the period after the Closing Date shall be
included in (and shall accordingly increase) the Working Capital for the
relevant Business.

2. Regarding the following employment-related liabilities that relate to the
period prior to the Closing Date:

 

            Accr. exp. - Payroll and Salaries             Accr. exp. - Bonus and
Commissions             Accr. exp. - Employee withholdings             Accr.
exp. - Payroll taxes             Accr. exp. - Pension             Accr. exp. -
Profit Sharing Plans             Accr. exp. - Defined Contribution Plans
            Accr. exp. - Multi Employer Plans             Accr. exp. - Post
Retirement Benefits             Accr. exp. - Medical             Accr. exp. -
Vacations

 

- 147 -



--------------------------------------------------------------------------------

            Accr. exp. - Fringe Benefits             Accr. exp. - Deferred
Compensation

the Purchaser and the Seller shall, following the Closing Date, agree which of
the aforementioned liabilities should be borne by a member of the Purchaser
Group and which should be borne by a member of the Seller Group. Such shall de
determined on a country-by-country basis, taking into account local legislation
and the employee transfer mechanism as governed by the provisions of this
Agreement and the relevant Transitional Services Agreement.

Where it is agreed that a member of the Purchaser Group shall bear the relevant
employment-related liability:

 

(a) a provision for the amount of such liability shall be included in (and shall
accordingly decrease) the Working Capital of the relevant Target Company or
Business, as the case may be; and

 

(b) the Purchaser shall procure that the relevant member of the Purchaser Group
shall fully discharge such liability towards the relevant employees.

Where it is agreed that a member of the Seller Group shall bear the relevant
employment-related liability:

 

(a) no provision for the amount of such liability shall be included in the
Working Capital of the relevant Target Company or Business, as the case may be;
and

 

(b) the Seller shall procure that the relevant member of the Seller Group shall
fully discharge such liability towards the relevant employees.

 

- 148 -



--------------------------------------------------------------------------------

SCHEDULE 15

INTER-COMPANY DEBT

Payment at Closing of Estimated Inter-Company Debt

1. In relation to Inter-Company Debt owed between any Target Company and a
member of the Seller Group:

 

(a) the Purchaser shall procure that, at Closing, each Target Company pays to
the Seller (for itself or, as the case may be, as agent for the members of the
Seller Group to which the relevant Inter-Company Payables are owed) an amount in
the applicable currency equal to each of the Estimated Inter-Company Payables
(if any) of that Target Company which is estimated to be owed to any member of
the Seller Group;

 

(b) the Seller shall at Closing (for itself or, as the case may be, as agent for
each relevant member of the Seller Group) pay to the Purchaser (as agent for the
Target Companies to which the relevant Inter-Company Receivables are owed) an
amount in the applicable currency equal to each of the Estimated Inter-Company
Receivables (if any) of each Target Company which are estimated to be owed by
any member of the Seller Group

and the Inter-Company Debt shall be treated as discharged to the extent of that
payment.

2. Any payment of Estimated Inter-Company Debt pursuant to paragraph 1 of this
Schedule shall be deemed to be a payment first, to the extent possible, of all
interest accrued on the relevant Inter-Company Debt and thereafter of the
relevant principal amount.

Final repayment of Inter-Company Debt

3. When the Closing Statement has been finally agreed or determined in
accordance with Part B of Schedule 16, the following payments shall be made in
respect of any Inter-Company Debt which is owed between a Target Company and a
member of the Seller Group:

 

(a) if the actual amount of any such (i) Inter-Company Payable is greater than
the applicable Estimated Inter-Company Payable or (ii) Inter-Company Receivable
is less than the applicable Estimated Inter-Company Receivable, then the
Purchaser shall procure that the relevant Target Company pays to the Seller (for
itself or, as the case may be, as agent for the relevant member of the Seller
Group) an amount in the applicable currency equal to the difference;

 

(b) if the actual amount of any such (i) Inter-Company Payable is less than the
applicable Estimated Inter-Company Payable or (ii) Inter-Company Receivable is
greater than the applicable Estimated Inter-Company Receivable, then the Seller
shall (for itself or, as the case may be, as agent for the relevant member of
the Seller Group) pay to the Purchaser, as agent for the relevant Target
Company) an amount in the applicable currency equal to the difference.

Any amount payable under this paragraph 3 shall be paid with interest, in the
applicable currency, on such amount for the period from (but excluding) the
Closing Date to (but including) the due date for payment under paragraph 4
calculated on a daily basis. The rate of interest shall be the rate applicable
to the relevant Inter-Company Debt under the terms on which it was outstanding
at Closing.

 

- 149 -



--------------------------------------------------------------------------------

4. Any payments to be made pursuant to paragraph 3 of this Schedule shall be
made within 5 Business Days of the date on which the Closing Statement is agreed
or determined in accordance with Part B of Schedule 16. Such payments shall be
made in accordance with clause 26.1 or 26.2, as the case may be.

 

- 150 -



--------------------------------------------------------------------------------

SCHEDULE 16

POST CLOSING FINANCIAL ADJUSTMENTS

Part A : Preliminary

 

1. In preparing the Closing Statement:

 

(a) the items and amounts to be included in the calculation of External Debt,
Cash, Inter-Company Debt, Working Capital and Assumed Business Debt for the
purposes of the Closing Statement shall be identified by applying the relevant
definition in Schedule 21 (subject, where applicable, to the provisions of
Part A of this Schedule);

 

(b) in applying each such definition and the provisions of Part A of this
Schedule and determining which items and amounts are to be included in the
Closing Statement, if and to the extent that the treatment or characterisation
of the relevant item or amount or type or category of item or amount:

 

  (i) is dealt with by the provisions of paragraphs 2 to 10 of Part A of this
Schedule 16, then such provisions shall apply;

 

  (ii) is not dealt with in (i) above, and is dealt with in the accounting
principles, policies, treatments, practices and categorisations used in the
preparation of the H&BC Balance Sheet, the latter being the combined balance
sheet of the Seller’s Household & Body Care segment as at the Last Accounts
Date, a copy of which is included in the Data Room at item number 2.2.52, then
such accounting principles, policies, treatments, practices and categorisations
shall apply;

 

  (iii) is not dealt with in (i) and (ii) above, and is dealt with in the
Accounting Principles, then such applicable Accounting Principle(s) shall apply
(including in relation to the exercise of accounting discretion and judgement);
and

 

  (iv) is not dealt with in (i), (ii) and (iii) above, then US GAAP shall apply.

2. None of the following are included in External Debt, Cash, Inter-Company
Debt, Working Capital or Assumed Business Debt and, accordingly, shall not be
included in the Closing Statement:

 

(a) Excluded Assets or Excluded Liabilities of any Business Seller;

 

(b) any amount in respect of deferred tax (whether as a liability or an asset);

 

(c) any amounts in respect of liabilities (contingent or otherwise) for which
the Seller is obliged to indemnify the Purchaser and/or any of the Purchaser’s
Affiliates under the terms of the Transaction Documents;

 

(d) any amount in respect of any Relevant Receivable (as defined in Schedule 19)
or part thereof; and

 

- 151 -



--------------------------------------------------------------------------------

 

(e) the Tax Retention Amounts as well as any accruals related to any possible
tax liability that may arise for the Target Companies in connection with or in
consequence of the Disposition Structure.

3. Furthermore, the amounts of any Trade Debtors and Trade Creditors shall be
excluded from the calculation of Working Capital in relation to the Business or
any part thereof to the extent not to be included in the Proposed Transaction
pursuant to Schedule 14.

 

4. For the purposes of calculating:

 

(a) External Debt, Cash and Working Capital for any Target Company;

 

(b) Working Capital and Assumed Business Debt for any Business; and

 

(c) the amount of any particular Inter-Company Debt owed between Target
Companies which are not in the same Target Sub-Group,

any amounts which are to be included in any such calculation which are expressed
in a currency other than Euros shall be converted into Euros at the Exchange
Rate as at the Closing Time.

5. The amounts referred to in Part D of Schedule 14 (in relation to (i) prepaid
advertising costs and rental balances and (ii) if applicable, certain employee
related liabilities) shall be included in the Working Capital for the Target
Company and/or Business, as the case may be.

6. Any Inter-Company Debt owed between any Target Company, on the one hand, and
a member of the Seller Group, on the other hand, which is expressed in a
currency other than Euros shall be calculated and agreed or determined in the
currency in which it is expressed.

7. Information available up until 30 Business Days after Closing shall be taken
into account insofar as it provides evidence of the state of affairs of the
Acquired Businesses at the Closing Time, but any events that occur after Closing
shall not be taken into account. The Closing Statement will reflect the position
of the Target Companies as at the Closing Time and will not take into account
any post-Closing reorganisations or in any way, the post-Closing actions, or
intentions of the Purchaser.

8. The Closing Statement shall not re-appraise the value of any of the assets of
the Target Companies or any Businesses or Business Assets as a result of the
change in their ownership (or any changes in the business of the Target
Companies or any of the Businesses since Closing following such change in
ownership) except only as specifically set out in this Schedule.

9. If any insured event occurs after the Offer Date but before Closing in
relation to any asset of a Target Company or any Business which needs to be
replaced or restored in order for the relevant business to continue to be
conducted in the ordinary course, then, to the extent that a member of the
Seller Group recovers any proceeds or is entitled to a receivable under a policy
but the relevant asset is not replaced or restored before Closing, any such
proceeds shall be deducted from Cash and any such receivable shall not be
included in Working Capital and, accordingly, shall not, in each case, be
included in the Closing Statement.

10. A provision for current period corporation tax shall be included in the
Closing Statement as if the period commencing on the day after the Last Accounts
Date and ending on the Closing Date was an accounting period for tax purposes.

 

- 152 -



--------------------------------------------------------------------------------

Part B : Closing Statement

1. The Seller shall, or shall procure that the Seller’s accountants shall, after
Closing prepare a draft statement setting out an aggregated balance sheet of the
Target Companies and the Businesses (the Closing Statement) showing:

 

(a) the Working Capital and Assumed Business Debt of each Business; and

 

(b) the External Debt, Cash, Inter-Company Debt and Working Capital of each
Target Company.

The Closing Statement shall be in the form set out in Part B of Exhibit 5 and
incorporate separate statements in the form set out in Part C of that Exhibit
showing the calculation of the Working Capital of each Target Company and
Business. The Seller shall deliver the draft Closing Statement to the Purchaser
within 45 days after Closing.

2. No individual adjustment for an amount of less than €50,000 shall be made to
the draft Closing Statement as a result of the process described in this Part B
unless the parties agree otherwise.

3. The Purchaser shall notify the Seller in writing (an Objection Notice) within
45 days after receipt whether or not it accepts the draft Closing Statement for
the purposes of this Agreement. An Objection Notice shall set out in detail the
Purchaser’s reasons for such non-acceptance and specify the adjustments which,
in the Purchaser’s opinion, should be made to the draft Closing Statement in
order for it to comply with the requirements of this Agreement. Except for the
matters specifically set out in the Objection Notice, the Purchaser shall be
deemed to have agreed the draft Closing Statement in full.

4. If the Purchaser serves an Objection Notice in accordance with paragraph 3,
the Seller and the Purchaser shall use all reasonable efforts to meet and
discuss the objections of the Purchaser and to agree the adjustments (if any)
required to be made to the draft Closing Statement, in each case within 15 days
after receipt by the Seller of the Objection Notice.

5. If the Purchaser is satisfied with the draft Closing Statement (either as
originally submitted or after adjustments agreed between the Seller and the
Purchaser pursuant to paragraph 4) or if the Purchaser fails to give a valid
Objection Notice within the 45 day period referred to in paragraph 3, then the
draft Closing Statement (incorporating any agreed adjustments) shall constitute
the Closing Statement for the purposes of this Agreement.

6. If the Seller and the Purchaser do not reach agreement within 15 days of
receipt by the Seller of the Objection Notice, then the specific matters from
the Objection Notice remaining in dispute may be referred (on the application of
either the Seller or the Purchaser) for determination by an expert (the Expert).
The Expert shall be requested to make its decision within 60 days (or such later
date as the Seller, the Purchaser and the Expert may agree in writing) of
confirmation and acknowledgement by the Expert of its appointment. The following
provisions shall apply once the Expert has been appointed:

 

(a) the Seller and Purchaser shall each prepare a written statement within 15
days of the Expert’s appointment on the matters in dispute which (together with
the relevant supporting documents) shall be submitted to the Expert for
determination and copied at the same time to the other;

 

(b) following delivery of their respective submissions, the Purchaser and the
Seller shall each have the opportunity to comment once only on the other’s
submission by written comment delivered to the Expert not later than 15 days
after receipt of the other’s submission and, thereafter, neither the Seller nor
the Purchaser shall be entitled to make further statements or submissions except
insofar as the Expert so requests (in which case it shall, on each occasion,
give the other party (unless otherwise directed) 15 days to respond to any
statements or submission so made);

 

- 153 -



--------------------------------------------------------------------------------

 

(c) in giving its determination, the Expert shall state what adjustments (if
any) are necessary, solely for the purposes of this Agreement, to the draft
Closing Statement in respect of the matters in dispute in order to comply with
the requirements of this Agreement and to determine finally the Closing
Statement;

 

(d) the Expert shall act as an expert (and not as an arbitrator) in making its
determination which shall, in the absence of manifest error, be final and
binding on the parties and, without prejudice to any other rights which they may
respectively have under this Agreement, the parties expressly waive, to the
extent permitted by law, any rights of recourse they may otherwise have to
challenge it.

7. The Seller and the Purchaser shall each be responsible for their own costs in
connection with the preparation, review and agreement or determination of the
Closing Statement. The fees and expenses of the Expert shall be borne equally
between the Seller and the Purchaser or in such other proportions as the Expert
shall determine.

8. To enable the Seller to prepare the Closing Statement and to enable the
Purchaser to complete its review of the Closing Statement, each party shall
provide to the other party and the other party’s accountants full access to the
books and records, employees and premises of (i) in the case of the Seller, the
Target Companies and, where relevant, the Purchaser, and (ii) in the case of the
Purchaser, the Seller or any member of the Seller Group, in each case for the
period from the Closing Date to the date that the draft Closing Statement is
agreed or determined. Each party shall ensure that the other party and the other
party’s accountants shall be given reasonable access to that party’s and that
party’s accountants’ working papers relating to any submissions (including the
Objection Notice) by or on behalf of that party in relation to the Closing
Statement. Each party shall co-operate fully with the other party and shall
permit the other party and/or the other party’s accountants to take copies
(including electronic copies) of the relevant books and records and shall
provide all assistance reasonably requested by that party to facilitate the
preparation, in the case of the Seller, or the review, in the case of the
Purchaser, of the Closing Statement.

9. When the Closing Statement has been agreed or determined in accordance with
the preceding paragraphs, then the amounts shown in the Closing Statement as the
Working Capital, External Debt, Cash, Inter-Company Debt for each Target Company
and the Working Capital and Assumed Business Debt for each Business shall be
final and binding for the purposes of this Agreement.

Part C : Financial Adjustments

1. When the Closing Statement has been finally agreed or determined in
accordance with this Schedule 16, the following adjustments shall be made to
each Initial Share Price and/or Initial Business Price and the relevant payments
made as provided in this Part C of Schedule 16 within 5 Business Days of the
date on which the Closing Statement is so agreed or determined (and in
accordance with clause 26.1 or 26.2, as the case may be).

 

- 154 -



--------------------------------------------------------------------------------

Working Capital

 

2. In relation to Working Capital:

 

(a) if the aggregate Working Capital of a Target Sub-Group or a Business is
greater than its Normalised Working Capital, then the Purchaser shall pay an
amount equal to the difference to the Seller; or

 

(b) if the aggregate Working Capital of a Target Sub-Group or a Business is less
than its Normalised Working Capital, then the Seller shall pay an amount equal
to the difference to the Purchaser

provided that no payments shall be made at all pursuant to this paragraph 2 if
the amount of the difference between the aggregate Working Capital of all Target
Sub-Groups and Businesses together and the aggregate of the Normalised Working
Capital of all Target Sub-Groups and all Businesses together is less than
€1,000,000.

External Debt

 

3. In relation to External Debt:

 

(a) if the aggregate External Debt of a Target Sub-Group is less than its
Estimated External Debt, then the Purchaser shall pay an amount equal to the
difference to the Seller; or

 

(b) if the aggregate External Debt of a Target Sub-Group is greater than its
Estimated External Debt, then the Seller shall pay an amount equal to the
difference to the Purchaser.

4. Notwithstanding the fact that the definition of External Debt, amongst
others, includes non-current liabilities of the type identified in the Closing
Schedule Format set out in Part B of Schedule 5 by being marked (**) in the
column headed “External Debt”, Parties agree that the amount of any such
non-current liabilities shall only be included in the calculation of External
Debt if the aggregate of all such non-current liabilities exceeds an amount of
€5,000,000.

Cash

 

5. In relation to Cash:

 

(a) if the aggregate Cash of a Target Sub-Group is greater than its Estimated
Cash, then the Purchaser shall pay an amount equal to the difference to the
Seller; or

 

(b) if the aggregate Cash of a Target Sub-Group is less than its Estimated Cash,
then the Seller shall pay an amount equal to the difference to the Purchaser.

Assumed Business Debt

 

6. In relation to Assumed Business Debt:

 

(a) if the Assumed Business Debt of a Business is less than its Estimated
Assumed Business Debt, then the Purchaser shall pay an amount equal to the
difference to the Seller; or

 

(b) if the Assumed Business Debt of a Business is greater than its Estimated
Assumed Business Debt, then the Seller shall pay an amount equal to the
difference to the Purchaser.

 

- 155 -



--------------------------------------------------------------------------------

Inter-Company Debt

7. In relation to Inter-Company Debt owed between Target Companies which are in
different Target Sub-Groups:

 

(a) if any such (i) Inter-Company Payable is greater than the applicable
Estimated Inter-Company Payable or (ii) Inter-Company Receivable is less than
the applicable Estimated Inter-Company Receivable, then the Seller shall pay an
amount equal to the difference to the Purchaser;

 

(b) if any such (i) Inter-Company Payable is less than the applicable Estimated
Inter-Company Payable or (ii) Inter-Company Receivable is greater than the
applicable Estimated Inter-Company Receivable, then the Purchaser shall pay an
amount equal to the difference to the Seller.

For the avoidance of doubt, for every payment under paragraph (a) above there
will be a corresponding and opposite payment under paragraph (b) above (and vice
versa) such that the two payments net off against each other to zero.

8. In relation to Inter-Company Debt owed between a Target Company and a member
of the Seller Group:

 

(a) if any such (i) Inter-Company Payable is greater than the applicable
Estimated Inter-Company Payable or (ii) Inter-Company Receivable is less than
the applicable Estimated Inter-Company Receivable, then the Seller shall pay to
the Purchaser an amount in Euros equal to the difference;

 

(b) if any such (i) Inter-Company Payable is less than the applicable Estimated
Inter-Company Payable or (ii) Inter-Company Receivable is greater than the
applicable Estimated Inter-Company Receivable, then the Purchaser shall pay to
the Seller an amount in Euros equal to the difference.

If any amount required to be paid under Schedule 15 in respect of any
Inter-Company Debt is expressed in a currency other than Euros the corresponding
amount in Euros to be paid under this paragraph 7 shall be calculated by
converting that amount into Euros at the Exchange Rate as at the Business Day
which is 2 clear Business Days before payment is required to be made under
paragraph 9 below.

General

9. To the extent that the amount of interest (if any) payable pursuant to
paragraph 3 of Schedule 15 (the Actual Interest Amount) in respect of the
difference between an Estimated Inter-Company Payable and the actual amount of
that Inter-Company Payable, or in respect of the difference between an Estimated
Inter-Company Trading Receivable and the actual amount of that Inter-Company
Receivable, is not the same as the amount of interest which would otherwise be
payable in respect of that difference pursuant to paragraph 9 below, then the
amount of interest payable pursuant to paragraph above in respect of the
relevant Inter-Company Debt shall equal the Actual Interest Amount.

10. The Seller and Purchaser agree that, once the Closing Statement has been
agreed or determined in accordance with the provisions of Part B of this
Schedule 16, the sums which each is respectively obliged to pay pursuant to this
Part C shall be aggregated and set off against each other. Whichever of the
Seller or Purchaser is then left with any payment obligation under this Part D
shall make the applicable payment(s) with an interest on such amount at the rate
of EURIBOR plus 2% for the period from Closing Time to (and including) the due
date for payment pursuant to the relevant clause, calculated on a daily basis,
within 5 Business Days of the date on which the Closing Statement is agreed or
so determined. Any such payment shall be made in accordance with the provisions
of clause 26.1 or 26.2 of this Agreement, as the case may be.

 

- 156 -



--------------------------------------------------------------------------------

SCHEDULE 17

AGENCY PROVISIONS

Part A : Agency Structure

1. The Seller is entering into this Agreement on the basis that any undertaking
or agreement given by the Seller under this Agreement (including any Seller
Obligation) is given, and any undertaking or agreement given by the Purchaser
under this Agreement (including any Purchaser Obligation) is received, by the
Seller as principal and, to the extent that the relevant undertaking or
agreement relates to a particular Set of Shares (or its Target Sub-Group) or
Business, as agent for the Designated Seller which is selling that particular
Set of Shares or Business;

2. The Purchaser is entering into this Agreement on the basis that any
undertaking or agreement given by the Purchaser under this Agreement (including
any Purchaser Obligation) is given, and any undertaking or agreement given by
the Seller under this Agreement (including any Seller Obligation) is received,
by the Purchaser as principal and, to the extent that the relevant undertaking
or agreement relates to a particular Set of Shares (or its Target Sub-Group) or
Business, as agent for the Designated Purchaser which is acquiring that
particular Set of Shares or Business;

3. To the extent that any payment is made by the Purchaser under this Agreement
in respect of an Initial Share Price or Initial Business Price or by way of
adjustment to the price of a particular Set of Shares or Business (or the
proportion of any price allocated to a particular Business Asset), such payment
is (i) made by the Purchaser as agent for the Designated Purchaser acquiring the
relevant Set of Shares or Business (unless the Purchaser is itself the relevant
Designated Purchaser, in which case it is made by the Purchaser as principal)
and (ii) received by the Seller as agent for the Designated Seller selling the
relevant Set of Shares or Business (unless the Seller is itself the relevant
Designated Seller, in which case it is received by the Seller as principal).

4. To the extent that any payment is made by the Seller under this Agreement by
way of adjustment to the price of a particular Set of Shares or Business (or the
proportion of any price allocated to a particular Business Asset) such payment
is (i) made by the Seller as agent for the Designated Seller selling the
relevant Shares, Business or Business Asset under this Agreement (unless the
Seller is itself the relevant Designated Seller, in which case it is made by the
Seller as principal) and (ii) received by the Purchaser as agent for the
Designated Purchaser acquiring the relevant Shares, Business or Business Asset
under this Agreement (unless the Purchaser is itself the relevant Designated
Purchaser, in which case it is received by the Purchaser as principal).

5. For the purposes of this Schedule, an undertaking or agreement relates to a
particular Set of Shares or Business if the relevant provision relates to or
applies in respect of that Set of Shares (or its Target Sub-Group) or Business
regardless of whether or not the relevant provision refers to it or them by name
or applies in respect of more than one Set of Shares or Business.

6. If any undertaking under this Agreement is expressed to be an obligation of
more than one Designated Seller or more than one Designated Purchaser, it shall
be construed as a separate obligation of each such Designated Seller or
Designated Purchaser (as the case may be) in relation only to the Shares (or its
Target Sub-Group) or the Business which that Designated Seller is selling or
which that Designated Purchaser is purchasing under this Agreement, and the
liability of each such Designated Seller or Designated Purchaser (as the case
may be) shall be several and not joint.

 

- 157 -



--------------------------------------------------------------------------------

Part B : Supplemental Agency Agreements

1. The Seller and the Purchaser agree that they may add or substitute Designated
Sellers and Designated Purchasers in respect of any particular Sets of Shares or
Businesses by Supplemental Agency Agreements entered into after the Offer Date
and prior to Closing. Any such additional or substitute Designated Sellers and
Designated Purchasers (together with the Purchaser, the Seller and each of the
other Designated Sellers and Designated Purchasers which entered into Standard
Agency Agreements on or before the Offer Date and have not been so substituted)
shall have such rights against, and obligations to, each other under this
Agreement as they would have had if:

 

(a) such additional or substitute Designated Sellers and Designated Purchasers
had been specified as a Designated Seller or Designated Purchaser (as the case
may be) of the relevant Set of Shares or Business in Schedule 1 of this
Agreement; and

 

(b) the Seller or the Purchaser respectively had been validly appointed as the
agent of such additional or substitute Designated Seller or Designated Purchaser
pursuant to a Standard Agency Agreement on or before the Offer Date,

and this Agreement shall be read and construed accordingly (including the terms
“Designated Seller”, “Designated Purchaser” and “agent”).

 

2. Each of the Seller and the Purchaser undertakes that, if the relevant entity
which is to sell or purchase Shares or a Business under this Agreement does not
exist and/or has not entered into a Standard Agency Agreement at the Offer Date,
such entity will as soon as practicable (and in any case before Closing) enter
into a Supplemental Agency Agreement (and thereby become a Designated Seller or,
as the case may be, a Designated Purchaser if it is not one already).

 

3. Each of the Seller and the Purchaser shall negotiate in good faith with a
view to agreeing as soon as reasonably practicable after the Offer Date the
final form of any Supplemental Agency Agreement pursuant to this Part B. Such
document(s) shall be in all material respects in the Agreed Form of the
supplemental agency agreement template (except solely to the extent that it is
necessary to modify it to comply with the laws and regulations of the
jurisdiction in which the relevant transfer of Shares, Businesses and/or
Business Assets is taking place or to reflect the formalities for execution in
its jurisdiction of incorporation by any entity that is to be party to such
document).

 

- 158 -



--------------------------------------------------------------------------------

SCHEDULE 18

PERMITTED ACTIONS AND PERMITTED DISTRIBUTIONS

Part A : Permitted Actions

 

1. The following actions may be taken by the Seller and its Affiliates prior to
Closing:

 

(a) All steps reasonably necessary to implement the Disposition Structure;

 

2. The following legal entities shall change their current legal forms prior to
Closing as follows:

 

(a) Blumøller AS (convert to APS).

3. The filing of entity classification forms for any one or more of the
following Target Companies may occur prior to Closing:

 

(a) Blumøller AS;

 

(b) Sara Lee H&BC Norway AS;

 

(c) Biotex BV;

 

(d) New Co (Italy);

 

(e) Sara Lee Household & Body Care France SNC;

 

(f) Sara Lee H&BC Sweden AB; and

 

(g) Opus Health Care Sverige AB.

Part B : Permitted Distributions

To the extent consistent with the goal of minimising the levels of Cash and
External Debt prior to Closing, the payment of dividends to move or extract Cash
from the Target Companies shall be permitted.

 

- 159 -



--------------------------------------------------------------------------------

SCHEDULE 19

TRANSFER OF ECONOMIC OWNERSHIP

 

1. For the purposes of this Schedule 19, the following terms shall have the
following meanings:

Biotex Trademarks and other Intangibles means all of the following assets that
are held by Biotex B.V. (in its capacity as a Business Seller pursuant to
paragraph 2(b)(i)):

 

  (a) all registered and unregistered trade marks, copyrights and design rights
and the associated goodwill; and

 

  (b) all Business Contracts and Business Information.

Intangibles means, collectively, the Biotex Trademarks and other Intangibles,
the Intec Trademarks and other Intangibles and the SL H&BC NL Trademarks and
other Intangibles.

Intec Trademarks and other Intangibles means all of the following assets that
are held by Intec B.V. (in its capacity as a Business Seller pursuant to
paragraph 2(b)(i)):

 

  (a) all registered and unregistered trade marks, copyrights and design rights
and the associated goodwill; and

 

  (b) all Business Contracts and Business Information.

Relevant Dutch Companies means Sara Lee Household and Body Care Nederland B.V.,
Intec B.V. and Biotex B.V.

SL H&BC NL Trademarks and other Intangibles means all of the following assets
that are held by Sara Lee Household and Body Care Nederland B.V. (in its
capacity as a Business Seller pursuant to paragraph 2(b)(i)):

 

  (a) all registered and unregistered trade marks, copyrights and design rights
and the associated goodwill; and

 

  (b) all Business Contracts and Business Information.

 

2. The parties agree that the following shall apply:

 

(a)

 

  (i)

On the day immediately preceding the Closing Date, Sara Lee Household and Body
Care Nederland B.V., Intec B.V. and Biotex B.V. shall sell and transfer to
Unilever Nederland B.V. the full economic ownership (comprising the full
economic risk and benefit and, for the avoidance of doubt, including any
exposure to changes in value and the risk of total loss) of the SL H&BC NL
Trademarks and other Intangibles, the Intec Trademarks and other Intangibles and
the Biotex Trademarks and other Intangibles, respectively (the Transfers), and
shall in that context act as Business Sellers. Such sale and transfer shall be
effected on the terms of an agreement of sale and transfer of full economic
ownership as agreed between the parties (the Agreement of Economic Transfer)
between the Relevant Dutch Companies, on the one hand, and Unilever Nederland
B.V., on the other. For the avoidance of doubt, the legal title to the SL H&BC
NL Trademarks and other Intangibles, the Intec Trademarks and other Intangibles
and the Biotex Trademarks and other Intangibles shall not transfer and shall
therefore remain with the Relevant Dutch

 

- 160 -



--------------------------------------------------------------------------------

 

Companies (until such time as the relevant Call Option (as defined below) is
exercised). Subject to the detailed conditions as set out in the Agreement of
Economic Transfer, Unilever Nederland B.V. shall, as of Closing, have the right
to call for the transfer of such legal title to:

 

  (A) the Biotex Trademarks and other Intangibles (or any part thereof) to
itself or to any person it nominates at any time for, in the case of each such
transfer, a consideration of Euro 1;

 

  (B) the Intec Trademarks and other Intangibles (or any part thereof) to itself
or to any person it nominates at any time for, in the case of each such
transfer, a consideration of Euro 1; and

 

  (C) the SL H&BC NL Trademarks and other Intangibles (or any part thereof) to
itself or to any person it nominates at any time for, in the case of each such
transfer, a consideration of Euro 1,

(each being a Call Option, together, the Call Options) and shall be able to
direct and restrict the usage of the Intangibles by the Relevant Dutch Companies
and any member of the Seller Group

 

  (ii) The parties agree that the Transfers are taxable events under the Dutch
Corporate Income Tax Act (Wet op de vennootschapsbelasting 1969) and the Dutch
VAT Act (Wet op de omzetbelasting 1968). The parties and their Affiliates shall
treat them as such for all accounting and tax purposes.

 

(b) On Closing, the sale and transfer of the shares in the Relevant Dutch
Companies to the relevant Share Purchaser (as identified in Part A of Schedule
1) shall be effected. Accordingly, in such context the Relevant Dutch Companies
shall also be Target Companies. Accordingly the parties agree that:

 

  (i) subject to paragraph 2(b)(ii) of this Schedule 19, the Relevant Dutch
Companies shall only be considered Business Sellers under this Agreement insofar
as it relates to the sale and transfer of the full economic ownership of the SL
H&BC NL Trademarks and other Intangibles, the Intec Trademarks and other
Intangibles and the Biotex Trademarks and other Intangibles, respectively;

 

  (ii) without prejudice to the generality of paragraph 2(b)(iii) of this
Schedule 19, the Relevant Dutch Companies shall be considered Target Companies
for all purposes of Schedule 13 (TAX) (including, for the avoidance of doubt,
insofar as relating to the sale and transfer of the full economic ownership of
the SL H&BC NL Trademarks and other Intangibles, the Intec Trademarks and other
Intangibles and the Biotex Trademarks and other Intangibles); and

 

  (iii) for all other purposes under this Agreement, the Relevant Dutch
Companies shall be considered Target Companies.

 

(c) Immediately following the Transfers, but before the dividends referred to in
paragraph 2(d) are declared, the Relevant Dutch Companies shall write off the
net book value (if any) of the SL H&BC NL Trademarks and other Intangibles, the
Intec Trademarks and other Intangibles and the Biotex Trademarks and other
Intangibles in any accounts of the Relevant Dutch Companies, respectively.

 

- 161 -



--------------------------------------------------------------------------------

 

(d) Immediately following the write offs referred to in paragraph 2(c) being
effected, but prior to Closing, the Seller shall procure that a shareholders
resolution is passed with respect to each of the Relevant Dutch Companies (each
a Resolution) pursuant to which it shall be resolved to declare, to the extent
permitted by law, a dividend (to be satisfied in the manner described in
paragraph 2(e)) to the shareholder of each such company equal to:

 

  (i) an amount equal to the amount allocated (pursuant to Exhibit 10 hereto) to
the economic ownership of, in the case of Sara Lee Household and Body Care
Nederland B.V., the SL H&BC NL Trademarks and other Intangibles, in the case of
Intec B.V., the Intec Trademarks and other Intangibles and, in the case of
Biotex B.V., the Biotex Trademarks and other Intangibles, respectively; less

 

  (ii) an amount equal to the net book value referred to in paragraph 2(c) (for
the avoidance of doubt, before the same is written off pursuant to paragraph
2(c)); less

 

  (iii) an amount equal to the Relevant Tax Amount (as defined in paragraph
2(g)(ii) below); less

 

  (iv) in the case of Biotex B.V. only, an amount equal to the aggregate amount
of:

 

  (A) the current tax payable as recorded in the Biotex B.V. statutory accounts
in the amount of Euro 3,346,000, payable to the Acting Fiscal Parent (as defined
below); and

 

  (B) the inter company payable as recorded in the Biotex B.V. statutory
accounts in the amount of Euro 10,700,000, payable to the Acting Fiscal Parent,

(in the case of each Relevant Dutch Company, the Relevant Dividend Amount).

 

(e) Immediately following the passing of the Resolutions, but before Closing,
each Relevant Dutch Company shall, in full satisfaction of the dividends
referred to in paragraph 2(d) above, assign to its relevant shareholder such
proportion of its receivable that relates to the relevant Transfer (in the case
of each Relevant Dutch Company, the whole of such receivable being the Relevant
Receivable) as equals that Relevant Dutch Company’s Relevant Dividend Amount.

 

(f) Immediately following the passing of the Resolutions, but before Closing,
Biotex B.V. shall:

 

  (i) in full and final settlement and discharge of the current tax payable as
recorded in the Biotex B.V. statutory accounts in the amount of Euro 3,346,000
referred to in 2(d)(iv)(A) above and any recourse or other claim related thereto
(including by the Acting Fiscal Parent and/or Sara Lee International B.V.),
assign to the Acting Fiscal Parent such proportion of the Relevant Receivable as
equals that current tax payable;

 

  (ii) in full and final settlement and discharge of the inter company payable
as recorded in the Biotex B.V. statutory accounts in the amount of Euro
10,700,000 referred to in 2(d)(iv)(B) above and any recourse or other claim
related thereto (including by the Acting Fiscal Parent and/or Sara Lee
International B.V.), assign to the Acting Fiscal Parent such proportion of the
Relevant Receivable as equals that inter company payable.

 

- 162 -



--------------------------------------------------------------------------------

(g) The parties acknowledge and agree:

 

  (i) that the Relevant Dutch Companies will, until Closing (for the avoidance
of doubt, with respect to, amongst other things, the sale and transfer of the
shares in the Relevant Dutch Companies), continue to form part of the Dutch
fiscal unity for corporate income tax and value added tax of the Seller Group
(the Dutch fiscal unity);

 

  (ii) that accordingly, in relation to any corporate income tax
(vennootschapsbelasting) or value added tax (omzetbelasting) payable or deemed
to be payable in respect of, by reference to, or as a consequence of the
Transfers, any such tax shall be due in the name of Sara Lee International B.V.
and be paid on its behalf by Koninklijke Douwe Egberts B.V. as the acting parent
of the Dutch fiscal unity (the Acting Fiscal Parent), but an amount equal to and
in respect of such tax will be allocated by the Acting Fiscal Parent to each of
the Relevant Dutch Companies in proportion to the amount allocated in accordance
with paragraph 2(d)(i) above (in the case of each Relevant Dutch Company, the
Relevant Tax Amount); and

 

  (iii) immediately following the Transfers but before Closing, each Relevant
Dutch Company shall assign to the Acting Fiscal Parent such proportion of its
Relevant Receivable as equals the Relevant Tax Amount in full and final
settlement and discharge of any recourse (or other) claim that may arise or has
arisen (pursuant to paragraph 2(g)(ii) above, by operation of law, pursuant to
any agreement or otherwise) between a member of the Seller Group (including the
Acting Fiscal Parent and Sara Lee International B.V.) and any of the Relevant
Dutch Companies as a consequence of the payment of tax by the Acting Fiscal
Parent as referred to in paragraph 2(g)(ii) above.

 

  (iv) for the avoidance of doubt, the amount of the Closing Payment paid by the
Purchaser on behalf of Unilever Nederland B.V. which is:

 

  (A) allocated to the SL H&BC NL Trademarks and other Intangibles shall be
applied to satisfy Sara Lee Household and Body Care Nederland B.V.’s Relevant
Receivable;

 

  (B) allocated to the Intec Trademarks and other Intangibles shall be applied
to satisfy Intec B.V.’s Relevant Receivable; and

 

  (C) allocated to the Biotex Trademarks and other Intangibles shall be applied
to satisfy Biotex B.V.’s Relevant Receivable; and

 

  (v) if not all of a Relevant Dutch Company’s Relevant Receivable is assigned
pursuant to this Schedule 19, the Seller will hold on trust for, and promptly
after Closing deliver to, the Relevant Dutch Company a proportion of the Closing
Payment equal to the value of the Relevant Receivable not so assigned.

 

(h) Notwithstanding the above, if Closing has not occurred within 48 hours of
the Closing Time, the parties agree that they shall unwind all steps that were
taken in connection with the Transfers, so that (as far as possible) the
position would be restored to the original status quo as if none of the steps
provided for in the preceding provisions of this Schedule 19 had been
implemented, provided that the Seller shall have the unilateral right to waive,
by written notice to the Purchaser, the application of this paragraph (h) at its
sole and absolute discretion.

 

  (i) The Seller shall procure that each of its Affiliates shall comply with and
effect the provisions of this Schedule 19.

 

- 163 -



--------------------------------------------------------------------------------

SCHEDULE 20

SANTIGA DEFERRED ASSETS

Part A : General

1. In this Schedule 20 and in the remainder of the Agreement the following words
and expressions shall have the following meanings:

Santiga Deferred Assets means all those Business Assets located at Santiga,
Spain including, but limited to, the assets listed in Part B of this Schedule
20.

Santiga Deferred Closing means the completion of the sale and purchase of the
Santiga Deferred Assets that is to take place on the Santiga Deferred Closing
Date.

Santiga Deferred Closing Date means such date as shall be agreed between the
parties, provided that such date shall (i) be no earlier than the date upon
which the provision of production services from the Santiga plant under the
relevant Transitional Services Agreement terminates and (ii) no later than the
date falling 12 months after the Closing Date.

2. Notwithstanding any of the other provisions of this Agreement, it is agreed
that the Santiga Deferred Assets shall not be transferred to the Purchaser at
Closing, but shall instead be transferred to the Purchaser on the Santiga
Deferred Closing Date.

4. The Seller agrees that payment of the Closing Payment by the Purchaser
pursuant to clause 2.2 of this Agreement shall discharge in full the Purchaser’s
obligation to pay the Seller or any member of the Seller’s Group for the Santiga
Deferred Assets and that no further payment shall be due from the Purchaser or
any member of the Purchaser Group to the Seller or any member of the Seller
Group in respect of the Santiga Deferred Assets.

5. After the occurrence of Closing, the obligation of the Seller to transfer the
Santiga Deferred Assets to the Purchaser on the Santiga Deferred Closing Date
shall be unconditional.

6. The full economic risk and benefit associated with the Santiga Deferred
Assets shall be retained by the Seller until the Santiga Deferred Closing Date.
From the Offer Date until (and including) the Santiga Deferred Closing Date, the
Seller shall comply with the provisions of clause 17 (Insurance) of this
Agreement in respect of the Santiga Deferred Assets (mutatis mutandis). The
Seller shall also procure that the Santiga Deferred Assets are maintained (at
the Seller’s expense) in good condition until the Santiga Deferred Closing Date.

8. If the Santiga Deferred Assets are not transferred to the Purchaser pursuant
to paragraph 2 of this Schedule 20, the Seller shall, on demand by the
Purchaser, promptly pay to the Purchaser the sum of €3,983,000 in immediately
available funds by way of an adjustment to the Closing Payment. In this respect,
the Purchaser shall procure that on the Santiga Deferred Closing Date the
relevant member of the Purchaser Group shall, at its own cost, cause the Santiga
Deferred Assets to be dismantled at and collected from their current location.

 

- 164 -



--------------------------------------------------------------------------------

9. The following provisions of Schedule 8 shall mutatis mutandis apply with
respect to the Santiga Deferred Closing:

 

(a) Part A;

 

(b) paragraphs 1(d) and (e) of Part B;

 

(c) paragraph 1(a) of Part C; and

 

(d) paragraphs 3, 4(a) and 5 of Part E.

9. For the avoidance of doubt, in relation to the Santiga Deferred Assets, where
elsewhere in this Agreement reference is made in any provision to the term
“Closing” or “Closing Date”, such reference shall be read as a reference to the
relevant “Santiga Deferred Closing” or “Santiga Deferred Closing Date”, as the
case may be.

 

- 165 -



--------------------------------------------------------------------------------

Part B : List of Santiga Deferred Assets

Separately attached.

 

- 166 -



--------------------------------------------------------------------------------

SCHEDULE 21

DEFINITIONS AND INTERPRETATION

1. Definitions. In this Agreement, the following words and expressions shall
have the following meanings:

Accounting Principles means the Sara Lee Corporation accounting policies as
included in the Data Room under item number 2.10;

Acquired Businesses means the Worldwide Body Care Business and the European
Detergents Business;

Affiliate means, in relation to any party, any subsidiary or parent company of
that party and any subsidiary of any such parent company from time to time;

Agency Agreements means the Standard Agency Agreements and the Supplemental
Agency Agreements entered into in connection with this Agreement, and Agency
Agreement means any one of them;

Agreed Form means, in relation to a document, the form of that document as
initialled on the Offer Date or, as the case may be, the Closing Date for the
purpose of identification by or on behalf of the Seller and the Purchaser (in
each case with such amendments as may be agreed in writing by or on behalf of
the Seller and the Purchaser);

Allocated Employees means those individuals who are employed by a member of the
Seller Group and who have on the basis of the Employee Allocation Principles as
defined in Part (A), paragraph 3 of Exhibit 6 been allocated to either a Target
Company or a Business Purchaser as the case may be, and who are listed in Part
(A) of Annex 2 to Exhibit 6;

Amersfoort Agreements means all or any of the Cooperation Agreement dated
18 April 2001 between the Municipality of Amersfoort and Sara Lee/DE N.V. and
Sara Lee Household and Bodycare Nederland B.V., the Deed of Exchange and
Transfer dated 18 April 2001 between Sara Lee Household and Bodycare Nederland
B.V. and the Municipality of Amersfoort, the Remediation Agreement dated
1 October 1998 between Kortman Intradal B.V., the Provence of Utrecht and the
Municipality of Amersfoort, the Purchase Agreement dated 25 March 2002 between
Sara Lee Household and Bodycare Nederland B.V. and Columbuspein C.V., and the
Deed of Transfer dated 2 July 2002 between Sara Lee Household and Bodycare
Nederland B.V. and Columbuspein C.V;

Amersfoort Employees means those Employees defined to in section 15 of Part E of
Exhibit 6 and who are listed in Part (E) of Annex 2 to Exhibit 6;

Amersfoort Site means the parcel of land with the buildings constructed thereon
and further appurtenances, located at Amersfoort, Amsterdamseweg (unnumbered),
registered in the Land Registry office as municipality Amersfoort, section H
number 3536 measuring 13 centiares, and the parcel of land, located at 3812 PJ
Amersfoort, Brabantsestraat 17, registered in the Land Registry office as
municipality Amersfoort, section H number 3532 measuring two hectare and
fifty-nine centiares (2 ha 59 ca);

Assumed Business Debt means, in relation to the Business, all amounts owed at
the Closing Time under the agreements listed in Part B of Schedule 2 by the
relevant Business Seller (in relation to that Business);

Assumed Environmental Liabilities means all Liabilities relating to or arising
from the presence of pollution, contamination or hazardous substances in soil,
surface water or groundwater at, migrating from

 

- 167 -



--------------------------------------------------------------------------------

or under any Relevant Property (but only such part or parts of such Relevant
Property as are owned or occupied by a member of the Purchaser Group on or after
Closing) but, for the avoidance of doubt, excluding the Excluded Amersfoort
Liabilities;

Assumed Liabilities means all Assumed Business Debt, all Assumed Environmental
Liabilities and all other Liabilities to the extent that they relate to the
Acquired Businesses, in each case excluding the Excluded Liabilities;

Attached Employees means (i) those individuals who are employed by the Seller
Group and who are not Unique Roles or Allocated Employees and who are employed
or who become employed by operation of law on the Closing Date or in accordance
with the relevant local laws by a Target Company (where the individual is
employed mainly or partly in the Body Care business) or a Business Purchaser
respectively and (ii) those individuals who are fully dedicated to the Worldwide
Body Care Business and the European Detergents Business in a Job Category, but
who for technical reasons are not or do not become automatically employed on
Closing by a Target Company or a Business Purchaser respectively and who are
listed in Part (B) of Annex 2 to Exhibit 6;

Biotex Trademarks and other Intangibles has the meaning given in paragraph 1 of
Schedule 19;

Business means, in relation to each Business Seller, any business carried on by
that Business Seller as at Closing which forms part of the Acquired Businesses
(but excluding any Shares held by that Business Seller) and includes the
Business Assets and Assumed Liabilities of that Business, and Businesses shall
be construed accordingly;

Business Assets means, in relation to each Business, all the property,
undertaking, rights and assets of the relevant Business Seller as set out in
Part A of Schedule 2, but excluding the Excluded Assets;

Business Claims means the benefit of all rights and claims to the extent they
arise from the carrying on of any Business by a Business Seller (whether arising
on, prior to or after the Closing Time) but excluding rights and claims to the
extent that they relate to taxation (in connection with the Business) or to any
of the Excluded Contracts, the Excluded Assets or the Excluded Liabilities;

Business Contracts means, in relation to each Business Seller, those contracts,
engagements, licences, IP Agreements, IT Agreements, guarantees and other
commitments that are allocated to the Business pursuant to the principles set
forth in Exhibit 8 (but excluding agreements, leases or other documents relating
to ownership or occupation of Business Properties, and the Excluded Contracts);

Business Day means a day other than a Saturday or Sunday or public holiday in
England and Wales, the Netherlands or the United States of America on which
banks are open in both London, Amsterdam and in New York for general commercial
business;

Business Goodwill means the goodwill relating to each Business, together with
the exclusive right for the relevant Business Purchaser to represent itself as
carrying on such Business in succession to the relevant Business Seller;

Business Information means, in relation to each Business, all information (in
whatever form held) in respect of which a Business Seller or a member of the
Seller Group has a right to transfer possession to a member of the Purchaser
Group to the extent that such information relates exclusively or predominantly
to that Business (including, without limitation, all (i) formulae, designs,
specifications, drawings, know-how, manuals and instructions; (ii) customers
lists, sales, marketing and promotional information; (iii) business plans and
forecast; and (iv) technical or other expertise);

 

- 168 -



--------------------------------------------------------------------------------

Business IP means:

 

(a) the Owned IP; and

 

(b) all other registered and material unregistered Intellectual Property Rights
used under licence by the Target Companies, the Business Sellers or any member
of the Seller Group in each case exclusively in relation to the Acquired
Businesses, excluding any Intellectual Property Rights relating to Information
Technology;

Business Loose Plant and Equipment means, in relation to each Business, all the
loose plant, machinery, equipment, tooling, furniture and vehicles of the
relevant Business Seller (not being business fixtures and fittings) used
exclusively or predominantly (based on a two-thirds usage) for the purposes of
that Business, it being understood that predominant usage shall exist if the
relevant asset is two-thirds used for the purposes of the relevant Business,
excluding the Excluded Fixtures;

Business Properties means the freehold and leasehold interests (or equivalent)
brief particulars of which are set out in Part B of Exhibit 4;

Business Purchasers means the members of the Purchaser Group set out in column 3
of Part B of Schedule 1 or any member of the Purchaser Group established as a
Designated Purchaser of any Business pursuant to a Supplemental Agency
Agreement, and Business Purchaser means any one of them;

Business Sellers means:

 

(a) the members of the Seller Group set out in column 1 of Part B of Schedule 1
or any member of the Seller Group established as a Designated Seller of any
Business pursuant to a Supplemental Agency Agreement; and

 

(b) any other member of the Seller Group that owns any of the Owned IP,

and Business Seller means any one of them, it being agreed that the term
Business Seller shall in any event not include Godrej Sara Lee Ltd and its
subsidiaries;

Capital Leases mean lease agreements for which the cost is accounted for below
Operating Segment Income; for the avoidance of doubt, Capital Leases will not
include any lease agreements in respect of which the costs are accounted for in
costs of goods sold and/or other operating expenses;

Cash means, in relation to each Target Company, the aggregate of its cash
(whether in hand or credited to any account with any banking, financial,
acceptance credit, lending or other similar institution or organisation), any
cash deposits and its cash equivalents including all interest accrued thereon,
as at the Closing Time, as shown by the books of that Target Company less the
amount of any cash related to a Tax Retention Amount held by such Target Company
(but, for the avoidance of doubt, excluding any Inter-Company Receivables (and
any interest thereon) and all items to be treated as debtors in Working
Capital), and shall include all line items marked “x” in the column entitled
“Cash” in Part B of Exhibit 5;

Cebralin Cruz Verde IP means the Intellectual Property Rights owned by the
Seller Group on the Closing Date in the trade mark CRUZ VERDE (and any mark,
logo or symbol incorporating CRUZ VERDE) and the “green cross” logo and the
green colour and banner used in connection with the CRUZ VERDE trade mark;

Claim means any claim for breach of the Warranties;

 

- 169 -



--------------------------------------------------------------------------------

Closing means completion of the sale and purchase of the Shares, the Businesses
and the Business Assets in accordance with the provisions of this Agreement;

Closing Date means 6 December 2010;

Closing Payment means the cash price payable on Closing under clause 2.3;

Closing Statement has the meaning given in Schedule 16;

Closing Time means 11.59 p.m. (US Central time) on the Closing Date;

Columbusplein Property means the property adjacent to the Amersfoort Site that
was sold to Columbusplein C.V. by a deed of transfer dated 2 July 2002, executed
before L.B. Noordermeer, at the time civil law notary in Amersfoort, of which
deed an excerpt was registered in the register of Mortgages 4 of the Land
Registry office on 3 July 2002 in volume 12713 number 46;

Conditions means the conditions to Closing set out in clause 3.1, and Condition
means any of them;

Confidential Information has the meaning given in clause 28.1;

Controlling Interest means:

 

(a) owning or controlling (directly or indirectly) more than 50% of the voting
share capital of the Purchaser; or

 

(b) being able to direct the casting of more than 50% of the votes exercisable
at general meetings of the Purchaser on all, or substantially all, matters; or

 

(c) the right to appoint or remove directors of the Purchaser holding a majority
of the voting rights at meetings of its board on all, or substantially all,
matters;

Cooperation Letter has the meaning given in paragraph 1(j) of Part B of Schedule
8;

Costs means losses, damages, costs (including reasonable legal costs), expenses
and tax (excluding tax on actual net income, profits or gains but including any
amount in respect of VAT that is not recoverable by the party incurring such
expenses or any other member of its VAT group), in each case of any nature
whatsoever;

Current Tomik/Closan Products means the toilet liquid rimblock device and refill
products that are and/or were manufactured, distributed and/or sold on the
Closing Date and/or on 11 December 2009 and/or on 25 September 2009 in the
European Detergents Business, and in each case that bear the TOMIK brand or the
CLOSAN brand;

Data Room means the data room comprising the documents and other information
relating to the Acquired Businesses made available by the Seller as listed on
the data room index in the Agreed Form attached to the Disclosure Letter;

Debt Free/Cash Free Price with respect to a Set of Shares is the price set out
in column 4 of Part A of Schedule 1 for that Set of Shares and with respect to a
Business is the price set out in column 4 of Part B of Schedule 1 for that
Business;

Deed of Economic Transfer has the meaning given in paragraph 2(a) of Schedule
19;

 

- 170 -



--------------------------------------------------------------------------------

Default Interest means interest at EURIBOR plus five per cent. (5%);

Designated Purchasers means the Share Purchasers and the Business Purchasers,
and Designated Purchaser means any one of them;

Designated Sellers means the Share Sellers and the Business Sellers, and
Designated Seller means any one of them;

Disclosure Letter means the letter from the Seller to the Purchaser executed and
delivered immediately before the signing of this Agreement;

Disputed MAC Notice has the meaning given in clause 9.4;

Employee Allocation Principles has the meaning given to it in Part (A),
paragraph 3 of Exhibit 6;

Employees means the (i) Unique Roles, (ii) Attached Employees and
(iii) Allocated Employees, but excluding the Excluded Employees;

Employee Liabilities means all Liabilities in relation to the Employees,
including in relation to all Employees’ employment and the termination of that
employment;

Environment means all or any of the following media, namely air (including the
air within buildings or other natural or man-made structures above or below
ground), water or land and any ecological systems or living organisms supported
by those media including man;

Environmental Consents means any registration, permit, licence, authorisation,
approval or consent required under Environmental Laws for the carrying on of the
Acquired Businesses or the use of, or any activities or operations carried out
at, any Relevant Property;

Environmental Laws means all international, European Union, national, state,
federal, regional or local laws (including common law, statute law, civil and
criminal law) and binding statutory guidance which are in force and binding at
the Offer Date, to the extent that they relate to Environmental Matters;

Environmental Liabilities means Liabilities relating to or arising from the
presence of pollution, contamination or hazardous substances in soil, surface
water or groundwater at, from or under any property owned, used or occupied by
any member of the Seller Group at any time prior to Closing to the extent such
pollution, contamination or hazardous substance was first present in soil or
groundwater at or under such properties prior to Closing, provided that for the
purposes of this definition the word “used” shall mean in relation to a property
that at such property processing, disposal, treatment or other activities
involving or resulting in releases have been carried on by (i) any member of the
Seller Group or (ii) by another person under a contract or other arrangement
made with any member of the Seller Group or involving materials generated by a
member of the Seller Group ;

Environmental Matters means all matters relating to the pollution, protection,
maintenance, restoration or replacement of the Environment and all matters in
relation to human health and safety (but excluding matters in relation to
product liability);

Estimated Assumed Business Debt means, in relation to each Business, the
Seller’s good faith estimate of what the Assumed Business Debt of the relevant
Business Seller will be at the Closing Time, as notified to the Purchaser
pursuant to clause 2.3;

 

- 171 -



--------------------------------------------------------------------------------

Estimated Cash means, in relation to each Target Sub-Group, the Seller’s good
faith estimate of what the Cash attributable to that Target Sub-Group will be at
the Closing Time, as notified to the Purchaser pursuant to clause 2.3;

Estimated External Debt means, in relation to each Target Sub-Group, the
Seller’s good faith estimate of what the External Debt attributable to that
Target Sub-Group will be as at the Closing Time, as notified to the Purchaser
pursuant to clause 2.3;

Estimated Inter-Company Debt means any Estimated Inter-Company Payables and any
Estimated Inter-Company Receivables, as notified to the Purchaser pursuant to
clause 2.3;

Estimated Inter-Company Payables means the Seller’s good faith estimate of what
the Inter-Company Payables owed by any Target Company will be at the Closing
Time, as notified to the Purchaser pursuant to clause 2.3;

Estimated Inter-Company Receivables means the Seller’s good faith estimate of
what the Inter-Company Receivables owed to any Target Company will be at the
Closing Time, as notified to the Purchaser pursuant to clause 2.3;

EURIBOR means the display rate per annum of the offered quotation for deposits
in Euros for a period of one month which appears on the appropriate page of the
Reuters Screen (or such other page as the parties may agree) at or about
11.00a.m. London time on the date on which payment of the sum under this
Agreement was due but not paid;

European Detergents Business means the European detergents business of the
Seller Group, as carried on at Closing by the Target Companies and the Business
Sellers and as more fully described in the separation memo European detergents,
July 2009 (as contained in the Data Room under item number 18.3.7) and including
cleaning brands manufactured, but excluding Kiwi Kleen;

Exchange Rate means, with respect to a particular currency for a particular day,
the spot rate of exchange (the daily fixing) for that currency into Euros on
such date as published on the European Central Bank website (www.ECB.int). Where
no such rate is available, the daily mid-point exchange rate will be taken as
published on the relevant central bank website of the currency / country
involved;

Excluded Amersfoort Liabilities means all Liabilities, including any under the
Amersfoort Agreements, relating to or arising from the presence of pollution,
contamination or hazardous substances in soil, surface water or groundwater at,
from or under the Columbusplein Property and/or the Municipality Property
(including, for the avoidance of doubt, any relating to or arising from the
migration through soil, surface water or groundwater of pollution, contamination
or hazardous substances from the Amersfoort Site to the Columbusplein Property
and/or the Municipality Property prior to Closing);

Excluded Assets means, in relation to any Business, those properties, rights and
assets relating to that Business set out in Part C of Schedule 2;

Excluded Business Debt means, in relation to any Business Seller, the Financial
Debt of that Business Seller other than any Assumed Business Debt; and, for the
avoidance of doubt, Excluded Business Debt shall not include any Inter-Company
Debt, any Trade Creditors or any items to be treated as creditors in Working
Capital;

Excluded Contracts means, in relation to any Business Seller, the contracts and
commitments of that Business Seller relating to its Business set out in Part D
of Schedule 2;

 

- 172 -



--------------------------------------------------------------------------------

Excluded Employees means those Employees listed in Part E of Schedule 2;

Excluded Fixtures means, in relation to each Business, all the loose plant,
machinery, equipment, tooling, furniture and vehicles, other than any item of
Information Technology, of the relevant Business Seller (not being business
fixtures and fittings), in each case not situated in a factory or R&D facility,
used exclusively or predominantly for the purposes of that Business (it being
understood that predominant usage shall exist if the relevant asset is
two-thirds used for the purposes of the relevant Business) which have a zero
book value in the accounts of the Seller or the relevant member of the Seller
Group.

Excluded Liabilities means the Liabilities set out in Part F of Schedule 2;

Exhibits means exhibits 1 to 11 to this Agreement, and Exhibit shall be
construed accordingly;

Expert means a partner of at least 10 years’ qualified experience at an
independent firm of chartered accountants of international standing agreed by
the parties or, in default of agreement within 10 Business Days of one of the
parties seeking the appointment of an Expert under the terms of this Agreement,
selected by the President for the time being of the Institute of Chartered
Accountants in England and Wales; and

External Debt means, in relation to each Target Company:

 

(a) the aggregate of the Financial Debt owed by that Target Company (as shown by
the books of that Target Company) as at the Closing Time (together with any
accrued interest) to any banking, financial, acceptance credit, lending or other
similar institution or organisation which, in each case, is not a member of the
Seller Group; and

 

(b) the amount outstanding under Capital Leases,

and shall include all line items marked “x” in the column entitled “External
Debt” in Part B of Exhibit 5;

for the avoidance of doubt, neither Inter-Company Payables (and any interest
thereon) nor any items to be treated as creditors in Working Capital constitute
External Debt;

Final Business Price has the meaning given in clause 2.5;

Final Share Price has the meaning given in clause 2.4;

Financial Adjustments means any adjustment(s) required in accordance with Part C
of Schedule 16;

Financial Debt means borrowings and indebtedness in the nature of borrowing
(including by way of acceptance credits, discounting or similar facilities, loan
stocks, bonds, debentures, notes, overdrafts or any other similar arrangements
the purpose of which is to raise money) owed to any banking, financial,
acceptance credit, lending or other similar institution or organisation;

Global Information Technology Contracts or Global IT Contracts means the
contracts listed in Schedule 11 under the heading Global Information Technology
Contracts;

Governmental Entity means any supra-national, national, state, municipal or
local government (including any subdivision, court, administrative agency or
commission or other authority thereof) or any quasi-governmental or private body
exercising any regulatory, taxing, importing or other governmental or
quasi-governmental authority, including the European Union;

 

- 173 -



--------------------------------------------------------------------------------

Gross Profit means net outside sales less cost of goods sold as arrived at using
the Accounting Principles;

H&BC Accounts means the combined accounts for Sara Lee Corporation’s Household &
Body Care segment in respect of the financial periods ended on 28 June 2008 and
on 27 June 2007, respectively (which accounts show in this case only the amounts
of the Net Sales and H&BC EBIT for the relevant periods), as set forth in Part A
of Exhibit 11;

H&BC EBIT means earnings before interest and taxes and before unusual charges,
which is the same as what is referred to as Operating Segment Income in the
accounts of the H&BC Accounts;

Indemnity Claim means any claim under any of the indemnities given by the Seller
contained in this Agreement

Information Technology means computer hardware, software, networks, servers
communications technologies, peripherals and any Intellectual Property Rights in
any of the foregoing;

Initial Business Price for each Business shall be the Debt Free/Cash Free Price
for that Business minus the Estimated Assumed Business Debt of that Business, as
notified to the Purchaser pursuant to clause 2.3. For the purpose of calculating
each Initial Business Price, if any Estimated Assumed Business Debt of that
Business is expressed in a currency other than Euros, it shall be converted into
Euros at the Exchange Rate as at the date which is 2 clear Business Days before
the date of providing the estimates as referred to in clause 2.3;

Initial Share Price for each Set of Shares shall be the Debt Free/Cash Free
Price for those Shares (i) minus the aggregate of the Estimated External Debt of
the relevant Target Sub-Group and the Estimated Inter-Company Payables owed by
the relevant Target Sub-Group (ii) plus the aggregate of the Estimated Cash of
the relevant Target Sub-Group and the Estimated Inter-Company Receivables owed
to the relevant Target Sub-Group. For the purpose of calculating each Initial
Share Price, if any Estimated Inter-Company Debt owed between a Target Company
and a member of the Seller Group is expressed in a currency other than Euros, it
shall be converted into Euros at the Exchange Rate as at the date which is
2 clear Business Days before the date of providing the estimates as referred to
in clause 2.3;

Intangibles has the meaning given in paragraph 1 of Schedule 19;

Intec Trademarks and other Intangibles has the meaning given in paragraph 1 of
Schedule 19;

Intellectual Property Rights or IPR means patents, trade marks, service marks,
rights in logos, trade names, internet domain names, copyright (including rights
in computer software) and moral rights, database rights, utility models, rights
in designs, rights in get-up, rights in inventions, rights in know-how and other
intellectual property rights, in each case whether registered or unregistered,
and all rights or forms of protection having equivalent or similar effect
anywhere in the world and in relation to IPR registered includes registrations
and applications for registration;

Inter-Company Debt means Inter-Company Payables and Inter-Company Receivables
and shall include all line items marked “x” in the column entitled
“Inter-Company Debt” in Part B of Exhibit 5;

Inter-Company Payables means, in relation to each Target Company:

 

(a) any amounts owed as at the Closing Time by that Target Company to (i) any
member of the Seller Group or (ii) any other Target Company which is not in the
same Target Sub-Group as that Target Company (which are not amounts in respect
of tax or any Surrender), together with accrued interest, if any, up to the
Closing Time on the terms of the applicable debt; and

 

- 174 -



--------------------------------------------------------------------------------

 

(b) any amounts of Inter-Company Trading Payables;

Inter-Company Receivables means, in relation to each Target Company:

 

(a) any amounts owed as at Closing to that Target company by (i) any member of
the Seller Group or (ii) any other Target Company which is not in the same
Target Sub-Group as that Target Company (which are not amounts in respect of tax
or any Surrender), together with accrued interest, if any, up to the Closing
Time on the terms of the applicable debt; and

 

(b) any amounts of Inter-Company Trading Receivables;

Inter-Company Trading Payables means all amounts owed, outstanding or accrued in
the ordinary course of trading, including any VAT, by a Target Company to a
member of the Seller Group that is not recoverable by the debtor or a member of
its VAT group arising on the supply for which such amounts are consideration, as
between (i) any member of the Seller Group and any Target Company or (ii) a
Business and any other business unit of the relevant Business Seller (in the
case of (ii), only to the extent that the relevant amount relates to the
Business of the relevant Business Seller) as at the Closing Time in respect of
inter-company trading activity and the provision of services, facilities and
benefits between them; for the avoidance of doubt, Inter-Company Trading Debt:

 

(a) includes, where applicable, amounts owed in respect of salaries or other
employee benefits (including payroll taxes thereon but excluding any bonuses and
related taxes), insurance (including health and motor insurance), pension and
retirement benefit payments, management training and car rental payments paid or
management services provided between them up to the Closing Time; but

 

(b) excludes amounts due in respect of matters which would in the ordinary
course of the Acquired Businesses remain outstanding or otherwise have the
characteristics of an intra-group loan and also excludes any amounts in respect
of tax or any Surrender;

Inter-Company Trading Receivable means all amounts owed, outstanding or accrued
in the ordinary course of trading, including any VAT, by a member of the Seller
Group to a Target Company that is not recoverable by the debtor or a member of
its VAT group arising on the supply for which such amounts are consideration, as
between (i) any member of the Seller Group and any Target Company or (ii) a
Business and any other business unit of the relevant Business Seller (in the
case of (ii), only to the extent that the relevant amount relates to the
Business of the relevant Business Seller) as at the Closing Time in respect of
inter-company trading activity and the provision of services, facilities and
benefits between them; for the avoidance of doubt, Inter-Company Trading Debt:

 

(a) includes, where applicable, amounts owed in respect of salaries or other
employee benefits (including payroll taxes thereon but excluding any bonuses and
related taxes), insurance (including health and motor insurance), pension and
retirement benefit payments, management training and car rental payments paid or
management services provided between them up to the Closing Time; but

 

(b) excludes amounts due in respect of matters which would in the ordinary
course of the Acquired Businesses remain outstanding or otherwise have the
characteristics of an intra-group loan and also excludes any amounts in respect
of tax or any Surrender;

 

- 175 -



--------------------------------------------------------------------------------

IP Agreement means an agreement relating to Intellectual Property Rights (other
than Intellectual Property Rights subsisting in Information Technology) to which
a member of the Seller Group as at the Offer Date is a party and which relates
(but only to the extent it so relates) to the Acquired Businesses;

IP Assignment means the assignment (in substantially the form agreed between the
parties and annexed to this Agreement) of the Owned IP other than Intellectual
Property Rights owned by the Target Companies;

IT Agreements means software licence agreements and other Information Technology
related agreements (excluding the Global IT Contracts) to which a Target Company
or a member of the Seller Group as at the Offer Date is a party and which relate
exclusively or predominantly to the Acquired Businesses. For the purposes of
this definition, an agreement shall be deemed to relate predominantly to the
Acquired Businesses if the agreement is on its face allocated to the Acquired
Businesses to an extent equal to or exceeding 60%, or (if there is no such
allocation on the face of the agreement), if (i) 60% or more of the individuals
using or allowed to use the Information Technology covered by that agreement at
the Offer Date are themselves allocated to the Acquired Businesses, or (ii) 60%
or more of the Information Technology covered by that agreement is used by the
Acquired Businesses as at the Offer Date;

IT Systems means (i) the Information Technology owned by the Target Companies
that is used exclusively or predominantly in the Acquired Businesses; (ii) the
Information Technology owned by members of the Seller Group that is used
exclusively or predominantly in the Acquired Businesses; and (iii) the IT
Agreements;

Key Brands means the trade marks NEUTRAL, BIOTEX, SANEX, RADOX, DUSCHDAS,
BADEDAS, MONSAVON, S-3, STATUS, MOUSSEL, PUROL (including PUROL-BEE), ZWITSAL,
FISSAN, PRODERM, GABI, PETIT CHERI, ZENDIUM, PRODENT, BRYLCREEM, MASTER,
ESKINOL, DAX, GLYSOLID, SHE, BLOCK & WHITE, DEPILZERO and ROYAL AMBREE;

Key Managers means those Employees whose gross annual remuneration exceeds
€100,000, or local currency equivalent;

Key Registered Design Rights means the registered design rights set out in
Exhibit 3 that are, at the Offer Date, used on or for packaging for a product
sold under a Key Brand or any of the registered trade marks for WILLIAMS set out
in Exhibit 3;

Last Accounts means the unaudited accounts of the Acquired Businesses in respect
of the financial periods ended on the Previous Accounts Date and on the Last
Accounts Date, as attached hereto as Part A of Exhibit 11;

Last Accounts Date means 27 June 2009;

Liabilities means all liabilities, duties and obligations of every description,
whether deriving from contract, common law, statute or otherwise, whether
present or future, actual or contingent or ascertained or unascertained and
whether owed or incurred severally or jointly or as principal or surety;

Local Agreements means the local sale and purchase agreements referred to in
paragraph 2 of Part A of Schedule 8, and Local Agreement means any one of them;

Long Stop Date means the date that falls 6 months after the Purchaser Offer
Termination Time;

MAC Condition has the meaning given to it in clause 3.1;

 

- 176 -



--------------------------------------------------------------------------------

MAC Expert has the meaning given to it in clause 9.5;

MAC Notice has the meaning given to it in clause 9.2;

Manufacturing Loose Plant and Equipment means, in relation to each Manufacturing
Unit, all the loose plant, machinery, equipment, tooling and furniture located
at such Manufacturing Unit and that is to be acquired by the Purchaser or one of
its Affiliates pursuant to the terms of this Agreement;

Manufacturing Units means the manufacturing units that are to be acquired by the
Purchaser or one of its Affiliates pursuant to Schedule 10;

Marketing Contribution means Gross Profit less media, advertising and promotion
spending, as arrived at using the Accounting Principles;

Material Adverse Change means any event which:

 

(a) first occurs after the Offer Date;

 

(b) does not result from any fact or circumstance that was fairly disclosed by
the Disclosure Letter or any document disclosed in the Data Room;

 

(c) causes a material adverse effect on the Acquired Businesses, taken as a
whole;

 

(d) is not and is not caused by:

 

  (i) changes in interest rates, exchange rates or securities or commodity
prices or in economic, financial, market or political conditions generally;

 

  (ii) changes in conditions generally affecting the industry in which the
Acquired Businesses operate;

 

  (iii) changes in laws, regulations or accounting practices;

 

  (iv) any transaction contemplated by any of the Transaction Documents or any
change in control resulting from any such transaction, provided that the
exclusion contained in this paragraph (iv) shall not apply if both of the
following conditions are satisfied:

 

  (A) the relevant fact or circumstance relates to the ability of the Acquired
Businsesses to fulfil customer orders; and

 

  (B) the Seller has not taken such action as can be expected from a reasonably
prudent businessman in relation to his own business in order to remedy the
material adverse effect caused by such fact or circumstance;

 

  (v) any act or omission of any member of the Purchaser Group;

 

  (vi) any act or omission of any member of the Seller Group or the Acquired
Businesses at the request or with the consent of the Purchaser (which shall
include steps taken pursuant to or as described in this Agreement); and

 

(e) still constitutes a material adverse effect on the Acquired Businesses,
taken as a whole, after taking account of any payments which (i) the Seller will
be required to make in respect of the relevant fact or circumstance pursuant to
any warranties or indemnities contained in any of the Transaction Documents and
(ii) any third party (including insurance provider) will be required to make in
respect of the relevant fact or circumstance.

 

- 177 -



--------------------------------------------------------------------------------

MSU Only Product means a product sold by the Worldwide Body Care Business or the
European Detergents Business at the Closing Date, that is the subject of MSU
Services but not MU Services provided (in any country) by a member of the Seller
Group under a Transitional Services Agreement;

MSU Services has the meaning given to it in the Transitional Services
Agreements;

MU/MSU Product means a product sold by the Worldwide Body Care Business or the
European Detergents Business at the Closing Date, that is the subject of MU
Services and MSU Services provided (in any country) by a member of the Seller
Group under a Transitional Services Agreement;

MU Services has the meaning given to it in the Transitional Services Agreements;

Municipality Property means the property adjacent to the Amersfoort Site and the
Columbusplein Property that was transferred to the Municipality of Amersfoort by
a deed of exchange and transfer dated 18 April 2001, executed before G.H. Beens,
civil law notary in Amersfoort, of which deed an excerpt was registered in the
register of Mortgages 4 of the Land Registry office on 19 April 2001 in volume
11991 number 19;

Net Sales means net outside sales (i.e. net gross outside sales less net trade
spend plus outside royalty income) as arrived at using the Accounting
Principles;

Non-Exclusive Information means information in the possession of members of the
Seller Group which does not relate exclusively to the Acquired Businesses;

Non-Tax Claim means a Claim other than a Tax Claim;

Non-TSA Product means a product sold by the Worldwide Body Care Business or the
European Detergents Business at the Closing Date, that is not the subject of any
MSU Services or MU Services provided (in any country) by a member of the Seller
Group under a Transitional Services Agreement;

Normalised Working Capital means the amount shown in Part A of Exhibit 5;

Offer Date means 25 September 2009;

Offer Letter means the letter addressed by the Purchaser to the Seller on the
Offer Date pursuant to which, amongst others, the Purchaser made to the Seller
an irrevocable offer to acquire the Acquired Businesses on the terms of this
Agreement;

Owned IP means:

 

(a) the registered Intellectual Property Rights set out in Exhibit 3;

 

(b) except to the extent set out in Exhibit 3, all Intellectual Property Rights
owned by the Target Companies and the Seller Group in the Key Brands; and

 

(c) any other Intellectual Property Rights (whether or not registered) owned by
the Target Companies and the Seller Group that are used exclusively in or which
relate exclusively to the Acquired Businesses,

excluding any Intellectual Property Rights relating to Information Technology;

 

- 178 -



--------------------------------------------------------------------------------

parent company means any company which holds a majority of the voting rights in
another company, or which is a member of another company and has the right to
appoint or remove a majority of its board of directors, or which is a member of
another company and controls a majority of the voting rights in it under an
agreement with other members, in each case whether directly or indirectly
through one or more companies;

Permitted Action means any action referred to in Part A of Schedule 18;

Permitted Distribution means any distribution referred to in Part B of
Schedule 18;

Permitted Encumbrances means security interests arising in the ordinary course
of business or by operation of law including security interests for taxation and
other governmental charges which do not individually or in aggregate materially
impair the continued use and operation of the assets used exclusively or
predominantly by the Acquired Businesses;

Permitted Tomik/Closan Products means:

 

(a) the Current Tomik/Closan Products; and

 

(b) anything that is substantially similar, or that does not produce a different
overall impression, to all or part of any of the Current Tomik/Closan Products
(including, for the avoidance of doubt, new variants of any of the Current
Tomik/Closan Products);

Persons Acting in Concert means persons who, pursuant to an agreement or
understanding (whether formal or informal), actively co-operate through the
acquisition by any of them of shares in the Purchaser, to obtain a Controlling
Interest in relation to the Purchaser, or agree so to co-operate;

Philippine Completion Deliverables has the meaning given in paragraph 1(h) of
Part B of Schedule 8;

Previous Accounts Date means 28 June 2008;

Proposed Transactions means the transactions contemplated by the Transaction
Documents;

Purchaser means Unilever PLC and Unilever NV, collectively;

Purchaser Group means the Purchaser and its Affiliates from time to time
including, following Closing, any Target Company;

Purchaser Obligation means any representation, warranty or undertaking to
indemnify (including any requirement to pay under Schedule 13, save for any
amount in respect of VAT) given by the Purchaser to the Seller under this
Agreement;

Purchaser Offer Termination Time means 24.00 (Central European Time) on the date
falling 12 calendar months after the Offer Date, unless such Purchaser Offer
Termination Time is postponed in accordance with the provisions of the Offer
Letter, in which case the Purchaser Offer Termination Time shall refer to the
date until which such postponement has been made;

Purchaser’s Bank Account means the Purchaser’s bank account, details of which
shall be provided to the Seller (in accordance with clause 33) at least 2
Business Days prior to Closing (and/or such other account(s) as the Seller and
Purchaser may agree in writing);

Records has the meaning given in clause 23.1;

 

- 179 -



--------------------------------------------------------------------------------

Regulatory Conditions has the meaning given to it in clause 3.5

Relevant Dutch Companies has the meaning given in paragraph 1 of Schedule 19;

Relevant Properties means the Business Properties and the Target Company
Properties;

relief has the meaning given in the Tax Covenant;

Representatives has the meaning given in clause 28.1;

Retirement Benefit means any obligation, agreement or arrangement (whether
funded or unfunded) which the Seller, any member of the Seller Group or Target
Company contributes to or is or has or may become liable to satisfy under which
benefits of any kind (including, without limitation, pension, lump sum and
medical/dental) are payable:

 

(i) on or after retirement (including early retirement);

 

(ii) on termination of employment (whether voluntary or not), but excluding lump
sum benefits payable by the employer on involuntary termination of employment);

 

(iii) on completion of a specified period of employment;

 

(iv) on death (whether accidental or not); or

 

(v) in the event of a disability or sickness;

Retirement Benefit Warranties means the warranties set out in Part F of
Schedule 3;

Run-Off Product means a MSU Only Product, a MU/MSU Product or a Non-TSA Product;

Run-Off Stop Date means, in respect of each:

 

  (i) MSU Only Product, the date that is twelve (12) months following the latest
date on which a member of the Seller Group is obliged to carry out MSU Services
for that MSU Only Product (in any country) under a Transitional Services
Agreement;

 

  (ii) MU/MSU Product, the date that is the later of the date that is:

 

  (A) six (6) months following the latest date on which a member of the Seller
Group is obliged to carry out MU Services for that MU/MSU Product (in any
country) under a Transitional Services Agreement; and

 

  (B) twelve (12) months following the latest date on which a member of the
Seller Group is obliged to carry out MSU Services for that MU/MSU Product (in
any country) under a Transitional Services Agreement; or

 

  (iii) Non-TSA Product, the date that is twelve (12) months following the
Closing Date;

Santiga Deferred Assets has the meaning given in paragraph 1 of Schedule 20;

Santiga Deferred Closing has the meaning given in paragraph 1 of Schedule 20;

 

- 180 -



--------------------------------------------------------------------------------

Santiga Deferred Closing Date has the meaning given in paragraph 1 of Schedule
20;

Seller Group means the Seller and its Affiliates from time to time (including
before Closing any Target Company) save that, for the purposes of all rights and
obligations under this Agreement, the IP Assignment, the Disclosure Letter and
any other Transaction Documents relating to Intellectual Property, Information
Technology, IP Agreements, IT Agreements and IT Systems (including all
Warranties and definitions relating to the same), “Seller Group” excludes
(a) the Target Companies and (b) Godrej Sara Lee Ltd. and its subsidiaries (for
(a) and (b), both before and after Closing);

Seller Key Managers means those employees of the Seller Group that are not
Employees that, at the Offer Date, conduct activities for or in connection with
the Acquired Businesses and whose gross annual remuneration exceeds € 100,000,
or local currency equivalent;

Seller Obligation means any representation, warranty or undertaking to indemnify
(including any requirement to pay pursuant to Schedule 13) given by the Seller
to the Purchaser under this Agreement;

Seller’s Bank Account means the Seller’s bank account, details of which shall be
provided to the Purchaser (in accordance with clause 33) at least 2 Business
Days prior to Closing (and/or such other account(s) as the Seller and Purchaser
may agree in writing);

Seller’s Lawyers means Freshfields Bruckhaus Deringer LLP of Strawinskylaan 10,
1077 XZ Amsterdam, the Netherlands;

Set of Shares means, in relation to a Share Seller, the shares comprising the
issued share capital of any particular Target Company which are to be sold by
that Share Seller under this Agreement;

Share Purchasers means the members of the Purchaser Group set out in column 3 of
Part A of Schedule 1 and/or any member of the Purchaser Group established as a
Designated Purchaser of any Shares pursuant to a Supplemental Agency Agreement,
and Share Purchaser means any one of them;

Share Sellers means the members of the Seller Group set out in column 1 of Part
A of Schedule 1 and/or any member of the Seller Group established as a
Designated Seller of any Shares pursuant to a Supplemental Agency Agreement, and
Share Seller means any one of them;

Shares means the shares comprising the entire issued share capital of each of
the Target Companies set out opposite the names of the Share Sellers in column 2
of Part A of Schedule 1;

SL H&BC NL Trademarks and other Intangibles has the meaning given in paragraph 1
of Schedule 19;

Standard Agency Agreements means the agreements between the Seller and a
Designated Seller or between the Purchaser and a Designated Purchaser entered
into prior to the execution of this Agreement, appointing the Seller or the
Purchaser as the Designated Seller’s or Designated Purchaser’s agent
respectively on the terms set out therein, and Standard Agency Agreement means
any one of them;

Stock means, in relation to each Business, all the raw materials, stocks,
work-in-progress and semi-finished and finished goods of the relevant Business
Seller relating exclusively or predominantly to that Business, it being agreed
that the stock keeping records of the relevant Business Seller shall be viewed
as conclusive evidence on the allocation of the relevant stock to the Seller
Group or the Acquired Businesses;

 

- 181 -



--------------------------------------------------------------------------------

Subsidiaries means the companies details of which are set out in Part B of
Exhibit 2 and Subsidiary means any one of them;

subsidiary and subsidiaries means any company in relation to which another
company is its parent company;

Supplemental Agency Agreements means the agreements between the Seller, the
Purchaser and either a Designated Seller or Designated Purchaser to be entered
into in the circumstances referred to in Part B of Schedule 17 after the Offer
Date (but in any case prior to or at Closing), and Supplemental Agency Agreement
means any of them;

Surrender has the meaning given in the Tax Covenant;

Surviving Provisions means clauses 4.2 (Pre-Closing Undertakings), 25 (Agency
Structure), 26 (Payments), 27 (Announcements), 28 (Confidentiality), 30
(Assignment), 31.4 (Costs), 33 (Notices), 34 (Conflict with other Agreements),
35 (Whole Agreement), 36 (Waivers, Rights and Remedies), 38 (Variations), 39
(Invalidity), 40 (Third Party Enforcement Rights), 41 (Governing Law and
Jurisdiction), and Schedule 17 (Agency Provisions) and Schedule 21 (Definitions
and Interpretation);

Target Companies means (i) the companies the Shares of which are listed in
column 2 of Part A of Schedule 1 and details of which are set out in Exhibit 2
and (ii) the Subsidiaries, including in both cases any entity into which any
such company is converted prior to Closing and Target Company means any of them;

Target Company Properties means the freehold and leasehold interests (or
equivalent) of the Target Companies brief particulars of which are set out in
Part A of Exhibit 4;

Target Sub-Group means, in relation to any Shares listed in column 2 of Part A
of Schedule 1, the Target Company whose Shares they comprise (and whose name is
set out in that column) and all Subsidiaries which are subsidiaries of that
Target Company at Closing;

tax and taxation have the meanings given in Schedule 13;

tax accounting period means any period by reference to which any income, profits
or gains, or any other amounts relevant for the purposes of tax, are measured or
determined for the Seller’s US tax year;

tax authority has the meaning given in the Tax Covenant;

Tax Claim means a claim for a breach of any of the Tax Warranties;

Tax Covenant means the covenant relating to tax set out in Part C of Schedule
13;

Tax Warranties means the warranties set out in Part A of Schedule 13;

Temporary Employees means the individuals listed in Part D of Annex 2 to Exhibit
6;

Territory means all countries in which the Acquired Businesses operate;

Third Party Assurances means all guarantees, indemnities, counter-indemnities
and letters of comfort of any nature given (i) to a third party by a Target
Company in respect of any obligation of a member of the Seller Group; and/or (as
the context may require) (ii) to a third party by a member of the Seller Group
in respect of any obligation of a Target Company or in respect of any Business
Contract;

 

- 182 -



--------------------------------------------------------------------------------

Third Party Claim has the meaning given to it in clause 8;

Third Party Consent has the meaning given in clause 10.7;

Third Party Right means any interest or equity of any person (including any
right to acquire, option or right of pre-emption or conversion) or any mortgage,
charge, pledge, lien, assignment, hypothecation, security interest, title
retention or any other security agreement or arrangement, or any agreement to
create any of the above;

Trade Creditors means amounts payable at the Closing Time in respect of trade
creditors by a Target Company or, in relation to a Business, by the relevant
Business Seller in connection with that Business (including, in each case,
customers’ prepayments and trade bills payable) and capital creditors;

Trade Debtors means amounts receivable at the Closing Time in respect of trade
debtors by a Target Company or, in relation to a Business, by the relevant
Business Seller in connection with that Business (including, in each case,
amounts recoverable, payments in advance, trade bills recoverable, prepayments
and accrued income);

Transferred Pension Liabilities means, in relation to each Relevant Seller’s
Scheme, the actuarial value at the Closing Date calculated in accordance with
the Actuarial Methods and Assumptions of the benefits accrued by the Relevant
Members and their dependants under that Relevant Seller’s Scheme by reference to
pensionable service up to the Closing Date. For the purpose of this definition:

 

(a) Actuarial Methods and Assumptions means, in relation to the Transferred
Pension Liabilities in any country, the value of the Transferred Pension
Liabilities calculated in accordance with the method and assumptions used in the
Accounting Principles consistently applied as at the Closing Date or, if in
relation to the Transferred Pension Liabilities in any country there is no
method and assumptions used in the Accounting Principles, required under
US GAAP, save that in either case the discount rate should be adjusted as below.
In particular, in either case, the liabilities should be valued using the
“Projected Unit” method. In each case the discount rate in each country should
be reduced by 37.5 bps from the median. The value of assets transferring in each
country should be taken as the market value of any assets actually transferred,
measured in accordance with the Accounting Principles or under US GAAP where
relevant as above;

 

(b) Relevant Members means the Transferred Attached Employees, the Transferred
Allocated Employees, the Transferred Unique Roles and the Transferred Other
Persons (in each case as defined in Exhibit 6 (Employees));

 

(c) Relevant Seller’s Scheme means in:

 

  (i) France the defined benefit obligations in relation to French Retirement
Indemnities, “Indemnités de fin de carrière” (IFC);

 

  (ii) Germany the Sara Lee H&BC Retirement Plan (english translation);

 

  (iii) Greece the requirement to provide termination indemnities under the
Greek Labor Law (Laws 2112/1920 and 3198/1955);

 

  (iv) Italy the defined benefit obligation in relation to the Italian
termination indemnities, or “Trattamento di Fine Rapporto” (TFR); and

 

- 183 -



--------------------------------------------------------------------------------

 

  (v) Spain the pension plan of Sara Lee Household & Body Care Spain, S.L. (Plan
de Pesiones de Sara Lee Household & Body Care España, S.L.).

Transaction Documents means this Agreement, the Local Agreements, the Disclosure
Letter, the Standard Agency Agreements, the Supplemental Agency Agreements, the
Transitional Services Agreements , any other documents in Agreed Form and any
transfers, assignments, underleases licences or other documents contemplated
pursuant to Schedule 10;

Transitional Services Agreements means transitional services agreements in the
Agreed Form to be entered into on or before the Closing Time in relation to the
provision of certain agreed services (as referred to in this Agreement):

 

(a) by certain members of the Seller Group to certain of the Target Companies or
Business Purchasers (the latter in relation to the Business); or

 

(b) by certain of the Target Companies or Business Purchasers to certain members
of the Seller Group;

TSA Closing or TSA Closing Date means the two months after the end date of the
last Transitional Services Agreement;

TSA Employees means those Employees performing services under a Transitional
Services Agreement and who are identified as being such employees in the lists
contained in Annex 2 to Exhibit 6;

US or United States means the United States of America;

US GAAP means the generally accepted accounting principles of the United States
extant as at the Closing Time;

Unconditional Date has the meaning given in clause 3.12;

Unilever PLC means Unilever PLC, a company incorporated in England and Wales
(registered number 41424) whose registered office is at Port Sunlight, Wirral,
Merseyside, CH26 4UJ, United Kingdom;

Unilever NV means Unilever N.V., a company incorporated in the Netherlands whose
corporate seat is in Rotterdam and whose registered office is at Weena 455, 3014
AL, the Netherlands;

Unique Roles means those individuals listed in Part C of Annex 2 to Exhibit 6;

VAT means value added tax as provided for in Directive 2006/112/EC and charged
in accordance with national law or, where the context requires, the non-EU
equivalent sales or turnover tax;

Veenendaal Employees means those Employees defined to in section 14 of Part E of
Exhibit 6 and who are listed in Part (E) of Annex 2 to Exhibit 6;

Warranties means the warranties given pursuant to clause 6 and set out in
Schedule 3 and the Tax Warranties;

Working Capital means, in relation to each Target Company and each Business, the
working capital of that Target Company or of the relevant Business Seller (in
relation to that Business) as at the Closing Time comprising each of the line
items set out in Part C of Exhibit 5 and no others;

 

- 184 -



--------------------------------------------------------------------------------

Working Hours means 9.30am to 5.30pm in the relevant location on a Business Day;

Worldwide Body Care Business means the worldwide body care business of the
Seller Group, as carried on at Closing by the Target Companies and the Business
Sellers and as more fully described in the separation memo addendum, July 2009
(as contained in the Data Room under item number 18.3.5);

Worldwide Household Business means the worldwide household business of the
Seller Group, as carried on at Closing by the Seller Group and as more fully
described in the separation memo addendum, July 2009 (as contained in the Data
Room under item number 18.3.5), excluding the European Detergents Business;

Worldwide Household Business Purchaser means the purchaser of the Worldwide
Household Business from the Seller;

Worldwide Household Business Purchaser Group means the Worldwide Household
Business Purchaser and its Affiliates from time to time;

Zetra means Zetra BV, a corporation established under the laws of the
Netherlands and having its principal offices at Teilingen 7, 1082 JP Amsterdam,
the Netherlands; and

Zetra Territories means Bahrain, Egypt, Iran, Iraq, Jordan, Kuwait, Lebanon,
Libya, Oman, Qatar, Saudi Arabia, Sudan, Syria, United Arab Emirates and Yemen.

 

2. Interpretation. In this Agreement, unless the context otherwise requires:

 

(a) references to a person include any individual, firm, body corporate
(wherever incorporated), government, state or agency of a state or any joint
venture, association, partnership, works council or employee representative body
(whether or not having separate legal personality);

 

(b) headings do not affect the interpretation of this Agreement; the singular
shall include the plural and vice versa; and references to one gender include
all genders;

 

(c) references to any English legal term or concept shall, in respect of any
jurisdiction other than England, be construed as references to the term or
concept which most nearly corresponds to it in that jurisdiction;

 

(d) references to sterling or pounds sterling or £ are references to the lawful
currency from time to time of England;

 

(e) references to dollars or US$ or $ are references to the lawful currency from
time to time of the United States;

 

(f) references to Euros or € are references to the lawful currency from time to
time of the European Union;

 

(g) references to “indemnify” and “indemnifying” any person against any
circumstance include indemnifying and keeping him harmless on an after-Tax basis
from all actions, claims and proceedings from time to time made against that
person and all loss or damage and all payments, costs or expenses made or
incurred by that person as a consequence of or which would not have arisen but
for that circumstance;

 

- 185 -



--------------------------------------------------------------------------------

 

(h) save for any covenant to pay contained in Part C of Schedule 13 (such
covenants being subject to paragraph 1 of Part D of that Schedule), any
indemnity or covenant to pay (the “Payment Obligation”) being given on an
“after-tax basis” or expressed to be “calculated on an after-tax basis” means
that the amount payable pursuant to such Payment Obligation (the “Payment”)
shall be calculated in such a manner as will ensure that, after taking into
account:

 

  (i) any tax required to be deducted or withheld from the Payment;

 

  (ii) the amount and timing of any additional tax which becomes payable by the
recipient of the Payment as a result of the Payment’s being subject to tax in
the hands of the recipient of the Payment; and

 

  (iii) the amount and timing of any tax benefit which is obtained by the
recipient of the Payment to the extent that such tax benefit is attributable to
the matter giving rise to the Payment Obligation or to the receipt of the
Payment;

(which amount and timing is to be determined by the auditors of the recipient at
the shared expense of both parties and is to be certified as such to the party
making the Payment), the recipient of the Payment is in the same position as
that in which it would have been if the matter giving rise to the Payment
Obligation had not occurred (it being agreed that paragraph 1.4 of Part D of
Schedule 13 shall apply, mutatis mutandis, to this paragraph 2(h) as well);

 

(i) for the purposes of applying a reference to a monetary sum expressed in
Euros, an amount in a different currency shall be deemed to be an amount in
Euros translated at the Exchange Rate at the relevant date (which in relation to
a Claim, shall be the date of the receipt of notice of that Claim under Schedule
5); and

 

(j) any statement in this Agreement qualified by the expression so far as the
Seller is aware or to the best of the Seller’s knowledge or any similar
expression shall be deemed only to be made on the basis of the actual knowledge
(having made reasonable enquiry), at the Offer Date, of the following persons:

 

  (i) Vincent Janssen;

 

  (ii) Carrie Teffner;

 

  (iii) Marc De Groen;

 

  (iv) Mitch Marcus;

 

  (v) Mark Silver;

 

  (vi) Audra Karalius (but only insofar as the relevant statement relates to
Environmental Matters); and

 

  (vii) Federico Giovannini (but only insofar as the relevant statement relates
to Employee Matters);

 

(k) any phrase introduced by the terms including, include, in particular or any
similar expression shall be construed as illustrative and shall not limit the
sense of the words preceding those terms.

 

- 186 -



--------------------------------------------------------------------------------

3. Enactments. Except as otherwise expressly provided in this Agreement, any
express reference to an enactment (which includes any legislation in any
jurisdiction) includes references to (i) that enactment as amended,
consolidated, rewritten or re-enacted by or under any other enactment before the
Offer Date; (ii) any enactment which that enactment re-enacts (with or without
modification); and (iii) any subordinate legislation (including regulations)
made (before the Offer Date) under that enactment, as amended, consolidated or
re-enacted as described in (i) or (ii) above, except to the extent that any of
the matters referred to in (i) to (iii) occurs after the Offer Date and
increases or alters the liability of the Seller or the Purchaser (or any person
on whose behalf it is acting as agent pursuant to this Agreement) under this
Agreement.

4. Schedules and Exhibits. The Schedules and Exhibits comprise schedules and
exhibits to this Agreement and form part of this Agreement.

5. Inconsistencies. Where there is any inconsistency between the definitions set
out in this Schedule and the definitions set out in any clause or any other
Schedule, then, for the purposes of construing such clause or Schedule, the
definitions set out in such clause or Schedule shall prevail.

 

- 187 -



--------------------------------------------------------------------------------

SIGNATURE

This Agreement is signed by duly authorised representatives of the parties:

 

SIGNED   )    SIGNATURE:    /s/ Authorized Officer for and on behalf of   )   
   SARA LEE CORPORATION                       )    NAME:   

 

SIGNED   )    SIGNATURE:    /s/ Authorized Officer for and on behalf of   )   
   UNILEVER N.V.   )    NAME:   

 

SIGNED   )    SIGNATURE:    /s/ Authorized Officer for and on behalf of   )   
   UNILEVER PLC   )    NAME:   

 

 

- 188 -